Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 1 of 290 PageID #: 8910




                                TAB 26
               Oct. 15, 2020 Transcript of Oral Hearing [D.I. 6-1]
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 2 of 290 PageID #: 8911




                               In the Matter Of:
                           EXIDE HOLDINGS, INC, et al.,




                                 Bankruptcy Hearing

                                  October 15, 2020




                                    A-1365
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 3 of 290 PageID #: 8912




 ·1· · · · · IN THE UNITED STATES BANKRUPTCY COURT
 · · · · · · · · · FOR THE DISTRICT OF DELAWARE
 ·2

 ·3·   ·In re:· · · · · · · · · · · )Chapter 11
 · ·   · · · · · · · · · · · · · · ·)
 ·4·   ·EXIDE HOLDINGS, INC.,· · · ·)20-11157 (CSS)
 · ·   ·et al.,· · · · · · · · · · ·)
 ·5·   · · · · · · · · · · · · · · ·)
 · ·   · · · · · · · ·Debtors.· · · )
 ·6

 ·7

 ·8
 · ·   ·   ·   ·   ·   ·   ·   ·   ·Wilmington, Delaware
 ·9·   ·   ·   ·   ·   ·   ·   ·   ·Thursday, October 15, 2020
 · ·   ·   ·   ·   ·   ·   ·   ·   ·11:03 a.m.
 10·   ·   ·   ·   ·   ·   ·   ·   ·Via CourtCall

 11

 12· ·BEFORE:

 13· · · THE HONORABLE CHRISTOPHER S. SONTCHI,
 · · · · United States Bankruptcy Court Judge
 14

 15

 16

 17

 18

 19

 20·   ·   ·   · · · · · · · ·WILCOX & FETZER
 · ·   ·   ·   · · · Registered Professional Reporters
 21·   ·   ·   1330 King Street - Wilmington, Delaware 19801
 · ·   ·   ·   · · · · · · · · (302) 655-0477
 22·   ·   ·   · · · · · · · · www.wilfet.com

 23

 24




                                              A-1366
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 4 of 290 PageID #: 8913


                                Bankruptcy Hearing - October 15, 2020                   2


  ·1· ·APPEARANCES:

  ·2· · · · · · RICHARDS LAYTON & FINGER
  · · · · · · · BY:· DANIEL DeFRANCESCHI, ESQ.
  ·3· · · · · · · · ·ZACHARY I. SHAPIRO, ESQ.

  ·4· · · · · · · · · · · ·-and-

  ·5·   ·   ·   ·   ·   ·   WEIL, GOTSHAL & MANGES LLP
  · ·   ·   ·   ·   ·   ·   BY:· SUNNY SINGH, ESQ.
  ·6·   ·   ·   ·   ·   ·   · · ·PAUL R. GENENDER, ESQ.
  · ·   ·   ·   ·   ·   ·   · · ·JARED R. FRIEDMANN, ESQ.
  ·7·   ·   ·   ·   ·   ·   · · ·For the Debtors

  ·8·   ·   ·   ·   ·   ·   O'MELVENY & MYERS LLP
  · ·   ·   ·   ·   ·   ·   BY:· DANIEL L. CANTOR, ESQ.
  ·9·   ·   ·   ·   ·   ·   · · ·GRANT COPE, ESQ.
  · ·   ·   ·   ·   ·   ·   · · ·For California Department of
                                                Bankruptcy Hearing - October 15, 2020




                                                           WILCOX & FETZER
                                                  (302) 655-0477· |· WWW.WILFET.COM




  10·   ·   ·   ·   ·   ·   · · ·Toxic Substances Control

  11·   ·   ·   ·   ·   ·   UNITED STATES DEPARTMENT OF JUSTICE
  · ·   ·   ·   ·   ·   ·   BY:· ALAN S. TENENBAUM, ESQ.
  12·   ·   ·   ·   ·   ·   · · ·For the Environmental
  · ·   ·   ·   ·   ·   ·   · · ·Protection Agency
  13
  · ·   ·   ·   ·   ·   ·   PAUL, WEISS, RIFKIND, WHARTON &
  14·   ·   ·   ·   ·   ·   GARRISON LLP
  · ·   ·   ·   ·   ·   ·   BY:· ROBERT A. BRITTON, ESQ.
  15·   ·   ·   ·   ·   ·   · · ·For the Ad Hoc Group of Note
  · ·   ·   ·   ·   ·   ·   · · ·Holders
  16
  · ·   ·   ·   ·   ·   ·   STATE OF TEXAS
  17·   ·   ·   ·   ·   ·   OFFICE OF THE ATTORNEY GENERAL
  · ·   ·   ·   ·   ·   ·   BY:· JASON B. BINFORD, ESQ.
  18·   ·   ·   ·   ·   ·   · · · For the Texas Commission
  · ·   ·   ·   ·   ·   ·   · · · On Environmental Quality
  19

  20

  21· ·(For all appearances, see Telephonic Appearance
  · · ·Schedule)
  22

  23

  24


                                           WILCOX & FETZER
                                  (302) 655-0477· |· WWW.WILFET.COM


                                             A-1367
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 5 of 290 PageID #: 8914


                       Bankruptcy Hearing - October 15, 2020                    3


  ·1· · · · · · · · · · · ·-· · -· · -

  ·2· · · · · · · · · · TABLE OF CONTENTS

  ·3· · · · · · · · · · · · -· ·-· ·-

  ·4· · · · · · · · · · · · · · · · · · · · · · · · · PAGE

  ·5· ·Introduction by Judge Sontchi . . . . . . . .· · 7

  ·6· ·Mr. Sunny Singh, Updates· . . . . . . . . . .· ·10

  ·7· ·Mr. Dan McGuire . . . . . . . . . . . . . . .· ·19

  ·8· ·Mr. Vincente Murrell· . . . . . . . . . . . .· ·23

  ·9· ·Mr. Michael Collins· ·. . . . . . . . . . . .· ·25
                                        Bankruptcy Hearing - October 15, 2020




                                          (302) 655-0477· |· WWW.WILFET.COM
                                                   WILCOX & FETZER




  10· ·Mr. Gary Bressler· ·. . . . . . . . . . . . .· ·25

  11· ·Mr. Sunny Singh· ·. . . . . . . . . . . . . .· ·26

  12· ·Mr. Alan Tenenbaum· . . . . . . . . . . . . .· ·29

  13· ·Mr. Sunny Singh . . . . . . . . . . . . . . .· ·32

  14· ·Mr. Brett Fallon· . . . . . . . . . . . . . .· ·32

  15· ·Mr. Sunny Singh/Entering Declarations . . . . . 34

  16· · ·Declaration of Craig Johnson ECF-940· . . . . 36

  17· · ·Declaration of Christopher Robinson ECF-945 . 37

  18· · ·Declaration of William Peluchiwski ECF-948· . 38

  19· · ·Declaration of Jason Feintuch ECF-966· ·. . . 40

  20· ·Testimony of Roy Messing:

  21· · ·Examination by Mr. Friedman . . . . . . . . . 44

  22· · ·Examination by Mr. Friedmann· . . . . . . . . 82

  23· · ·Examination by Mr. Kaplan . . . . . . . . . . 88

  24· · ·Examination by Mr. Friedman . . . . . . . . . 90


                                   WILCOX & FETZER
                          (302) 655-0477· |· WWW.WILFET.COM


                                     A-1368
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 6 of 290 PageID #: 8915


                       Bankruptcy Hearing - October 15, 2020                    4


  ·1· ·Testimony of Harvey Tepner:

  ·2· · ·Examination by Mr. Genender . . . . . . . .· 95

  ·3· · ·Examination by Mr. Cantor . . . . . . . . . 104

  ·4· · ·Examination by Mr. Genender . . . . . . . . 114

  ·5· ·Testimony of Eric Fraske:

  ·6· · ·Examination by Mr. Friedmann· . . . . . . . 120

  ·7· · ·Examination by Mr. Elias· . . . . . . . . . 136

  ·8· · ·Examination by Mr. Friedmann· . . . . . . . 162

  ·9· · ·Examination by Mr. Elias· . . . . . . . . . 168
                                        Bankruptcy Hearing - October 15, 2020




                                          (302) 655-0477· |· WWW.WILFET.COM
                                                   WILCOX & FETZER




  10· ·Testimony of Grant Cope:

  11· · ·Examination by Mr. Elias· . . . . . . . . . 173

  12· · ·Examination by Mr. Friedmann· . . . . . . . 188

  13· · ·Examination by Mr. Elias· . . . . . . . . . 217

  14· · ·Examination by Mr. Friedmann· . . . . . . . 220

  15· ·Testimony of Perry Myers:

  16· · ·Examination by Mr. Elias· . . . . . . . . . 225

  17· ·Testimony of Dr. Gina Solomon:

  18· · ·Examination by Mr. Elias· . . . . . . . . . 231

  19· ·Remarks by Mr. Singh· . . . . . . . . . . . . 251

  20· ·Remarks by Mr. Friedmann· . . . . . . . . . . 252

  21· ·Certificate of Reporter . . . . . . . . . . . 255

  22

  23

  24


                                   WILCOX & FETZER
                          (302) 655-0477· |· WWW.WILFET.COM                         YVer1f




                                     A-1369
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 7 of 290 PageID #: 8916


                       Bankruptcy Hearing - October 15, 2020                    5


  ·1· · · · · · · · · UNIDENTIFIED SPEAKER:· Recording

  ·2· · · · has begun, and we are now live.

  ·3· · · · · · · · · THE COURT:· Good morning, counsel.

  ·4· · · · This is Judge Sontchi.· There are only 16

  ·5· · · · people on this meeting, which strikes me as

  ·6· · · · odd.· Does anyone have any difficulty getting

  ·7· · · · co-counsel on the Zoom meeting?

  ·8· · · · · · · · · MR. SINGH:· Yes, Your Honor, good

  ·9· · · · morning.
                                        Bankruptcy Hearing - October 15, 2020




                                          (302) 655-0477· |· WWW.WILFET.COM
                                                   WILCOX & FETZER




  10· · · · · · · · · THE COURT:· Mr. Friedmann.· I'm not

  11· · · · even seeing --

  12· · · · · · · · · MR. SINGH:· This is Mr. Singh, Your

  13· · · · Honor.

  14· · · · · · · · · THE COURT:· Sorry.· Sorry,

  15· · · · Mr. Singh.

  16· · · · · · · · · MR. SINGH:· Oh, I'm sorry, Mr.

  17· · · · Friedmann.· I think he was going to say the

  18· · · · same thing, that we all appear to be in a

  19· · · · waiting area, or at least I am, that says the

  20· · · · host will let you in soon.

  21· · · · · · · · · MRS. RYAN:· That's correct.· This

  22· · · · is Mrs. Ryan from the State of Texas.· I'm in

  23· · · · the same room.

  24· · · · · · · · · THE COURT:· That's very odd,


                                   WILCOX & FETZER
                          (302) 655-0477· |· WWW.WILFET.COM                         YVer1f




                                     A-1370
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 8 of 290 PageID #: 8917


                       Bankruptcy Hearing - October 15, 2020                    6


  ·1· · · · because some people are, and I'm not seeing

  ·2· · · · you in the waiting room.

  ·3· · · · · · · · · UNIDENTIFIED SPEAKER:· Should we

  ·4· · · · try to leave, Your Honor, and rejoin to see

  ·5· · · · if that works?

  ·6· · · · · · · · · THE COURT:· Hold on.· Wait a

  ·7· · · · minute.· It's showing me 53 participants, but

  ·8· · · · I'm not seeing anybody in the waiting room.

  ·9· · · · Hang on.· Everybody is stuck in the waiting
                                        Bankruptcy Hearing - October 15, 2020




                                          (302) 655-0477· |· WWW.WILFET.COM
                                                   WILCOX & FETZER




  10· · · · room.· That's really weird.

  11· · · · · · · · · Well, I see you all here in the

  12· · · · waiting room.· All right.· Let me try this.

  13· · · · · · · · · There we go.· Operator error.· Not

  14· · · · the way to start the hearing.· All right.

  15· · · · Let's see.· I see Mr. Friedman.· I see

  16· · · · Mr. Singh.· Hopefully, that will solve the

  17· · · · problem.

  18· · · · · · · · · Is there anyone on the call who is

  19· · · · still trying to get in that's on the

  20· · · · telephone who still can't get in?· Mr.

  21· · · · Martinez is coming now.

  22· · · · · · · · · UNIDENTIFIED SPEAKER:· Let me see

  23· · · · if this is having problems still.

  24· · · · · · · · · UNIDENTIFIED SPEAKER:· Your Honor,


                                   WILCOX & FETZER
                          (302) 655-0477· |· WWW.WILFET.COM                         YVer1f




                                     A-1371
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 9 of 290 PageID #: 8918


                       Bankruptcy Hearing - October 15, 2020                        7


  ·1· · · · it just blanks off after awhile.

  ·2· · · · · · · · · THE COURT:· I have never had this

  ·3· · · · problem before.· I am very sorry.· I don't

  ·4· · · · even know where to find you.

  ·5· · · · · · · · · Okay.· I am disabling the waiting

  ·6· · · · room, so everybody should be able to just pop

  ·7· · · · right in.· If you are still in the waiting

  ·8· · · · room, un-connect and try to reconnect.

  ·9· · · · · · · · · All right.· I think, while that's
                                        Bankruptcy Hearing - October 15, 2020




                                          (302) 655-0477· |· WWW.WILFET.COM
                                                   WILCOX & FETZER




  10· · · · going on, we can get started, since we

  11· · · · have -- to say that we have a lot to do and

  12· · · · very little time to do it is an

  13· · · · understatement.

  14· · · · · · · · · So, Mr. Singh, can I turn -- oh,

  15· · · · let me go through the ground rules first.                           I

  16· · · · apologize.

  17· · · · · · · · · All right.· Well, again, I

  18· · · · apologize for the -- this is literally the

  19· · · · first time I have had a problem with Zoom in

  20· · · · seven months, so I'm very sorry.

  21· · · · · · · · · Welcome.· We are obviously

  22· · · · proceeding remotely for the confirmation

  23· · · · hearing in Exide.· All the audio is by

  24· · · · CourtCall.· Your Zoom audio has been


                                   WILCOX & FETZER
                          (302) 655-0477· |· WWW.WILFET.COM                             YVer1f




                                     A-1372
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 10 of 290 PageID #: 8919


                        Bankruptcy Hearing - October 15, 2020                    8


   ·1· · · · disabled.· And your ability to un-mute

   ·2· · · · your -- some audio has also been disabled.

   ·3· · · · · · · · · Always with CourtCall it's very

   ·4· · · · important that you mute your phone when you

   ·5· · · · are not speaking and try to remember to

   ·6· · · · un-mute your phone when you are speaking.

   ·7· · · · · · · · · It's very important, especially if

   ·8· · · · you are on a speakerphone, a cell phone, even

   ·9· · · · a computer type phone.· We get a lot of -- we
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · get a lot of static, so try to remember to

   11· · · · mute your phone.· With so many people on the

   12· · · · call, 55, it is important.

   13· · · · · · · · · Thank you for participating by

   14· · · · Zoom.· Please feel free to black out your

   15· · · · screens when you are not participating.

   16· · · · However, I do require that you have your

   17· · · · screen active when you are addressing the

   18· · · · Court or if you are a witness, while you are

   19· · · · having your declaration moved into evidence,

   20· · · · and certainly, of course, while you are being

   21· · · · examined, you need to have your video on

   22· · · · and -- I am getting some -- I'm getting some

   23· · · · background noise, which means somebody does

   24· · · · not have themselves muted.· So try to


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                         YVer1f




                                      A-1373
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 11 of 290 PageID #: 8920


                        Bankruptcy Hearing - October 15, 2020                    9


   ·1· · · · remember to do that.

   ·2· · · · · · · · · If we have disruptions, we will

   ·3· · · · have to sort of see how to deal with it.

   ·4· · · · Having disabled the waiting room, I have

   ·5· · · · actually taken away my first line of defense

   ·6· · · · against disruptions.· So, once everybody gets

   ·7· · · · on, I may reactivate it.

   ·8· · · · · · · · · But if I do have problems, I will

   ·9· · · · do my best to resolve them.· If I can't
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · resolve them, we will terminate the Zoom

   11· · · · call, but we will continue on with an audio

   12· · · · call, even if that means hearing witnesses

   13· · · · via audio, because it will be an emergent

   14· · · · situation, and I will deem that more

   15· · · · important than being able to see the

   16· · · · witnesses.

   17· · · · · · · · · In order to eliminate disruptions,

   18· · · · I generally don't allow people in after the

   19· · · · first ten minutes.· I'm going to be more

   20· · · · liberal with that, given the problems we have

   21· · · · had this morning.

   22· · · · · · · · · Of course, if you do drop off, you

   23· · · · will be put back on as long as I recognize

   24· · · · you.· If you are having trouble getting on,


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                         YVer1f




                                      A-1374
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 12 of 290 PageID #: 8921


                        Bankruptcy Hearing - October 15, 2020                    10


   ·1· · · · rather than disrupting the hearing, please

   ·2· · · · e-mail either Ms. Szymanski or Ms. Gadson, my

   ·3· · · · two assistants.· Their e-mail addresses are

   ·4· · · · on the website.· Many of you probably already

   ·5· · · · have them memorized by heart.· And they will

   ·6· · · · get an instant message to me, and I will do

   ·7· · · · what I can to alleviate the situation.

   ·8· · · · · · · · · That's it for the dos and don'ts

   ·9· · · · and the apologies.· And now I will turn it
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · over to Mr. Singh.

   11· · · · · · · · · MR. SINGH:· Thank you, Your Honor.

   12· · · · Good morning.· Sunny Singh, Weil Gotshal on

   13· · · · behalf of the debtors.· Your Honor, can you

   14· · · · hear me okay?

   15· · · · · · · · · THE COURT:· Yes.

   16· · · · · · · · · MR. SINGH:· Okay.· Thank you.· Your

   17· · · · Honor, I am joined by my partners, Paul

   18· · · · Genender and Jared Friedmann, who will also

   19· · · · be presenting today with me.

   20· · · · · · · · · And we are very pleased, Your

   21· · · · Honor, to report to you today on the Debtors'

   22· · · · Request for Confirmation of our Amended

   23· · · · Chapter 11 Plan.

   24· · · · · · · · · Judge, what I thought I would do is


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1375
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 13 of 290 PageID #: 8922


                        Bankruptcy Hearing - October 15, 2020                    11


   ·1· · · · to start off with giving you an update and

   ·2· · · · the parties in interest with an update of

   ·3· · · · where things stand and where we are.· And

   ·4· · · · then having conferred with Mr. Friedman on

   ·5· · · · behalf of California, I think we would

   ·6· · · · probably not even need, or we would agree

   ·7· · · · that we don't really need opening statements,

   ·8· · · · unless Your Honor would like them, and just

   ·9· · · · get right into the evidence.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · THE COURT:· That's perfect,

   11· · · · actually, yes.· I did read the brief.· It

   12· · · · took me awhile.

   13· · · · · · · · · MR. SINGH:· I was going to say,

   14· · · · Your Honor, I think we have inundated you

   15· · · · with enough paper to know all the issues, so

   16· · · · --

   17· · · · · · · · · Okay.· So, Your Honor, with that,

   18· · · · why don't I start with the updates, then, for

   19· · · · the Court.

   20· · · · · · · · · The good news, Your Honor, is that

   21· · · · we have tied up all of the loose ends in the

   22· · · · global settlement and purchase agreement.

   23· · · · The Is have been dotted; the Ts have been

   24· · · · crossed.· Although, we are all lawyers, so


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1376
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 14 of 290 PageID #: 8923


                        Bankruptcy Hearing - October 15, 2020                    12


   ·1· · · · I'm not sure we'll be done until Your Honor

   ·2· · · · either enters the order or doesn't, but we

   ·3· · · · are working on that.

   ·4· · · · · · · · · And we have filed with the Court an

   ·5· · · · amended credit purchase agreement.· We have

   ·6· · · · also filed the Frisco and Aspen settlement

   ·7· · · · agreement.· That's all done and finalized.

   ·8· · · · · · · · · As I will explain a bit more, Your

   ·9· · · · Honor, the West Chester objection has been
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · resolved, and those issues are addressed

   11· · · · through the amended plan.· And as I noted,

   12· · · · Judge, we did file another amended plan with

   13· · · · some clean-up changes overnight.

   14· · · · · · · · · Your Honor, the first update with

   15· · · · respect to the objections, other than

   16· · · · California, we are resolved with all of them.

   17· · · · And I will start with Atlas, or the U.S.

   18· · · · Fire, I should say, Your Honor, represented

   19· · · · by Winston and Strawn.

   20· · · · · · · · · That objection focused on

   21· · · · feasibility and the payment of administrative

   22· · · · claims.· The U.S. buyer had a working capital

   23· · · · claim under the purchase agreement that they

   24· · · · have asserted.· And they wanted to make sure


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1377
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 15 of 290 PageID #: 8924


                        Bankruptcy Hearing - October 15, 2020                    13


   ·1· · · · that that claim can be satisfied in full.

   ·2· · · · · · · · · There was also a timing issue

   ·3· · · · related to that, Your Honor, and a concern re

   ·4· · · · that, you know, if money starts to go out the

   ·5· · · · door on the effective date, claims that are

   ·6· · · · reconciled later could be prejudiced because

   ·7· · · · that reconciliation takes a little bit

   ·8· · · · longer.

   ·9· · · · · · · · · So, Your Honor, we have clarified
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · and agreed to some language in a revised

   11· · · · confirmation order, since Your Honor approved

   12· · · · confirmation.· We are still working on the

   13· · · · language with other parties.· This language

   14· · · · is resolved.

   15· · · · · · · · · But, essentially, the concept is as

   16· · · · follows, Your Honor:· All of the parties'

   17· · · · rights with respect to the merits of the

   18· · · · claim are fully preserved.· But in

   19· · · · Mr. Messing's declaration where we discussed

   20· · · · the categories of payments and claims that

   21· · · · would have to be made, and ultimately we end

   22· · · · up with a projected excess of $14.8 million

   23· · · · before the Atlas claim.

   24· · · · · · · · · We also gave a range on that, but


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1378
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 16 of 290 PageID #: 8925


                        Bankruptcy Hearing - October 15, 2020                    14


   ·1· · · · I'm just going through the chart, Your Honor,

   ·2· · · · where we had about 14.8.

   ·3· · · · · · · · · While we have agreed with Atlas and

   ·4· · · · the noteholders, creditors' committee, et

   ·5· · · · cetera, the parties in interest have all

   ·6· · · · signed off, is that with a few exceptions

   ·7· · · · that I will explain in a moment,

   ·8· · · · administrative and priority claims will not

   ·9· · · · be paid pursuant to the plan until we know
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · that there is enough funds to either pay them

   11· · · · or reserve for allowed or disputed

   12· · · · administrative expense claims.

   13· · · · · · · · · Essentially, Your Honor, the

   14· · · · administrative claims bar date will have to

   15· · · · pass, you know, the claims will come in, the

   16· · · · plan administrator will wind down stable

   17· · · · enough to see what there is, and making sure

   18· · · · that we have got sufficient assets before we

   19· · · · can make a distribution to reserve.

   20· · · · · · · · · Frankly, Your Honor, that's how the

   21· · · · plan operated and worked anyway, but we had

   22· · · · no problem stipulating to that with the U.S.

   23· · · · buyer and the other parties, with a couple

   24· · · · of -- and the following payments that we will


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1379
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 17 of 290 PageID #: 8926


                        Bankruptcy Hearing - October 15, 2020                    15


   ·1· · · · be permitted to make, Your Honor.

   ·2· · · · · · · · · First, all wind-down related

   ·3· · · · expenses through the effective date and post

   ·4· · · · effective date wind-down expenses would be

   ·5· · · · permitted.· That's estimated, Your Honor, in

   ·6· · · · Mr. Messing's declaration of $6.7 million.

   ·7· · · · Importantly, that's not a cap.· That's just

   ·8· · · · an estimate.

   ·9· · · · · · · · · The next amount is a cap.· Amounts
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · necessary for the debtors to consummate the

   11· · · · plan and fulfill their obligations under the

   12· · · · global settlement will not exceed an

   13· · · · aggregate amount of $4 million.

   14· · · · · · · · · So, Your Honor, in Mr. Messing's

   15· · · · declaration he estimated claims of about

   16· · · · $15 million administrative, and priority

   17· · · · claims will be permitted to pay 4 million of

   18· · · · that.· And the rest would have to wait.

   19· · · · · · · · · And the 4 million are really

   20· · · · effective-day payments.· They include $1.5

   21· · · · million that's been provided in the plan and

   22· · · · proposed confirmation order for the Fort Erie

   23· · · · remediation work in Canada, $1.6 million of

   24· · · · estimated property taxes for the NPV


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1380
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 18 of 290 PageID #: 8927


                        Bankruptcy Hearing - October 15, 2020                    16


   ·1· · · · Properties, which, under the environmental

   ·2· · · · settlement agreement, the debtors agreed we

   ·3· · · · would escrow, because that will be our share

   ·4· · · · of the taxes that we would have to pay, or

   ·5· · · · the maximum of our share, I should say,

   ·6· · · · 200,000 or so -- I'm sorry, Your Honor.

   ·7· · · · · · · · · THE COURT:· It's not me.· I don't

   ·8· · · · know where that is coming from.

   ·9· · · · · · · · · MR. SINGH:· Oh, sorry, Judge.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · THE COURT:· Please mute your

   11· · · · phones, everybody.· Please mute your phones.

   12· · · · · · · · · MR. SINGH:· Sorry.· I thought you

   13· · · · had a question.

   14· · · · · · · · · Your Honor, then the other payments

   15· · · · that are being permitted is as it relates to

   16· · · · our retiree settlement of about $200,000.

   17· · · · And then there will be a few other payments

   18· · · · that we have to still work through.

   19· · · · · · · · · But the cap there, Your Honor, is

   20· · · · $4 million as to what I refer to as effective

   21· · · · date or plan implementation related payments.

   22· · · · · · · · · In addition, Judge, one of the

   23· · · · amendments that we have in -- or

   24· · · · clarifications, I should say, that we have in


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1381
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 19 of 290 PageID #: 8928


                        Bankruptcy Hearing - October 15, 2020                    17


   ·1· · · · the purchase agreement with the credit bid is

   ·2· · · · that there are fees of Houlihan Lokey and

   ·3· · · · CMD, investment banking success fees that

   ·4· · · · relate to the Europe side of the house.

   ·5· · · · · · · · · So there is estate fees that they

   ·6· · · · have earned that, you know, final fee apps

   ·7· · · · will have to be filed.· Professional fees are

   ·8· · · · in escrow.

   ·9· · · · · · · · · But in relation to the credit bid
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · for being retained in connection with work

   11· · · · for non-debtors, those fees, Judge, that will

   12· · · · be paid at close by the debtors are estimated

   13· · · · to be about $5.2 million.· But we have

   14· · · · agreed, and it's documented in the credit bid

   15· · · · amendment that, to the extent there is ever

   16· · · · later a shortfall on administrative expense

   17· · · · claims, the transferred entities would

   18· · · · reimburse the estate up to the amount of 5.2,

   19· · · · up to the amount that was paid.

   20· · · · · · · · · And so, Your Honor, those fees

   21· · · · would go out the door, but we have got the

   22· · · · reimbursement right that's already built into

   23· · · · the purchase agreement and the plan.

   24· · · · · · · · · In addition, Judge, the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1382
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 20 of 290 PageID #: 8929


                        Bankruptcy Hearing - October 15, 2020                    18


   ·1· · · · noteholders, the U.S. buyer, and the

   ·2· · · · transferred entities have also agreed that if

   ·3· · · · there is a shortfall later in administrative

   ·4· · · · expense claims, they would agree to radical

   ·5· · · · treatment.

   ·6· · · · · · · · · Nothing binds other parties in

   ·7· · · · interest, Judge, and we are not seeking any

   ·8· · · · modification of what the plan says.· This is

   ·9· · · · truly a just-in-case, and this relates to
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · just these three parties as to what they are

   11· · · · going to be willing to do.

   12· · · · · · · · · So other parties, and the language

   13· · · · will make clear, all rights are preserved.

   14· · · · We coordinated on that with the creditors'

   15· · · · committee, who rightfully wanted to make sure

   16· · · · that we were not binding any other creditor.

   17· · · · Of course, we are not.· And so that language

   18· · · · will be clear.

   19· · · · · · · · · And, Your Honor, again, we think

   20· · · · the evidence will show that we will have

   21· · · · enough money to pay all administrative

   22· · · · creditors.· This is a just-in-case type

   23· · · · provision that you will see in the plan -- or

   24· · · · excuse me -- in the confirmation order.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1383
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 21 of 290 PageID #: 8930


                        Bankruptcy Hearing - October 15, 2020                    19


   ·1· · · · · · · · · Your Honor, that summarizes the

   ·2· · · · resolution with Atlas, the U.S. buyer.· Maybe

   ·3· · · · I will pause there to see if you have any

   ·4· · · · questions.· And, of course, their counsel is

   ·5· · · · on the line, in case they wanted to add

   ·6· · · · anything.

   ·7· · · · · · · · · THE COURT:· I have no questions.

   ·8· · · · Atlas, do you wish to be heard?

   ·9· · · · · · · · · MR. MCGUIRE:· Your Honor, it's Dan
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · McGuire for the U.S. buyer.· Mr. Singh has

   11· · · · accurately described the resolution of the

   12· · · · claim, so I won't take up any more of your

   13· · · · time on it.· Thank you.

   14· · · · · · · · · THE COURT:· You are welcome,

   15· · · · Mr. McGuire.

   16· · · · · · · · · MR. SINGH:· Thank you, Your Honor.

   17· · · · Your Honor, next, as I reported at the last

   18· · · · status conference, we have resolved potential

   19· · · · objection by the PBGC to the plan, including

   20· · · · the releases in Section 10.6 of the plan.

   21· · · · · · · · · The plan, as amended, excuse me,

   22· · · · now provides that the transferred entities,

   23· · · · through a loan from the consenting creditors,

   24· · · · will pay $6 million to the PBGC on the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1384
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 22 of 290 PageID #: 8931


                        Bankruptcy Hearing - October 15, 2020                    20


   ·1· · · · effective date in exchange for that release

   ·2· · · · and the resolution of any control group

   ·3· · · · liability or control group claims they may

   ·4· · · · have against the transferred entities.

   ·5· · · · · · · · · Your Honor, the PBGC will have

   ·6· · · · their general unsecured claim.· They have

   ·7· · · · also agreed that, you know, they are not

   ·8· · · · going to assert anything as an administrative

   ·9· · · · or priority claim.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · That unsecured claim amount will be

   11· · · · resolved by the GUC trustee under the plan

   12· · · · mechanic.· The general unsecured trustee has

   13· · · · responsibility for handling general unsecured

   14· · · · claims, so they will deal with the PBGC on

   15· · · · that.

   16· · · · · · · · · And, Your Honor, PBGC settlement

   17· · · · also helped resolve and sort of relates to

   18· · · · West Chester.· The West Chester objection to

   19· · · · the plan has been resolved.

   20· · · · · · · · · And the way that we have handled

   21· · · · that, Your Honor, is West Chester has agreed

   22· · · · that it will not participate in the first

   23· · · · $2.4 million, you know, what we refer to as

   24· · · · the GUC Beneficial A interest that entitles


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1385
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 23 of 290 PageID #: 8932


                        Bankruptcy Hearing - October 15, 2020                    21


   ·1· · · · parties to participate in that first

   ·2· · · · 2.4 million.

   ·3· · · · · · · · · West Chester won't participate in

   ·4· · · · those amounts in the first instance.· They

   ·5· · · · will get Beneficial B interest, which

   ·6· · · · entitles them to share in anything in excess

   ·7· · · · of $2.4 million that's distributed.

   ·8· · · · · · · · · But West Chester will have a

   ·9· · · · catch-up right.· And the way that that
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · catch-up right would work is that if there

   11· · · · are ever proceeds distributed in excess of

   12· · · · the first 2.4 million, then West Chester is

   13· · · · entitled to receive the amount it would have

   14· · · · received, had it been an allowed claim that

   15· · · · got the GUC Beneficial lay interest.

   16· · · · · · · · · So the claim is being allowed, I

   17· · · · think in the approximate amount of

   18· · · · $30 million.· And so whatever distribution

   19· · · · they would have gotten, had they participated

   20· · · · in GUC A, they would be entitled to get.

   21· · · · · · · · · And that money, Your Honor, will

   22· · · · come from a reallocation of the PGBC's

   23· · · · distribution for the Beneficial B interest.

   24· · · · · · · · · So I will give you an example,


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1386
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 24 of 290 PageID #: 8933


                        Bankruptcy Hearing - October 15, 2020                    22


   ·1· · · · because I'm using a lot of defined terms.

   ·2· · · · So, for example, Your Honor, if West Chester

   ·3· · · · would have received, hypothetically

   ·4· · · · speaking -- the numbers will be what they

   ·5· · · · are -- say $200,000 as its pro rata share of

   ·6· · · · that $2.4 million, if the GUC trust makes a

   ·7· · · · distribution in excess of the $2.4 million,

   ·8· · · · then West Chester is entitled to a

   ·9· · · · reallocation from the PBGC of the first
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · dollars that would have gone to the PBGC up

   11· · · · to $200,000 from that excess of 2.4.

   12· · · · · · · · · And, thereafter, the PBGC and West

   13· · · · Chester, you know, continue to participate in

   14· · · · any further distributions from the GUC trust.

   15· · · · · · · · · This way it doesn't affect, Your

   16· · · · Honor, any other creditor.· It's simply a

   17· · · · solution between the PBGC and West Chester.

   18· · · · · · · · · So, Your Honor, that's the

   19· · · · resolution of both the West Chester objection

   20· · · · and the PBGC objection or issues with the

   21· · · · plan.

   22· · · · · · · · · I believe they now both support

   23· · · · confirmation of the plan.· And I will pause

   24· · · · there in case Your Honor has any questions or


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1387
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 25 of 290 PageID #: 8934


                        Bankruptcy Hearing - October 15, 2020                    23


   ·1· · · · if the PBGC or West Chester would like to be

   ·2· · · · heard, Your Honor.

   ·3· · · · · · · · · THE COURT:· Does either West

   ·4· · · · Chester or the PBGC wish to be heard?

   ·5· · · · · · · · · MR. MURRELL:· Yes.· Good morning,

   ·6· · · · Your Honor.· Vincente Matias Murrell on

   ·7· · · · behalf of the Pension Benefit Guaranty

   ·8· · · · Corporation, Your Honor.

   ·9· · · · · · · · · Your Honor, Mr. Singh announced
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · PBGC has reached a settlement, and PBGC is

   11· · · · pleased to support the Debtors' Plan.

   12· · · · · · · · · After lengthy negotiations, Your

   13· · · · Honor, with the ad hoc group of noteholders,

   14· · · · PBGC was able to reach settlement as

   15· · · · described, you know, in Section 5.3 of the

   16· · · · plan.

   17· · · · · · · · · Briefly, at a high level, Your

   18· · · · Honor, you know, as Mr. Singh described, PBGC

   19· · · · is consenting to the release -- to the

   20· · · · releases contained in Section 10.3F of the

   21· · · · third amended -- of the fourth amended plan

   22· · · · at this point.· Sorry.· There has been a

   23· · · · number of amendments, Your Honor.

   24· · · · · · · · · PBGC will receive on the plan's


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1388
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 26 of 290 PageID #: 8935


                        Bankruptcy Hearing - October 15, 2020                    24


   ·1· · · · effective date the PBGC settlement payment of

   ·2· · · · $6 million.

   ·3· · · · · · · · · Furthermore, Your Honor, to pave

   ·4· · · · the way toward a broader resolution of this

   ·5· · · · complex case, PBGC agreed to modify its

   ·6· · · · recoveries from the GUC trust in favor of

   ·7· · · · West Chester, as Mr. Singh described.

   ·8· · · · · · · · · So, you know, so I think, Your

   ·9· · · · Honor, it's a good, you know, I think, in
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · sum, I think it's a good situation for all

   11· · · · parties involved.

   12· · · · · · · · · Your Honor, I would like to note --

   13· · · · on a personal note, Your Honor, I would like

   14· · · · to say that I would like to thank Mr. Singh

   15· · · · and his team at Weil, as well as Mr. Safrets

   16· · · · (ph) and Hurst (ph) and Antiva Lowensteid

   17· · · · (ph) for their help in getting this

   18· · · · settlement done and this case to

   19· · · · confirmation.

   20· · · · · · · · · As you know, Your Honor, it's been

   21· · · · a pretty arduous process.· So my personal

   22· · · · thanks to all involved on behalf of the PBGC.

   23· · · · · · · · · THE COURT:· Thank you, sir.· West

   24· · · · Chester?· It's usually Mr. Bressler, but I


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1389
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 27 of 290 PageID #: 8936


                        Bankruptcy Hearing - October 15, 2020                    25


   ·1· · · · don't see him on the line.

   ·2· · · · · · · · · MR. COLLINS:· Yes.· Hi, Your Honor.

   ·3· · · · Michael Collins on behalf of --

   ·4· · · · · · · · · THE COURT:· Oh, it's Michael

   ·5· · · · Collins today?

   ·6· · · · · · · · · MR. COLLINS:· -- West Chester, yep,

   ·7· · · · Fire Insurance Company.· And Mr. Singh did

   ·8· · · · accurately state how we have resolved it.

   ·9· · · · · · · · · And similar to PBGC, I would like
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · to thank really the PBGC as well as Mr. Singh

   11· · · · and his team to finally get this here.· It

   12· · · · has been a long process, obviously, with West

   13· · · · Chester, and hasn't been easy.· But I think

   14· · · · we have all worked well to get to a

   15· · · · resolution, so I appreciate their efforts.

   16· · · · · · · · · THE COURT:· Thank you, Mr. Collins.

   17· · · · Good to see you again.· We're seeing a lot of

   18· · · · each other lately.

   19· · · · · · · · · MR. COLLINS:· Yes.

   20· · · · · · · · · MR. BRESSLER:· Your Honor, Gary

   21· · · · Bressler.· I am here as Mr. Collins' Delaware

   22· · · · counsel.

   23· · · · · · · · · THE COURT:· Oh.

   24· · · · · · · · · MR. BRESSLER:· I am on the video,


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1390
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 28 of 290 PageID #: 8937


                        Bankruptcy Hearing - October 15, 2020                    26


   ·1· · · · but maybe -- there are a lot of people on the

   ·2· · · · video, so you may not have seen me.· But

   ·3· · · · thank you.

   ·4· · · · · · · · · THE COURT:· I do see you,

   ·5· · · · Mr. Bressler.· Good to see you, as well.· All

   ·6· · · · right, Mr. Singh.

   ·7· · · · · · · · · MR. SINGH:· Okay.· Thank you, Your

   ·8· · · · Honor.· Your Honor, next an update for you on

   ·9· · · · the retiree settlement.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · I'm pleased to report that, you

   11· · · · know, we do have a settlement in principle

   12· · · · with the retirees and are putting some final

   13· · · · touches on a stipulation that we will file

   14· · · · with the Court that resolves those issues.

   15· · · · · · · · · So, you know, Your Honor,

   16· · · · immediately after the appointment of the

   17· · · · non-union representatives, Judge

   18· · · · Richterschmidt (Ph) and Mr. Degrote, we

   19· · · · worked with them and sort of coordinated the

   20· · · · efforts with the union representatives to

   21· · · · work out a fair solution for the company's

   22· · · · 220 or so retirees with respect to retiree

   23· · · · health care.

   24· · · · · · · · · Your Honor, essentially what we


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1391
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 29 of 290 PageID #: 8938


                        Bankruptcy Hearing - October 15, 2020                    27


   ·1· · · · have agreed is that medical benefits will

   ·2· · · · continue to be paid through December 31st,

   ·3· · · · and we will also provide death benefits on a

   ·4· · · · $2,000 per individual basis through that same

   ·5· · · · date.

   ·6· · · · · · · · · Notices will go out to the parties,

   ·7· · · · Your Honor, and we will try to facilitate,

   ·8· · · · you know, any information and whatever we can

   ·9· · · · here to make sure that there is not undue
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · hardship from this challenging situation of a

   11· · · · liquidation of the debtors and retires.

   12· · · · · · · · · The total cost, Judge, is about

   13· · · · $200,000 to the estate to continue that.· And

   14· · · · I would like to, you know, note that the

   15· · · · appointed representatives, we really

   16· · · · appreciate their effort in jumping in and

   17· · · · working with us cooperatively, as well as the

   18· · · · union representatives throughout this,

   19· · · · throughout this process, Your Honor.

   20· · · · · · · · · So that's the retiree settlement

   21· · · · that you will see a stipulation, hopefully,

   22· · · · hopefully today or the next day or so on file

   23· · · · with the Court.

   24· · · · · · · · · THE COURT:· Okay.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1392
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 30 of 290 PageID #: 8939


                        Bankruptcy Hearing - October 15, 2020                    28


   ·1· · · · · · · · · MR. SINGH:· Your Honor, the other

   ·2· · · · piece, I just wanted to give you an update.

   ·3· · · · The last union, most of the union contracts

   ·4· · · · were dealt with as part of the U.S. sale.· We

   ·5· · · · are still working with the United

   ·6· · · · Steelworkers, who have employees represented

   ·7· · · · at Vernon and Redding.

   ·8· · · · · · · · · We are in the process and have made

   ·9· · · · very good progress on negotiating the
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · termination benefits, you know, severance, et

   11· · · · cetera; and we are pretty close to being

   12· · · · done, we think, Your Honor.

   13· · · · · · · · · So, as soon as that is resolved, I

   14· · · · expect we will also be able to file a

   15· · · · stipulation with the Court with respect to

   16· · · · those benefits.· It only covers about ten

   17· · · · employees in Vernon and not too many at

   18· · · · Redding, but we are working to resolve those

   19· · · · issues and work with the unions on that.

   20· · · · · · · · · I think that's it for the updates,

   21· · · · Judge, at least from me.· I did want to give

   22· · · · Mr. Tenenbaum an opportunity to update the

   23· · · · Court on the DOJ public comm -- excuse me --

   24· · · · comment period and meeting that occurred on


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1393
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 31 of 290 PageID #: 8940


                        Bankruptcy Hearing - October 15, 2020                    29


   ·1· · · · Tuesday, so Your Honor has the latest on what

   ·2· · · · occurred there.· So I will cede the virtual

   ·3· · · · podium to Mr. Tenenbaum.

   ·4· · · · · · · · · THE COURT:· Okay.· Mr. Tenenbaum,

   ·5· · · · good morning.

   ·6· · · · · · · · · MR. TENENBAUM:· Your Honor, can you

   ·7· · · · hear me okay?

   ·8· · · · · · · · · THE COURT:· Yes, sir.

   ·9· · · · · · · · · MR. TENENBAUM:· Good.· Alan
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · Tenenbaum from the Department of Justice for

   11· · · · the United States on behalf of the EPA.

   12· · · · · · · · · By way of update for the Court on

   13· · · · our public comment process and the public

   14· · · · meeting that we held, we did receive over

   15· · · · 1,000 negative comments in writing on the

   16· · · · settlement.

   17· · · · · · · · · We also received approximately 125

   18· · · · oral statements at the public meeting on

   19· · · · Tuesday, which was by conference call.

   20· · · · · · · · · These came from California

   21· · · · congressional representatives, legislators,

   22· · · · mayors, other officials, citizen groups, and

   23· · · · then as well as just ordinary citizens.

   24· · · · · · · · · The public meeting on Tuesday


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1394
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 32 of 290 PageID #: 8941


                        Bankruptcy Hearing - October 15, 2020                    30


   ·1· · · · lasted for five hours.· It had to be by

   ·2· · · · conference call on account of the COVID-19

   ·3· · · · restrictions on in-person meetings in

   ·4· · · · California.

   ·5· · · · · · · · · The comments and statements

   ·6· · · · generally expressed concern about any

   ·7· · · · abandonment of the Vernon facility, and also

   ·8· · · · that debtors should be held to greater

   ·9· · · · accountability for the situation in
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · California.

   11· · · · · · · · · Several of them were heartfelt,

   12· · · · emotional accounts of the impact of lead

   13· · · · contamination on the community near the

   14· · · · facility.

   15· · · · · · · · · Yesterday we filed our response and

   16· · · · reaction to the comments.· We wish to

   17· · · · emphasize that we take all of them very

   18· · · · seriously, and they were all very seriously

   19· · · · considered by us.

   20· · · · · · · · · Our filing yesterday indicates that

   21· · · · we believe that the proposed bankruptcy,

   22· · · · inability to pay settlement, actually is

   23· · · · trying to minimize the possibility of

   24· · · · abandonment through the creation of one or


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1395
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 33 of 290 PageID #: 8942


                        Bankruptcy Hearing - October 15, 2020                    31


   ·1· · · · more environmental response trusts, and that

   ·2· · · · any limits on funding are a result of

   ·3· · · · debtors' poor financial situation.

   ·4· · · · · · · · · We view abandonment only as a last

   ·5· · · · resort.· We also wish to emphasize that we

   ·6· · · · have listened to and considered all of the

   ·7· · · · comments and statements very carefully.· And

   ·8· · · · the concerns raised, we have considered them

   ·9· · · · very seriously.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · As we noted in our filing, the

   11· · · · settlement does not purport to deal with

   12· · · · personal injury issues that were raised or

   13· · · · affect anyone's rights in that respect in any

   14· · · · way.

   15· · · · · · · · · The agreement seeks to avoid

   16· · · · further adverse environmental impacts on the

   17· · · · community due to the possibility of the

   18· · · · environmental response trust, which can use

   19· · · · potentially up to 29 or more million dollars

   20· · · · for additional on-site remediation and help

   21· · · · prevent further discharges of hazardous

   22· · · · substances into the community.

   23· · · · · · · · · The creation of such a Vernon

   24· · · · environmental response trust would allow for


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1396
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 34 of 290 PageID #: 8943


                        Bankruptcy Hearing - October 15, 2020                    32


   ·1· · · · the continuation of monitoring systems meant

   ·2· · · · to protect the neighboring communities going

   ·3· · · · forward and avoid the potentially chaotic

   ·4· · · · transition that may occur if the Vernon

   ·5· · · · facility were to be abandoned.

   ·6· · · · · · · · · Your Honor, I would like to reserve

   ·7· · · · any more detailed discussion to, if

   ·8· · · · necessary, to later today, because I don't

   ·9· · · · want to delay the presentation of evidence,
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · unless Your Honor has any questions for me at

   11· · · · this point.

   12· · · · · · · · · THE COURT:· I do not.· Thank you

   13· · · · very much.

   14· · · · · · · · · MR. TENENBAUM:· Thank you.

   15· · · · · · · · · MR. SINGH:· Thank you,

   16· · · · Mr. Tenenbaum.· Thank you, Your Honor.· Your

   17· · · · Honor, I think that gets us through the

   18· · · · updates and to the main event.· And, as I

   19· · · · mentioned, Your Honor, the only object --

   20· · · · · · · · · MR. FALLON:· Your Honor.

   21· · · · · · · · · MR. SINGH:· I'm sorry.

   22· · · · · · · · · MR. FALLON:· Your Honor, Brett

   23· · · · Fallon for American Integrated Services.· May

   24· · · · I be heard briefly, since I didn't hear our


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1397
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 35 of 290 PageID #: 8944


                        Bankruptcy Hearing - October 15, 2020                    33


   ·1· · · · objection addressed?

   ·2· · · · · · · · · THE COURT:· Yes, Mr. Fallon.

   ·3· · · · · · · · · MR. FALLON:· Your Honor, American

   ·4· · · · Integrated Services maintains and monitors

   ·5· · · · the full enclosure unit on the Vernon

   ·6· · · · non-producing property 24 hours a day, seven

   ·7· · · · days a week.

   ·8· · · · · · · · · I think the testimony today will be

   ·9· · · · uncontested that the FEU, as it's called both
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · prior to and throughout the case, have

   11· · · · protected the surrounding communities from

   12· · · · dangerous lead at the site.

   13· · · · · · · · · Under our contract with the debtor,

   14· · · · our obligation is to provide those services

   15· · · · up through and including the effective date.

   16· · · · However, at the eleventh hour, the debtor had

   17· · · · indicated it's going to reject that contract.

   18· · · · · · · · · And, Your Honor, we certainly

   19· · · · understand the debtors' latitude in whether

   20· · · · to assume or reject a contract.

   21· · · · · · · · · However, there are public interest

   22· · · · exceptions.· And everyone must understand

   23· · · · that when the contract is rejected and the

   24· · · · effective date occurs, our obligations are


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1398
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 36 of 290 PageID #: 8945


                        Bankruptcy Hearing - October 15, 2020                    34


   ·1· · · · concluded, the FEU goes away, and there will

   ·2· · · · be no barrier between the dangerous lead at

   ·3· · · · the Vernon site and the surrounding

   ·4· · · · community.

   ·5· · · · · · · · · So, Your Honor, we do have a

   ·6· · · · pending objection to the rejection of that

   ·7· · · · contract.

   ·8· · · · · · · · · THE COURT:· All right, Mr. Fallon.

   ·9· · · · Thank you.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · MR. SINGH:· I apologize, Your

   11· · · · Honor.· Sunny Singh on the record.· I thought

   12· · · · Mr. Fallon's objection had been resolved.

   13· · · · · · · · · I think what I would suggest, Your

   14· · · · Honor, is why don't we get through the

   15· · · · evidence, we will talk to Mr. Fallon and see

   16· · · · if we can address his concerns.

   17· · · · · · · · · My understanding is that the trust

   18· · · · is going to negotiate direct -- or the

   19· · · · trustee, I should say, is going to negotiate

   20· · · · directly with Mr. Fallon's clients to allow

   21· · · · their work to continue.

   22· · · · · · · · · But I think we don't need to take

   23· · · · up Your Honor's time with that.· Why don't we

   24· · · · speak to him, or I will ask a member of my


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1399
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 37 of 290 PageID #: 8946


                        Bankruptcy Hearing - October 15, 2020                    35


   ·1· · · · team to speak to him or somebody on his team

   ·2· · · · to see if we can just resolve that as the

   ·3· · · · other matters of the hearing continue.

   ·4· · · · · · · · · THE COURT:· Okay.

   ·5· · · · · · · · · MR. SINGH:· Okay.· Thanks, Judge.

   ·6· · · · So I think now we can get on with the

   ·7· · · · evidence.

   ·8· · · · · · · · · And so, Your Honor, there are -- we

   ·9· · · · have seven witnesses, and the DTSC has three.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · What I was going to do, we have agreed, at

   11· · · · least between us and the DTSC, that the first

   12· · · · four witnesses, Your Honor, that we don't

   13· · · · expect any cross examination.

   14· · · · · · · · · So I will take the easy ones,

   15· · · · Judge -- hopefully, they remain easy -- and

   16· · · · present them to you now in that order.· And

   17· · · · then I will turn it over to Mr. Friedmann or

   18· · · · Mr. Genender, as the case may be.

   19· · · · · · · · · So, Your Honor, first is the voting

   20· · · · certification by Mr. Craig Johnson of Prime

   21· · · · Clerk filed at ECF-940.· I believe he is on

   22· · · · the line, although I don't see exactly where

   23· · · · he is on the Zoom.· There he is.· He is

   24· · · · waving, Your Honor.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1400
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 38 of 290 PageID #: 8947


                        Bankruptcy Hearing - October 15, 2020                    36


   ·1· · · · · · · · · And so, Your Honor, if I can ask, I

   ·2· · · · would like to move his declaration into

   ·3· · · · evidence, Your Honor.

   ·4· · · · · · · · · THE COURT:· Is there any objection

   ·5· · · · to the admission of Mr. Johnson's declaration

   ·6· · · · into evidence?· All right.· I hear none.

   ·7· · · · It's admitted without objection.

   ·8· · · · · · · · · Does anyone wish to cross examine

   ·9· · · · Mr. Johnson?· Okay.· I hear no one.· I have
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · no questions.

   11· · · · · · · · · So, Mr. Johnson, you are excused.

   12· · · · · · · · · MR. SINGH:· Thank you, Your Honor.

   13· · · · Your Honor, next the debtors have the

   14· · · · declaration of Christopher Robinson of Ankura

   15· · · · filed at ECF-945.

   16· · · · · · · · · Mr. Robinson is on the phone and

   17· · · · available for live cross.· Your Honor, I

   18· · · · would note that Mr. Robinson's declaration

   19· · · · goes to the issue of the merits of the Atlas

   20· · · · working capital claim.

   21· · · · · · · · · That's been resolved, so we are not

   22· · · · asking Your Honor to take this into account

   23· · · · for any prejudicial reason in the future, but

   24· · · · it also does go to feasibility of the plan;


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1401
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 39 of 290 PageID #: 8948


                        Bankruptcy Hearing - October 15, 2020                    37


   ·1· · · · and so that's why we would like to admit the

   ·2· · · · evidence.

   ·3· · · · · · · · · So, Your Honor, that's at ECF-945.

   ·4· · · · And Mr. Robinson is on the phone.· I would

   ·5· · · · like to move his declaration into evidence

   ·6· · · · for that purpose.

   ·7· · · · · · · · · THE COURT:· All right.· Does

   ·8· · · · anyone -- or excuse me.· Is there any

   ·9· · · · objection to the admission of Mr. Robinson's
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · declaration?· Okay.· I hear none.· It's

   11· · · · admitted without objection.

   12· · · · · · · · · Does anyone wish to cross examine

   13· · · · Mr. Robinson?· All right.· I hear none.· And

   14· · · · I have no questions.· So, Mr. Robinson, you

   15· · · · are free to go, as well.

   16· · · · · · · · · MR. SINGH:· Thank you, Your Honor.

   17· · · · Next we have the debtors' declaration of

   18· · · · Mr. William Peluchiwski of Houlihan Lokey,

   19· · · · its investment banker.

   20· · · · · · · · · Mr. Peluchiwski's declaration is

   21· · · · filed at ECF-948.· He is available.· And he

   22· · · · is on the line available for live cross

   23· · · · examination, Your Honor.· I would like to

   24· · · · move his declaration into evidence.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1402
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 40 of 290 PageID #: 8949


                        Bankruptcy Hearing - October 15, 2020                        38


   ·1· · · · · · · · · THE COURT:· Any objection to the

   ·2· · · · admission of Mr. Pelu -- Peluchiwski's

   ·3· · · · declaration?· Sorry.· I feel your pain.                             I

   ·4· · · · can't tell you how many people have

   ·5· · · · mispronounced Sontchi over the last 53 years.

   ·6· · · · · · · · · Any objection to the admission of

   ·7· · · · his declaration?· Okay.· I hear none.· It's

   ·8· · · · admitted without objection.

   ·9· · · · · · · · · And just for the record, I see the
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · witness is present and visible to the Court.

   11· · · · · · · · · Does anyone wish to cross examine

   12· · · · the witness?· Okay.· I see none.· I hear

   13· · · · no -- well, I hear none -- I have no

   14· · · · questions, and I hear no one wanting to cross

   15· · · · examine.

   16· · · · · · · · · What was the number of the docket

   17· · · · item for that declaration?

   18· · · · · · · · · MR. SINGH:· That's ECF-948, Your

   19· · · · Honor.

   20· · · · · · · · · THE COURT:· 948.· Okay.· Okay.

   21· · · · Thank you, sir.· You are excused.

   22· · · · · · · · · MR. PELUCHIWSKI:· Thank you, Your

   23· · · · Honor, appreciate it.

   24· · · · · · · · · MR. SINGH:· Thank you.· Thank you,


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                              YVer1f




                                      A-1403
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 41 of 290 PageID #: 8950


                        Bankruptcy Hearing - October 15, 2020                    39


   ·1· · · · Judge.· Next we have of the declaration of

   ·2· · · · Mr. Jason Feintuch, also of Houlihan Lokey.

   ·3· · · · · · · · · His declaration is filed at

   ·4· · · · ECF-966.· Mr. Feintuch is on the phone and

   ·5· · · · available for live cross examination.· He is

   ·6· · · · also on video, Your Honor.· I move his

   ·7· · · · declaration into evidence.

   ·8· · · · · · · · · THE COURT:· I don't see him on my

   ·9· · · · list.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · MR. SINGH:· I apologize, Your

   11· · · · Honor.· Mr. Feintuch's, it should be on the

   12· · · · amended agenda that was filed after the

   13· · · · initial declarations were filed on Monday.

   14· · · · · · · · · THE COURT:· Where does he -- where

   15· · · · does he work?

   16· · · · · · · · · MR. SINGH:· Houlihan Lokey.

   17· · · · · · · · · THE COURT:· Oh, okay.· Well, I

   18· · · · found it on the agenda, but it didn't make it

   19· · · · to the witness list, which is fine.

   20· · · · · · · · · MR. SINGH:· Apologies, Judge.

   21· · · · · · · · · THE COURT:· Okay.· Any objection to

   22· · · · the admission of Mr. Feintuch's declaration?

   23· · · · And where is he?· Wave, if you would, for me,

   24· · · · sir.· There you are.· Thank you.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1404
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 42 of 290 PageID #: 8951


                        Bankruptcy Hearing - October 15, 2020                    40


   ·1· · · · · · · · · All right.· I hear no objection.

   ·2· · · · It's admitted without objection.· The witness

   ·3· · · · is available on Zoom and visible to the

   ·4· · · · Court.

   ·5· · · · · · · · · Does anybody wish to cross examine

   ·6· · · · the witness?· Okay.· I hear none.· I have no

   ·7· · · · questions.

   ·8· · · · · · · · · You are excused, sir.· Thank you.

   ·9· · · · · · · · · MR. SINGH:· Thank you, Your Honor.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · I am then going to turn it over to my

   11· · · · partner, Jared Friedmann, to present the next

   12· · · · witness.

   13· · · · · · · · · THE COURT:· Okay.

   14· · · · · · · · · MR. FRIEDMANN:· Thank you.· Good

   15· · · · morning, Your Honor.· Jared Friedmann from

   16· · · · Weil Gotshal on behalf of debtors.

   17· · · · · · · · · With your permission, the next

   18· · · · witness we would like to proffer is Roy

   19· · · · Messing.· Mr. Messing put in two

   20· · · · declarations.· The first is at ECF-944.· The

   21· · · · second is at ECF-950.

   22· · · · · · · · · Mr. Messing is on the phone line

   23· · · · and on Zoom.· And we would ask that you

   24· · · · please admit both of those declarations,


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1405
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 43 of 290 PageID #: 8952


                        Bankruptcy Hearing - October 15, 2020                    41


   ·1· · · · including the exhibits attached to the

   ·2· · · · declaration at ECF-950 into evidence.

   ·3· · · · · · · · · MR. FRIEDMAN:· No objection, Your

   ·4· · · · Honor.· It's the other Mr. Friedman.· No

   ·5· · · · objection.· I will be cross examining the

   ·6· · · · witness.

   ·7· · · · · · · · · THE COURT:· Okay.· Thank you,

   ·8· · · · Mr. Friedman.· I am not seeing him, though,

   ·9· · · · on Zoom.· Mr. Messing, can you wave?· Oh,
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · there he is.· Found him.· Thank you.· This is

   11· · · · like a game or something, Where's Waldo.

   12· · · · · · · · · Okay.· Well, just so we're clear,

   13· · · · so, Mr. Friedman, the other Mr. Friedman --

   14· · · · this can be confusing -- you do not object to

   15· · · · the admission of both 944 and 950; is that

   16· · · · correct?

   17· · · · · · · · · MR. FRIEDMAN:· That is correct,

   18· · · · Your Honor.· That's correct.

   19· · · · · · · · · THE COURT:· Okay.· Those two are

   20· · · · admitted without objection.· And you wish to

   21· · · · cross examine.

   22· · · · · · · · · So, Mr. Messing, Ms. Murin is going

   23· · · · to swear you in, hopefully.

   24· · · · · · · · · MS. MURIN:· Yes.· I'm sorry.· I had


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1406
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 44 of 290 PageID #: 8953


                        Bankruptcy Hearing - October 15, 2020                    42


   ·1· · · · to un-mute my phone, Your Honor.

   ·2· · · · · · · · · THE COURT:· No problem.

   ·3· · · · · · · · · · · · -· ·-· ·-

   ·4· · · · · · · · · · · ·ROY MESSING,

   ·5· · · · · · the deponent herein, having first

   ·6· · · · · · been duly sworn on oath, was

   ·7· · · · · · examined and testified as follows:

   ·8· · · · · · · · · THE COURT:· Okay.· Mr. Messing,

   ·9· · · · before we get started, just a few
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · instructions.

   11· · · · · · · · · I understand you are in your home

   12· · · · in Ridgefield, Connecticut; is that true?

   13· · · · · · · · · MR. MESSING:· Yes.

   14· · · · · · · · · THE COURT:· Okay.· Are you alone in

   15· · · · the room, sir?

   16· · · · · · · · · MR. MESSING:· Yes.

   17· · · · · · · · · THE COURT:· You don't have the dog

   18· · · · with you this time?· I think you had the dog

   19· · · · last time.

   20· · · · · · · · · MR. MESSING:· I did.· I don't, sir.

   21· · · · · · · · · THE COURT:· Okay.· He is allowed.

   22· · · · All right.· Sir, during your examination, I

   23· · · · am going to direct you not to read any text

   24· · · · messages or e-mails that you might receive


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1407
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 45 of 290 PageID #: 8954


                        Bankruptcy Hearing - October 15, 2020                    43


   ·1· · · · during your examination, including any

   ·2· · · · breaks, until you are completely finished.

   ·3· · · · · · · · · Also, if you are going to refer to

   ·4· · · · any documents, either paper or

   ·5· · · · electronically, that's fine, but you have to

   ·6· · · · let us know what you are looking at if you

   ·7· · · · are doing so, so everyone has full notice of

   ·8· · · · what's going on.

   ·9· · · · · · · · · So it is okay to look at them on
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · the computer, but not in e-mail and not in

   11· · · · text messages.· Okay?

   12· · · · · · · · · And during the breaks you are not

   13· · · · going to be allowed to discuss your testimony

   14· · · · with any -- testimony with any person.

   15· · · · · · · · · All right.· With that, we will get

   16· · · · started.

   17· · · · · · · · · MR. FRIEDMAN:· Your Honor, I don't

   18· · · · know if I'm going to use documents.· But may

   19· · · · I have permission, if I need to, to share my

   20· · · · screen?

   21· · · · · · · · · THE COURT:· Yes.· Let me do that.

   22· · · · Just give me a moment.· You have that

   23· · · · permission.

   24· · · · · · · · · MR. FRIEDMAN:· Thank you.· And,


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1408
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 46 of 290 PageID #: 8955


                        Bankruptcy Hearing - October 15, 2020                    44


   ·1· · · · Your Honor, may I also move into evidence

   ·2· · · · Mr. Messing's first-day declaration, which I

   ·3· · · · know we listed as an exhibit on the exhibit

   ·4· · · · witness list.· But we believe that, for

   ·5· · · · purposes of completion, that should be

   ·6· · · · considered as part of the evidentiary record

   ·7· · · · of confirmation.

   ·8· · · · · · · · · THE COURT:· Any objection?

   ·9· · · · · · · · · MR. FRIEDMAN:· No objection, Your
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · Honor.

   11· · · · · · · · · THE COURT:· All right.· It's

   12· · · · admitted.

   13· · · · · · · · · MR. FRIEDMANN:· Thank you, Your

   14· · · · Honor.

   15· · · · · · · · · · · · -· ·-· ·-

   16· · · · · · · · · · · ·EXAMINATION

   17· · · · · · · · · · · · -· · -· ·-

   18· · ·BY MR. FRIEDMAN:

   19· · · · · Q.· ·Good morning, Mr. Messing.

   20· · ·Mr. Messing, do you have a copy, just so I know,

   21· · ·of your deposition yesterday with you?

   22· · · · · A.· ·I do.

   23· · · · · Q.· ·Okay.· Thank you.· We have not

   24· · ·received a final transcript yet, but we do have


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1409
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 47 of 290 PageID #: 8956


                        Bankruptcy Hearing - October 15, 2020                    45


   ·1· · ·a rough version.

   ·2· · · · · · · ·You are the chief restructuring

   ·3· · ·officer of Exide Holdings; is that right?

   ·4· · · · · A.· ·Yes.

   ·5· · · · · Q.· ·And how many times have you served as

   ·6· · ·a chief restructuring officer of a company

   ·7· · ·before?

   ·8· · · · · A.· ·Um, five or six.

   ·9· · · · · Q.· ·Okay.· And how many Chapter 11 cases
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·have you been involved in in your career?

   11· · · · · A.· ·Um, I don't know the exact number.

   12· · ·More than those five or six.

   13· · · · · Q.· ·Okay.· Do you know if it's more than

   14· · ·ten?

   15· · · · · A.· ·I believe more than ten, yes.

   16· · · · · Q.· ·Okay.· Is part of your job at Ancora

   17· · ·in this case to monitor the debtors' budgeting

   18· · ·during these Chapter 11 cases?

   19· · · · · A.· ·Yes.

   20· · · · · Q.· ·Does that include budgeting for

   21· · ·professional fees?

   22· · · · · A.· ·Yes.

   23· · · · · Q.· ·And what is the professional fee

   24· · ·budget in this case, Mr. Messing?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1410
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 48 of 290 PageID #: 8957


                        Bankruptcy Hearing - October 15, 2020                    46


   ·1· · · · · A.· ·Um, my recollection is the initial

   ·2· · ·budget submitted at the time of the filing for

   ·3· · ·the initial 13-week period was approximately

   ·4· · ·$20 million.

   ·5· · · · · Q.· ·Okay.· Has that budget ever been

   ·6· · ·updated since then?

   ·7· · · · · A.· ·That budget is updated regularly.

   ·8· · · · · Q.· ·Okay.· And what's the most recurrent

   ·9· · ·projection for professional fee spending?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·Um, again, from memory, my

   11· · ·recollection is through effective date, um, it's

   12· · ·in the neighborhood of fifty, five-O, million

   13· · ·dollars.

   14· · · · · Q.· ·Okay.· And does that include success

   15· · ·fee -- does that number include potential

   16· · ·success fees for professionals in connection

   17· · ·with confirmation of a Chapter 11 plan, sir?

   18· · · · · A.· ·I believe it does, yes.

   19· · · · · Q.· ·Okay.· And does that include a success

   20· · ·fee for the unsecured creditors' committee

   21· · ·financial advisor?

   22· · · · · A.· ·If I'm correct that it includes

   23· · ·success fees, it would include the success fees

   24· · ·for the financial advisor to the creditors'


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1411
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 49 of 290 PageID #: 8958


                        Bankruptcy Hearing - October 15, 2020                    47


   ·1· · ·committee, yes.

   ·2· · · · · Q.· ·Okay.· And how much is that success

   ·3· · ·fee to the best of your knowledge, sir?

   ·4· · · · · A.· ·To the best of my recollection, that

   ·5· · ·success fee for -- D. Riley is the firm -- is $1

   ·6· · ·million dollars.

   ·7· · · · · Q.· ·$1 million.· And what's the -- do you

   ·8· · ·remember yesterday testifying, that you said it

   ·9· · ·was $1.8 million?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·I remember testifying yesterday that I

   11· · ·was unsure as to whether it was a million or a

   12· · ·million eight.· I believe it's a million.

   13· · · · · Q.· ·Okay.· And what other entities are

   14· · ·going to receive success fees upon consummation

   15· · ·of a Chapter 11 plan, sir?

   16· · · · · A.· ·Um, the other professionals that

   17· · ·receive fees associated with the conclusion of

   18· · ·the transactions and the effective date of the

   19· · ·plan would be Houlihan Lokey and CMD, to the

   20· · ·best of my recollection.

   21· · · · · Q.· ·Okay.· How much are those?

   22· · · · · A.· ·Um, I think I would say -- I believe,

   23· · ·um, CMD is probably -- if I'm correct that D.

   24· · ·Riley is a million, CMD, then, I believe, would


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1412
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 50 of 290 PageID #: 8959


                        Bankruptcy Hearing - October 15, 2020                    48


   ·1· · ·be the million eight.

   ·2· · · · · · · ·The remaining Houlihan fee associated

   ·3· · ·with the closing of a Europe Rest of The World

   ·4· · ·transaction, I believe, is 3.8.

   ·5· · · · · Q.· ·Thank you, Mr. Messing.

   ·6· · · · · · · ·Mr. Messing, there was a subcommittee

   ·7· · ·of the debtors' independent committee that you

   ·8· · ·worked with in evaluating the releases granted

   ·9· · ·under this Chapter 11 plan; is that right?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·There is a subcommittee to the special

   11· · ·committee that was formed for the purpose of

   12· · ·conducting an investigation of the 2019

   13· · ·financing transaction and the authorization

   14· · ·transaction.

   15· · · · · · · ·I did not work on the investigation,

   16· · ·but I did interface with Mr. Tepner, who is the

   17· · ·sole member of that subcommittee.

   18· · · · · Q.· ·Okay.· And it's your testimony that,

   19· · ·based on that investigation, third-party

   20· · ·releases under this Chapter 11 plan are

   21· · ·appropriate; right?

   22· · · · · A.· ·Um, I believe, based on that

   23· · ·investigation, estate releases are appropriate.

   24· · · · · Q.· ·Uh-huh.· And what about third-party


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1413
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 51 of 290 PageID #: 8960


                        Bankruptcy Hearing - October 15, 2020                    49


   ·1· · ·releases?· Did the investigation play any role

   ·2· · ·in your conclusion that the third-party releases

   ·3· · ·were appropriate?

   ·4· · · · · A.· ·I don't think so.· The investigation,

   ·5· · ·as I say, looked at the June 2019 financing

   ·6· · ·transaction and the December optimization

   ·7· · ·transaction, and looked at whether there were

   ·8· · ·any valuable, valuable and colorable claims for

   ·9· · ·the estate.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · ·It did look further at whether, um,

   11· · ·whether unsecured creditors were harmed by

   12· · ·either or both of those transactions, which are

   13· · ·also considered estate claims.

   14· · · · · · · ·I guess, Mr. Friedman, to the extent

   15· · ·of breach of fiduciary duty claims could be

   16· · ·other than estate claim, I don't know that it

   17· · ·would be.· That could apply to third-party

   18· · ·claim.

   19· · · · · · · ·But that, to me, to my recollection,

   20· · ·that was the scope of the investigation's

   21· · ·consideration of the existence or potential

   22· · ·value of available claims, those three

   23· · ·categories, which I understand to be estate

   24· · ·claims.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1414
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 52 of 290 PageID #: 8961


                        Bankruptcy Hearing - October 15, 2020                    50


   ·1· · · · · Q.· ·So did the subcommittee look at

   ·2· · ·whether any, um, whether there were claims

   ·3· · ·against any parties who might be co-liable for

   ·4· · ·environmental liabilities of Exide?

   ·5· · · · · A.· ·I don't recall.

   ·6· · · · · Q.· ·Do you know if -- do you have any

   ·7· · ·knowledge that it did?

   ·8· · · · · A.· ·I don't recall whether it did or not.

   ·9· · · · · Q.· ·Okay.· So you don't -- you, yourself,
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·have no knowledge that it did; is that correct?

   11· · · · · · · · · MR. FRIEDMANN:· Objection, Your

   12· · · · Honor.· Asked and answered.

   13· · · · · · · · · THE COURT:· Mr. Friedman, he

   14· · · · answered the question.· He doesn't remember

   15· · · · whether it did or didn't.

   16· · ·BY MR. FRIEDMAN:

   17· · · · · Q.· ·To your knowledge, did the special

   18· · ·committee examine whether there were

   19· · ·environmental claims against any former officers

   20· · ·or directors of Exide, that Exide held?

   21· · · · · A.· ·To my knowledge, the special committee

   22· · ·did not investigate the existence of third-party

   23· · ·claims.

   24· · · · · · · ·In my role at CRO and in Ankura's role


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1415
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 53 of 290 PageID #: 8962


                        Bankruptcy Hearing - October 15, 2020                    51


   ·1· · ·in this case, in the course of preparing

   ·2· · ·schedules and statements, we certainly looked as

   ·3· · ·to whether there were existing claims.· And to

   ·4· · ·my recollection, there were not.

   ·5· · · · · Q.· ·Did you evaluate whether there were

   ·6· · ·any potential claims?· Did you or Ankura

   ·7· · ·evaluate whether the debtors had any potential

   ·8· · ·claims against third parties for environmental

   ·9· · ·liabilities?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·Um, to the best of my recollection, we

   11· · ·didn't investigate any specific potential

   12· · ·claims.

   13· · · · · Q.· ·Did you investigate, in general,

   14· · ·environmental claims?

   15· · · · · A.· ·Mr. Friedman, can I ask you to repeat

   16· · ·or clarify the question?

   17· · · · · Q.· ·You said you didn't have any

   18· · ·specific -- that you didn't investigate any

   19· · ·specific claims.

   20· · · · · · · ·Did you identify or investigate any

   21· · ·specific environmental claims against third

   22· · ·parties the estates might hold?

   23· · · · · · · · · MR. FRIEDMANN:· Objection, Your

   24· · · · Honor.· Asked and answered.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1416
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 54 of 290 PageID #: 8963


                        Bankruptcy Hearing - October 15, 2020                    52


   ·1· · · · · · · · · THE COURT:· Overruled.

   ·2· · · · · · · · · MR. MESSING:· I'm sorry.· I will

   ·3· · · · have to ask you to repeat it one more time.

   ·4· · ·BY MR. FRIEDMAN:

   ·5· · · · · Q.· ·Did you or Ankura investigate any

   ·6· · ·specific or -- specific or general claims that

   ·7· · ·the debtors might hold against third parties

   ·8· · ·relating to environmental liabilities?

   ·9· · · · · A.· ·Not to the best of my recollection,
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·no.

   11· · · · · Q.· ·Okay.· So you can't put a value on any

   12· · ·possible claims that the debtors might hold

   13· · ·against third parties for environmental claims;

   14· · ·is that correct?

   15· · · · · A.· ·That's correct.

   16· · · · · Q.· ·Okay.· Did you evaluate whether any

   17· · ·third parties might have claims against other

   18· · ·third parties for environmental liabilities in

   19· · ·connection with Exide's operations?

   20· · · · · A.· ·I don't recall specific investigation

   21· · ·of those potential claims.

   22· · · · · Q.· ·Okay.· So specifically DTSC, did you

   23· · ·ever evaluate what potential claims DTSC might

   24· · ·have against third parties for environmental


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1417
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 55 of 290 PageID #: 8964


                        Bankruptcy Hearing - October 15, 2020                    53


   ·1· · ·claims related to Exide?

   ·2· · · · · A.· ·Not specifically.· And I would like to

   ·3· · ·be clear that the reason I keep saying "not

   ·4· · ·specifically," and the reason I say no in answer

   ·5· · ·to your question using the term evaluation,

   ·6· · ·whether we evaluated it, the answer is, to the

   ·7· · ·best of my recollection, we didn't evaluate any

   ·8· · ·specific claims.

   ·9· · · · · · · ·There were certainly discussions as to
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·whether there could be third-party claims

   11· · ·against, um, against other -- against other

   12· · ·third parties, not estate parties.· But it was

   13· · ·not an evaluation or investigation of those

   14· · ·potential claims.

   15· · · · · Q.· ·Okay.· Specifically, you have no

   16· · ·knowledge of whether DTSC might have claims

   17· · ·against parties that are being released under

   18· · ·this Chapter 11 plan; is that correct?

   19· · · · · A.· ·I don't have knowledge of the

   20· · ·existence of or nature of a specific claim.

   21· · · · · · · ·I certainly am aware that, in crafting

   22· · ·the global settlement, this was a concern of the

   23· · ·released parties, that they not be left subject

   24· · ·to any such potential claims.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1418
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 56 of 290 PageID #: 8965


                        Bankruptcy Hearing - October 15, 2020                    54


   ·1· · · · · · · ·I just am not aware of the existence

   ·2· · ·of a claim or what the nature of that specific

   ·3· · ·claim would be.

   ·4· · · · · Q.· ·Okay.· So you can't say whether or not

   ·5· · ·DTSC is giving up any value by being forced to

   ·6· · ·grant the release to the consenting creditors,

   ·7· · ·can you?

   ·8· · · · · A.· ·No.

   ·9· · · · · Q.· ·Mr. Messing, you said you have been a
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·CRO, I think, five or six times.· In that

   11· · ·context, have you negotiated DIP credit

   12· · ·agreements before, sir, on behalf of the debtor?

   13· · · · · A.· ·Yes.

   14· · · · · Q.· ·Have you ever done it on behalf of

   15· · ·secured lenders?

   16· · · · · A.· ·Yes.

   17· · · · · Q.· ·Would you agree with me that it is not

   18· · ·unusual for a DIP credit agreement to have

   19· · ·what's known as a carve-out in it?

   20· · · · · A.· ·I would agree with that, yes, it's not

   21· · ·unusual.

   22· · · · · Q.· ·Would you also agree with me that it's

   23· · ·not unusual that a DIP credit agreement contains

   24· · ·provisions where a debtor or a creditors'


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1419
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 57 of 290 PageID #: 8966


                        Bankruptcy Hearing - October 15, 2020                    55


   ·1· · ·committee can use purported collateral to

   ·2· · ·conduct an investigation against secured

   ·3· · ·lenders?

   ·4· · · · · A.· ·I agree that would not be unusual.

   ·5· · · · · Q.· ·Okay.· How many DIP credit agreements

   ·6· · ·have you seen that didn't have that feature,

   ·7· · ·sir?

   ·8· · · · · A.· ·I don't recall.· I don't specifically

   ·9· · ·recall one that didn't.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·So you can't name a single one?

   11· · · · · A.· ·That's correct.

   12· · · · · Q.· ·Okay.· When I talk about the

   13· · ·consenting creditors, do you know who they are,

   14· · ·sir?

   15· · · · · A.· ·Um, I know who they are as a general

   16· · ·body.· I don't, from memory, know each and every

   17· · ·one.

   18· · · · · Q.· ·Okay.· Do you agree with me that, as

   19· · ·of the commencement date, that the consenting

   20· · ·creditors held about 90 percent of the super

   21· · ·priority notes?

   22· · · · · A.· ·I don't recall the exact number, but I

   23· · ·do recall it's in that neighborhood.· That's

   24· · ·directionally correct.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1420
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 58 of 290 PageID #: 8967


                        Bankruptcy Hearing - October 15, 2020                    56


   ·1· · · · · Q.· ·Okay.· And that was it directionally

   ·2· · ·correct that they held about 80 percent of the

   ·3· · ·exchange priority notes, sir?

   ·4· · · · · A.· ·I believe so, yes.

   ·5· · · · · Q.· ·And about 76 percent of the first lien

   ·6· · ·notes, Mr. Messing?· Does that sound

   ·7· · ·directionally correct?

   ·8· · · · · A.· ·I believe so, yes.

   ·9· · · · · Q.· ·And did the consenting creditors hold
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·a substantial amount of equity in the debtors?

   11· · · · · A.· ·Yes.

   12· · · · · Q.· ·Okay.· Did they -- do you know did

   13· · ·they also own equity in non-debtor affiliates of

   14· · ·the debtors?

   15· · · · · A.· ·I believe so, yes.

   16· · · · · Q.· ·Okay.· Do you know whether those

   17· · ·creditors, consenting creditors as equity

   18· · ·holders, had the right to choose who served on

   19· · ·Exide's board of directors?

   20· · · · · A.· ·I don't recall.· I'm not sure I knew.

   21· · · · · Q.· ·Okay.· So you are an officer of the

   22· · ·company; right?

   23· · · · · A.· ·I am an officer of the company, yes.

   24· · · · · Q.· ·And it's your testimony that you don't


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1421
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 59 of 290 PageID #: 8968


                        Bankruptcy Hearing - October 15, 2020                    57


   ·1· · ·know who had the authority to appoint board

   ·2· · ·members to a company you served as an officer

   ·3· · ·of?

   ·4· · · · · A.· ·Um, I became an officer of the company

   ·5· · ·when -- after the special committee had been

   ·6· · ·appointed.

   ·7· · · · · · · ·I know the purpose of the special

   ·8· · ·committee, and I know the members, the

   ·9· · ·constitution of the special committee.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·All right.· Do you know who had the

   11· · ·authority to remove special committee members?

   12· · · · · A.· ·I don't.

   13· · · · · Q.· ·Okay.· Do you know who had the

   14· · ·authority to hire and fire Ankura ultimately?

   15· · · · · A.· ·The special committee.

   16· · · · · Q.· ·Okay.· And do you know -- but you

   17· · ·don't know whether the board of directors could

   18· · ·have authorized a special committee to fire

   19· · ·Ankura, do you?

   20· · · · · A.· ·I do not know, no.· I don't believe

   21· · ·so.· I think -- my understanding is the

   22· · ·authorities of the board were delegated to the

   23· · ·special committee.

   24· · · · · Q.· ·You don't know whether that could have


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1422
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 60 of 290 PageID #: 8969


                        Bankruptcy Hearing - October 15, 2020                    58


   ·1· · ·been revoked?

   ·2· · · · · A.· ·I don't know.· I don't recall.

   ·3· · · · · Q.· ·Okay.· Okay.· DTSC is classified in

   ·4· · ·class eight of the plan; is that correct?

   ·5· · · · · A.· ·Yes.

   ·6· · · · · Q.· ·Okay.· You don't know what percentage

   ·7· · ·of the total claims in class eight DTSC holds,

   ·8· · ·do you?

   ·9· · · · · A.· ·I do not.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·Under the plan, DTSC would receive a

   11· · ·distribution of about $2.6 million; right?

   12· · · · · A.· ·Yes.

   13· · · · · Q.· ·And you can't tell me whether or not

   14· · ·this represents DTSC's pro rata share of

   15· · ·distribution of environmental claims in its

   16· · ·class, can you?

   17· · · · · A.· ·I'm sorry.· Can you ask the question

   18· · ·again, please?

   19· · · · · Q.· ·You can't tell me if that $2.6 million

   20· · ·is the equivalent of a pro -- is the equivalent

   21· · ·of DTSC's pro rata share of distributions in its

   22· · ·class, can you?

   23· · · · · A.· ·No, I can't.

   24· · · · · Q.· ·Okay.· Do you know what size claims


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1423
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 61 of 290 PageID #: 8970


                        Bankruptcy Hearing - October 15, 2020                    59


   ·1· · ·DTSC intends on asserting against the debtors?

   ·2· · · · · A.· ·I don't.

   ·3· · · · · Q.· ·Do you know whether DTSC intends on

   ·4· · ·asserting any administrative priority claims in

   ·5· · ·this case?

   ·6· · · · · A.· ·I don't know.

   ·7· · · · · Q.· ·The administrative bar date hasn't

   ·8· · ·passed yet, has it?

   ·9· · · · · A.· ·It has not.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·Okay.· Are you aware that the plan

   11· · ·says that DTSC's administrative claims will be

   12· · ·automatically disallowed?

   13· · · · · A.· ·Yes.

   14· · · · · Q.· ·Do you have any factual basis before

   15· · ·you at the moment to disallow DTSC's

   16· · ·administrative claims, Mr. Messing?

   17· · · · · A.· ·I don't.

   18· · · · · Q.· ·So you don't know whether, in fact,

   19· · ·DTSC might have incurred administrative claims

   20· · ·in this Chapter 11 case, do you?

   21· · · · · A.· ·I don't at this point in time, no.

   22· · · · · Q.· ·Okay.· And DTSC hasn't consented to

   23· · ·not having its admin claims paid, has it, to the

   24· · ·best of your knowledge, sir?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1424
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 62 of 290 PageID #: 8971


                        Bankruptcy Hearing - October 15, 2020                        60


   ·1· · · · · A.· ·Not to the best of my knowledge, no.

   ·2· · · · · Q.· ·Okay.· And, in fact, DTSC never signed

   ·3· · ·any settlement agreement; is that correct, sir?

   ·4· · · · · A.· ·I don't know specifically whether any

   ·5· · ·documents were signed as part of the global

   ·6· · ·settlement.

   ·7· · · · · · · ·I do understand that the global

   ·8· · ·settlement reach was supported by the DTSC but

   ·9· · ·was subject to final approval by the State of
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·California.

   11· · · · · Q.· ·Okay.· And you were always aware that

   12· · ·it was subject to final approval; right, sir?

   13· · · · · A.· ·Yes.· I have lost Mr. Friedman.                              I

   14· · ·hear you, but I have lost your video.· Oh, there

   15· · ·you are.· Yes.

   16· · · · · Q.· ·Okay.· And you know that that was

   17· · ·never reached, correct, that final approval?

   18· · · · · A.· ·Correct.· Yes.· I understand that.

   19· · · · · Q.· ·The debtors have concluded the Vernon

   20· · ·property is of inconsequential value.· Isn't

   21· · ·that right, Mr. Messing?

   22· · · · · A.· ·To the estate, that's correct.

   23· · · · · Q.· ·And that's the basis for its aband --

   24· · ·its purported abandonment, right, it just


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                              YVer1f




                                      A-1425
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 63 of 290 PageID #: 8972


                        Bankruptcy Hearing - October 15, 2020                        61


   ·1· · ·doesn't have value to the estate?

   ·2· · · · · A.· ·It doesn't have value to the estate,

   ·3· · ·and the estate don't have the wherewithal to

   ·4· · ·continue to maintain it.

   ·5· · · · · Q.· ·And have the secured credit -- do you

   ·6· · ·know who currently has liens on the Exide

   ·7· · ·property -- I'm sorry -- on the Vernon property?

   ·8· · · · · A.· ·My understanding is that it's the

   ·9· · ·noteholders.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·The noteholders?· I'm sorry.                                 I

   11· · ·apologize for talking over you.· Were you

   12· · ·finished, Mr. Messing?

   13· · · · · A.· ·I clarified my answer -- I added to my

   14· · ·answer when I said noteholders, that it's the

   15· · ·secured lenders.

   16· · · · · Q.· ·Okay.· Have the secured lenders ever

   17· · ·told you that they see value in their lien?

   18· · · · · A.· ·That's not been communicated to me

   19· · ·directly by the secured lenders, no.

   20· · · · · Q.· ·Okay.· Has anybody made a firm

   21· · ·irrevocable offer to buy the Vernon property

   22· · ·from the debtors?

   23· · · · · A.· ·Um, not to my knowledge.· We began a

   24· · ·sales process in the course of which we received


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                              YVer1f




                                      A-1426
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 64 of 290 PageID #: 8973


                        Bankruptcy Hearing - October 15, 2020                    62


   ·1· · ·indications of interest but not firm irrevocable

   ·2· · ·offers.

   ·3· · · · · Q.· ·And you understand that those

   ·4· · ·indications of interest for however much value

   ·5· · ·they were, were contingent on the Vernon

   ·6· · ·property being environmentally remediated; isn't

   ·7· · ·that right, sir?

   ·8· · · · · A.· ·That's my understanding, yes.

   ·9· · · · · Q.· ·How much did the debtors project they
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·would have to spend to environmentally remediate

   11· · ·the Vernon property?· Was it $70 million,

   12· · ·$75 million?· Does that sound right?

   13· · · · · A.· ·Mr. Friedman, I believe I answered --

   14· · ·I'm not sure I answered this question correctly

   15· · ·in my deposition yesterday, so I do want to try

   16· · ·again.

   17· · · · · · · ·Um, the $75 million number is

   18· · ·something that I did cite yesterday in my

   19· · ·deposition.· The $75 million number, to the best

   20· · ·of my recollection, is a reporting by Exide

   21· · ·management of the projected total, um, total

   22· · ·project-related costs associated with the

   23· · ·completion of phase one from the inception of

   24· · ·the closure plan in 2017.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1427
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 65 of 290 PageID #: 8974


                        Bankruptcy Hearing - October 15, 2020                    63


   ·1· · · · · · · ·Since the inception of the closure

   ·2· · ·plan in 2017, I believe the debtors' report that

   ·3· · ·they have sent on direct project-related costs

   ·4· · ·in the neighborhood of $46 million.

   ·5· · · · · · · ·I believe it was 12 million the first

   ·6· · ·year, 16 million the second year, and 18 million

   ·7· · ·the third fiscal year -- each of those were

   ·8· · ·fiscal years -- for a total of $46 million,

   ·9· · ·which means on the basis of that initial or that
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·most recent projection that I saw of 75 million,

   11· · ·that there would have been approximately

   12· · ·$29 million left of project-related spent

   13· · ·complete closure one, phase one of the closure

   14· · ·plan.

   15· · · · · Q.· ·What about additional phases, sir?

   16· · ·How much is left to fund additional phases?

   17· · · · · A.· ·I don't know.· To my knowledge, there

   18· · ·is only one additional phase in the closure

   19· · ·plan, which is phase two.· And I don't believe,

   20· · ·or I certainly don't recall seeing a specific

   21· · ·estimate for phase two closure costs, or phase

   22· · ·two completion costs.

   23· · · · · Q.· ·So, now, that, sir, is inconsistent

   24· · ·with your first-day declaration, isn't it?· In


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1428
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 66 of 290 PageID #: 8975


                        Bankruptcy Hearing - October 15, 2020                    64


   ·1· · ·your first-day declaration you said that the

   ·2· · ·company had spent $166 million on operating and

   ·3· · ·remediation costs at the Vernon facility alone

   ·4· · ·and expects to spend -- expects to spend $254

   ·5· · ·million.· Isn't that correct, sir?· Do you

   ·6· · ·remember that?

   ·7· · · · · A.· ·I do remember that statement in my

   ·8· · ·first-day declaration, yes.

   ·9· · · · · Q.· ·Okay.· And so $254 million minus 166
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·is actually $84 million in additional spending;

   11· · ·correct?

   12· · · · · A.· ·It is correct that 256 minus 166 is

   13· · ·84, yes.

   14· · · · · Q.· ·Okay.· So are you telling me that

   15· · ·today your testimony is that that $84 million

   16· · ·number is wrong?

   17· · · · · A.· ·Um, no.· I don't know the answer.· And

   18· · ·I will explain why.

   19· · · · · · · ·So the information provided to me and

   20· · ·the basis for my statement in the first-day

   21· · ·declaration was that there was a balance of

   22· · ·$84 million left to spend in the remediation of

   23· · ·the Vernon property.

   24· · · · · · · ·Um, the $75 million number, as I just


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1429
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 67 of 290 PageID #: 8976


                        Bankruptcy Hearing - October 15, 2020                    65


   ·1· · ·explained, is project-related costs only from

   ·2· · ·Fiscal Year '23 forward and only for the balance

   ·3· · ·of phase one of the closure plan.

   ·4· · · · · · · ·So I don't know.· It's certainly

   ·5· · ·correct that, on the basis of the information

   ·6· · ·provided to me in the first-day declaration,

   ·7· · ·that the total -- the total remaining spend was

   ·8· · ·$84 million.

   ·9· · · · · · · ·It may be apples and oranges is my
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·point exactly, Mr. Friedman, in that I don't

   11· · ·know for certain what was included in that

   12· · ·number and what was not included in the

   13· · ·$75 million number.

   14· · · · · · · ·The $75 million number is project

   15· · ·costs only.

   16· · · · · · · ·My understanding is that the

   17· · ·$254 million number is phase one and phase two

   18· · ·and is not just project related, but it's

   19· · ·operating related and legal -- projected legal

   20· · ·expenses, as well.

   21· · · · · · · ·So, looking forward, I don't know that

   22· · ·the 84 represents the best estimate of a

   23· · ·completion cost, a pure completion cost for

   24· · ·phase one and phase two.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1430
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 68 of 290 PageID #: 8977


                        Bankruptcy Hearing - October 15, 2020                    66


   ·1· · · · · Q.· ·Okay.· Do you have a specific amount

   ·2· · ·of -- a specific dollar figure for how much

   ·3· · ·Exide believes needs to be spent on remediation

   ·4· · ·costs at Vernon going forward?

   ·5· · · · · A.· ·Um, I don't.· Um, I don't.· Because

   ·6· · ·those various estimates contained other

   ·7· · ·components than -- well, in the case of the

   ·8· · ·$254 million, my understanding is that estimate

   ·9· · ·would have contained costs that were not
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·specifically remediation related.

   11· · · · · · · ·And in the case of the $75 million

   12· · ·estimate, one, point one is that some of that

   13· · ·money will be spent already, so it doesn't

   14· · ·represent what's left to be spent; and, point

   15· · ·two, it's project related and doesn't include

   16· · ·other expenses.

   17· · · · · Q.· ·Okay.· So the answer is you don't

   18· · ·actually have a specific number; correct?

   19· · · · · A.· ·That's correct.

   20· · · · · Q.· ·Okay.

   21· · · · · A.· ·What I have reported to you are the

   22· · ·numbers that I am aware of to the best of my

   23· · ·knowledge.

   24· · · · · Q.· ·Mr. Messing, you know there are surety


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1431
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 69 of 290 PageID #: 8978


                        Bankruptcy Hearing - October 15, 2020                        67


   ·1· · ·bonds available to DTSC related to Vernon;

   ·2· · ·right?

   ·3· · · · · A.· ·That's my understanding, yes.

   ·4· · · · · Q.· ·Okay.· You don't know whether or not a

   ·5· · ·plan has to be confirmed or this plan has to be

   ·6· · ·confirmed for DTSC to access those funds, do

   ·7· · ·you?

   ·8· · · · · A.· ·I don't know with certainty.                                 I

   ·9· · ·believe -- I believe that DTSC would have --
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·that DTSC could have access to those funds even

   11· · ·if a plan is not confirmed.

   12· · · · · Q.· ·Okay.· Do you know that there is a

   13· · ·$15 million in a standby trust to be used at

   14· · ·Vernon?

   15· · · · · A.· ·That's my understanding, yes.

   16· · · · · Q.· ·Okay.· Do you know whether this plan

   17· · ·has to be confirmed for DTSC to have access to

   18· · ·that money?

   19· · · · · A.· ·I don't believe so, no.

   20· · · · · Q.· ·Okay.· And there is $3 million in a

   21· · ·trust to address off-site harm; right?

   22· · · · · A.· ·That's my understanding, yes.

   23· · · · · Q.· ·And this plan doesn't have to be

   24· · ·confirmed for DTSC to get access to that money;


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                              YVer1f




                                      A-1432
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 70 of 290 PageID #: 8979


                        Bankruptcy Hearing - October 15, 2020                    68


   ·1· · ·right?

   ·2· · · · · A.· ·I don't believe so, no.

   ·3· · · · · Q.· ·Okay.· And you don't know what DTSC

   ·4· · ·has obligated funds under any of those three

   ·5· · ·forms of consideration to spend on already;

   ·6· · ·isn't that right, sir?

   ·7· · · · · A.· ·I do not know.

   ·8· · · · · Q.· ·So you don't know whether DTSC could

   ·9· · ·use that money for any specific purpose; right?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·My understanding would be DTSC would

   11· · ·have access to those funds.

   12· · · · · Q.· ·But you don't know for what purpose,

   13· · ·though?

   14· · · · · A.· ·I don't know -- I'm not sure I

   15· · ·understand the question, Mr. Friedman.

   16· · · · · Q.· ·You know what?· You probably don't

   17· · ·understand it because it wasn't a great

   18· · ·question.· I will withdraw the question or leave

   19· · ·it unanswered.

   20· · · · · · · ·Mr. Messing, one of the purported

   21· · ·benefits of the plan is to avoid loss of jobs in

   22· · ·Europe slash Rest of The World; right?

   23· · · · · A.· ·Yes.

   24· · · · · Q.· ·If there was a successful cash bidder


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1433
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 71 of 290 PageID #: 8980


                        Bankruptcy Hearing - October 15, 2020                    69


   ·1· · ·for that, for the Europe Rest of The World

   ·2· · ·assets, that could avoid liquidation of those

   ·3· · ·entities, correct, and preserve jobs?

   ·4· · · · · A.· ·Um, I'm not sure I understand the

   ·5· · ·hypothetical.· If the plan is not -- if the plan

   ·6· · ·is not approved, the debtors don't have

   ·7· · ·sufficient resources to pivot to another --

   ·8· · ·another plan, if what you are asking is whether

   ·9· · ·we could simply go back to a 363 sale and seek a
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·cash bidder to take those assets.

   11· · · · · Q.· ·I'm asking if a cash bidder had been

   12· · ·found before that was acceptable, somebody else

   13· · ·could have bought those assets and purchased --

   14· · ·and kept those jobs in place; correct?

   15· · · · · A.· ·I mean, we ran an open process.· You

   16· · ·know, we sought, you know, the best and highest

   17· · ·bids.· We received only the one qualified

   18· · ·bidder, which was the credit bid.· If we

   19· · ·received a better bid, that would have been a

   20· · ·better solution.

   21· · · · · Q.· ·Well, is it your testimony that the

   22· · ·plan is not confirmed today; for example, that

   23· · ·everybody who is employed in Europe Rest of The

   24· · ·World will lose their jobs?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1434
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 72 of 290 PageID #: 8981


                        Bankruptcy Hearing - October 15, 2020                    70


   ·1· · · · · A.· ·No.· My testimony is --

   ·2· · · · · Q.· ·What about tomorrow?· If the plan

   ·3· · ·isn't confirmed tomorrow, will they lose their

   ·4· · ·jobs?

   ·5· · · · · · · · · THE COURT:· Mr. Friedman, he wasn't

   ·6· · · · finished.· Mr. Messing, you may continue.

   ·7· · · · · · · · · MR. MESSING:· Thank you, Your

   ·8· · · · Honor.· The balance of my answer was that it

   ·9· · · · doesn't mean with certainty that the
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · employees in Europe and Rest of The World

   11· · · · would lose their jobs, but it would create

   12· · · · that risk and jeopardy.

   13· · ·BY MR. FRIEDMANN:

   14· · · · · Q.· ·Okay.· Have the winning bidders told

   15· · ·you that they will cease to support the European

   16· · ·rest of the world assets if the plan is not

   17· · ·confirmed today?

   18· · · · · A.· ·They have not told me that, no.

   19· · · · · Q.· ·Were there other expressions of

   20· · ·interest in connection with the option from

   21· · ·parties other than the credit, the ultimate

   22· · ·winning bidder?

   23· · · · · A.· ·Yes.

   24· · · · · Q.· ·Okay.· Mr. Messing, assume for me --


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1435
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 73 of 290 PageID #: 8982


                        Bankruptcy Hearing - October 15, 2020                    71


   ·1· · ·assume for a moment that the debtors are going

   ·2· · ·to abandon the property at issue here, the

   ·3· · ·Vernon property.

   ·4· · · · · · · ·To whom are they abandoning the

   ·5· · ·property, in your understanding?

   ·6· · · · · A.· ·My understanding is that the

   ·7· · ·abandonment would be to Exide Technologies LLC.

   ·8· · · · · Q.· ·Okay.· Who owns Exide Technologies

   ·9· · ·LLC?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·Um, Exide Technologies LLC, um, to the

   11· · ·best of my recollection of the corporate org

   12· · ·structure is wholly owned by Exide Holdings Inc.

   13· · · · · Q.· ·Okay.· Does somebody work at Exide

   14· · ·Holdings Inc?· Is there like an employee of it

   15· · ·that you know of?

   16· · · · · A.· ·Um, it has no employees.· I'm just an

   17· · ·officer, remaining officer.

   18· · · · · Q.· ·Okay.· So, if people have questions

   19· · ·after abandonment about how to get on the

   20· · ·property, do they call you, Mr. Messing?

   21· · · · · A.· ·Um, they wouldn't call me.· I would no

   22· · ·longer be an officer.

   23· · · · · Q.· ·So who do they call?

   24· · · · · A.· ·Um, I don't know the answer to that


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1436
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 74 of 290 PageID #: 8983


                        Bankruptcy Hearing - October 15, 2020                    72


   ·1· · ·question.

   ·2· · · · · Q.· ·Does Exide Technologies LLC have any

   ·3· · ·resources to, for example, pay any vendors on

   ·4· · ·site post abandonment, Mr. Messing?

   ·5· · · · · A.· ·No.

   ·6· · · · · Q.· ·Okay.· So who would somebody call if

   ·7· · ·they wanted to get on the property to make sure

   ·8· · ·they weren't trespassing in an abandonment

   ·9· · ·situation?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·I don't know.· My understanding in an

   11· · ·abandonment situation is that the property,

   12· · ·while abandoned, Exide Technologies LLC becomes,

   13· · ·um, the responsibility of the State of

   14· · ·California.

   15· · · · · Q.· ·Okay.· So do you know are the utility

   16· · ·bills just magically switched over to the State

   17· · ·of California after abandonment?

   18· · · · · A.· ·I don't know that, but the State of

   19· · ·California could continue to pay utility bills.

   20· · · · · Q.· ·How do you know that?· Would the State

   21· · ·of California just have a -- like automatically

   22· · ·have a contract in your understanding with the

   23· · ·utilities, sir?

   24· · · · · A.· ·I don't understand what the contract


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1437
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 75 of 290 PageID #: 8984


                        Bankruptcy Hearing - October 15, 2020                    73


   ·1· · ·would be.· But my understanding is that upon

   ·2· · ·abandonment, the services that are being

   ·3· · ·provided by third parties, including utilities

   ·4· · ·to the Vernon property, could be continued if

   ·5· · ·California wishes for them to continue.

   ·6· · · · · Q.· ·Okay.· So it just becomes the State of

   ·7· · ·California's burden at that point financially?

   ·8· · ·Is that what you are telling me?

   ·9· · · · · A.· ·That's my understanding, yes.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·Okay.· And are the debtors making any

   11· · ·financial contribution to that directly in the

   12· · ·abandonment scenario?

   13· · · · · A.· ·Um, it depends on the abandonment

   14· · ·scenario.· My understanding is that if the -- if

   15· · ·the -- if the payment -- if a payment condition

   16· · ·is satisfied, um, and the Vernon trust condition

   17· · ·is satisfied, they, of course, receive the

   18· · ·$2.6 million.

   19· · · · · · · ·Mr. Friedman, can I reference my

   20· · ·declaration on this point to answer your

   21· · ·question?

   22· · · · · Q.· ·Yes, but I -- if you don't mind me

   23· · ·just clarifying, I don't understand that to be

   24· · ·an abandonment.· Do you, sir?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1438
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 76 of 290 PageID #: 8985


                        Bankruptcy Hearing - October 15, 2020                    74


   ·1· · · · · A.· ·Well, the property is abandoned if the

   ·2· · ·payment plan is not -- if the payment condition

   ·3· · ·is not satisfied.

   ·4· · · · · · · ·If the mutual leases are not granted,

   ·5· · ·the property is abandoned.· And then the

   ·6· · ·question is whether the Vernon trust condition

   ·7· · ·is satisfied.

   ·8· · · · · · · ·If the payment condition is satisfied,

   ·9· · ·and the Vernon trust condition is not satisfied,
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·um, then the $2.6 million doesn't go to the

   11· · ·Vernon trust, but it goes to the standby trust.

   12· · · · · · · ·If the payment condition is not

   13· · ·satisfied and the Vernon condition is not

   14· · ·satisfied, to the best of my recollection, um,

   15· · ·there is not, um -- there is not a conveyance of

   16· · ·any portion of the global settlement to

   17· · ·California.

   18· · · · · · · ·And if that was your question under

   19· · ·that circumstance of abandonment, there would be

   20· · ·no funds coming from the debtor estate or the

   21· · ·settling, you know, the settling parties to the

   22· · ·State of California.

   23· · · · · Q.· ·Okay.· Thank you.· That clarifies

   24· · ·things for me.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1439
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 77 of 290 PageID #: 8986


                        Bankruptcy Hearing - October 15, 2020                    75


   ·1· · · · · · · ·So in that circumstance, in the latter

   ·2· · ·circumstance -- do you know what the FEU is?

   ·3· · · · · A.· ·I do.

   ·4· · · · · Q.· ·Okay.· And are you aware that there is

   ·5· · ·a possibility that the people who maintain the

   ·6· · ·FEU and own it might just remove it upon

   ·7· · ·abandonment?

   ·8· · · · · A.· ·I'm -- I'm aware that the FEU is

   ·9· · ·provided by and maintained by a third-party
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·vendor called AIS.· Um, and I'm aware that upon

   11· · ·abandonment, um, the debtors will no longer be

   12· · ·responsible for or able to continue to engage

   13· · ·AIS to perform those responsibilities.

   14· · · · · · · ·I don't specifically recall in the

   15· · ·agreement, you know, what their rights are for

   16· · ·removal, um, so I'm afraid I'm not able to

   17· · ·answer your question in its entirety.

   18· · · · · Q.· ·Okay.· Do you know what would

   19· · ·happen -- so would environmental safety

   20· · ·conditions at the Vernon site be worse if the

   21· · ·FEU is removed?

   22· · · · · A.· ·Yes.· I mean, it's my understanding

   23· · ·it's been an important principle of the conduct

   24· · ·of the debtors during this case to maintain a


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1440
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 78 of 290 PageID #: 8987


                        Bankruptcy Hearing - October 15, 2020                    76


   ·1· · ·condition at the Vernon site that prevented any

   ·2· · ·imminent harm.

   ·3· · · · · · · ·The FEU is one of the critical --

   ·4· · ·critical components of that condition to prevent

   ·5· · ·harm.

   ·6· · · · · · · ·So, yes, if the FEU were not there,

   ·7· · ·there would not be the ability to main -- to

   ·8· · ·maintain negative pressure around the

   ·9· · ·partially -- well, completely demolished but not
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·completely cleaned up building that the FEU

   11· · ·contains.

   12· · · · · Q.· ·Mr. Messing, is it your understanding

   13· · ·that DTSC is obligated to give a -- (telephone

   14· · ·ringing in background)· Apologies, Your Honor,

   15· · ·for the background noise.

   16· · · · · · · ·It's your understanding this DTSC is

   17· · ·required to give a third-party release to the

   18· · ·consenting creditors under this plan, correct,

   19· · ·or the court is required to order it?· Is that

   20· · ·correct?

   21· · · · · A.· ·It is.· And in the alternative, if it

   22· · ·is not, then the property under the plan is

   23· · ·abandoned.

   24· · · · · Q.· ·Okay.· Do you know whether other


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1441
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 79 of 290 PageID #: 8988


                        Bankruptcy Hearing - October 15, 2020                    77


   ·1· · ·entities in California are also being obligated

   ·2· · ·to grant releases to the consenting creditors?

   ·3· · · · · A.· ·My understanding is that the

   ·4· · ·non-consensual third-party release is applied to

   ·5· · ·all environmental agencies in California.

   ·6· · · · · Q.· ·Okay.· Can you identify what those

   ·7· · ·are, sir?

   ·8· · · · · A.· ·Um, I can't, but I understand there

   ·9· · ·were multiple environmental agencies in
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·California, and that's the purpose of the

   11· · ·release being constructed in that way.

   12· · · · · Q.· ·Do you know what rights those other

   13· · ·agencies might be -- might have against third

   14· · ·parties?

   15· · · · · A.· ·Without the release?· I don't know

   16· · ·exactly what rights they are giving up.· It's a

   17· · ·general release, is my understanding.

   18· · · · · Q.· ·Okay.· Do you know if other states are

   19· · ·being required to have all their environmental

   20· · ·agencies give releases?

   21· · · · · A.· ·I don't believe the other states all

   22· · ·who have agreed to the global settlement are

   23· · ·required under that settlement to have those

   24· · ·releases applied to all agencies.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1442
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 80 of 290 PageID #: 8989


                        Bankruptcy Hearing - October 15, 2020                    78


   ·1· · · · · · · ·It is my understanding that those

   ·2· · ·other states all have single responsible

   ·3· · ·agencies, and they are all subject -- they are

   ·4· · ·all granting the consensual release, the broader

   ·5· · ·consensual release.

   ·6· · · · · Q.· ·Okay.· And do you understand that the

   ·7· · ·releases in this case that are being demanded

   ·8· · ·cover claims related to human health?

   ·9· · · · · A.· ·Um, I understand these are, um, broad
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·releases of any claims that could be brought by

   11· · ·the releasing party.

   12· · · · · Q.· ·And does that include claims regarding

   13· · ·human health, sir?

   14· · · · · A.· ·I don't know specifically.· If that's

   15· · ·a claim that could be brought by a California

   16· · ·environmental agency, then the answer would be

   17· · ·yes.· If it's not, then no.

   18· · · · · Q.· ·Okay.· Do you know that the plan

   19· · ·definition of environmental laws covers claims

   20· · ·regarding human health?

   21· · · · · A.· ·I don't recall that specifically, no.

   22· · · · · Q.· ·So did you not know that when you

   23· · ·approved the third-party releases, Mr. Messing?

   24· · · · · A.· ·I don't recall that.· I --


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1443
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 81 of 290 PageID #: 8990


                        Bankruptcy Hearing - October 15, 2020                    79


   ·1· · · · · · · · · MR. FRIEDMAN:· I can see Your Honor

   ·2· · · · puzzling, so let me just try to make it

   ·3· · · · clear.

   ·4· · · · · · · · · THE COURT:· It's a double -- It's a

   ·5· · · · double negative.

   ·6· · · · · · · · · MR. FRIEDMAN:· Yes.

   ·7· · ·BY MR. FRIEDMAN:

   ·8· · · · · Q.· ·So I will restate the question to ask

   ·9· · ·when you approved the third-party releases, were
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·you aware that they covered claims regarding

   11· · ·human health?

   12· · · · · · · · · MR. FRIEDMANN:· Object to form,

   13· · · · Your Honor.· It mischaracterizes the plain

   14· · · · language of the plan.

   15· · · · · · · · · THE COURT:· Overruled.· He can

   16· · · · answer to the extent he can.

   17· · · · · · · · · MR. MESSING:· Please repeat the

   18· · · · question, Mr. Friedman.

   19· · · · · · · · · MR. FRIEDMAN:· Yes.

   20· · ·BY MR. FRIEDMAN:

   21· · · · · Q.· ·So when you testified in your

   22· · ·declaration in favor of third-party release --

   23· · ·the Court granting third-party releases, were

   24· · ·you aware of whether the third-party releases


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1444
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 82 of 290 PageID #: 8991


                        Bankruptcy Hearing - October 15, 2020                    80


   ·1· · ·covered claims relating to human health?

   ·2· · · · · A.· ·Um, to the best of my recollection, my

   ·3· · ·understanding at the time and my understanding

   ·4· · ·now is that the claims, the releases are --

   ·5· · ·third-party -- non-consensual third-party

   ·6· · ·releases are granted by all of the California

   ·7· · ·environmental agencies.

   ·8· · · · · · · ·I don't know specifically whether

   ·9· · ·that -- I don't know if it's at the time or now
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·whether that specifically includes, um, a claim

   11· · ·brought by an agency, um, that's a human health

   12· · ·claim in nature.

   13· · · · · · · · · MR. FRIEDMAN:· Okay.· Your Honor,

   14· · · · may I just have a minute to go on -- to stop

   15· · · · video so nobody has to see me going through

   16· · · · my papers?

   17· · · · · · · · · THE COURT:· All right.· Yes, that's

   18· · · · fine.· Thank you.

   19· · ·BY MR. FRIEDMAN:

   20· · · · · Q.· ·Mr. Messing, I just have one

   21· · ·additional question, sir.· I hope it's one

   22· · ·additional question.

   23· · · · · · · ·Are you aware or do you have knowledge

   24· · ·of California governing -- California law


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1445
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 83 of 290 PageID #: 8992


                        Bankruptcy Hearing - October 15, 2020                    81


   ·1· · ·governing government contracts?· Do you have any

   ·2· · ·specialized knowledge in that area?

   ·3· · · · · A.· ·I do not.

   ·4· · · · · Q.· ·Okay.· So you don't know what

   ·5· · ·contracting regulations DTSC might have and how

   ·6· · ·quickly it might be able to enter into contracts

   ·7· · ·with parties with respect to Vernon once the

   ·8· · ·debtors have abandoned that property; is that

   ·9· · ·correct?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·I don't.· With respect to specific

   11· · ·California regulation, I don't.

   12· · · · · Q.· ·Okay.· Did you ever make any inquiry

   13· · ·into that issue?

   14· · · · · A.· ·No.· My understanding is that the

   15· · ·discussions have already started between

   16· · ·California and the third-party vendors that are

   17· · ·providing services to the site.

   18· · · · · · · ·I have not been told, nor did I

   19· · ·investigate, any regulatory restrictions on

   20· · ·their ability to execute contracts of those

   21· · ·sorts.

   22· · · · · Q.· ·Okay.· So you accident know whether,

   23· · ·on the day of abandonment, whether the

   24· · ·Department of Toxic Substance Control Services


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1446
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 84 of 290 PageID #: 8993


                        Bankruptcy Hearing - October 15, 2020                    82


   ·1· · ·will be able to immediately enter into

   ·2· · ·contracts, for example, to keep the FEU in

   ·3· · ·place?· You just -- you don't know the answer to

   ·4· · ·that; is that correct?

   ·5· · · · · A.· ·I don't know whether they can or they

   ·6· · ·can't.

   ·7· · · · · · · · · MR. FRIEDMAN:· Okay.· I have

   ·8· · · · nothing further, Your Honor.

   ·9· · · · · · · · · THE COURT:· Thank you.· Does anyone
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · else?· I don't believe so, but does anyone

   11· · · · else wish to cross examine Mr. Messing?

   12· · · · · · · · · Okay.· Any redirect, Mr. Friedmann?

   13· · · · · · · · · MR. FRIEDMANN:· Yes, Your Honor,

   14· · · · please.

   15· · · · · · · · · · · · -· ·-· ·-

   16· · · · · · · · · · · ·EXAMINATION

   17· · · · · · · · · · · · -· ·-· ·-

   18· · ·BY MR. FRIEDMANN:

   19· · · · · Q.· ·Mr. Messing, to the best of your

   20· · ·knowledge, have the debtors made all payments,

   21· · ·all admin payments necessary to comply with law

   22· · ·related to the Vernon site to date?

   23· · · · · A.· ·Yes, absolutely.· I mean, it's been a

   24· · ·focus, as I said to Mr. Friedman, it's been a


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1447
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 85 of 290 PageID #: 8994


                        Bankruptcy Hearing - October 15, 2020                    83


   ·1· · ·focus of mine and of the debtors from the

   ·2· · ·inception of the cases to continue all the

   ·3· · ·activities at the site that prevent imminent

   ·4· · ·harm to the environment or the community.

   ·5· · · · · Q.· ·And as of today, has DTSC asserted an

   ·6· · ·administrative claim?

   ·7· · · · · A.· ·Not that I am aware of, no.

   ·8· · · · · Q.· ·To the extent that DTSC may have an

   ·9· · ·administrative claim, would they have all of the
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·information necessary by today to be able to

   11· · ·assert that claim?

   12· · · · · · · · · MR. FRIEDMAN:· Your Honor, I

   13· · · · object.· That calls for speculation.

   14· · · · · · · · · THE COURT:· Well, to the best of

   15· · · · your knowledge, Mr. Messing.· If you can't

   16· · · · answer, you can't answer, but if you have any

   17· · · · knowledge, you can.· Don't speculate.

   18· · · · · · · · · MR. MESSING:· Um, well, then, I

   19· · · · can't answer the question.· I don't know.

   20· · ·BY MR. FRIEDMANN:

   21· · · · · Q.· ·Mr. Messing, have the noteholders

   22· · ·given you any indication or any assurance that,

   23· · ·in the event that the plan is not confirmed

   24· · ·today, that they would nevertheless continue


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1448
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 86 of 290 PageID #: 8995


                        Bankruptcy Hearing - October 15, 2020                    84


   ·1· · ·supporting the debtors?

   ·2· · · · · A.· ·They have given me no indication they

   ·3· · ·would continue supporting the debtors if the

   ·4· · ·plan is not confirmed.

   ·5· · · · · Q.· ·Mr. Messing, there was some discussion

   ·6· · ·earlier about some of the financial assurances

   ·7· · ·for Vernon, including the standby trust and the

   ·8· · ·surety bonds.

   ·9· · · · · · · ·Can you explain, from your perspective
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·as a CRO, what the purpose of those financial

   11· · ·assurances are?

   12· · · · · A.· ·Yeah.· My understanding is the purpose

   13· · ·of the surety bonds is to provide financial

   14· · ·assurance, in this case to the State of

   15· · ·California and the DTSC, such that if the

   16· · ·debtors are not able to meet their obligations

   17· · ·to perform the required services, that the

   18· · ·surety bonds have been posted and the funds are

   19· · ·available to the state to take over that

   20· · ·responsibility and use those funds to

   21· · ·complete -- to complete those activities, in

   22· · ·this case the remediation, the cleanup and

   23· · ·remediation of the Vernon property.

   24· · · · · Q.· ·Mr. Messing, who has paid for the --


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1449
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 87 of 290 PageID #: 8996


                        Bankruptcy Hearing - October 15, 2020                    85


   ·1· · ·who has paid the premiums for those surety

   ·2· · ·bonds?

   ·3· · · · · A.· ·The debtors.

   ·4· · · · · Q.· ·And the monies that are in the standby

   ·5· · ·trust, where does that money come from?

   ·6· · · · · A.· ·Um, my understanding, the standby

   ·7· · ·trust, to my understanding, was created out of

   ·8· · ·the last bankruptcy and was funded out of the

   ·9· · ·estate at that time.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·There were some questions you were

   11· · ·asked, Mr. Messing, you may recall about sort of

   12· · ·this hypothetical parade of horribles that might

   13· · ·happen the day after abandonment.

   14· · · · · · · ·Do you have any reason to believe that

   15· · ·if abandonment were to occur, that AIS the very

   16· · ·next day would go and remove the FEU tents and

   17· · ·allow all of the lead dusk being contained by

   18· · ·that into the atmosphere?

   19· · · · · A.· ·No.· To the contrary, as I said to

   20· · ·Mr. Friedman, it's my understanding that AIS is

   21· · ·already in discussions with the State of

   22· · ·California about continuity.· And I understand

   23· · ·that AIS is --

   24· · · · · · · · · MR. FRIEDMAN:· Your Honor, I object


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1450
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 88 of 290 PageID #: 8997


                        Bankruptcy Hearing - October 15, 2020                    86


   ·1· · · · to the answer.· It's being given on the basis

   ·2· · · · of hearsay.

   ·3· · · · · · · · · THE COURT:· Let him finish the

   ·4· · · · answer, and then I will consider your

   ·5· · · · objection as one to strike.

   ·6· · · · · · · · · Mr. Messing, can you continue, or

   ·7· · · · you can start over, however you want to.

   ·8· · · · · · · · · MR. MESSING:· No, that's fine.· The

   ·9· · · · remainder of my response is simply to say
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · that I also understand that AIS has an

   11· · · · interest in being able to continue this

   12· · · · sizable contract that they have in this case,

   13· · · · to maintain the hackie of the Vernon

   14· · · · property.

   15· · · · · · · · · THE COURT:· Okay.· And the

   16· · · · objection is hearsay; correct?

   17· · · · · · · · · MR. FRIEDMAN:· Yes, Your Honor.

   18· · · · · · · · · THE COURT:· Response?

   19· · · · · · · · · MR. FRIEDMANN:· Your Honor, first

   20· · · · of all, to the extent that it states on what

   21· · · · he learned from DTSC, it would be a party

   22· · · · admission.· And, otherwise, it's not being

   23· · · · asserted for the truth of the matter; it's

   24· · · · just going to subsequent actions.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1451
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 89 of 290 PageID #: 8998


                        Bankruptcy Hearing - October 15, 2020                    87


   ·1· · · · · · · · · THE COURT:· All right.· Well, I

   ·2· · · · will allow it to be extenuated from DTSA, but

   ·3· · · · I agree that it's not really based that

   ·4· · · · that's true or not true.· It's simply the

   ·5· · · · fact, which might be a hearsay fact that is

   ·6· · · · the basis for his decision, and the decision

   ·7· · · · is the fact.· So I will overrule the

   ·8· · · · objection.

   ·9· · · · · · · · · MR. FRIEDMANN:· Thank you, Your
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · Honor.

   11· · ·BY MR. FRIEDMANN:

   12· · · · · Q.· ·Mr. Messing, you talked a little bit

   13· · ·earlier about what the special subcommittee was

   14· · ·asked to investigate.

   15· · · · · · · ·Has anyone, including DTSC, ever

   16· · ·articulated to you any claim that could be made

   17· · ·by DTSC that would merit investigation that was

   18· · ·not investigated?

   19· · · · · A.· ·No.

   20· · · · · · · · · MR. FRIEDMANN:· I have nothing

   21· · · · further, Your Honor.· Thank you.

   22· · · · · · · · · THE COURT:· All right.· Thank you,

   23· · · · Mr. Messing.

   24· · · · · · · · · MR. KAPLAN:· Your Honor -- Your


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1452
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 90 of 290 PageID #: 8999


                        Bankruptcy Hearing - October 15, 2020                    88


   ·1· · · · Honor -- Your Honor, may I -- Michael Kaplan

   ·2· · · · on behalf of the committee.· I was hoping we

   ·3· · · · could ask a couple of questions in redirect

   ·4· · · · as proponents of the plan, as well.

   ·5· · · · · · · · · THE COURT:· Okay.

   ·6· · · · · · · · · MR. KAPLAN:· Briefly, Your Honor.

   ·7· · · · · · · · · · · · -· ·-· ·-

   ·8· · · · · · · · · · · ·EXAMINATION

   ·9· · · · · · · · · · · · -· ·-· ·-
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·BY MR. KAPLAN:

   11· · · · · Q.· ·Mr. Messing, do you recall being asked

   12· · ·some questions about the professional fee budget

   13· · ·in this case by Mr. Friedmann?

   14· · · · · A.· ·I do.

   15· · · · · Q.· ·And I believe you testified, just to

   16· · ·move it along, it went from 20 million initially

   17· · ·to somewhere around 50 million; correct?

   18· · · · · A.· ·Correct.

   19· · · · · Q.· ·Sitting here today, can you tell the

   20· · ·Court how much of the increase occurred after

   21· · ·DTSC withdrew from the global settlement?

   22· · · · · A.· ·I don't think I can tell the Court the

   23· · ·exact number.· I mean, certainly, we have been

   24· · ·increasing our estimates, professional fees, in


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1453
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 91 of 290 PageID #: 9000


                        Bankruptcy Hearing - October 15, 2020                    89


   ·1· · ·the last few weeks as a result of all of the

   ·2· · ·activity that had to take place, one, to

   ·3· · ·preserve in some fashion, you know, the original

   ·4· · ·global settlement with the remaining parties

   ·5· · ·that were left and willing and anxious to

   ·6· · ·settle, and, two, in trying to respond to the

   ·7· · ·objections raised by the DTSC.

   ·8· · · · · · · ·So it most certainly has increased,

   ·9· · ·Mr. Kaplan.· I don't recall the exact number.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·And it has also, you would agree with

   11· · ·me, sir, it increased in the past week as we

   12· · ·have been actively litigating confirmation;

   13· · ·correct?

   14· · · · · A.· ·Yes.· Absolutely, yes.

   15· · · · · Q.· ·And last question, sir:· Had the

   16· · ·global settlements stayed intact, none of this

   17· · ·litigation would have occurred; correct?

   18· · · · · A.· ·I don't -- I don't believe so, not at

   19· · ·all, no.

   20· · · · · · · · · MR. KAPLAN:· That's all I had, Your

   21· · · · Honor.· Thank you for the in.

   22· · · · · · · · · THE COURT:· Okay.· I apologize

   23· · · · Mr. Kaplan.· I wasn't aware you wanted to ask

   24· · · · questions, which is just fine.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1454
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 92 of 290 PageID #: 9001


                        Bankruptcy Hearing - October 15, 2020                    90


   ·1· · · · · · · · · Does anyone else wish to redirect?

   ·2· · · · We are not going to do recross, if that's

   ·3· · · · what you were about to ask.

   ·4· · · · · · · · · MR. FRIEDMAN:· Your Honor, there

   ·5· · · · was an issue raised on redirect that is, I

   ·6· · · · think, incomplete and doesn't give a full

   ·7· · · · picture that I can address in two questions

   ·8· · · · with Mr. Messing.

   ·9· · · · · · · · · THE COURT:· Okay.· Now, I need two.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · I will allow two.

   11· · · · · · · · · · · · -· ·-· ·-

   12· · · · · · · · · · · ·EXAMINATION

   13· · · · · · · · · · · · -· ·-· ·-

   14· · ·BY MR. FRIEDMAN:

   15· · · · · Q.· ·Mr. Messing, are you aware that the

   16· · ·funds in the standby trust were placed there so

   17· · ·that Exide would not be prosecuted for felonies

   18· · ·that it committed before 2013?

   19· · · · · A.· ·I -- I'm not -- I don't have specific

   20· · ·knowledge of the exact conditions of the standby

   21· · ·trust, no.

   22· · · · · Q.· ·Okay.· And you don't know, sir,

   23· · ·whether the West Chester policy was put in place

   24· · ·in order for the debtors to be able to continue


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1455
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 93 of 290 PageID #: 9002


                        Bankruptcy Hearing - October 15, 2020                    91


   ·1· · ·operating Vernon and make profits in the Vernon

   ·2· · ·facility, do you?

   ·3· · · · · A.· ·I'm sorry.· Could you please repeat or

   ·4· · ·perhaps clarify the question?

   ·5· · · · · · · · · MR. FRIEDMAN:· May I, Your Honor?

   ·6· · · · · · · · · THE COURT:· Yes.

   ·7· · · · · · · · · MR. FRIEDMAN:· That makes it more

   ·8· · · · than two.

   ·9· · · · · · · · · THE COURT:· Yes, you may.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·BY MR. FRIEDMAN:

   11· · · · · Q.· ·You don't know whether Exide obtained

   12· · ·any benefits from providing the West Chester

   13· · ·policy prem -- for paying the West Chester

   14· · ·policy premiums; is that correct?· It didn't do

   15· · ·it gratuitously; right?· It provided them for a

   16· · ·reason?

   17· · · · · A.· ·My understanding is that surety bonds

   18· · ·are obtained because they are required in this

   19· · ·case to operate.

   20· · · · · · · · · MR. FRIEDMAN:· Okay.· Thank you,

   21· · · · Your Honor.· I have nothing further.

   22· · · · · · · · · THE COURT:· Any redirect on those

   23· · · · two questions?

   24· · · · · · · · · MR. FRIEDMANN:· No, thank you, Your


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1456
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 94 of 290 PageID #: 9003


                        Bankruptcy Hearing - October 15, 2020                    92


   ·1· · · · Honor.

   ·2· · · · · · · · · THE COURT:· Okay.· All right.

   ·3· · · · Mr. Messing, you are free to go.· You can

   ·4· · · · check your texts, check your e-mail, say

   ·5· · · · hello to your dog, whatever you want to do.

   ·6· · · · Thank you very much.

   ·7· · · · · · · · · MR. MESSING:· Thank you.

   ·8· · · · · · · · · THE COURT:· Who is the next

   ·9· · · · witness?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · MR. GENENDER:· Your Honor --

   11· · · · · · · · · THE COURT:· Yes.

   12· · · · · · · · · MR. GENENDER:· -- Paul Genender,

   13· · · · Weil Gotshal and Manges for the debtors.· Can

   14· · · · you hear me okay?

   15· · · · · · · · · THE COURT:· Yes, sir.

   16· · · · · · · · · MR. GENENDER:· Our next witness is

   17· · · · Harvey Tepner, Your Honor.

   18· · · · · · · · · THE COURT:· Okay.· We are going to

   19· · · · take a short recess, and then we will -- we

   20· · · · have been going a little while.· And then we

   21· · · · will turn to Mr. Tepner, so say five minutes

   22· · · · or so.· Thank you.

   23· · · · · · ·(A recess was taken.)

   24· · · · · · · · · THE COURT:· And I believe the next


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1457
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 95 of 290 PageID #: 9004


                        Bankruptcy Hearing - October 15, 2020                    93


   ·1· · · · witness is Mr. Harvey Tepner; is that

   ·2· · · · correct?

   ·3· · · · · · · · · MR. GENENDER:· Yes, Your Honor.

   ·4· · · · · · · · · THE COURT:· All right.· Ms. Marin,

   ·5· · · · would you please swear in the witness?

   ·6· · · · · · · · · THE CLERK:· Yes, Your Honor.

   ·7· · · · · · · · · · · · -· ·-· ·-

   ·8· · · · · · · · · · · HARVEY TEPNER,

   ·9· · · · · · the deponent herein, having first
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · been duly sworn on oath, was

   11· · · · · · examined and testified as follows:

   12· · · · · · · · · MR. GENENDER:· Your Honor.

   13· · · · · · · · · THE COURT:· Yes, go ahead,

   14· · · · Mr. Genender.

   15· · · · · · · · · MR. GENENDER:· Thank you, Your

   16· · · · Honor.· Paul Genender, Weil Gotshal and

   17· · · · Manges for the debtors.· We do have

   18· · · · Mr. Tepner has submitted a declaration at

   19· · · · ECF-946, and I would like to put on a short

   20· · · · direct examination in addition to that, as

   21· · · · well.

   22· · · · · · · · · THE COURT:· All right.· Well, let's

   23· · · · start with the declaration.· Is there any

   24· · · · objection to the admission of the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1458
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 96 of 290 PageID #: 9005


                        Bankruptcy Hearing - October 15, 2020                    94


   ·1· · · · declaration?· Okay.· It's admitted without

   ·2· · · · objection.

   ·3· · · · · · · · · Is there any objection to the use

   ·4· · · · of a proffer?· Okay.· You may proceed with

   ·5· · · · the proffer.

   ·6· · · · · · · · · MR. GENENDER:· Your Honor, I was

   ·7· · · · going to do it in question and answer form if

   ·8· · · · that's okay.

   ·9· · · · · · · · · THE COURT:· Oh, well, that's an
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · examination.

   11· · · · · · · · · MR. GENENDER:· Yes.· I misspoke,

   12· · · · Judge.· I'm sorry.· I'm going to do some Q

   13· · · · and A in addition to the declaration is what

   14· · · · I should have said the first time.

   15· · · · · · · · · THE COURT:· All right.· We are

   16· · · · going to start.· Before we start, let me give

   17· · · · Mr. Tepner a few points.· Mr. Tepner, where

   18· · · · are you located today, sir?

   19· · · · · · · · · MR. TEPNER:· I'm in my office in

   20· · · · New York, in my home office in New York City.

   21· · · · · · · · · THE COURT:· Okay.· Are you alone in

   22· · · · the room, sir?

   23· · · · · · · · · MR. TEPNER:· I am alone in the

   24· · · · room.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1459
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 97 of 290 PageID #: 9006


                        Bankruptcy Hearing - October 15, 2020                    95


   ·1· · · · · · · · · THE COURT:· Okay.· Terrific.· You

   ·2· · · · may have heard earlier I need to instruct you

   ·3· · · · not to read any text messages or e-mails

   ·4· · · · during your examination, including any

   ·5· · · · breaks.

   ·6· · · · · · · · · If you refer to any documents,

   ·7· · · · either paper copy or on your screen, you need

   ·8· · · · to let the Court and the participants know

   ·9· · · · what you are looking at so that we can make
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · sure everything is okay and follow along.

   11· · · · · · · · · Do you understand those

   12· · · · instructions?

   13· · · · · · · · · MR. TEPNER:· Yes, Your Honor.

   14· · · · · · · · · THE COURT:· All right.

   15· · · · Mr. Genender, you can proceed.

   16· · · · · · · · · MR. GENENDER:· Thank you, Your

   17· · · · Honor.

   18· · · · · · · · · · · · -· ·-· ·-

   19· · · · · · · · · · · ·EXAMINATION

   20· · · · · · · · · · · · -· ·-· ·-

   21· · ·BY MR. GENENDER:

   22· · · · · Q.· ·Mr. Tepner, just logistically, I

   23· · ·understand your phone is to your right, and the

   24· · ·camera is to your left; is that right?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1460
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 98 of 290 PageID #: 9007


                        Bankruptcy Hearing - October 15, 2020                    96


   ·1· · · · · A.· ·That's correct.· So I might

   ·2· · ·occasionally go like this to make sure I'm heard

   ·3· · ·better.

   ·4· · · · · · · · · MR. GENENDER:· Okay.· Thank you

   ·5· · · · very much.· I just wanted the Court to be

   ·6· · · · aware that that was the reason that he might

   ·7· · · · be moving.

   ·8· · ·BY MR. GENENDER:

   ·9· · · · · Q.· ·Mr. Tepner, to your knowledge, has any
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·party complained that there were matters that

   11· · ·the restructuring subcommittee should have

   12· · ·investigated but did not?

   13· · · · · A.· ·No.

   14· · · · · Q.· ·More specifically, Mr. Tepner, to your

   15· · ·knowledge, has the State of California or the

   16· · ·DTSC ever indicated that there were other

   17· · ·matters that should have been investigated by

   18· · ·the subcommittee that were not?

   19· · · · · A.· ·No.

   20· · · · · Q.· ·The claims that the restructuring

   21· · ·subcommittee investigated, who did those claims

   22· · ·belong to?

   23· · · · · A.· ·They would be claims of the estate.

   24· · · · · Q.· ·Did the restructuring subcommittee


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1461
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 99 of 290 PageID #: 9008


                        Bankruptcy Hearing - October 15, 2020                    97


   ·1· · ·that you were the sole member of, did it

   ·2· · ·investigate any claim that any individual

   ·3· · ·creditor might have?

   ·4· · · · · A.· ·No.

   ·5· · · · · Q.· ·Did it investigate any direct claim,

   ·6· · ·for example, that the State of California might

   ·7· · ·have?

   ·8· · · · · A.· ·No.

   ·9· · · · · Q.· ·Did your subcommittee do anything to
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·prevent the State of California or the DTSC from

   11· · ·pursuing its own investigation of any claims it

   12· · ·might have?

   13· · · · · A.· ·No, nothing to prevent that.

   14· · · · · Q.· ·Are you aware of any complaint by any

   15· · ·party as to the thoroughness, scope, or quality

   16· · ·of the subcommittee's investigation?

   17· · · · · A.· ·No, sir.

   18· · · · · Q.· ·To your knowledge, was there

   19· · ·coordination between --

   20· · · · · · · · · UNIDENTIFIED SPEAKER:· Christina,

   21· · · · in the jeans I wore yesterday, I believe my

   22· · · · cash is in -- okay.· Very good.· Okay.· I'm

   23· · · · sorry.

   24· · · · · · · · · THE COURT:· I don't know who that


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1462
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 100 of 290 PageID #: 9009


                         Bankruptcy Hearing - October 15, 2020                   98


   ·1· · · · is about what jeans you wore yesterday and

   ·2· · · · your cash.· Mute your phones, people.· It's

   ·3· · · · not difficult.

   ·4· · · · · · · · · The only people who should not have

   ·5· · · · their phone muted are me -- and I usually

   ·6· · · · have mine muted -- the witness, and the

   ·7· · · · person examining the witness.

   ·8· · · · · · · · · Even someone who needs to object

   ·9· · · · can do so by turning their phone on.· So
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · please mute your phones.· Go ahead, sir.

   11· · ·BY MR. GENENDER:

   12· · · · · Q.· ·Thank you, Your Honor.· Mr. Tepner, to

   13· · ·your knowledge, was there coordination between

   14· · ·your subcommittee and the UCC with respect to

   15· · ·the investigation?

   16· · · · · A.· ·Yes, sir.· There was good

   17· · ·coordination.

   18· · · · · Q.· ·Were findings of the UCC's

   19· · ·investigation and your subcommittee's

   20· · ·investigation shared between the two?

   21· · · · · A.· ·Yes.· All the findings were shared.

   22· · · · · Q.· ·Are you aware of any material

   23· · ·disagreements as to the conclusions reached

   24· · ·between your committee and the UCC?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1463
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 101 of 290 PageID #: 9010


                         Bankruptcy Hearing - October 15, 2020                   99


   ·1· · · · · A.· ·I am not aware of any disagreements

   ·2· · ·between the UCC and the subcommittee.

   ·3· · · · · Q.· ·Mr. Tepner, did you rely on certain

   ·4· · ·work done by Houlihan Lokey with respect to the

   ·5· · ·optimization transaction?

   ·6· · · · · A.· ·Yes, I did.

   ·7· · · · · Q.· ·And is some of that work referenced in

   ·8· · ·Mr. Feintuch's testimony that was admitted this

   ·9· · ·morning?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·Yes, it is.

   11· · · · · Q.· ·Did you consider, Mr. Tepner, whether

   12· · ·unsecured creditors were damaged or harmed by

   13· · ·any of the matters the subcommittee

   14· · ·investigated?

   15· · · · · A.· ·Yes, I did.

   16· · · · · Q.· ·What was your conclusion in that

   17· · ·regard, the conclusion of the subcommittee's

   18· · ·investigation?

   19· · · · · A.· ·The subcommittee's conclusion is that

   20· · ·there was no harm to unsecured creditors, and

   21· · ·there were no claims or any claims that could

   22· · ·have anything other than possibly really de

   23· · ·minimis value.

   24· · · · · Q.· ·Mr. Tepner, are you aware of any


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                          YVer1f




                                      A-1464
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 102 of 290 PageID #: 9011


                         Bankruptcy Hearing - October 15, 2020                   100


   ·1· · ·evidence that would indicate whether any of the

   ·2· · ·transactions that were investigated by your

   ·3· · ·committee were undertaken to harm or did harm

   ·4· · ·the State of California or to avoid

   ·5· · ·environmental liabilities?

   ·6· · · · · A.· ·There was no conclusion I came to that

   ·7· · ·they were designed to harm the State of

   ·8· · ·California or hurt any environmental

   ·9· · ·liabilities.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·Mr. Tepner, did you rely on

   11· · ·information provided by Mr. Messing with respect

   12· · ·to the value provided to the debtors' estate in

   13· · ·connection with the debtors' releases?

   14· · · · · A.· ·Yes, I did.

   15· · · · · Q.· ·In connection with the debtor

   16· · ·releases, did you consider the parties who were

   17· · ·receiving the releases?

   18· · · · · A.· ·Yes, I did.

   19· · · · · Q.· ·Did you reach a conclusion as to

   20· · ·whether the debtors' estate had valuable claims

   21· · ·against those parties being released?

   22· · · · · A.· ·Yes, I did.

   23· · · · · Q.· ·What were those -- what was that

   24· · ·conclusion?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1465
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 103 of 290 PageID #: 9012


                         Bankruptcy Hearing - October 15, 2020                   101


   ·1· · · · · A.· ·There were no claims or no claims of

   ·2· · ·anything of any substantial value.· If anything,

   ·3· · ·at best, maybe de minimis value.· There were

   ·4· · ·really no claims.

   ·5· · · · · Q.· ·Did any of the parties who are

   ·6· · ·receiving those debtor releases, are they

   ·7· · ·providing any valuable consideration to the

   ·8· · ·debtors' estate in connection with the plan?

   ·9· · · · · A.· ·Yes, they are.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·And can you give an example?

   11· · · · · A.· ·Sure.· I would like to reference the

   12· · ·declaration of Mr. Messing, which it's all

   13· · ·spelled out in his Paragraph 32.

   14· · · · · · · ·They provided $18.5 million in cash.

   15· · ·They agreed -- they agreed to release their

   16· · ·claims on abandoned property and non-performing

   17· · ·properties.

   18· · · · · · · ·They provided incredible support by

   19· · ·putting in a bid to acquire the European and

   20· · ·rest of the world assets.

   21· · · · · · · ·They waived any deficiency claims.

   22· · · · · · · ·And they canceled approximately

   23· · ·$160 million of principal obligations under the

   24· · ·super priority note.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1466
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 104 of 290 PageID #: 9013


                         Bankruptcy Hearing - October 15, 2020                   102


   ·1· · · · · Q.· ·And just for the record, Mr. Tepner,

   ·2· · ·the "they" you referred to is who?

   ·3· · · · · A.· ·Is the noteholders, the consenting

   ·4· · ·creditors, often used in both contexts in these

   ·5· · ·hearings.

   ·6· · · · · Q.· ·Mr. Tepner, who approved the debtor

   ·7· · ·releases?

   ·8· · · · · A.· ·The special committee of the board of

   ·9· · ·directors.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·And you are a member of that special

   11· · ·committee?

   12· · · · · A.· ·Yes, sir.

   13· · · · · Q.· ·And are you an independent director?

   14· · · · · A.· ·Yes, sir.

   15· · · · · Q.· ·And is the special committee composed

   16· · ·of other independent directors?

   17· · · · · A.· ·Yes, sir.

   18· · · · · Q.· ·Is the special committee composed of

   19· · ·only independent directors?

   20· · · · · A.· ·Yes.· We are all independent

   21· · ·directors.

   22· · · · · Q.· ·Mr. Tepner, if you found -- if your

   23· · ·investigates found that there were valuable

   24· · ·claims that the estate had against the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1467
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 105 of 290 PageID #: 9014


                         Bankruptcy Hearing - October 15, 2020                   103


   ·1· · ·noteholders, would you be sitting here in favor

   ·2· · ·of providing the debtor releases under the

   ·3· · ·current plan?

   ·4· · · · · A.· ·No, sir, I would have sought to

   ·5· · ·extract value for the value of those claims,

   ·6· · ·which probably would have resulted in a

   ·7· · ·different outcome or a different plan of the

   ·8· · ·organization.

   ·9· · · · · Q.· ·Mr. Tepner, did the noteholders in any
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·way influence or interfere with the

   11· · ·subcommittee's investigation --

   12· · · · · A.· ·No, sir.

   13· · · · · Q.· ·-- as referenced in your testimony?

   14· · · · · A.· ·No, sir, not at all.

   15· · · · · Q.· ·Mr. Tepner, you are -- Mr. Tepner, did

   16· · ·anyone, whether at the debtors' or otherwise,

   17· · ·pressure you to reach a certain result in

   18· · ·connection with the subcommittee's

   19· · ·investigation?

   20· · · · · A.· ·No, sir, not at all.

   21· · · · · Q.· ·Were you told you might be removed as

   22· · ·a director if the investigation turned out a

   23· · ·certain way?

   24· · · · · A.· ·Nope, not at all.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1468
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 106 of 290 PageID #: 9015


                         Bankruptcy Hearing - October 15, 2020                   104


   ·1· · · · · · · · · MR. GENENDER:· Those are the

   ·2· · · · questions I have.· Thank you, Your Honor.

   ·3· · · · · · · · · THE COURT:· You are welcome.· Thank

   ·4· · · · you very much.· Any cross?

   ·5· · · · · · · · · MR. CANTOR:· Good morning, Your

   ·6· · · · Honor.· Daniel Cantor from O'Melveny and

   ·7· · · · Myers on behalf of DTSC.· I have just got

   ·8· · · · some very brief questions for Mr. Tepner.

   ·9· · · · · · · · · THE COURT:· Okay, Mr. Cantor.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · MR. CANTOR:· Thank you.

   11· · · · · · · · · · · · -· ·-· ·-

   12· · · · · · · · · · · ·EXAMINATION

   13· · · · · · · · · · · · -· ·-· ·-

   14· · ·BY MR. CANTOR:

   15· · · · · Q.· ·Mr. Tepner, am I correct that the only

   16· · ·transactions that the subcommittee analyzed were

   17· · ·the June 2019 financing and the optimization

   18· · ·transaction?

   19· · · · · A.· ·That is correct.

   20· · · · · Q.· ·And so neither you nor your financial

   21· · ·advisors looked at the company's 2017

   22· · ·refinancing transaction, did you?

   23· · · · · A.· ·We did not.

   24· · · · · Q.· ·And you didn't look at any


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1469
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 107 of 290 PageID #: 9016


                         Bankruptcy Hearing - October 15, 2020                   105


   ·1· · ·transactions arising out of the company's

   ·2· · ·previous bankruptcy in 2013, did you?

   ·3· · · · · A.· ·We did not.

   ·4· · · · · Q.· ·Now, the mandate of the special

   ·5· · ·committee was not limited to the two 2019

   ·6· · ·transactions, was it?

   ·7· · · · · A.· ·The focus was on those two

   ·8· · ·transactions.· But if we had found something

   ·9· · ·that had us go elsewhere, as I instructed my
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·counsel, my advisors, if you find something that

   11· · ·might be a claim or something we should pursue,

   12· · ·let's go where the evidence leads.

   13· · · · · Q.· ·Okay.· But you just told me that you

   14· · ·didn't look at the 2017 refinancing or anything

   15· · ·arising out of the 23 bankruptcy -- the 2013

   16· · ·bankruptcy, even though that would have been

   17· · ·within the scope of the special committee's

   18· · ·man -- excuse me -- the subcommittee's mandate;

   19· · ·isn't that right?

   20· · · · · A.· ·Not to be argumentative, but I think

   21· · ·that might be a theoretical question.

   22· · · · · Q.· ·I'm sorry, sir.· Maybe I misunderstood

   23· · ·you.· Didn't you just tell me that neither you

   24· · ·nor your financial advisors looked at either the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1470
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 108 of 290 PageID #: 9017


                         Bankruptcy Hearing - October 15, 2020                   106


   ·1· · ·2017 refinancing or the 2013 bankruptcy?

   ·2· · · · · A.· ·Correct.

   ·3· · · · · Q.· ·Okay.· And I thought you also told me,

   ·4· · ·but please correct me if I'm wrong, that the

   ·5· · ·mandate of the subcommittee was not limited to

   ·6· · ·looking at the 2019 transactions; isn't that

   ·7· · ·right?

   ·8· · · · · A.· ·See, I don't, I just don't recall the

   ·9· · ·charging mandate right in front of me.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·Okay.

   11· · · · · A.· ·But if you look at the 2019, the two

   12· · ·2019 transactions, if anything had come to our

   13· · ·attention that said look elsewhere, look

   14· · ·further, we would have followed that path, but

   15· · ·we did not look at the 2017 transactions.

   16· · · · · Q.· ·Okay.· And I don't want to make this

   17· · ·any more -- any more difficult than it has to

   18· · ·be.

   19· · · · · · · ·Do you have any reason to doubt that,

   20· · ·in fact, the subcommittee had the authority to

   21· · ·look at transactions other than the 2019

   22· · ·transactions?

   23· · · · · A.· ·I would have to take a look at our

   24· · ·charging mandate to do that.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1471
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 109 of 290 PageID #: 9018


                         Bankruptcy Hearing - October 15, 2020                   107


   ·1· · · · · · · ·But if something came out of our 2019

   ·2· · ·examination, I believe we would have had the

   ·3· · ·authority to do it, but I'm not sure -- I'm not

   ·4· · ·sure of the original charging mandate.· I would

   ·5· · ·have to look at it again.

   ·6· · · · · Q.· ·And whose decision was it to focus on

   ·7· · ·the 2019 transactions as opposed to any other

   ·8· · ·transactions?

   ·9· · · · · A.· ·I believe it was based upon the advice
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·of counsel is my best recollection.

   11· · · · · Q.· ·Okay.· Now, if I understood your

   12· · ·declaration and the testimony that you gave on

   13· · ·direct -- excuse me -- sorry -- here this

   14· · ·morning, you determined that there were claims

   15· · ·that the debtors could assert arising out of the

   16· · ·2019 transactions; right?

   17· · · · · A.· ·I don't think that's a -- that's the

   18· · ·right characterization.

   19· · · · · · · · · UNIDENTIFIED SPEAKER:· I'm going to

   20· · · · object.· That misstates the testimony, Your

   21· · · · Honor.

   22· · ·BY MR. CANTOR:

   23· · · · · Q.· ·Well, then let me not refer back to

   24· · ·the testimony.· You did, in fact, in your work


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1472
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 110 of 290 PageID #: 9019


                         Bankruptcy Hearing - October 15, 2020                   108


   ·1· · ·as the subcommittee, determine that there were

   ·2· · ·claims that the debtors could assert arising out

   ·3· · ·of the 2019 transactions; correct?

   ·4· · · · · A.· ·There were potential or theoretical

   ·5· · ·claims that various -- that parties might be

   ·6· · ·able to assert.

   ·7· · · · · Q.· ·Okay.· And as to the unsecured

   ·8· · ·creditors, your conclusion was that they

   ·9· · ·suffered no damages; correct?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·Correct.

   11· · · · · Q.· ·And so you weren't saying that no

   12· · ·wrongdoing had occurred, just that it hadn't,

   13· · ·whatever had occurred, hadn't damaged the

   14· · ·unsecured creditors?· Do I have that right?

   15· · · · · A.· ·Could you repeat the question again,

   16· · ·please?

   17· · · · · Q.· ·Sure.· In concluding that the

   18· · ·unsecured creditors suffered no damages, you

   19· · ·weren't saying that there had been no wrongdoing

   20· · ·with respect to the unsecured creditors, that

   21· · ·they didn't have claims.· You were just saying

   22· · ·that, in your conclusion, that they hadn't been

   23· · ·damaged; right?

   24· · · · · A.· ·I said they hadn't been damaged.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1473
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 111 of 290 PageID #: 9020


                         Bankruptcy Hearing - October 15, 2020                   109


   ·1· · · · · Q.· ·Okay.· And what was the basis for

   ·2· · ·saying that the unsecured creditors had suffered

   ·3· · ·no damages?

   ·4· · · · · A.· ·We looked at the transactions.· We

   ·5· · ·looked at the flow of funds.· We looked at the

   ·6· · ·debt and the debt changes.· We looked at cash

   ·7· · ·contributions.· We looked at debt relief.

   ·8· · · · · · · ·And we looked at all the factors of

   ·9· · ·before and after and determined that unsecured
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·creditors were not harmed by the transactions.

   11· · ·Arguably, they might have been elevated by the

   12· · ·transactions.

   13· · · · · Q.· ·Now, in reaching that conclusion, you

   14· · ·were talking about the unsecured creditors as a

   15· · ·group; correct?

   16· · · · · A.· ·Correct.

   17· · · · · Q.· ·Okay.· So you didn't conclude that

   18· · ·none of the creditors had been damaged, just

   19· · ·that they weren't damaged in the aggregate; is

   20· · ·that correct?

   21· · · · · A.· ·Generally, I think that's correct.

   22· · · · · Q.· ·Now, do you have your declaration

   23· · ·handy?

   24· · · · · A.· ·Yes, sir, I do.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1474
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 112 of 290 PageID #: 9021


                         Bankruptcy Hearing - October 15, 2020                   110


   ·1· · · · · · · · · MR. CANTOR:· Your Honor, I'm happy

   ·2· · · · to bring it up, subject to my own

   ·3· · · · technological limitations, if it would help

   ·4· · · · Your Honor, but I'm not sure that it's

   ·5· · · · 100 percent necessary, but whatever would be

   ·6· · · · best for Your Honor, obviously.

   ·7· · · · · · · · · THE COURT:· I don't think that's

   ·8· · · · necessary unless we get into a situation

   ·9· · · · where you have to parse through the language.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · But let me make you a host, just so if we do

   11· · · · have to do it, you will just be able to share

   12· · · · your screen.· But I just got to find you

   13· · · · here.· You are way at the bottom.· You need

   14· · · · to pay for a better seat next time.

   15· · · · · · · · · MR. CANTOR:· (Laughter)· On my own

   16· · · · screen, I'm right at the top.· I don't know

   17· · · · how --

   18· · · · · · · · · THE COURT:· I know.· Okay.· You are

   19· · · · good to go, sir.

   20· · · · · · · · · MR. CANTOR:· Okay.· Like I said,

   21· · · · I'm not sure it's necessary, so maybe rather

   22· · · · than take a chance on me blowing the whole

   23· · · · thing up.

   24


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1475
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 113 of 290 PageID #: 9022


                         Bankruptcy Hearing - October 15, 2020                   111


   ·1· · ·BY MR. CANTOR:

   ·2· · · · · Q.· ·Really, Mr. Tepner, if you could look

   ·3· · ·at Paragraph 16 of your declaration?

   ·4· · · · · A.· ·Yep.

   ·5· · · · · Q.· ·And if you see -- I'm looking for --

   ·6· · ·the last two sentences of Paragraph 16, do you

   ·7· · ·see there that you refer to different types of

   ·8· · ·claims that the subcommittee investigated with

   ·9· · ·respect to the June 2019 financing and the
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·optimization?· Do you see that?

   11· · · · · A.· ·The sentence starting with, "The

   12· · ·subcommittee determined"?

   13· · · · · Q.· ·And I believe the sentence before

   14· · ·that, as well, sir.

   15· · · · · A.· ·The subcommittee -- one starts, "The

   16· · ·subcommittee's investigation."

   17· · · · · Q.· ·Right, if you read from there to the

   18· · ·end of the paragraph.

   19· · · · · A.· ·Yep, I see that.

   20· · · · · Q.· ·Okay.· So let me ask my question -- my

   21· · ·question again just so we are clear.· Those

   22· · ·sentences refer to different types of claims

   23· · ·that the subcommittee investigated with respect

   24· · ·to the June 2019 financing and the optimization;


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1476
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 114 of 290 PageID #: 9023


                         Bankruptcy Hearing - October 15, 2020                   112


   ·1· · ·is that right?

   ·2· · · · · A.· ·Yes, that's correct.

   ·3· · · · · Q.· ·And those refer to potential claims by

   ·4· · ·the debtors; correct?

   ·5· · · · · A.· ·By the -- yes.

   ·6· · · · · Q.· ·And the subcommittee didn't

   ·7· · ·investigate whether the debtors had

   ·8· · ·environmental claims against the consenting

   ·9· · ·creditors; is that correct?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·Just to make sure I understand the

   11· · ·question, could you repeat it one more time,

   12· · ·please?

   13· · · · · Q.· ·Sure.· The debtors did not

   14· · ·investigate -- excuse me.· The subcommittee did

   15· · ·not investigate whether the debtors had

   16· · ·environmental claims against the consenting

   17· · ·creditors; is that correct?

   18· · · · · A.· ·We did not do that specific

   19· · ·investigation.

   20· · · · · Q.· ·Okay.· And the subcommittee never

   21· · ·specifically analyzed whether DTSC might have

   22· · ·the kinds of claims that are described in

   23· · ·Paragraph 16 with respect to the June 2019

   24· · ·financing, did it?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1477
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 115 of 290 PageID #: 9024


                         Bankruptcy Hearing - October 15, 2020                   113


   ·1· · · · · A.· ·We never did that specifically, no.

   ·2· · · · · Q.· ·And the subcommittee never

   ·3· · ·specifically analyzed whether the DTSC might

   ·4· · ·have the kind of claims described in Paragraph

   ·5· · ·16 with respect to the optimization, did it?

   ·6· · · · · A.· ·No.

   ·7· · · · · Q.· ·And the subcommittee never looked at

   ·8· · ·whether the optimization had any impact on the

   ·9· · ·debtors' environmental liabilities, did you?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·We didn't specifically look at that.

   11· · · · · Q.· ·And the subcommittee never

   12· · ·specifically analyzed whether the DTSC suffered

   13· · ·any damages as a result of those transactions,

   14· · ·did it?

   15· · · · · A.· ·We never looked at that specifically,

   16· · ·no.

   17· · · · · Q.· ·Mr. Tepner, do you currently have any

   18· · ·earned income other than what you earned from

   19· · ·being a member of this and other boards of

   20· · ·directors?

   21· · · · · A.· ·For this year, I don't believe I do.

   22· · · · · · · · · MR. CANTOR:· Thank you.· I have no

   23· · · · further questions.

   24· · · · · · · · · THE COURT:· All right.· Does anyone


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1478
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 116 of 290 PageID #: 9025


                         Bankruptcy Hearing - October 15, 2020                   114


   ·1· · · · else wish to cross examine the witness?

   ·2· · · · Okay.· I hear none.· Does anyone wish to

   ·3· · · · redirect the witness?

   ·4· · · · · · · · · MR. GENENDER:· Your Honor, Paul

   ·5· · · · Genender for the debtors very briefly.

   ·6· · · · · · · · · · · · -· ·-· ·-

   ·7· · · · · · · · · · · ·EXAMINATION

   ·8· · · · · · · · · · · · -· ·-· ·-

   ·9· · ·BY MR. GENENDER:
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·Mr. Tepner, are you aware that the UCC

   11· · ·looked at claims beyond or transactions beyond

   12· · ·those that the subcommittee looked at?

   13· · · · · A.· ·I don't have a recollection of that,

   14· · ·but it wouldn't surprise me.

   15· · · · · Q.· ·Okay.· So if the UCC had looked at

   16· · ·transactions other -- in addition to the note

   17· · ·exchange and the optimization from twenty --

   18· · ·those two from 2019, were you aware that anyone

   19· · ·found -- that they found any wrongdoing or any

   20· · ·claims that should have been brought?

   21· · · · · A.· ·Nothing was brought --

   22· · · · · · · · · MR. CANTOR:· Objection, Your Honor.

   23· · · · · · · · · THE COURT:· Yeah, Mr. Genender, he

   24· · · · just said he didn't know.· How can you ask a


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1479
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 117 of 290 PageID #: 9026


                         Bankruptcy Hearing - October 15, 2020                       115


   ·1· · · · follow-up question?· You wouldn't have a

   ·2· · · · basis.

   ·3· · · · · · · · · MR. GENENDER:· Understood, Your

   ·4· · · · Honor.· I will withdraw it on that ground.                          I

   ·5· · · · will leave that for Mr. Kaplan to deal with.

   ·6· · · · Okay?· And, with that, you know, I have no

   ·7· · · · further redirect?

   ·8· · · · · · · · · THE COURT:· All right.· Thank you.

   ·9· · · · Anyone else wish to redirect the witness?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · All right.· Mr. Cantor, I assume no recross?

   11· · · · · · · · · MR. CANTOR:· No, Your Honor.· Thank

   12· · · · you very much.

   13· · · · · · · · · THE COURT:· Okay.· Thank you very

   14· · · · much.· Mr. Tepner, you are excused.· You may

   15· · · · continue your life and watch -- or see video

   16· · · · or whatever, read texts, get e-mail, et

   17· · · · cetera.

   18· · · · · · · · · MR. TEPNER:· Thank you, Your Honor.

   19· · · · · · · · · THE COURT:· You are welcome.· This

   20· · · · would be a good time, I think -- well, let's

   21· · · · see.· The last debtor witness is Mr. Fraske?

   22· · · · Is that correct?

   23· · · · · · · · · MR. FRIEDMANN:· Your Honor, this is

   24· · · · Jared Friedmann.· It's Fraske.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                               YVer1f




                                      A-1480
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 118 of 290 PageID #: 9027


                         Bankruptcy Hearing - October 15, 2020                   116


   ·1· · · · · · · · · THE COURT:· Fraske?· Do we know how

   ·2· · · · long -- that will certainly take more than a

   ·3· · · · few minutes, I expect.

   ·4· · · · · · · · · MR. FRIEDMANN:· Your Honor, Jared

   ·5· · · · Friedmann for the debtors.· I do have a live

   ·6· · · · direct for him, as well.· Plus, I understand

   ·7· · · · there is going to be cross.· So I think it's

   ·8· · · · fair to say it's going to take more than a

   ·9· · · · few minutes.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · THE COURT:· Okay.· If this is okay,

   11· · · · let's break for lunch, then, for half an

   12· · · · hour.· It's 1:15 eastern.· We will reconvene

   13· · · · at 1:45 and push through for the rest of the

   14· · · · day.

   15· · · · · · · · · I know that's early for the West

   16· · · · Coast people, but it's late for the East

   17· · · · Coast people, so everybody is unhappy.

   18· · · · · · · · · And you are not on the stand yet,

   19· · · · Mr. Fraske, so you are not in the hockey box

   20· · · · for talking to anybody about the case, so you

   21· · · · are free to discuss as normal.· All right.

   22· · · · We will take a break for half an hour.

   23· · · · · · · · · MR. FRIEDMANN:· Thank you, Your

   24· · · · Honor.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1481
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 119 of 290 PageID #: 9028


                         Bankruptcy Hearing - October 15, 2020                   117


   ·1· · · · · · ·(A recess was taken.)

   ·2· · · · · · · · · THE COURT:· Okay.· I think we

   ·3· · · · need -- there is Mr. Cantor, all right, and

   ·4· · · · Mr. Friedmann, maybe the other Mr. Friedman.

   ·5· · · · · · · · · MR. FRIEDMAN:· The other

   ·6· · · · Mr. Friedman is here, Your Honor.· Mr. Elias

   ·7· · · · for our client is going to handle the cross

   ·8· · · · examination of the next witness.

   ·9· · · · · · · · · THE COURT:· Oh, okay.· Thank you.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · All right.· If the debtors are ready to go,

   11· · · · we can go ahead.

   12· · · · · · · · · MR. FRIEDMANN:· Yes, Your Honor,

   13· · · · thank you.· Jared Friedmann again from Weil

   14· · · · Gotshal for the debtors.· Your Honor, our

   15· · · · next witness is Eric Fraske.

   16· · · · · · · · · Mr. Fraske submitted a declaration

   17· · · · at ECF-952.· And with the Court's permission,

   18· · · · we would like to, first of all, admit his

   19· · · · declaration into evidence with one change.

   20· · · · To avoid an argument with DTSC over a hearsay

   21· · · · issue, we would strike the last two sentences

   22· · · · of Paragraph 17 of Mr. Fraske's declaration.

   23· · · · · · · · · THE COURT:· All right.· Is there

   24· · · · any objection to the admission of the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1482
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 120 of 290 PageID #: 9029


                         Bankruptcy Hearing - October 15, 2020                   118


   ·1· · · · declaration, Docket 952, with the last two

   ·2· · · · sentences of Paragraph 17 stricken?

   ·3· · · · · · · · · MR. ELIAS:· Your Honor, Brad Elias

   ·4· · · · from O'Melveny on behalf of DTSC.· With that

   ·5· · · · change, we have no objection.

   ·6· · · · · · · · · THE COURT:· Okay.· Thank you.· It's

   ·7· · · · admitted without objection.

   ·8· · · · · · · · · MR. FRIEDMANN:· Then, with Your

   ·9· · · · Honor's permission, we would like to do a
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · short live direct of Mr. Fraske.

   11· · · · · · · · · THE COURT:· All right.· Thanks.

   12· · · · Just give me a minute, then.· Ms. Murin,

   13· · · · would you please swear in Mr. Fraske.

   14· · · · · · · · · THE CLERK:· Yes, Your Honor.

   15· · · · · · · · · · · · -· ·-· ·-

   16· · · · · · · · · · · ·ERIC FRASKE,

   17· · · · · · the deponent herein, having first

   18· · · · · · been duly sworn on oath, was

   19· · · · · · examined and testified as follows:

   20· · · · · · · · · · · · -· ·-· ·-

   21· · · · · · · · · THE COURT:· Okay.· Thank you,

   22· · · · Mr. Fraske.· Just a couple instructions,

   23· · · · which you may have already heard.· First of

   24· · · · all, where are you located today, sir?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1483
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 121 of 290 PageID #: 9030


                         Bankruptcy Hearing - October 15, 2020                   119


   ·1· · · · · · · · · MR. FRASKE:· I'm in my office in

   ·2· · · · Long Beach, California.

   ·3· · · · · · · · · THE COURT:· Okay.· Are you alone in

   ·4· · · · the room, sir?

   ·5· · · · · · · · · MR. FRIEDMANN:· I am.

   ·6· · · · · · · · · THE COURT:· Okay.· I'm going to

   ·7· · · · instruct you to, A, stay alone; and, B, to

   ·8· · · · not read any text messages or e-mail messages

   ·9· · · · you might receive either while you are
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · testifying or during any breaks until you are

   11· · · · all finished.

   12· · · · · · · · · And, in addition, if you look at

   13· · · · something, whether it's a paper or on your

   14· · · · computer, that's fine.· You just need to

   15· · · · direct us and let us know and identify what

   16· · · · it is you are looking at.

   17· · · · · · · · · Do you understand these

   18· · · · instructions?

   19· · · · · · · · · MR. FRIEDMANN:· I do.

   20· · · · · · · · · THE COURT:· All right.· Very good.

   21· · · · You may proceed, counsel.

   22· · · · · · · · · MR. FRIEDMANN:· Thank you, Your

   23· · · · Honor.

   24· · · · · · · · · · · · -· ·-· ·-


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1484
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 122 of 290 PageID #: 9031


                         Bankruptcy Hearing - October 15, 2020                   120


   ·1· · · · · · · · · · · ·EXAMINATION

   ·2· · · · · · · · · · · · -· ·-· ·-

   ·3· · ·BY MR. FRIEDMANN:

   ·4· · · · · Q.· ·Good afternoon, Mr. Fraske.

   ·5· · · · · A.· ·Hello.

   ·6· · · · · Q.· ·Or good morning for you, actually;

   ·7· · ·right?

   ·8· · · · · A.· ·Yes.

   ·9· · · · · Q.· ·Mr. Fraske, can you begin by letting
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·the Court know who you are employed by?

   11· · · · · A.· ·I'm employed by Alta Environmental.

   12· · · · · Q.· ·And what is that?

   13· · · · · A.· ·Alta Environmental is an environmental

   14· · ·consulting firm doing industrial hygiene,

   15· · ·environmental health and safety, site assessment

   16· · ·remediation, and stormwater consulting.

   17· · · · · Q.· ·And what is your job title there?

   18· · · · · A.· ·I am a Senior Engineer Project Manager

   19· · ·III.

   20· · · · · Q.· ·Okay.· And Mr. Fraske, briefly what is

   21· · ·your educational background?

   22· · · · · A.· ·I have a bachelor's degree in civil

   23· · ·engineering from Michigan State University.

   24· · · · · Q.· ·Okay.· And how long have you been


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1485
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 123 of 290 PageID #: 9032


                         Bankruptcy Hearing - October 15, 2020                   121


   ·1· · ·practicing in the field of engineering?

   ·2· · · · · A.· ·Sixteen years.

   ·3· · · · · Q.· ·And are you a licensed engineer?

   ·4· · · · · A.· ·I am a licensed California civil

   ·5· · ·professional engineer.

   ·6· · · · · Q.· ·Mr. Fraske, what, if any, work do you

   ·7· · ·do in connection with the Vernon site?

   ·8· · · · · A.· ·Since fall of 2017, I have served in

   ·9· · ·the role of resident engineer during the phase
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·one closure of the Exide Vernon facility.

   11· · · · · Q.· ·And is fall of 2017 when that phase

   12· · ·one closure began?

   13· · · · · A.· ·Correct.· Fall into winter, correct.

   14· · · · · Q.· ·Okay.· And with what level of

   15· · ·frequency have you actually been at the Vernon

   16· · ·site?

   17· · · · · A.· ·During closure activities, I was there

   18· · ·every day during closure activities, typically

   19· · ·Monday through Thursday when active closure work

   20· · ·was being done.

   21· · · · · · · ·After the force majeure was declared,

   22· · ·I went to about once a week to the site for the

   23· · ·weekly DTSC visits.

   24· · · · · Q.· ·Okay.· Can you describe what your role


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1486
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 124 of 290 PageID #: 9033


                         Bankruptcy Hearing - October 15, 2020                   122


   ·1· · ·is at the Vernon site?

   ·2· · · · · A.· ·During closure when it was active, my

   ·3· · ·job was to observe and document the closure

   ·4· · ·activities with respect to the closure plan and

   ·5· · ·closure implementation plan, to conduct sampling

   ·6· · ·soil and soil vapor and dust sampling in part of

   ·7· · ·the closure plan, and to coordinate and escort

   ·8· · ·DTSC personnel and their third-party oversight

   ·9· · ·during their site visits during closure.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·How often does DTSC make these site

   11· · ·visits?

   12· · · · · A.· ·Weekly.

   13· · · · · Q.· ·Okay.· And you said you escort them on

   14· · ·their site visits.· What do you mean by that?

   15· · · · · A.· ·I walk with them when they arrive on

   16· · ·site.· When they are walking through the site, I

   17· · ·walk with them.

   18· · · · · · · ·If they ask for inspection records or

   19· · ·documents or things like that, I get it for

   20· · ·them.

   21· · · · · · · ·And just basically escort them around

   22· · ·the property.

   23· · · · · Q.· ·And has that aspect of your job been

   24· · ·the same since the beginning of the closure back


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1487
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 125 of 290 PageID #: 9034


                         Bankruptcy Hearing - October 15, 2020                   123


   ·1· · ·in fall of 2017?

   ·2· · · · · A.· ·That's correct.

   ·3· · · · · Q.· ·Okay.· By the way, Mr. Fraske, how

   ·4· · ·recently has DTSC been on site for one of these

   ·5· · ·site inspections?

   ·6· · · · · A.· ·The last site inspection was on

   ·7· · ·Tuesday of this week.

   ·8· · · · · Q.· ·Okay.· Mr. Fraske, are you familiar

   ·9· · ·with someone at DTSC named Grant Cope, C-O-P-E?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·I'm familiar, yes.

   11· · · · · Q.· ·Who is he?

   12· · · · · A.· ·Um, I don't have his title off the top

   13· · ·of my head, but I know he is senior management

   14· · ·in DTSC.

   15· · · · · Q.· ·Have you ever met Mr. Cope?

   16· · · · · A.· ·Not in person, no.

   17· · · · · Q.· ·Is he not one of the people from DTSC

   18· · ·who has come on these site visits over the last

   19· · ·several years?

   20· · · · · A.· ·Since my participation in the project,

   21· · ·no.

   22· · · · · Q.· ·Okay.· So, as far as you know, has

   23· · ·Mr. Cope ever been present at the Vernon site

   24· · ·since closure began in the fall of 2017?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1488
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 126 of 290 PageID #: 9035


                         Bankruptcy Hearing - October 15, 2020                   124


   ·1· · · · · A.· ·Not to my knowledge.

   ·2· · · · · Q.· ·Okay.· So, Mr. Fraske, when DTSC comes

   ·3· · ·on site to do these weekly inspections, what do

   ·4· · ·they wear while they are inspecting the outside

   ·5· · ·premises of the site?

   ·6· · · · · A.· ·They wear many traditional -- I will

   ·7· · ·call it construction-level PPE, which consists

   ·8· · ·of steel-toed boots, long pants, a long shirt,

   ·9· · ·long-sleeved shirt, a safety vest, a reflective
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·safety vest, safety glasses, and a hardhat.

   11· · · · · Q.· ·How about when -- well, does DTSC also

   12· · ·inspect the inside of the buildings?

   13· · · · · A.· ·The, yes, the enclosure building, when

   14· · ·we go in them, we suit up, including DTSC suits

   15· · ·up in a full-body Tyvek suit with a powered

   16· · ·air-purifying respirator, hard hat, and natron

   17· · ·gloves.

   18· · · · · Q.· ·So they wear a respirator when they go

   19· · ·into the building, but they don't wear a

   20· · ·respirator while they are walking around the

   21· · ·premises?

   22· · · · · A.· ·That's correct.

   23· · · · · Q.· ·How about at the visit just this past

   24· · ·Tuesday when DTSC was there for a site


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1489
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 127 of 290 PageID #: 9036


                         Bankruptcy Hearing - October 15, 2020                   125


   ·1· · ·inspection and they were walking around the

   ·2· · ·outside of the premises?· Were any of them

   ·3· · ·wearing a respirator?

   ·4· · · · · A.· ·They were not.· Just a cloth mask in

   ·5· · ·conjunction with COVID-19 criteria.

   ·6· · · · · Q.· ·Okay.· And prior to the COVID-19

   ·7· · ·requirement to wear masks, did they wear any

   ·8· · ·kind of face coverings during these outside

   ·9· · ·inspections?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·Not on exterior work, no.

   11· · · · · Q.· ·Okay.· Why is it necessary for them to

   12· · ·wear a respirator inside of the containment

   13· · ·building but not while they are touring the

   14· · ·outside?

   15· · · · · A.· ·Inside the containment building, there

   16· · ·is known to be dust containing high levels of

   17· · ·lead and arsenic.

   18· · · · · · · ·And when closure activities are

   19· · ·ongoing, active demolition, that dust will get

   20· · ·stirred up into the air, and it would not be

   21· · ·safe to breathe without a respirator filtering.

   22· · · · · · · ·Um, there are no dust-generating

   23· · ·activities like demolition or things like that

   24· · ·occurring outside of the buildings or outside of


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1490
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 128 of 290 PageID #: 9037


                         Bankruptcy Hearing - October 15, 2020                   126


   ·1· · ·the full containment, so the risk of, you know,

   ·2· · ·respiratory dust is minimal and not required

   ·3· · ·for -- the respiratory protection is not

   ·4· · ·required.

   ·5· · · · · Q.· ·And to what extent are you testing

   ·6· · ·that air outside of the containment building to

   ·7· · ·ensure that the air is, in fact, safe and

   ·8· · ·breathable?

   ·9· · · · · A.· ·There are daily perimeter dust samples
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·that occur at the fence line.

   11· · · · · · · ·And then on occasion -- on regular

   12· · ·occasion, personal air monitors have been worn

   13· · ·by closure staff, DTSC staff, and many

   14· · ·contractors, Exide staff, to measure personal

   15· · ·exposure.

   16· · · · · Q.· ·Okay.· And Mr. Fraske, since the force

   17· · ·majeure had been declared in March, and the site

   18· · ·focused just now on maintenance and containment,

   19· · ·correct, not remediation anymore?

   20· · · · · A.· ·Correct.

   21· · · · · Q.· ·Since that happened through the latest

   22· · ·results you have of this air testing, have there

   23· · ·been any incidents of elevated levels of either

   24· · ·lead or arsenic in the air outside of the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1491
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 129 of 290 PageID #: 9038


                         Bankruptcy Hearing - October 15, 2020                   127


   ·1· · ·containment building?

   ·2· · · · · A.· ·We have not had any exceedances of

   ·3· · ·lead or arsenic in the perimeter air sample

   ·4· · ·monitoring above our permitted levels since --

   ·5· · ·well, yeah, since the force majeure.· Correct.

   ·6· · · · · Q.· ·Okay.· Mr. Fraske, have you observed

   ·7· · ·anything in your role there at the Vernon site

   ·8· · ·to indicate whether DTSC has taken any steps to

   ·9· · ·prepare for a possible abandonment of the Vernon
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·site?

   11· · · · · A.· ·Um, throughout the summer they have

   12· · ·engaged Exide, as well as their contractors, for

   13· · ·information pertaining to costs of both closure

   14· · ·activities and I'd say daily maintenance, you

   15· · ·know, daily expenditures of power bills and

   16· · ·things like that.

   17· · · · · · · ·They have reached out directly to some

   18· · ·contractors.

   19· · · · · · · ·Um, they have signed a new closure

   20· · ·project manager, who is on the site on Tuesday.

   21· · · · · · · ·And they have at least reached out to

   22· · ·an emergency contractor to inquire about

   23· · ·contracting closure services to start up again.

   24· · · · · Q.· ·And how do you know that, Mr. Fraske?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1492
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 130 of 290 PageID #: 9039


                         Bankruptcy Hearing - October 15, 2020                   128


   ·1· · · · · · · · · MR. ELIAS:· This was the exact

   ·2· · · · hearsay that was strucken from his

   ·3· · · · declaration, Your Honor.

   ·4· · · · · · · · · He testified in his declaration

   ·5· · · · that he heard this from other construction

   ·6· · · · workers on the site.

   ·7· · · · · · · · · It's not based on any personal

   ·8· · · · knowledge or any statements by the DTSC that

   ·9· · · · would be a party admission; it's just pure
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · hearsay.

   11· · · · · · · · · MR. FRIEDMANN:· Your Honor, having

   12· · · · heard -- my very next question was going to

   13· · · · be how do you know this was to establish his

   14· · · · personal knowledge, which was not in the

   15· · · · declaration, but he will provide right now.

   16· · · · · · · · · So if you will permit him to answer

   17· · · · the next question, and if that doesn't

   18· · · · satisfy everyone, then we can go back and

   19· · · · consider striking the other testimony, would

   20· · · · be my suggestion.

   21· · · · · · · · · THE COURT:· We will do that.

   22· · · · · · · · · MR. FRIEDMANN:· Thank you.

   23· · ·BY MR. FRIEDMANN:

   24· · · · · Q.· ·Mr. Fraske, the question that I asked


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1493
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 131 of 290 PageID #: 9040


                         Bankruptcy Hearing - October 15, 2020                   129


   ·1· · ·was how do you know that DTSC has reached out to

   ·2· · ·these, for example, emergency contractors in the

   ·3· · ·event that the abandonment is approved?

   ·4· · · · · A.· ·Um, I have discussed this with at

   ·5· · ·least one DTSC personnel earlier last week.· And

   ·6· · ·then a representative of one of those emergency

   ·7· · ·contractors reached out to me on Friday

   ·8· · ·requesting pricing for the resident engineer

   ·9· · ·services so that it could be included in his
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·proposal on -- he needed it by Monday of this

   11· · ·week.

   12· · · · · · · · · MR. FRIEDMANN:· Thank you.

   13· · · · · · · · · THE COURT:· Mr. Elias?

   14· · · · · · · · · MR. ELIAS:· I mean, we would ask

   15· · · · that the witness clarify whether he is

   16· · · · testifying that everything that was in his

   17· · · · prior answer was conveyed to him by the

   18· · · · unidentified DTSC person he claims to have

   19· · · · spoken to last week.

   20· · · · · · · · · We have no idea what was in that

   21· · · · conversation.· He gave a lot of information

   22· · · · in his prior answer.

   23· · · · · · · · · MR. FRIEDMANN:· Your Honor,

   24· · · · Mr. Elias is welcome to cross examine


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1494
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 132 of 290 PageID #: 9041


                         Bankruptcy Hearing - October 15, 2020                   130


   ·1· · · · Mr. Fraske to get more details on all of

   ·2· · · · that, but --

   ·3· · · · · · · · · THE COURT:· I'm satisfied.

   ·4· · · · Overruled.· You can certainly explore on

   ·5· · · · cross.

   ·6· · · · · · · · · MR. FRIEDMANN:· Thank you, Your

   ·7· · · · Honor.

   ·8· · ·BY MR. FRIEDMANN:

   ·9· · · · · Q.· ·Mr. Fraske, how about the company you
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·work for, Alta, is it prepared to continue

   11· · ·closure work at the Vernon site if Exide is

   12· · ·abandoned?

   13· · · · · A.· ·Yes, if requested by either the DTSC,

   14· · ·another contractor, or a trustee, we would -- we

   15· · ·are prepared to engage our services and resume

   16· · ·work.

   17· · · · · Q.· ·Do you have any reason to believe that

   18· · ·there would be any delay or -- strike that.

   19· · · · · · · ·Is there any reason why Alta would,

   20· · ·for some period of time, stop doing work at

   21· · ·Vernon if Exide was able to abandon the

   22· · ·property?

   23· · · · · · · · · MR. ELIAS:· Objection, Your Honor.

   24· · · · · · · · · THE COURT:· Basis?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1495
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 133 of 290 PageID #: 9042


                         Bankruptcy Hearing - October 15, 2020                   131


   ·1· · · · · · · · · MR. FRIEDMANN:· Well, let me strike

   ·2· · · · it.· It was a bad question, Your Honor.· Let

   ·3· · · · me actually rephrase it, because I think I

   ·4· · · · confused the witness, as well, which was not

   ·5· · · · my intent.

   ·6· · ·BY MR. FRIEDMANN:

   ·7· · · · · Q.· ·Mr. Fraske, in the event that the

   ·8· · ·Vernon property is allowed to be abandoned per

   ·9· · ·the Court at the hearing, is there any reason
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·why Alta would not continue to provide support

   11· · ·at the Vernon site following an abandonment

   12· · ·ruling today?

   13· · · · · A.· ·We would continue to provide our

   14· · ·services if contracted, yes.

   15· · · · · Q.· ·Okay.· What if it were going to take a

   16· · ·week or two for those contracts to be worked

   17· · ·out?· Would Alta say, "Look, we're not doing any

   18· · ·work until we have that contract in hand," or

   19· · ·would Alta continue to work while that was being

   20· · ·worked out?

   21· · · · · A.· ·I'm not sure we would do our --

   22· · · · · · · · · MR. ELIAS:· Objection.

   23· · · · Speculation.

   24· · · · · · · · · THE COURT:· I can't understand a


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1496
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 134 of 290 PageID #: 9043


                         Bankruptcy Hearing - October 15, 2020                       132


   ·1· · · · word you are saying.

   ·2· · · · · · · · · MR. ELIAS:· Objection, Your Honor.

   ·3· · · · Calls for inspection.· Lack of foundation.

   ·4· · · · · · · · · THE COURT:· Response?

   ·5· · · · · · · · · MR. FRIEDMANN:· Yeah, Your Honor,

   ·6· · · · earlier there was actually specu -- there was

   ·7· · · · a question asking for speculation when

   ·8· · · · Mr. Messing was testifying as to whether or

   ·9· · · · not, if we abandoned all of the, the next
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · day, all of the various vendors, including

   11· · · · AIS, we'd go and take down their tents and

   12· · · · would refuse to show up.

   13· · · · · · · · · I'm asking Mr. Fraske, as the

   14· · · · resident engineer at Vernon, if there was an

   15· · · · abandonment ruling today, but they had not

   16· · · · yet worked out an agreement going forward

   17· · · · with DTSC, if he still would intend to

   18· · · · continue his job and care for the Vernon site

   19· · · · while that agreement was being worked out.

   20· · · · · · · · · THE COURT:· I will allow it.                              I

   21· · · · will allow it.

   22· · · · · · · · · MR. ELIAS:· Thank you.

   23· · · · · · · · · THE WITNESS:· Am I allowed to

   24· · · · answer that?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                               YVer1f




                                      A-1497
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 135 of 290 PageID #: 9044


                         Bankruptcy Hearing - October 15, 2020                   133


   ·1· · · · · · · · · THE COURT:· Yes.

   ·2· · · · · · · · · MR. FRASKE:· I would.· I would

   ·3· · · · prefer to continue my services while we

   ·4· · · · worked something out.

   ·5· · · · · · · · · It would be up, obviously, to my

   ·6· · · · supervisors with regards to the contracting

   ·7· · · · process what they would authorize.

   ·8· · · · · · · · · But I would, and I think from our

   ·9· · · · past involvement in the project, we would
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · like to continue.

   11· · ·BY MR. FRIEDMANN:

   12· · · · · Q.· ·If, for some reason, Mr. Fraske, there

   13· · ·was some delay, and for some reason let's say

   14· · ·nobody was able to go to the site for two weeks

   15· · ·after abandonment while DTSC got in touch with

   16· · ·the electric company and worked out contracts

   17· · ·and all these kind of things.

   18· · · · · · · ·What would happen to that site?· Could

   19· · ·it sit there for two weeks without there being a

   20· · ·threat to health and safety, or would that be a

   21· · ·big problem?

   22· · · · · · · · · MR. ELIAS:· Objection, Your Honor.

   23· · · · Lack of foundation.· He is basically asking

   24· · · · for expert testimony.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1498
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 136 of 290 PageID #: 9045


                         Bankruptcy Hearing - October 15, 2020                   134


   ·1· · · · · · · · · MR. FRIEDMANN:· Your Honor, he is

   ·2· · · · the resident engineer at the site.

   ·3· · · · · · · · · THE COURT:· I disagree.· Overruled.

   ·4· · · · It's factual.

   ·5· · ·BY MR. FRIEDMANN:

   ·6· · · · · Q.· ·Mr. Fraske, if you understood the

   ·7· · ·question, you can go ahead and answer it.

   ·8· · · · · A.· ·Okay.· As the condition of the site is

   ·9· · ·right now, yes, I think up to two weeks we would
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·be okay, it would be okay.

   11· · · · · Q.· ·With no one doing anything there, you

   12· · ·are saying?

   13· · · · · A.· ·Correct.

   14· · · · · · · · · MR. FRIEDMANN:· Okay.· Thank you

   15· · · · Your Honor I have no further questions.

   16· · · · · · · · · THE COURT:· Does anyone supporting

   17· · · · the motion wish to direct the witness?· Okay.

   18· · · · Cross?· Any cross?

   19· · · · · · · · · MR. ELIAS:· Yes, Your Honor.· Thank

   20· · · · you.· Just two quick housekeeping matters.

   21· · · · First, we have entered into a stipulation

   22· · · · with the debtors for certain facts that we

   23· · · · would like moved into evidence that we may

   24· · · · use during the cross examination today.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1499
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 137 of 290 PageID #: 9046


                         Bankruptcy Hearing - October 15, 2020                   135


   ·1· · · · That's ECF Number 976.

   ·2· · · · · · · · · THE COURT:· Any objection?

   ·3· · · · · · · · · MR. FRIEDMANN:· No, Your Honor.

   ·4· · · · These are, in fact, facts that we have

   ·5· · · · stipulated to.

   ·6· · · · · · · · · THE COURT:· All right.· Admitted

   ·7· · · · without objection.

   ·8· · · · · · · · · MR. ELIAS:· And then, Your Honor, I

   ·9· · · · may want to show Mr. Fraske portions of his
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · deposition transcript from Monday, so if I

   11· · · · could have the ability to potentially share

   12· · · · my screen with him, that would be helpful.

   13· · · · · · · · · We have also delivered a copy of

   14· · · · that deposition transcript to the Court,

   15· · · · which is DTSC Exhibit 4 in the binders that

   16· · · · were delivered.· I don't know if you have

   17· · · · those or not.

   18· · · · · · · · · THE COURT:· We got them yesterday,

   19· · · · yes.· I have made you a co-host so you can

   20· · · · share your screen as necessary.

   21· · · · · · · · · MR. ELIAS:· Thank you, Your Honor.

   22· · · · I will attempt to avoid the need, hopefully.

   23· · · · · · · · · · · · -· ·-· ·-

   24· · · · · · · · · · · ·EXAMINATION


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1500
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 138 of 290 PageID #: 9047


                         Bankruptcy Hearing - October 15, 2020                   136


   ·1· · · · · · · · · · · · -· ·-· ·-

   ·2· · ·BY MR. ELIAS:

   ·3· · · · · Q.· ·Good afternoon, Mr. Fraske.· It's good

   ·4· · ·to see you again here today.

   ·5· · · · · A.· ·Good afternoon.

   ·6· · · · · Q.· ·You testified a few minutes ago that

   ·7· · ·the work on the closure plan at the Vernon site

   ·8· · ·was halted in March of 2020; correct?

   ·9· · · · · A.· ·Correct.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·And the work that's been going on at

   11· · ·the site since March of 2020 has been limited

   12· · ·only to the maintenance activities that are

   13· · ·designed to contain the hazardous substances at

   14· · ·the site; correct?

   15· · · · · A.· ·Correct.

   16· · · · · Q.· ·And as I think you mentioned a moment

   17· · ·ago, those substances include high levels of

   18· · ·lead as well as arsenic, and there is also

   19· · ·volatile organic compounds there, such as

   20· · ·trichloroethylene; correct?

   21· · · · · A.· ·Correct.· The trichloroethylene is in

   22· · ·the subsurface.· The lead and arsenic is in dust

   23· · ·form and subsurface materials.

   24· · · · · Q.· ·For this containment work that's been


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1501
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 139 of 290 PageID #: 9048


                         Bankruptcy Hearing - October 15, 2020                   137


   ·1· · ·going on since March, there is typically about

   ·2· · ·nine or the ten people at the Vernon site every

   ·3· · ·day; correct?

   ·4· · · · · A.· ·That is correct.

   ·5· · · · · Q.· ·There is usually about four Exide

   ·6· · ·employees there every day, including two

   ·7· · ·managers for the wastewater operations, the

   ·8· · ·environmental health and safety technician, and

   ·9· · ·then the site manager, as well?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·That is correct.

   11· · · · · Q.· ·And the contractor, AIS, they

   12· · ·typically have two or three employees on the

   13· · ·site every day, as well?

   14· · · · · A.· ·Correct.

   15· · · · · Q.· ·And the scaffolding company, they have

   16· · ·-- they had a two-person crew there five days a

   17· · ·week; is that right?

   18· · · · · A.· ·That is correct.

   19· · · · · Q.· ·And you are there one day a week,

   20· · ·as well; correct?

   21· · · · · A.· ·That is correct.

   22· · · · · Q.· ·Now, Mr. Friedmann asked you a few

   23· · ·moments ago about the containment building at

   24· · ·the Vernon site.· Are you familiar with that


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1502
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 140 of 290 PageID #: 9049


                         Bankruptcy Hearing - October 15, 2020                   138


   ·1· · ·building?

   ·2· · · · · A.· ·I am, yes.

   ·3· · · · · Q.· ·This is the structure where Exide

   ·4· · ·conducted its main recycling and lead processing

   ·5· · ·operations before the plant was shuttered;

   ·6· · ·correct?

   ·7· · · · · A.· ·Correct.

   ·8· · · · · Q.· ·And you are aware that there has been

   ·9· · ·testing done that has shown high levels of lead
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·and other toxic substances within the

   11· · ·containment building, as I believe you confirmed

   12· · ·a few minutes ago; correct?

   13· · · · · A.· ·Correct.

   14· · · · · Q.· ·And under the closure plan before it

   15· · ·was halted, the main containment building was

   16· · ·going to be deconstructed in three segments; is

   17· · ·that right?

   18· · · · · A.· ·That is correct.

   19· · · · · Q.· ·And the deconstruction of the western

   20· · ·segment, which was segment one, that was

   21· · ·completed in 2019; correct?

   22· · · · · A.· ·That is correct.

   23· · · · · Q.· ·And the deconstruction of segment two

   24· · ·was still ongoing when Exide halted all of the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1503
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 141 of 290 PageID #: 9050


                         Bankruptcy Hearing - October 15, 2020                   139


   ·1· · ·closure activities in March of 2020; correct?

   ·2· · · · · A.· ·Correct.

   ·3· · · · · Q.· ·The roof and the walls of segment two

   ·4· · ·have been mostly removed; correct?

   ·5· · · · · A.· ·That is correct.

   ·6· · · · · Q.· ·And in order, because there is no roof

   ·7· · ·and because there is no walls, in order to

   ·8· · ·prevent the lead dust and the other toxic

   ·9· · ·substances from leaving the site, Exide has
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·essentially been required to put up what you

   11· · ·have described as the giant tent over segment

   12· · ·two; correct?

   13· · · · · A.· ·That is correct.

   14· · · · · Q.· ·And the tent is covering the

   15· · ·disassembled portion of the building?· Do I have

   16· · ·that right?

   17· · · · · A.· ·That's correct.

   18· · · · · Q.· ·And it's often referred to as the FEU,

   19· · ·or the full enclosure unit?

   20· · · · · A.· ·That is correct.

   21· · · · · Q.· ·And you testified a few moments ago

   22· · ·that when you enter the FEU, when anyone enters

   23· · ·the FEU, they wear an full Tyvek suit and a

   24· · ·respirator; is that accurate?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1504
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 142 of 290 PageID #: 9051


                         Bankruptcy Hearing - October 15, 2020                   140


   ·1· · · · · A.· ·That is correct.

   ·2· · · · · Q.· ·And you would agree that if the FEU

   ·3· · ·was not there today, any hazardous substances

   ·4· · ·that are in this segment of the containment

   ·5· · ·building, they would just be exposed to the

   ·6· · ·elements and would be out in the open; correct?

   ·7· · · · · A.· ·Correct.

   ·8· · · · · Q.· ·And the FEU was designed to be a

   ·9· · ·temporary structure for segment two of the
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·closure plan; correct?

   11· · · · · A.· ·Correct.

   12· · · · · Q.· ·It wasn't designed -- no one ever

   13· · ·contemplated that this would be a permanent

   14· · ·structure on the site to protect segment two

   15· · ·indefinitely; right?

   16· · · · · A.· ·That is correct.

   17· · · · · Q.· ·And the lifespan of the FEU is subject

   18· · ·to a lot of factors, a lot of variables,

   19· · ·including the weather, including the sunlight;

   20· · ·right?

   21· · · · · A.· ·That is correct.

   22· · · · · Q.· ·And you don't know the usable lifespan

   23· · ·of the FEU at the Vernon site; correct?

   24· · · · · A.· ·Correct.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1505
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 143 of 290 PageID #: 9052


                         Bankruptcy Hearing - October 15, 2020                   141


   ·1· · · · · Q.· ·But you do know that while the FEU is

   ·2· · ·up, it requires a lot of daily maintenance;

   ·3· · ·right?

   ·4· · · · · A.· ·It requires, yes, inspection and

   ·5· · ·repair as needed.

   ·6· · · · · Q.· ·There is a two-man crew there from the

   ·7· · ·gasoline contractor that does inspection and

   ·8· · ·repairs five days a week; right?

   ·9· · · · · A.· ·That is correct.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·And you do daily drone flights around

   11· · ·the FEU to check the walls and the roof for

   12· · ·tears; correct?

   13· · · · · A.· ·That is correct.

   14· · · · · Q.· ·And there is three or four people

   15· · ·involved on a daily basis in inspecting the FEU

   16· · ·and checking it for any damage; right?

   17· · · · · A.· ·The FEU is inspected by the two-person

   18· · ·scaffolding crew and then the drone pilot, so

   19· · ·yeah, I guess it's three.

   20· · · · · Q.· ·And even though there is these efforts

   21· · ·going on, the FEU is still susceptible to damage

   22· · ·from the sun; correct?

   23· · · · · A.· ·Correct.

   24· · · · · Q.· ·And it's susceptible to damage from


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1506
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 144 of 290 PageID #: 9053


                         Bankruptcy Hearing - October 15, 2020                   142


   ·1· · ·high winds; correct?

   ·2· · · · · A.· ·That is correct.

   ·3· · · · · Q.· ·In fact, there have been multiple

   ·4· · ·major tears in the FEU since it was installed in

   ·5· · ·2017, originally over segment one and now in

   ·6· · ·segment two; correct?

   ·7· · · · · A.· ·Correct.

   ·8· · · · · Q.· ·There was a major tear in December of

   ·9· · ·2019 caused by high winds?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·Correct.

   11· · · · · Q.· ·And violations were issued for that

   12· · ·tear by the DTSC and the South Coast Air Quality

   13· · ·Management District; is that right?

   14· · · · · A.· ·Correct.

   15· · · · · Q.· ·And there was a major tear again in

   16· · ·earlier, actually, in February of 2019, that was

   17· · ·also caused by a high-wind event; right?

   18· · · · · A.· ·I don't remember the exact date of

   19· · ·that one of February.· I know there have been --

   20· · ·there has been another tear, yes.· I don't

   21· · ·remember the date.

   22· · · · · Q.· ·But you do remember there was a second

   23· · ·significant tear caused by high winds that

   24· · ·needed to be repaired; correct?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1507
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 145 of 290 PageID #: 9054


                         Bankruptcy Hearing - October 15, 2020                   143


   ·1· · · · · A.· ·Correct.

   ·2· · · · · Q.· ·Even if you don't remember the exact

   ·3· · ·date?

   ·4· · · · · A.· ·Correct.

   ·5· · · · · Q.· ·And those tears were repaired

   ·6· · ·relatively quickly; correct?

   ·7· · · · · A.· ·That is correct.

   ·8· · · · · Q.· ·And that's because Exide has staff and

   ·9· · ·monitoring equipment on the site that detected
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·the tears immediately, and the staff that were

   11· · ·on the site took the steps they needed to take

   12· · ·to fix those major tears right away; correct?

   13· · · · · A.· ·Correct.

   14· · · · · Q.· ·And they avoided -- they avoided a

   15· · ·catastrophic failure of the FEU?

   16· · · · · A.· ·Correct.

   17· · · · · Q.· ·Now, since December 2019, there have

   18· · ·been numerous other tears of varying sizes;

   19· · ·correct?

   20· · · · · A.· ·Correct.

   21· · · · · Q.· ·And going back to segment one, by the

   22· · ·end of segment one, you were experiencing a

   23· · ·couple of tears a day that were a foot or a

   24· · ·couple of feet long that needed to be fixed


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1508
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 146 of 290 PageID #: 9055


                         Bankruptcy Hearing - October 15, 2020                   144


   ·1· · ·every day at the time; correct?

   ·2· · · · · A.· ·Correct.

   ·3· · · · · Q.· ·And it was important to stop those

   ·4· · ·tears when they were only a foot or two long,

   ·5· · ·because the risk was that they were going to get

   ·6· · ·much bigger if they were left unfixed; correct?

   ·7· · · · · A.· ·Correct.

   ·8· · · · · Q.· ·And you have switched materials now,

   ·9· · ·and you have started to reinforce the FEU with a
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·different fabric; correct?

   11· · · · · A.· ·Correct.· The FEU-2 was covered in a

   12· · ·different material than the FEU-1.· Correct.

   13· · · · · Q.· ·But even with the change in materials,

   14· · ·you still had a weekly issue with the seams

   15· · ·coming loose and needing to be retaped and

   16· · ·reinforced; right?

   17· · · · · A.· ·On some isolated areas, correct.

   18· · · · · Q.· ·But that's a weekly issue, you had

   19· · ·testified; correct?

   20· · · · · A.· ·Correct.

   21· · · · · Q.· ·Now, in addition to the FEU, you are

   22· · ·also required to operate air pollution control

   23· · ·equipment at the Vernon site; correct?

   24· · · · · A.· ·Correct.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1509
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 147 of 290 PageID #: 9056


                         Bankruptcy Hearing - October 15, 2020                   145


   ·1· · · · · Q.· ·And you have referred to that

   ·2· · ·equipment as the baghouses; is that right?

   ·3· · · · · A.· ·That is correct.

   ·4· · · · · Q.· ·The baghouses are essentially giant

   ·5· · ·air filters that suck in the air from the FEU.

   ·6· · ·Do I have that right?

   ·7· · · · · A.· ·That is correct.

   ·8· · · · · Q.· ·And there is four of them?

   ·9· · · · · A.· ·There are four operating right now.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·Correct.

   11· · · · · Q.· ·And each of those four baghouses has

   12· · ·hundreds of bags inside of it that collect the

   13· · ·toxic dust and pull it out of the FEU; correct?

   14· · · · · A.· ·Bags or canisters, yes.

   15· · · · · Q.· ·And the baghouses are essentially

   16· · ·designed to work with the FEU to create negative

   17· · ·pressure inside the unit that prevent any dust

   18· · ·from escaping; right?

   19· · · · · A.· ·That is correct.

   20· · · · · Q.· ·Now, the baghouse, the bags in the

   21· · ·baghouses, the dust collection bags, those can

   22· · ·break; correct?

   23· · · · · A.· ·Correct.

   24· · · · · Q.· ·And to prevent that or to guard


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1510
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 148 of 290 PageID #: 9057


                         Bankruptcy Hearing - October 15, 2020                   146


   ·1· · ·against it, you have detection equipment in the

   ·2· · ·baghouses that would alert the on-site Exide

   ·3· · ·staff members to the fact that there had been a

   ·4· · ·breach of that system; correct?

   ·5· · · · · A.· ·That is correct.

   ·6· · · · · Q.· ·So someone, if that happens, someone

   ·7· · ·would go into the baghouses and presumably

   ·8· · ·replace any broken bags; correct?

   ·9· · · · · A.· ·That is correct.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·And there is three staff members on

   11· · ·site who are responsible for maintaining and

   12· · ·inspecting all of the components of the

   13· · ·emissions control equipment; correct?

   14· · · · · A.· ·That is correct.

   15· · · · · Q.· ·As a backup to this emissions control

   16· · ·equipment, you also operate ambient air monitors

   17· · ·on the perimeter of the property that operate 24

   18· · ·hours a day; correct?

   19· · · · · A.· ·That is correct.

   20· · · · · Q.· ·And they analyze the air for lead and

   21· · ·arsenic?

   22· · · · · A.· ·Correct.

   23· · · · · Q.· ·And there is manometers -- do I have

   24· · ·that term right -- on the perimeter of the FEU


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1511
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 149 of 290 PageID #: 9058


                         Bankruptcy Hearing - October 15, 2020                   147


   ·1· · ·that monitor the pressure and would alert staff

   ·2· · ·if there is a drop?

   ·3· · · · · A.· ·Correct.· Manometer.· There is nine

   ·4· · ·manometers around the full-containment building,

   ·5· · ·correct.

   ·6· · · · · Q.· ·And those manometers act --

   ·7· · · · · · · · · THE COURT:· I'm sorry.· I'm sorry.

   ·8· · · · What's that word?· I didn't get it.

   ·9· · · · · · · · · MR. ELIAS:· Manometer.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · MR. FRASKE:· Manometer.

   11· · · · · · · · · THE COURT:· What is that?

   12· · · · · · · · · MR. FRASKE:· It's a pressure gauge,

   13· · · · so it measures the differential pressure

   14· · · · between inside and outside.

   15· · · · · · · · · THE COURT:· Okay.· Okay.· Thank

   16· · · · you.· Sorry.· I'm not a scientist or an

   17· · · · engineer.· Actually, I like to tell my

   18· · · · kids -- they give me a hard time because they

   19· · · · are both really good at science.· I said I

   20· · · · have a STEM degree.· I have a degree in

   21· · · · political science, perhaps the most difficult

   22· · · · of the scientists, just like half the people

   23· · · · on this call, I expect.· All right.· Enough

   24· · · · of the comedy.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1512
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 150 of 290 PageID #: 9059


                         Bankruptcy Hearing - October 15, 2020                   148


   ·1· · ·BY MR. ELIAS:

   ·2· · · · · Q.· ·And those manometers or, as you put

   ·3· · ·it, the pressure gauges, those have actually

   ·4· · ·alerted the Exide staff in the past to at least

   ·5· · ·one of the two major tears; correct?

   ·6· · · · · A.· ·Correct.

   ·7· · · · · Q.· ·Exide is also required to conduct

   ·8· · ·dust-suppression activities on this site;

   ·9· · ·correct?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·Correct.

   11· · · · · Q.· ·There is employees who drive a water

   12· · ·truck around the site twice a day to wet

   13· · ·everything down and stop the dust from leaving

   14· · ·the site; correct?

   15· · · · · A.· ·Correct.

   16· · · · · Q.· ·And Mr. Friedmann had asked you about

   17· · ·site visits by DTSC, you know, during the past

   18· · ·year.

   19· · · · · · · ·During the time of all those site

   20· · ·visits, were these dust-suppression activities

   21· · ·going on at the site?

   22· · · · · A.· ·Yes.

   23· · · · · Q.· ·And it's important to stop the

   24· · ·fugitive dust from escaping the site, because it


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1513
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 151 of 290 PageID #: 9060


                         Bankruptcy Hearing - October 15, 2020                   149


   ·1· · ·contains lead and other pollutants; correct?

   ·2· · · · · A.· ·Correct.

   ·3· · · · · Q.· ·And you are aware, for example, that

   ·4· · ·the lead dust at the Vernon plant is not only in

   ·5· · ·the buildings, as Mr. Friedmann seems to

   ·6· · ·suggest, but it's also on the sidewalks;

   ·7· · ·correct?

   ·8· · · · · A.· ·Correct.· Lead dust has been detected

   ·9· · ·on the sidewalks.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·And you also agree that there is lead

   11· · ·dust from the Vernon plant that has migrated off

   12· · ·site to the areas surrounding the plant;

   13· · ·correct?

   14· · · · · A.· ·Correct.

   15· · · · · Q.· ·And by spraying down the dust,

   16· · ·capturing it in the water treatment plant, you

   17· · ·can stop it from escaping into the surrounding

   18· · ·communities; correct?

   19· · · · · A.· ·Correct.

   20· · · · · Q.· ·And if you didn't do that, if you

   21· · ·didn't water it down, if you didn't treat it,

   22· · ·the dust that's on the sidewalks and that's on

   23· · ·other places on the site could be blown into the

   24· · ·surrounding communities; correct?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1514
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 152 of 290 PageID #: 9061


                         Bankruptcy Hearing - October 15, 2020                   150


   ·1· · · · · A.· ·Correct.

   ·2· · · · · Q.· ·Now, I mentioned a moment ago the

   ·3· · ·wastewater treatment plant.· Exide is required

   ·4· · ·to operate that at the site; correct?

   ·5· · · · · A.· ·Correct.

   ·6· · · · · Q.· ·And the purpose of that plant is to

   ·7· · ·collect both the wastewater that we talked about

   ·8· · ·a moment ago from the dust-suppression efforts,

   ·9· · ·as well as any rainwater that reaches the site,
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·and you treat it for lead and other toxic

   11· · ·substances before you discharge it into the

   12· · ·public Los Angeles sewer system; correct?

   13· · · · · A.· ·Um, before it goes into the sanitary

   14· · ·sewer system, correct.

   15· · · · · Q.· ·And that system, the wastewater

   16· · ·treatment system, it is inspected daily by two

   17· · ·of the Exide employees at the site?

   18· · · · · A.· ·Correct.

   19· · · · · Q.· ·Do those employees also need to turn

   20· · ·on the system to initiate the treatment process,

   21· · ·and then they need to actively discharge the

   22· · ·treated water into this sewer; correct?

   23· · · · · A.· ·That is my understanding, yes.

   24· · · · · Q.· ·And the water treatment plant has a


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1515
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 153 of 290 PageID #: 9062


                         Bankruptcy Hearing - October 15, 2020                   151


   ·1· · ·large collecting pool on the site where the

   ·2· · ·rainwater and the dust suppression water can be

   ·3· · ·held; correct?

   ·4· · · · · A.· ·Yes.· If there is enough of it, yes.

   ·5· · · · · Q.· ·And if the wastewater treatment system

   ·6· · ·is not activated and there was an overflow from

   ·7· · ·that collecting pool, the contaminated water

   ·8· · ·could enter the surrounding sidewalks and the

   ·9· · ·streets and make its way into the Los Angeles
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·River; correct?

   11· · · · · A.· ·Correct.

   12· · · · · Q.· ·We have talked about, you know, the

   13· · ·lead dust on the site today.· Are you aware of

   14· · ·the DTSC's modified screening level for dust in

   15· · ·industrial soil?

   16· · · · · A.· ·I am.

   17· · · · · Q.· ·And do you know offhand what that

   18· · ·screening level is?

   19· · · · · A.· ·320 milligrams per kilogram.

   20· · · · · Q.· ·And that screening level is used by

   21· · ·the DTSC to determine whether a cleanup is

   22· · ·required because a site presents a health risk;

   23· · ·correct?

   24· · · · · A.· ·Correct.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1516
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 154 of 290 PageID #: 9063


                         Bankruptcy Hearing - October 15, 2020                   152


   ·1· · · · · Q.· ·And you are also aware, based on

   ·2· · ·documents you have reviewed, that testing at the

   ·3· · ·Vernon plant in April of 2020 showed lead

   ·4· · ·concentrations in the dust was as high as

   ·5· · ·48,800 milligrams per kilogram; correct?

   ·6· · · · · A.· ·I'm sorry.· The date of the testing

   ·7· · ·was what?

   ·8· · · · · Q.· ·April 2020.

   ·9· · · · · A.· ·I'm aware of dust sampling that was
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·done in November, but I -- yeah, I'm not aware

   11· · ·of any April 2020 dust samples.· I'm sorry.· Let

   12· · ·me back those up.

   13· · · · · · · ·I'm aware of end of '19 data that I

   14· · ·think might have been analyzed in April, but, or

   15· · ·collected, dust collected in the fall of 2019,

   16· · ·but maybe not analyzed until the spring of 2020.

   17· · · · · · · ·Is that what you are referring to?

   18· · · · · Q.· ·Yes.· So you are aware that when the

   19· · ·test results came back, it showed that the

   20· · ·dust -- that the concentration of lead in the

   21· · ·dust was 48,800 milligrams per kilogram;

   22· · ·correct?

   23· · · · · A.· ·Correct.

   24· · · · · Q.· ·And that's about 150 times -- that's a


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1517
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 155 of 290 PageID #: 9064


                         Bankruptcy Hearing - October 15, 2020                   153


   ·1· · ·lead concentration that is 150 times the

   ·2· · ·screening level that the DTSC uses to look for

   ·3· · ·health risks; correct?

   ·4· · · · · A.· ·That is correct.

   ·5· · · · · Q.· ·You agree that concentrations of lead

   ·6· · ·at that level present a serious health risk;

   ·7· · ·correct?

   ·8· · · · · A.· ·Correct.

   ·9· · · · · Q.· ·But you have testified during your
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·deposition in this case that these lead levels,

   11· · ·150 times higher than the screening level, that

   12· · ·they don't present an immediate threat because

   13· · ·they are unlikely to cause an immediate loss of

   14· · ·life or a serious injury.

   15· · · · · · · ·Do you recall giving that testimony?

   16· · · · · A.· ·I recall.· And that's based on, I will

   17· · ·call it, an exposure out of where that material

   18· · ·is located and how often it's contacted or how

   19· · ·easy it is to actually come across that material

   20· · ·during the -- during daily activities.

   21· · · · · Q.· ·Well, I want to understand your use of

   22· · ·the term "immediate threat."

   23· · · · · · · ·When you use the term "immediate

   24· · ·threat," are you talking about a threat that


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1518
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 156 of 290 PageID #: 9065


                         Bankruptcy Hearing - October 15, 2020                   154


   ·1· · ·would cause an immediate loss of life or a

   ·2· · ·serious injury?

   ·3· · · · · A.· ·Yes.

   ·4· · · · · Q.· ·Okay.· And you have also testified

   ·5· · ·that these levels of lead, 150 times higher than

   ·6· · ·the screening level, do not present an immediate

   ·7· · ·threat, because they were detected in areas of

   ·8· · ·the Vernon site that you do not believe are

   ·9· · ·often accessed by construction workers; correct?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·Correct.· And they are interior.

   11· · · · · Q.· ·But there is certainly the opportunity

   12· · ·to --

   13· · · · · · · · · THE COURT:· I'm sorry.· I'm sorry.

   14· · · · What was that at the end, Mr. Fraske?

   15· · · · · · · · · MR. FRASKE:· And they are on

   16· · · · interior locations, like within a building.

   17· · · · · · · · · THE COURT:· Okay.· Thank you.

   18· · · · · · · · · MR. FRASKE:· They are contained.

   19· · · · · · · · · THE COURT:· You may go ahead,

   20· · · · Mr. Elias.

   21· · · · · · · · · MR. ELIAS:· Thank you, Your Honor.

   22· · ·BY MR. ELIAS:

   23· · · · · Q.· ·But, Mr. Fraske, you agree there is

   24· · ·certainly the opportunity for construction


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1519
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 157 of 290 PageID #: 9066


                         Bankruptcy Hearing - October 15, 2020                   155


   ·1· · ·workers from the various companies to go into

   ·2· · ·any of these areas from which these samples were

   ·3· · ·collected without your knowledge, because you

   ·4· · ·are there one day a week; correct?

   ·5· · · · · A.· ·It is possible.

   ·6· · · · · Q.· ·And you would agree that just walking

   ·7· · ·into a room in many cases is enough to disturb

   ·8· · ·the dust in that room to some extent; correct?

   ·9· · · · · A.· ·To some extent, depending on which
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·room you were in, correct, and the location of

   11· · ·the dust.

   12· · · · · Q.· ·And it's perfectly reasonable to

   13· · ·assume that construction workers who are walking

   14· · ·into these locations without respirators are at

   15· · ·least disturbing the dust to some extent, as you

   16· · ·put it; correct?

   17· · · · · A.· ·Correct.

   18· · · · · Q.· ·And if they are not wearing

   19· · ·respirators, and you testified they were not,

   20· · ·there is a high likelihood that they are going

   21· · ·to be inhaling dust with lead levels that are

   22· · ·upwards of 100 times the California screening

   23· · ·level; correct?

   24· · · · · A.· ·I don't know what concentration would


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1520
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 158 of 290 PageID #: 9067


                         Bankruptcy Hearing - October 15, 2020                   156


   ·1· · ·be in the air once it was stirred up, but yes.

   ·2· · ·They could be exposed to lead in air.

   ·3· · · · · Q.· ·Now, you are aware that Exide is

   ·4· · ·seeking to potentially abandon the Vernon site

   ·5· · ·as part of this bankruptcy; correct?

   ·6· · · · · A.· ·Correct.

   ·7· · · · · Q.· ·And do you agree that the health and

   ·8· · ·safety measures that Exide has been required to

   ·9· · ·implement, have implemented at the Vernon plant,
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·are important to have in place; correct?

   11· · · · · A.· ·Correct.

   12· · · · · Q.· ·Do you understand that Exide is

   13· · ·currently spending a lot of money every month to

   14· · ·keep all of the measures we have discussed today

   15· · ·for protecting the health and safety of workers

   16· · ·and residents?· It's expensive; right?

   17· · · · · A.· ·I don't know how much they spend, but

   18· · ·yes, I know it's expensive.

   19· · · · · Q.· ·Are you aware that Exide signed a

   20· · ·stipulation stating that they are spending

   21· · ·approximately $750,000 per month on these safety

   22· · ·measures?

   23· · · · · A.· ·I'm not aware of that document.

   24· · · · · Q.· ·But would that -- would a number that


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1521
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 159 of 290 PageID #: 9068


                         Bankruptcy Hearing - October 15, 2020                   157


   ·1· · ·high surprise you for given the activities and

   ·2· · ·the equipment that are present at the site?

   ·3· · · · · A.· ·No.· Since we are renting the tent,

   ·4· · ·no.

   ·5· · · · · Q.· ·And, as we have discussed today, many

   ·6· · ·of the -- much of the equipment and the measures

   ·7· · ·that are in place at the site today, they

   ·8· · ·require a significant amount of daily

   ·9· · ·maintenance; correct?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·Yes.· Inspection, at least.

   11· · · · · Q.· ·And if Exide abandons the property,

   12· · ·there will be no one from Exide to maintain and

   13· · ·continue running that equipment; correct?

   14· · · · · A.· ·Correct.

   15· · · · · Q.· ·There would be no one from Exide to

   16· · ·change the bags in the baghouses; correct?

   17· · · · · A.· ·Correct.

   18· · · · · Q.· ·No one from Exide to make sure the

   19· · ·electricity was on; correct?

   20· · · · · A.· ·Correct.

   21· · · · · Q.· ·No one from Exide to make sure the

   22· · ·fans in the baghouses are running?

   23· · · · · A.· ·Correct.

   24· · · · · Q.· ·No one to activate or maintain the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1522
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 160 of 290 PageID #: 9069


                         Bankruptcy Hearing - October 15, 2020                   158


   ·1· · ·wastewater protection system?

   ·2· · · · · A.· ·Correct.

   ·3· · · · · Q.· ·And no one to repair any tears that

   ·4· · ·occurred in the FEU; correct?

   ·5· · · · · A.· ·Correct.

   ·6· · · · · Q.· ·Exide has stated over and over that

   ·7· · ·they have spent a lot of money and time focusing

   ·8· · ·on these safety issues since declaring the force

   ·9· · ·majeure.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · ·The reason they have done that is they

   11· · ·recognize that, without these safety measures,

   12· · ·that would pose a threat to the community if the

   13· · ·plant was simply abandoned and left open to the

   14· · ·elements; correct?

   15· · · · · A.· ·Correct.

   16· · · · · Q.· ·Now, you have, in your declaration,

   17· · ·you have testified that a site -- and this is a

   18· · ·quote, quote from Paragraph 17, "This site is

   19· · ·stable and secured, and nothing on the site

   20· · ·presents any imminent threat to public health

   21· · ·and safety.· This is the case even if there was

   22· · ·a several-week time gap between Exide's

   23· · ·abandonment and the DTSC's takeover of closure

   24· · ·operations oversight."


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1523
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 161 of 290 PageID #: 9070


                         Bankruptcy Hearing - October 15, 2020                   159


   ·1· · · · · · · ·Is that your testimony in this case,

   ·2· · ·Mr. Fraske?

   ·3· · · · · A.· ·Yes.· That was my declaration.

   ·4· · · · · Q.· ·And let's be perfectly clear.· That

   ·5· · ·testimony is premised on the assumption that the

   ·6· · ·FEU stays up; correct?

   ·7· · · · · A.· ·That is correct.

   ·8· · · · · Q.· ·You would not offer that testimony if

   ·9· · ·you knew that the tent was going to be removed;
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·correct?

   11· · · · · A.· ·That is correct.

   12· · · · · Q.· ·And you are not aware of any

   13· · ·commitment by anyone to keep the tent up post

   14· · ·abandonment if DTSC is not agreeing to pay for

   15· · ·it or if someone else is not agreeing to pay for

   16· · ·it; correct?

   17· · · · · A.· ·Correct.

   18· · · · · Q.· ·You are not aware of any commitment by

   19· · ·Exide's electric company to continue supplying

   20· · ·electricity post abandonment; correct?

   21· · · · · A.· ·Correct.

   22· · · · · Q.· ·And without power, the baghouses and

   23· · ·the negative pressure system in the FEU can't

   24· · ·operate; correct?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1524
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 162 of 290 PageID #: 9071


                         Bankruptcy Hearing - October 15, 2020                   160


   ·1· · · · · A.· ·That is correct.

   ·2· · · · · Q.· ·And there is no way to treat the

   ·3· · ·wastewater at the site; correct?

   ·4· · · · · A.· ·That is correct.

   ·5· · · · · Q.· ·So the contaminated wastewater would

   ·6· · ·build up in the collecting pool, and there would

   ·7· · ·be no way to treat it; correct?

   ·8· · · · · A.· ·That is correct.

   ·9· · · · · Q.· ·And at some point, if it got high
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·enough, it would overflow onto the local

   11· · ·sidewalks and the streets and potentially even

   12· · ·the rivers; correct?

   13· · · · · A.· ·That is correct.

   14· · · · · Q.· ·If Exide abandoned the site, the

   15· · ·perimeter air monitors would come down, because

   16· · ·Exide is the one who is paying for those;

   17· · ·correct?

   18· · · · · A.· ·Corr -- the ones owned and operated --

   19· · ·or the ones used by Exide, that would happen.

   20· · ·The ones operated by AQMD would continue to

   21· · ·operate.

   22· · · · · Q.· ·You mentioned this during your

   23· · ·deposition, as well.· There is two air monitors

   24· · ·to the north of the plant, the northeast and the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1525
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 163 of 290 PageID #: 9072


                         Bankruptcy Hearing - October 15, 2020                   161


   ·1· · ·northwest of the plant, that are operated by a

   ·2· · ·regulator in California; correct?

   ·3· · · · · A.· ·Yeah.· And I will clarify that.· It's

   ·4· · ·northeast of the plant, and then I would say due

   ·5· · ·west of kind of the central portion of the

   ·6· · ·plant.

   ·7· · · · · Q.· ·But you are not aware of any air

   ·8· · ·monitors to the south or the east or the

   ·9· · ·southeast that would continue to monitor any
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·releases from the property; correct?

   11· · · · · A.· ·Correct.

   12· · · · · Q.· ·So -- oh, and the dust-suppression

   13· · ·efforts, the spraying down of the sidewalks and

   14· · ·the asphalt and the collection of that toxic

   15· · ·water in the wastewater treatment point, that

   16· · ·would stop if Exide abandoned the site; correct?

   17· · · · · A.· ·Correct.

   18· · · · · Q.· ·And any fugitive lead dust would be

   19· · ·free to migrate off the cite, just as you

   20· · ·testified earlier that it has in the past;

   21· · ·correct?

   22· · · · · A.· ·Correct.

   23· · · · · Q.· ·Are you familiar with the effects of

   24· · ·even low-level lead exposure on humans?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1526
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 164 of 290 PageID #: 9073


                         Bankruptcy Hearing - October 15, 2020                   162


   ·1· · · · · A.· ·I am to some extent, yes.· I am not a

   ·2· · ·toxicologist, however.

   ·3· · · · · Q.· ·Have you read Dr. Solomon's

   ·4· · ·declaration?

   ·5· · · · · A.· ·I have not.

   ·6· · · · · Q.· ·Do you believe that families living

   ·7· · ·near the abandoned Vernon site would be safe if

   ·8· · ·none of the current safeguards were in place?

   ·9· · · · · A.· ·If none of them were in place?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·None of them were in place.

   11· · · · · A.· ·In the long run, it would pose a

   12· · ·threat.

   13· · · · · · · · · MR. ELIAS:· I have nothing else,

   14· · · · Your Honor.· Thank you.

   15· · · · · · · · · THE COURT:· Thank you.· Any

   16· · · · redirect by the debtor?

   17· · · · · · · · · MR. FRIEDMANN:· Yes, Your Honor,

   18· · · · please, briefly.

   19· · · · · · · · · · · · -· ·-· ·-

   20· · · · · · · · · · · ·EXAMINATION

   21· · · · · · · · · · · · -· ·-· ·-

   22· · ·BY MR. FRIEDMANN:

   23· · · · · Q.· ·Mr. Fraske, you were asked about

   24· · ·certain tears in the FEU over the period of the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1527
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 165 of 290 PageID #: 9074


                         Bankruptcy Hearing - October 15, 2020                   163


   ·1· · ·phase one closure.· Do you recall that, those

   ·2· · ·questions?

   ·3· · · · · A.· ·Yes.

   ·4· · · · · Q.· ·And I believe Mr. Elias referred to

   ·5· · ·some of them as significant tears.· Do you

   ·6· · ·remember that?

   ·7· · · · · A.· ·Correct.· Yes.

   ·8· · · · · Q.· ·And some of them, I guess, were less

   ·9· · ·significant tears?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·Yeah.· Um, I mean, there were some

   11· · ·what I would call significant tears that

   12· · ·resulted in measurable losses of negative

   13· · ·pressure, and those were incidences where Exide

   14· · ·received, um, received notices of violation.

   15· · · · · · · ·Um, a small tear of -- a tear or a

   16· · ·seam separation of, you know, a couple of feet

   17· · ·or, you know, several feet, even, if it's a

   18· · ·narrow enough one or small enough, it won't

   19· · ·cause a measurable drop -- excuse me -- in

   20· · ·negative pressure; so I would call that less

   21· · ·significant.

   22· · · · · Q.· ·And these smaller tears, what are we

   23· · ·talking about to repair those?

   24· · · · · A.· ·Duct tape or specialized -- basically


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1528
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 166 of 290 PageID #: 9075


                         Bankruptcy Hearing - October 15, 2020                   164


   ·1· · ·tape just over the -- over the seam.

   ·2· · · · · Q.· ·So when you talked about how there

   ·3· · ·have to be some weekly tears that are addressed,

   ·4· · ·the non-significant ones, those are the kind

   ·5· · ·that just need some tape to patch them up?

   ·6· · · · · A.· ·That's correct.

   ·7· · · · · Q.· ·Okay.· With respect to those tears --

   ·8· · ·and I want you to include in your answer even

   ·9· · ·the significant tears, the biggest ones that you
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·have had so far -- when you have those big

   11· · ·tears, to what extent, if at all, did the daily

   12· · ·samples that were collected from the perimeter

   13· · ·air samplers detect levels of lead or arsenic

   14· · ·that were above the permitted levels of the site

   15· · ·in the period of time between when that tear

   16· · ·occurred and when it was finally repaired?

   17· · · · · A.· ·At no point have we exceeded the

   18· · ·permitted lead or arsenic levels.

   19· · · · · Q.· ·Even when you had those significant

   20· · ·tears?

   21· · · · · A.· ·Correct.

   22· · · · · Q.· ·Okay.· Mr. Fraske, you were asked

   23· · ·about all of the different things that are

   24· · ·currently going on at the operations.· I'm not


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1529
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 167 of 290 PageID #: 9076


                         Bankruptcy Hearing - October 15, 2020                   165


   ·1· · ·going to run through the whole list.

   ·2· · · · · · · ·But, for example, all of the

   ·3· · ·monitoring of the tent and the weekly checking

   ·4· · ·and the fixing it, and the spraying the water on

   ·5· · ·the ground and checking all the water systems.

   ·6· · · · · · · ·Do you remember that whole list of

   ·7· · ·items that Mr. Elias ran you through that are

   ·8· · ·currently being done?

   ·9· · · · · A.· ·Yes.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·If Exide were to abandon the property

   11· · ·and DTSC were to take over control of the

   12· · ·operations, are those the kind of things that

   13· · ·you would recommend that DTSC continue?

   14· · · · · A.· ·Yes.

   15· · · · · Q.· ·And are any of those things so unique

   16· · ·to Exide that DTSC would not be able to come in

   17· · ·and hire consultants to be able to do the exact

   18· · ·same things that currently are being done and

   19· · ·paid for by Exide?

   20· · · · · A.· ·I don't think so.

   21· · · · · Q.· ·You were asked also about -- I believe

   22· · ·first Mr. Elias referred to it as an April 2020

   23· · ·dust sample, but then I think you corrected it

   24· · ·and said that that dust sample was actually


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1530
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 168 of 290 PageID #: 9077


                         Bankruptcy Hearing - October 15, 2020                   166


   ·1· · ·collected back in November of 2020 --

   ·2· · ·November 2019?· Excuse me.

   ·3· · · · · A.· ·Correct.· I believe it was, yeah,

   ·4· · ·November of 2019.

   ·5· · · · · Q.· ·Okay.· And then it was tested in April

   ·6· · ·of 2020?· Is that what you were explaining?

   ·7· · · · · A.· ·That was my understanding based on the

   ·8· · ·report, yes.

   ·9· · · · · Q.· ·Do you know why the dust would have
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·been collected in November of 2019 but not

   11· · ·tested until April of 2020?

   12· · · · · A.· ·I do not.

   13· · · · · Q.· ·Who was responsible for testing that?

   14· · ·Was that an Exide responsibility, or was it a

   15· · ·DTSC responsibility?

   16· · · · · A.· ·It was a DTSC responsibility.

   17· · · · · Q.· ·Okay.· And you mentioned that the dust

   18· · ·was collected inside.· How do you know that?

   19· · · · · A.· ·I was with the DTSC sampling crew

   20· · ·during the sampling.

   21· · · · · Q.· ·Okay.· And was this dust that was

   22· · ·collected from like the floor where you walk in

   23· · ·where someone might come in contact with it?

   24· · · · · A.· ·It was predominantly from areas like


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1531
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 169 of 290 PageID #: 9078


                         Bankruptcy Hearing - October 15, 2020                   167


   ·1· · ·windowsills, shelves, rafters of buildings, um,

   ·2· · ·and then stairs in the basements of two

   ·3· · ·buildings.

   ·4· · · · · Q.· ·Okay.· When employees who work at the

   ·5· · ·Vernon facility go into areas that are known to

   ·6· · ·have -- indoor areas that are known to have high

   ·7· · ·content of lead, what do they wear?

   ·8· · · · · A.· ·Um, field personnel or anyone at the

   ·9· · ·Exide plant, the plant workers or the
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·contractors, have a uniform that stays at the

   11· · ·plant.

   12· · · · · · · ·And so it's clothes that specially,

   13· · ·you know, a jumpsuit or something that stays on

   14· · ·site or is professionally laundered so that it

   15· · ·does not -- it does not travel home with them.

   16· · · · · · · · · MR. FRIEDMANN:· Okay.· I have

   17· · · · nothing else, Your Honor.· Thank you.

   18· · · · · · · · · THE COURT:· Any further redirect?

   19· · · · · · · · · MR. ELIAS:· Your Honor, I just have

   20· · · · one -- I have just one or two handful of

   21· · · · recross, if you will.

   22· · · · · · · · · THE COURT:· Hang on.· Let me ask

   23· · · · first if anyone else wishes to redirect, I

   24· · · · guess specifically the committee.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1532
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 170 of 290 PageID #: 9079


                         Bankruptcy Hearing - October 15, 2020                   168


   ·1· · · · · · · · · MR. KAPLAN:· No, Your Honor, not on

   ·2· · · · behalf of the committee.

   ·3· · · · · · · · · THE COURT:· Thank you.· How many

   ·4· · · · questions, Mr. Elias?· I generally don't

   ·5· · · · allow recross, so I'm being very generous,

   ·6· · · · but I'm going to limit you.· How many

   ·7· · · · questions do you have?

   ·8· · · · · · · · · MR. ELIAS:· Two questions, Your

   ·9· · · · Honor.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · THE COURT:· All right.· Well, I'll

   11· · · · give you a little wiggle room, but let's keep

   12· · · · it short.

   13· · · · · · · · · · · · -· ·-· ·-

   14· · · · · · · · · · · ·EXAMINATION

   15· · · · · · · · · · · · -· ·-· ·-

   16· · ·BY MR. ELIAS:

   17· · · · · Q.· ·I just wanted to follow-up,

   18· · ·Mr. Fraske, on Mr. Friedmann's question about

   19· · ·the major tears and the lack of the perimeter

   20· · ·air monitors being activated or detecting any

   21· · ·lead or arsenic.

   22· · · · · · · ·You have touted in your declaration

   23· · ·the fact that those tears were quickly addressed

   24· · ·and quickly fixed because you had people on the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1533
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 171 of 290 PageID #: 9080


                         Bankruptcy Hearing - October 15, 2020                   169


   ·1· · ·site that were ready to do that; correct?

   ·2· · · · · A.· ·Correct.

   ·3· · · · · Q.· ·And you have no idea what would have

   ·4· · ·been released if those significant tears were

   ·5· · ·not promptly fixed.· It's very well possible

   ·6· · ·that the air monitors on the perimeter would

   ·7· · ·have been activated; correct?

   ·8· · · · · A.· ·I don't know.· It's possible, but yes,

   ·9· · ·I don't know to what extent.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·And there could have been a

   11· · ·catastrophic failure; correct?

   12· · · · · A.· ·A couple of the tears, maybe, a couple

   13· · ·others occurred on outer perimeter walls, so I

   14· · ·think that's less likely.

   15· · · · · · · · · MR. ELIAS:· Thank you, Your Honor.

   16· · · · I appreciate the opportunity to ask those

   17· · · · questions.

   18· · · · · · · · · THE COURT:· You're welcome,

   19· · · · Mr. Elias.· Any redirect on that,

   20· · · · Mr. Friedmann?

   21· · · · · · · · · MR. FRIEDMANN:· No, thank you, Your

   22· · · · Honor.

   23· · · · · · · · · THE COURT:· Okay.· Mr. Fraske,

   24· · · · thank you for your testimony today.· And you


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1534
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 172 of 290 PageID #: 9081


                         Bankruptcy Hearing - October 15, 2020                   170


   ·1· · · · are free to go.· And you are free to look at

   ·2· · · · text messages, e-mails, et cetera and reenter

   ·3· · · · the real world.· So thank you.

   ·4· · · · · · · · · MR. FRASKE:· Thank you, Your Honor.

   ·5· · · · · · · · · THE COURT:· And I think that leaves

   ·6· · · · us -- well, that might be it for the debtor,

   ·7· · · · actually.

   ·8· · · · · · · · · MR. FRIEDMANN:· Yes, Your Honor,

   ·9· · · · Mr. Fraske was our final witness.· So, with
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · that evidence in, Your Honor, the debtors

   11· · · · rest.

   12· · · · · · · · · THE COURT:· All right.· Terrific.

   13· · · · What are we going to do -- well, what's next?

   14· · · · From California, I take it, has three

   15· · · · witnesses?

   16· · · · · · · · · UNIDENTIFIED SPEAKER:· Yes, Your

   17· · · · Honor.

   18· · · · · · · · · THE COURT:· And who is first?

   19· · · · · · · · · UNIDENTIFIED SPEAKER:· DTSC calls

   20· · · · Grant Cope first, Your Honor.

   21· · · · · · · · · THE COURT:· Okay, let's just -- you

   22· · · · know, it's been an hour.· Let's just take a

   23· · · · very short recess.· I can stretch out my

   24· · · · back, which that's why I'm grimacing, if


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1535
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 173 of 290 PageID #: 9082


                         Bankruptcy Hearing - October 15, 2020                   171


   ·1· · · · anybody is worried.· It's not what you are

   ·2· · · · saying; it's what I am feeling.

   ·3· · · · · · · · · So we will take just three or four

   ·4· · · · minutes, five minutes, and then we will get

   ·5· · · · on with Mr. Cope.· All right?· Short recess.

   ·6· · · · · · ·(A recess was taken.)

   ·7· · · · · · · · · THE COURT:· That was longer than

   ·8· · · · five minutes.· I'm sorry.· So we have

   ·9· · · · Mr. Cope, I believe.· Ms. Murin, would you
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · please swear in Mr. Cope?

   11· · · · · · · · · THE CLERK:· Yes, Your Honor.

   12· · · · · · · · · · · · -· ·-· ·-

   13· · · · · · · · · · · ·GRANT COPE,

   14· · · · · · the deponent herein, having first

   15· · · · · · been duly sworn on oath, was

   16· · · · · · examined and testified as follows:

   17· · · · · · · · · · · · -· ·-· ·-

   18· · · · · · · · · THE COURT:· All right.· Mr. Cope,

   19· · · · you may have heard this before, but I will

   20· · · · give it anyway.· Welcome.· Thank you for

   21· · · · participating today.· Excuse me.· All right.

   22· · · · Where are you located, sir?

   23· · · · · · · · · MR. COPE:· I'm located in

   24· · · · Sacramento, California, Your Honor.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1536
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 174 of 290 PageID #: 9083


                         Bankruptcy Hearing - October 15, 2020                   172


   ·1· · · · · · · · · THE COURT:· Okay.· Are you alone in

   ·2· · · · the room, sir?

   ·3· · · · · · · · · MR. COPE:· I am.

   ·4· · · · · · · · · THE COURT:· I will instruct you to

   ·5· · · · stay alone, please.· Also, I'm going to

   ·6· · · · instruct you to not read any text messages or

   ·7· · · · e-mail messages while you are being -- while

   ·8· · · · your testimony is going forward, including

   ·9· · · · during any breaks, until you're released by
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · the Court.

   11· · · · · · · · · If you look at any documents either

   12· · · · on paper or on your computer, you need to let

   13· · · · us know that you are looking at.

   14· · · · · · · · · You really shouldn't look at

   15· · · · anything unless directed, but if there is

   16· · · · something you need to look at, just ask

   17· · · · permission and tell us what you're looking

   18· · · · at, and we'll give you the okay, probably, on

   19· · · · that.· Do you understand?

   20· · · · · · · · · MR. COPE:· Yes, sir.

   21· · · · · · · · · THE COURT:· Okay.· Very good.· Turn

   22· · · · it over to counsel.

   23· · · · · · · · · MR. ELIAS:· Thank you, Your Honor.

   24· · · · Mr. Cope has prepared a declaration which was


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1537
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 175 of 290 PageID #: 9084


                         Bankruptcy Hearing - October 15, 2020                   173


   ·1· · · · submitted without objection.· It's ECF Number

   ·2· · · · 917-1.· We would move that into evidence,

   ·3· · · · Your Honor.

   ·4· · · · · · · · · THE COURT:· Any objection?

   ·5· · · · · · · · · MR. FRIEDMANN:· No, Your Honor.

   ·6· · · · Thank you.

   ·7· · · · · · · · · THE COURT:· All right.· Submitted

   ·8· · · · without objection.

   ·9· · · · · · · · · MR. ELIAS:· And with your
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · permission, I would -- we would like to do a

   11· · · · short direct examination of Mr. Cope.

   12· · · · · · · · · THE COURT:· That's fine.· Go ahead.

   13· · · · · · · · · · · · -· ·-· ·-

   14· · · · · · · · · · · ·EXAMINATION

   15· · · · · · · · · · · · -· ·-· ·-

   16· · ·BY MR. ELIAS:

   17· · · · · Q.· ·Mr. Cope, who is your current

   18· · ·employer?

   19· · · · · A.· ·The Department of Toxic Substances

   20· · ·Control.

   21· · · · · Q.· ·And how long have you been with the

   22· · ·Department?

   23· · · · · A.· ·In an active capacity, I began last

   24· · ·March.· I was appointed to a permanent position


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1538
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 176 of 290 PageID #: 9085


                         Bankruptcy Hearing - October 15, 2020                   174


   ·1· · ·in September.· I have really overseen DTSC at

   ·2· · ·(inaudible) though, since December of 2013 when

   ·3· · ·I was with the agency that oversees DTSC.

   ·4· · · · · Q.· ·And what is your current title at

   ·5· · ·DTSC?

   ·6· · · · · A.· ·Deputy Director for the Site

   ·7· · ·Mitigation and Restoration Program.

   ·8· · · · · Q.· ·And what are your responsibilities as

   ·9· · ·deputy director?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·To oversee the cleanup program.

   11· · · · · Q.· ·Is Exide's Vernon property one of the

   12· · ·properties that you oversee?

   13· · · · · A.· ·It is.

   14· · · · · Q.· ·And when did you first start

   15· · ·supervising the cleanup at Vernon?

   16· · · · · A.· ·In an acting capacity, really in

   17· · ·twenty -- last year in 2019.

   18· · · · · Q.· ·And what was the status of the work at

   19· · ·the site when you became deputy director?

   20· · · · · A.· ·Exide was conducting closure work and

   21· · ·undertaking investigations related to on-site

   22· · ·corrective action investigations.· So they were

   23· · ·doing (inaudible) and then preparing to do

   24· · ·cleanup.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1539
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 177 of 290 PageID #: 9086


                         Bankruptcy Hearing - October 15, 2020                   175


   ·1· · · · · Q.· ·And what's your understanding of why

   ·2· · ·corrective action was needed?

   ·3· · · · · A.· ·Corrective action is a requirement

   ·4· · ·under both Federal and State law.· It's there to

   ·5· · ·ensure that contamination that remains as a

   ·6· · ·result of managing hazardous waste is addressed

   ·7· · ·in a safe fashion.

   ·8· · · · · Q.· ·And what type of contamination have

   ·9· · ·you been dealing with at the Vernon site?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·Well, the Vernon was obviously a lead

   11· · ·acid battery recycling facility that operated

   12· · ·for decades.

   13· · · · · · · ·It created a significant amount of

   14· · ·contamination, including heavy metals such as

   15· · ·lead and arsenic, both within the production

   16· · ·facility, themselves, but also throughout the

   17· · ·site.

   18· · · · · Q.· ·Has the status of the work at the

   19· · ·Vernon site changed since you first took over a

   20· · ·supervisory role?

   21· · · · · A.· ·Yes.

   22· · · · · Q.· ·How has it changed?

   23· · · · · A.· ·Um, the most prominently in March of

   24· · ·this year, Exide declared force majeure.· In


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1540
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 178 of 290 PageID #: 9087


                         Bankruptcy Hearing - October 15, 2020                   176


   ·1· · ·light of COVID, we took a look at the operations

   ·2· · ·that were occurring as part of the closure

   ·3· · ·process.

   ·4· · · · · · · ·We first assessed whether they were

   ·5· · ·something that could be done safely.· We were

   ·6· · ·doing this with (inaudible) across the state at

   ·7· · ·that time, because we had varying levels of

   ·8· · ·activities at different sites.

   ·9· · · · · · · ·We determined that it could be done
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·safely and that it was still a requirement.

   11· · ·And, therefore, we asked them to continue.

   12· · · · · Q.· ·How did Exide respond when you asked

   13· · ·them to continue the work?

   14· · · · · A.· ·They refused.

   15· · · · · Q.· ·And have they restarted the work at

   16· · ·anytime since March of 2020?

   17· · · · · A.· ·No.· We, in fact, ordered them to

   18· · ·restart, and they still objected to restarting

   19· · ·the activities.

   20· · · · · · · ·We determined that this work was an

   21· · ·essential activity under state law to continue

   22· · ·during the pandemic outbreak.

   23· · · · · · · ·Shortly after we ordered them to

   24· · ·continue to do the work, they filed for


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1541
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 179 of 290 PageID #: 9088


                         Bankruptcy Hearing - October 15, 2020                   177


   ·1· · ·bankruptcy.

   ·2· · · · · Q.· ·How much time and attention has the

   ·3· · ·Vernon site generally required from you and your

   ·4· · ·staff?

   ·5· · · · · A.· ·It's a significant amount of time.

   ·6· · ·It's one of the more high-profile sites across

   ·7· · ·the state.· It's, you know, it's operating right

   ·8· · ·after a battery facility over several decades in

   ·9· · ·a heavily populated area.· And so that does
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·garner a tremendous amount of attention.

   11· · · · · Q.· ·What type of public attention has it

   12· · ·received?

   13· · · · · A.· ·Well, um, so I'm a public servant, so

   14· · ·I first think about the people who I'm entrusted

   15· · ·with, you know, using state authority to

   16· · ·protect.

   17· · · · · · · ·You know, there are religious leaders.

   18· · ·There are university professors.· Obviously,

   19· · ·major media outlets.· There are public health

   20· · ·officials, local and state-elected officials,

   21· · ·federal officials.

   22· · · · · · · ·Um, most importantly, there are these

   23· · ·families who live and work around the facility

   24· · ·have kids.· And, you know, they are


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1542
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 180 of 290 PageID #: 9089


                         Bankruptcy Hearing - October 15, 2020                   178


   ·1· · ·significantly fearful for having that facility

   ·2· · ·still there.

   ·3· · · · · Q.· ·I would like to ask you, Mr. Cope,

   ·4· · ·about a statement in the Paragraph 29 of the

   ·5· · ·declaration.

   ·6· · · · · · · ·You have stated that DTC -- DTSC has

   ·7· · ·determined that the Vernon plant poses an

   ·8· · ·imminent and identifiable risk of harm.

   ·9· · · · · · · ·What did you mean when you used the
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·phrase "imminent and the identifiable risk of

   11· · ·harm" in your declaration?

   12· · · · · A.· ·Well, we have to determine if the

   13· · ·conditions at the site represent an imminent and

   14· · ·identifiable risk to the health of people who

   15· · ·are either on site or who have to work around

   16· · ·the site.

   17· · · · · · · ·Importantly, that doesn't require us

   18· · ·to, you know, wait to make that determination

   19· · ·until people have already been poisoned.· That

   20· · ·would be a really serious, you know, breach of

   21· · ·not just publicly, but our responsibility as

   22· · ·public servants.

   23· · · · · · · ·So what it means is we have got to

   24· · ·take a look at the identified conditions, the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1543
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 181 of 290 PageID #: 9090


                         Bankruptcy Hearing - October 15, 2020                   179


   ·1· · ·(inaudible) risks, do (inaudible), and then make

   ·2· · ·a determination based on those site conditions.

   ·3· · · · · Q.· ·What is the basis, the factual basis,

   ·4· · ·for your statement that the Vernon plant or your

   ·5· · ·conclusion that the Vernon plant poses an

   ·6· · ·imminent risk of harm?

   ·7· · · · · A.· ·So the facility, itself, the

   ·8· · ·production facility, for example, has a

   ·9· · ·tremendous amount of contamination that still
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·resides in a half-demolished structure.· That

   11· · ·structure is enclosed by a temporary tenting

   12· · ·system.

   13· · · · · · · ·More importantly, the tenting system

   14· · ·has, as was referenced earlier, got significant

   15· · ·holes, openings, really, the size of cars and

   16· · ·trucks.· I mean, these are significant openings.

   17· · · · · · · ·And when you take a look at the level

   18· · ·of contamination in the actual facility, itself,

   19· · ·and then understand that we have an opening,

   20· · ·particularly in the other basin where you can

   21· · ·have Santa Ana winds that blow, you know, in

   22· · ·excess of 40 miles an?

   23· · · · · · · ·Hour.· The last thing that you want is

   24· · ·an opening in that temporary enclosure, because


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1544
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 182 of 290 PageID #: 9091


                         Bankruptcy Hearing - October 15, 2020                   180


   ·1· · ·then you can have a direct release from having

   ·2· · ·this waste under the tent to the exterior.

   ·3· · · · · · · ·There is also contamination at other

   ·4· · ·areas of the site that needs to be allayed.· If

   ·5· · ·it's not, it represents, once again, a threat of

   ·6· · ·a direct exposure path line to people either on

   ·7· · ·site or located off site, people who may have to

   ·8· · ·work around the facility.

   ·9· · · · · · · ·There is an operating wastewater
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·treatment facility.· Because of the hazardous

   11· · ·waste on the site itself, all that wastewater

   12· · ·has to be treated in order for it to be

   13· · ·discharged legally.

   14· · · · · · · ·If it's not treated, then it could be

   15· · ·releasing hazardous waste in violation of law,

   16· · ·but, more important, in a way that could

   17· · ·threaten public health.

   18· · · · · Q.· ·You go on to say in that same sentence

   19· · ·that Exide's proposed abandonment would

   20· · ·substantially increase that risk.· What is the

   21· · ·basis for that testimony?

   22· · · · · A.· ·So this is, once again, a heavily

   23· · ·contaminated site.· We rely on responsible

   24· · ·parties to follow the law and do the work that's


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1545
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 183 of 290 PageID #: 9092


                         Bankruptcy Hearing - October 15, 2020                   181


   ·1· · ·required to keep a site safe, secure, and to

   ·2· · ·conduct cleanups.

   ·3· · · · · · · ·Without that, in this case in

   ·4· · ·particular, we have no guarantee that the needed

   ·5· · ·work will occur.

   ·6· · · · · · · ·We have no guarantee that if a rip

   ·7· · ·does open up again in the temporary structure,

   ·8· · ·that it will be repaired.

   ·9· · · · · · · ·And we have no guarantee that if the
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·wastewater treatment facility breaks down, that

   11· · ·it will be repaired.

   12· · · · · · · ·We are in the business of protecting

   13· · ·public health.· And we generally require an

   14· · ·order so that we know people can be held

   15· · ·accountable for undertaking the actions, or a

   16· · ·contract where we, once again, can hold people

   17· · ·accountable for taking the actions.

   18· · · · · · · ·In this case, there is no

   19· · ·responsibility of care, and we don't have that

   20· · ·commitment.

   21· · · · · Q.· ·What would be the affect from a public

   22· · ·safety perspective if the FEU went away upon

   23· · ·abandonment?

   24· · · · · A.· ·That would be a significant loss of


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1546
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 184 of 290 PageID #: 9093


                         Bankruptcy Hearing - October 15, 2020                   182


   ·1· · ·protection at the facility.· It would open up

   ·2· · ·one of the more heavily contaminated areas on

   ·3· · ·the facility, itself, I mean on the site

   ·4· · ·itself -- pardon me -- and it would open it up

   ·5· · ·to the elements.

   ·6· · · · · · · ·You know, it would increase the amount

   ·7· · ·of contamination that could be transported on

   ·8· · ·site as well as off site, through the rain,

   ·9· · ·through rain events.· It would be a significant
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·detriment to public health protections.

   11· · · · · Q.· ·Mr. Fraske testified earlier that he

   12· · ·had heard that there may be active negotiations

   13· · ·between DTSC and AIS, the contractor for the

   14· · ·FEU.· Are you aware of any active negotiations

   15· · ·with the FEU contractor right now?

   16· · · · · A.· ·With the possibility of abandonment,

   17· · ·we are doing everything we can to prepare for

   18· · ·the worst case.

   19· · · · · · · ·We have reached out to different

   20· · ·contractors to get cost estimates on the things

   21· · ·that we foresee to be necessary in light of

   22· · ·abandonment.

   23· · · · · · · ·We haven't gotten all the cost

   24· · ·estimates that we have asked for from


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1547
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 185 of 290 PageID #: 9094


                         Bankruptcy Hearing - October 15, 2020                   183


   ·1· · ·contractors.

   ·2· · · · · · · ·We are currently going through those

   ·3· · ·estimates to determine, you know, how we would

   ·4· · ·kind of begin the contracting process.

   ·5· · · · · · · ·So, yeah, we have reached out to

   ·6· · ·contractors, because that's generally the first

   ·7· · ·thing you want to do in constructing a contract.

   ·8· · · · · · · ·But we have no -- we have no

   ·9· · ·contractual relationship with any contractor.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·We have no guarantee that people will be there

   11· · ·to do the work.

   12· · · · · Q.· ·And let me just clarify that last

   13· · ·sentence.· Mr. Fraske seemed to suggest that

   14· · ·some contractors may be willing to voluntarily

   15· · ·stay on the site.

   16· · · · · · · ·Has that been your experience?· Have

   17· · ·contractors offered to continue to work there

   18· · ·voluntarily without a contract in place?

   19· · · · · A.· ·Um, I'm aware that AIS has asked us to

   20· · ·assume Exide's contract.· As a state agency, we

   21· · ·have a chance to assume some of the contract.

   22· · · · · · · ·What we are trying to do is, once

   23· · ·again, get into a situation we can as quickly as

   24· · ·possible to develop a contractual relationship


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1548
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 186 of 290 PageID #: 9095


                         Bankruptcy Hearing - October 15, 2020                   184


   ·1· · ·with somebody so that we know the site

   ·2· · ·activities that are needed, that they will go

   ·3· · ·on.

   ·4· · · · · Q.· ·I would like to ask you about a

   ·5· · ·statement in Paragraph 41 of your declaration

   ·6· · ·where you state that, "Completing the phase one

   ·7· · ·closure work with certain corrective action

   ·8· · ·tasks is an essential part of mitigating the

   ·9· · ·imminent risk of harm at and from the Vernon
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·plant."

   11· · · · · · · ·Can you describe how completing that

   12· · ·work, you know, would mitigate the imminent risk

   13· · ·of harm?

   14· · · · · A.· ·Yes.· A phase one closure is pretty --

   15· · ·it's very complex with a very straightforward

   16· · ·concept.

   17· · · · · · · ·With the permitted facilities that are

   18· · ·still on site, you essentially take everything

   19· · ·down and demolish it to grade, to ground level.

   20· · · · · · · ·In doing that, you, you know, remove

   21· · ·all the contaminated material, make sure it has

   22· · ·been exposed of in an appropriate landfill

   23· · ·facility.· That is the extension of phase one

   24· · ·closure.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1549
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 187 of 290 PageID #: 9096


                         Bankruptcy Hearing - October 15, 2020                   185


   ·1· · · · · · · ·That, however, is only really the

   ·2· · ·beginning of the process.· There are other

   ·3· · ·phases of closing that would need to occur and

   ·4· · ·other work at areas that are not permitted

   ·5· · ·facilities on site in order to ensure the

   ·6· · ·facility, itself, no longer represents that

   ·7· · ·immediate risk.

   ·8· · · · · Q.· ·And has DTSC prepared an estimate of

   ·9· · ·the costs of mitigating the imminent harm by
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·completing this work?

   11· · · · · A.· ·Yes.

   12· · · · · Q.· ·And what is that estimate?

   13· · · · · A.· ·It's roughly $17 million.· It's what

   14· · ·we call a safe and stable configuration.

   15· · · · · Q.· ·And what would be the difference

   16· · ·between -- let me withdraw that question.

   17· · · · · · · ·According to Exide, DTSC may receive

   18· · ·about 26 million in financial assurance after

   19· · ·the abandonment.

   20· · · · · · · ·If DTSC receives those funds, would

   21· · ·they be sufficient to cover the costs of

   22· · ·mitigating the risks of imminent harm at the

   23· · ·site?

   24· · · · · A.· ·No.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1550
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 188 of 290 PageID #: 9097


                         Bankruptcy Hearing - October 15, 2020                   186


   ·1· · · · · Q.· ·And why not?

   ·2· · · · · A.· ·Because in order for a closure -- a

   ·3· · ·stable closure just takes care of the top of the

   ·4· · ·buildings.

   ·5· · · · · · · ·With a safe and stable configuration,

   ·6· · ·what you want to do is you want to take care of

   ·7· · ·the other conditions on the site that create the

   ·8· · ·risks that we are concerned about.

   ·9· · · · · · · ·And so, for example, underneath the
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·permitted facilities there are sub-basins.

   11· · ·Those basins are tremendously contaminated.

   12· · · · · · · ·Unless we address the threat

   13· · ·represented by those sub-basins, they could

   14· · ·become essentially, you know, filled with water,

   15· · ·contaminated water that seeps into the ground.

   16· · ·That would allow the contamination to spread,

   17· · ·worsening the conditions on the site.

   18· · · · · · · ·We also have buildings that weren't

   19· · ·permanent.· So they were part of the operation,

   20· · ·but not necessarily permanent facilities.· Those

   21· · ·structures are contaminated.· They have high

   22· · ·levels of heavy metals.

   23· · · · · · · ·And, you know, the structures aren't

   24· · ·kind of something that you would consider to be


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1551
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 189 of 290 PageID #: 9098


                         Bankruptcy Hearing - October 15, 2020                   187


   ·1· · ·a safe, um, a safe structure.· They have holes

   ·2· · ·in walls.· They have gaps, large gaps between

   ·3· · ·where the walls should meet the roof but does

   ·4· · ·not.· They are missing windows.

   ·5· · · · · · · ·This all allows winds to flow through

   ·6· · ·those structures, stir up dust, and essentially

   ·7· · ·allow for ongoing releases, uncontrolled

   ·8· · ·releases of hazardous waste.

   ·9· · · · · · · ·There is also just contamination on
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·site as a result of operations.· All of that

   11· · ·needs to be addressed, or it represents an

   12· · ·ongoing threat.

   13· · · · · · · · · MR. ELIAS:· Mr. Cope, thank you for

   14· · · · your time today.· Your Honor, I have no

   15· · · · further questions for this witness.

   16· · · · · · · · · THE COURT:· Thank you very much.

   17· · · · Cross?

   18· · · · · · · · · MR. FRIEDMANN:· Thank you, Your

   19· · · · Honor.· Jared Friedmann from Weil Gotshal on

   20· · · · behalf of debtors.

   21· · · · · · · · · · · · -· ·-· ·-

   22· · · · · · · · · · · ·EXAMINATION

   23· · · · · · · · · · · · -· ·-· ·-

   24


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1552
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 190 of 290 PageID #: 9099


                         Bankruptcy Hearing - October 15, 2020                   188


   ·1· · ·BY MR. FRIEDMANN:

   ·2· · · · · Q.· ·Good afternoon, Mr. Cope.

   ·3· · · · · A.· ·Good afternoon.

   ·4· · · · · Q.· ·Mr. Cope, were you on the line before

   ·5· · ·when Mr. Fraske was testifying?

   ·6· · · · · A.· ·I'm really bad with names.· The

   ·7· · ·gentleman just before me?

   ·8· · · · · Q.· ·Correct.

   ·9· · · · · A.· ·Yes, I was.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·The engineer who works for Alta?

   11· · · · · A.· ·Yeah, I was on the line.

   12· · · · · Q.· ·Okay.· And do you recall Judge

   13· · ·Sontchi's joke about the fact that, whereas he

   14· · ·is an engineer, most of the lawyers on the call

   15· · ·are lawyers with Poli Sci degrees?

   16· · · · · A.· ·Yes.

   17· · · · · Q.· ·You are one of us, aren't you?· You're

   18· · ·also a lawyer with a Poli Sci degree?

   19· · · · · A.· ·I am.· I am.

   20· · · · · Q.· ·Okay.· You are not an engineer of any

   21· · ·type, are you?

   22· · · · · A.· ·No.· I really spent most of my

   23· · ·professional life working on environmental laws,

   24· · ·so I spent more than roughly two decades working


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1553
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 191 of 290 PageID #: 9100


                         Bankruptcy Hearing - October 15, 2020                   189


   ·1· · ·on superfund and hazardous substance control

   ·2· · ·laws.

   ·3· · · · · · · ·So I have got a, you know, a

   ·4· · ·tremendous amount of experience in terms of the

   ·5· · ·regulatory structure, in terms of the

   ·6· · ·requirements that apply to the affected

   ·7· · ·facilities, but I'm definitely not a

   ·8· · ·toxicologist or a geologist or an engineer.

   ·9· · · · · Q.· ·Okay.· Great.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·But they are on the staff.

   11· · · · · Q.· ·All right.· Thank you, Mr. Cope.· You

   12· · ·also heard Mr. Fraske testify about the fact

   13· · ·that during phase one closure, DTSC has

   14· · ·regularly sent inspectors to Vernon; correct?

   15· · · · · A.· ·Yes.

   16· · · · · Q.· ·And prior to when Exide declared the

   17· · ·force majeure, DTSC actually had inspectors on

   18· · ·site several days a week at Vernon; correct?

   19· · · · · A.· ·Correct, yes.

   20· · · · · Q.· ·But as of March 2020, once the force

   21· · ·majeure was declared, DTSC has only had

   22· · ·inspectors there once a week; correct?

   23· · · · · A.· ·I don't know the exact weekly

   24· · ·occurrence.· I know that they were directed to


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1554
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 192 of 290 PageID #: 9101


                         Bankruptcy Hearing - October 15, 2020                   190


   ·1· · ·be at the site to ensure that operations were

   ·2· · ·ongoing.

   ·3· · · · · · · ·Obviously, with less work going on at

   ·4· · ·the site, you know, there is less, you know,

   ·5· · ·potential need for oversight of kind of

   ·6· · ·particular actions, but we want to make sure

   ·7· · ·that the site remediation occurs.

   ·8· · · · · Q.· ·Okay.· And when you say less

   ·9· · ·operations ongoing, you are referring to the
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·fact that, whereas prior to the force majeure

   11· · ·declaration, there was remediation going on, but

   12· · ·after the force majeure, the work at the site

   13· · ·was focused really just on maintenance and

   14· · ·containment; correct?

   15· · · · · A.· ·Yeah.· They weren't demolishing the

   16· · ·structure.· That's right.

   17· · · · · Q.· ·Okay.· And that now, this limiting the

   18· · ·activities to just maintenance and containment,

   19· · ·that's been going on for about seven months or

   20· · ·so; is that fair?

   21· · · · · A.· ·Seven, eight months, yeah.

   22· · · · · Q.· ·Okay.· You, yourself, have never been

   23· · ·one of the individuals from DTSC to actually

   24· · ·personally inspect the site; is that correct?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1555
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 193 of 290 PageID #: 9102


                         Bankruptcy Hearing - October 15, 2020                   191


   ·1· · · · · A.· ·You have to actually undergo

   ·2· · ·specialized training to go onto one of these

   ·3· · ·sites.

   ·4· · · · · · · ·And I'm an attorney.· I'm not an

   ·5· · ·engineer.· So I haven't, you know, undertaken

   ·6· · ·those types of trainings.· So no.

   ·7· · · · · Q.· ·So you have never been to the Vernon

   ·8· · ·site at all, then?

   ·9· · · · · A.· ·Yeah, I have --
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·I'm sorry to talk over you.

   11· · · · · A.· ·That's okay.· No, I have driven around

   12· · ·it to know where it is.· You know, I have

   13· · ·visited the community.

   14· · · · · · · ·But in terms of on site, no, I haven't

   15· · ·been on site.· Once again, I need to go through

   16· · ·specialized training for that.

   17· · · · · Q.· ·Okay.· You attached to your

   18· · ·declaration a July 3, 2020 letter from DTSC to

   19· · ·Exide; right?· I'm referring to Exhibit 6.

   20· · · · · A.· ·Exhibit 6.· Yeah.· Yes.

   21· · · · · Q.· ·Okay.· And that letter was sent

   22· · ·July 3rd, so that was about, give or take, three

   23· · ·and a half months after the force majeure had

   24· · ·been declared, and so the activities of the site


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1556
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 194 of 290 PageID #: 9103


                         Bankruptcy Hearing - October 15, 2020                   192


   ·1· · ·were limited to just maintenance and

   ·2· · ·containment?

   ·3· · · · · A.· ·That time is about right.· Correct.

   ·4· · · · · Q.· ·Okay.· And that letter that you sent

   ·5· · ·advised of an identifal -- I'm sorry -- excuse

   ·6· · ·me -- advised of an identifiable immediate and

   ·7· · ·potentially -- and potential threat to human

   ·8· · ·health and the environment from accumulated dust

   ·9· · ·at various locations throughout the Exide
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·facility; is that right?

   11· · · · · A.· ·Your Honor, I'm not looking at the

   12· · ·letter now, so I don't know the exact words.

   13· · · · · Q.· ·I'm sorry.· Why don't we take it -- do

   14· · ·you have a copy of your declaration with you?

   15· · · · · A.· ·I do.· But I think that that captures

   16· · ·more than the basic thrust of the letter, so

   17· · ·yeah.

   18· · · · · Q.· ·I would rather it be specific and not

   19· · ·you take my generalizations.

   20· · · · · A.· ·Okay.

   21· · · · · Q.· ·So why don't you pull out -- it's the

   22· · ·corrected Exhibit 6 that was submitted.

   23· · · · · A.· ·Yes.

   24· · · · · Q.· ·If you have that, we can look at it


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1557
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 195 of 290 PageID #: 9104


                         Bankruptcy Hearing - October 15, 2020                   193


   ·1· · ·together.

   ·2· · · · · A.· ·Yeah.· So "identifiable immediate and

   ·3· · ·potential threat."

   ·4· · · · · Q.· ·Yes.· It's the very first sentence of

   ·5· · ·Exhibit 6.· You say, "The Department of Toxic

   ·6· · ·Substances Control, DTSC, has determined that

   ·7· · ·there is an identifiable immediate and potential

   ·8· · ·threat to human health and the environment from

   ·9· · ·accumulated dust at various locations throughout
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·Exide's Technology's facility located in

   11· · ·Vernon."

   12· · · · · A.· ·That's correct.

   13· · · · · Q.· ·Okay.· And this letter also instructed

   14· · ·Exide, if you look at page two, to submit a

   15· · ·interim measures work plan within 30 days;

   16· · ·correct?· So maybe not too immediate if you

   17· · ·didn't need the work plan for 30 days; right?

   18· · · · · A.· ·Oh, so the work plan is -- it's not

   19· · ·just a, you know, go and do more vacuuming, for

   20· · ·example.

   21· · · · · · · ·We actually require them to provide us

   22· · ·with fairly detailed instructions on what they

   23· · ·are going to do.· So if you share that, what

   24· · ·they're doing, it will actually, you know, help


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1558
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 196 of 290 PageID #: 9105


                         Bankruptcy Hearing - October 15, 2020                   194


   ·1· · ·us identify with public health on site, but

   ·2· · ·offsite.

   ·3· · · · · Q.· ·I understand.· But my point is that

   ·4· · ·the identifiable immediate and potential threat

   ·5· · ·to human health and the environment that you

   ·6· · ·were identifying wasn't that immediate, because

   ·7· · ·it was okay to take the time to put together at

   ·8· · ·thorough plan for 30 days before presenting that

   ·9· · ·to DTSC; correct?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·Oh, I see what you mean.· And, you

   11· · ·know, if you give a company two days to turn on

   12· · ·a plan, you're going to get two days' worth of

   13· · ·work.

   14· · · · · · · ·So, yeah, you're right.· You

   15· · ·absolutely need to provide enough time to a

   16· · ·company to give you a good answer and not to say

   17· · ·here's kind of my best guess at what I'm going

   18· · ·to do.· It's not just a single step to say

   19· · ·here's an interim work plan.

   20· · · · · Q.· ·Got it.· And the dust that was at

   21· · ·various locations that you are referring to in

   22· · ·this first sentence, that's the dust that was

   23· · ·collected by DTSC back in December of 2019;

   24· · ·correct?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1559
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 197 of 290 PageID #: 9106


                         Bankruptcy Hearing - October 15, 2020                   195


   ·1· · · · · A.· ·Um, I don't know the exact date of the

   ·2· · ·collect.· I apologize.· Oh, the sample dates?

   ·3· · ·I'm sorry.· Judge, I'm looking at the --

   ·4· · · · · Q.· ·Yeah.· So just turn to the fourth page

   ·5· · ·of the letter.

   ·6· · · · · A.· ·I apologize.

   ·7· · · · · Q.· ·The left-hand column, it says sample

   ·8· · ·date?

   ·9· · · · · A.· ·Yep.· Yep.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·And they were all collected on the

   11· · ·same date; correct?

   12· · · · · A.· ·Yes.

   13· · · · · Q.· ·And that date was November 21, 2019?

   14· · · · · A.· ·That's correct.

   15· · · · · Q.· ·And I know I keep asking you these

   16· · ·questions, which are short because you got to

   17· · ·count the number of months.· But these samples

   18· · ·were collected about eight-and-a-half months

   19· · ·before you sent the letter to Exide saying that,

   20· · ·"In light of these samples that we collected in

   21· · ·November of 2019, we have identified an

   22· · ·immediate and potential threat to human health

   23· · ·and the environment."· Is that correct?

   24· · · · · A.· ·That's correct.· That's the date of


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1560
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 198 of 290 PageID #: 9107


                         Bankruptcy Hearing - October 15, 2020                   196


   ·1· · ·which the samples were collected.

   ·2· · · · · Q.· ·Okay.· And, in fact, you had the

   ·3· · ·results of that testing as early as April of

   ·4· · ·2020; correct?

   ·5· · · · · A.· ·Um, let me look through this document

   ·6· · ·to see when we received the samples, because

   ·7· · ·they obviously go through an analysis.

   ·8· · · · · Q.· ·If you look at the bottom of --

   ·9· · · · · A.· ·Yeah.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·-- page -- I think it's -- you got it?

   11· · · · · A.· ·It's, yeah, April.

   12· · · · · Q.· ·Okay.· By the way, do you know why it

   13· · ·took from November until April to analyze these

   14· · ·dust samples that were taken back in November?

   15· · · · · A.· ·I don't.· I know the laboratories get

   16· · ·backed up.· You know, it often -- we often

   17· · ·basically are using the same laboratories for a

   18· · ·lot of sampling.

   19· · · · · · · ·But I don't know, in this particular

   20· · ·instance, know why.

   21· · · · · Q.· ·This wasn't put on the high-priority

   22· · ·list to get done immediately?

   23· · · · · A.· ·Oh, sampling at a site is definitely a

   24· · ·priority.· And so I don't think that they didn't


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1561
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 199 of 290 PageID #: 9108


                         Bankruptcy Hearing - October 15, 2020                   197


   ·1· · ·do anything with the samples.· But, if the

   ·2· · ·question is why did the analysis take that long,

   ·3· · ·I don't know.

   ·4· · · · · Q.· ·Okay.· And, again, you have the

   ·5· · ·results by April of 2020, but you didn't write

   ·6· · ·to Exide to say that there was this immediate

   ·7· · ·threat until July 3rd; correct?

   ·8· · · · · A.· ·With the samples in April, that's

   ·9· · ·correct.· And I don't -- we didn't write to
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·Exide?· Is that the question?· I apologize.

   11· · · · · Q.· ·Yeah.· The July 3rd letter that we are

   12· · ·looking at, Exhibit 6, this is when you were

   13· · ·advising Exide of the fact that you had taken

   14· · ·this dust sample in November of 2019, gotten

   15· · ·back results in April of 2020, and now on

   16· · ·July 3rd you are saying, based on these dust

   17· · ·samples, it was DTSC's view that there is an

   18· · ·identifable -- I keep saying that --

   19· · ·identifiable immediate and potential threat to

   20· · ·human health and the environment; correct?· I'm

   21· · ·sorry.· I couldn't hear you, Mr. Cope.

   22· · · · · A.· ·That's correct.

   23· · · · · Q.· ·Okay.· Thank you.

   24· · · · · · · ·A few days later on July 8th, by the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1562
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 200 of 290 PageID #: 9109


                         Bankruptcy Hearing - October 15, 2020                   198


   ·1· · ·way, Exide, through its counsel, responded and

   ·2· · ·told you that they disagreed with your

   ·3· · ·assessment; correct?

   ·4· · · · · A.· ·Correct.

   ·5· · · · · Q.· ·And DTSC never responded to that

   ·6· · ·July 8th correspondence, did it?

   ·7· · · · · A.· ·I don't know if there were other

   ·8· · ·verbal communications or not.

   ·9· · · · · Q.· ·Were there any written communications?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·I don't know if there were other

   11· · ·verbal, written, or, you know, communications

   12· · ·back and forth between staff.· I, you know, I

   13· · ·don't know.

   14· · · · · Q.· ·But there are no communications

   15· · ·following that July 8th response from Exide

   16· · ·that you are aware of, at least?

   17· · · · · A.· ·That's correct.· I'm not.· I can't say

   18· · ·if there were verbal or written communications.

   19· · · · · Q.· ·Okay.· And I think you testified

   20· · ·during your direct examination that,

   21· · ·notwithstanding the demand that Exide provide an

   22· · ·interim measures work plan within 30 days, that

   23· · ·Exide didn't do that; correct?

   24· · · · · A.· ·Um, no.· No.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1563
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 201 of 290 PageID #: 9110


                         Bankruptcy Hearing - October 15, 2020                   199


   ·1· · · · · Q.· ·But Exide was never ordered to do

   ·2· · ·anything else by DTSC, were they?

   ·3· · · · · A.· ·Um, we ordered them to start back up

   ·4· · ·closure activities.

   ·5· · · · · Q.· ·On July 3rd; correct?· And on

   ·6· · ·July 8th -- and on July 8th, Exide said we are

   ·7· · ·not gonna do that?

   ·8· · · · · · · · · THE COURT:· Sorry.· Sorry.

   ·9· · · · Mr. Cope, you're nodding a lot.· That won't
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · come up on the transcript.· All right?· Yes,

   11· · · · no, maybe, whatever.· Something has to be

   12· · · · spoken.· Thank you.

   13· · · · · · · · · MR. COPE:· Yes.

   14· · · · · · · · · MR. FRIEDMANN:· Thank you, Your

   15· · · · Honor.

   16· · ·BY MR. FRIEDMANN:

   17· · · · · Q.· ·So I just want to be clear.· On

   18· · ·July 3rd, you asked for this interim measures

   19· · ·work plan.· You asked them to -- there was, I

   20· · ·think, a separate letter which also said go back

   21· · ·to doing the remediation, we reject your force

   22· · ·majeure claim.

   23· · · · · · · ·July 8th, the debtors, or Exide, say

   24· · ·no, we disagree.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1564
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 202 of 290 PageID #: 9111


                         Bankruptcy Hearing - October 15, 2020                   200


   ·1· · · · · · · ·And after July 8th, that was it.

   ·2· · ·There was no more -- no other orders came from

   ·3· · ·DTSC; correct?

   ·4· · · · · A.· ·Well, so under the 2014 stipulation

   ·5· · ·and order, there is a dispute resolution process

   ·6· · ·that, you know, basically provides due process

   ·7· · ·to the people who are subject to your order.

   ·8· · · · · · · ·So that dispute resolution process

   ·9· · ·would be the next step, because Exide disagreed
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·with our order, that we would have to undertake.

   11· · · · · Q.· ·Did you take any steps to start that

   12· · ·process?

   13· · · · · A.· ·Um, yeah.· We were in communication,

   14· · ·like I said.· After, shortly after we ordered

   15· · ·them, they went and filed for bankruptcy.

   16· · · · · Q.· ·You are going backwards now, Mr. Cope.

   17· · ·I want to go forward.

   18· · · · · A.· ·Okay.

   19· · · · · Q.· ·On July 3rd you send a letter saying

   20· · ·we want this interim measures order; correct?

   21· · · · · A.· ·Yes.

   22· · · · · Q.· ·On July 8th, debtors' counsel responds

   23· · ·and says, we disagree, we don't think there is

   24· · ·an immediate threat, and we are not going to do


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1565
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 203 of 290 PageID #: 9112


                         Bankruptcy Hearing - October 15, 2020                   201


   ·1· · ·that.

   ·2· · · · · · · ·My question is, going forward from

   ·3· · ·July 8th to the present, am I correct that DTSC

   ·4· · ·did not issue any other orders to the debtors

   ·5· · ·during that period of time?

   ·6· · · · · A.· ·Under the 2014 stipulation and order,

   ·7· · ·you are supposed to go into a dispute resolution

   ·8· · ·process.

   ·9· · · · · · · ·We have already ordered them to do it.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·Issuing another order on which we already

   11· · ·disagree, we are just going to get more

   12· · ·disagreement.

   13· · · · · Q.· ·So the answer to my question is that

   14· · ·there were no further orders from DTSC after the

   15· · ·July 8th response that you got from Exide saying

   16· · ·we disagree, we don't think there is an --

   17· · · · · · · · · MR. ELIAS:· Objection, Your Honor.

   18· · · · Asked and answered.· He answered the

   19· · · · question.

   20· · · · · · · · · THE COURT:· Not yet.· I'm waiting.

   21· · · · · · · · · MR. COPE:· We didn't issue an

   22· · · · order, because we already issued an order.

   23· · ·BY MR. FRIEDMANN:

   24· · · · · Q.· ·Okay.· So the answer to my question is


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1566
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 204 of 290 PageID #: 9113


                         Bankruptcy Hearing - October 15, 2020                   202


   ·1· · ·no, there was nothing further that came in after

   ·2· · ·July 8th; correct?

   ·3· · · · · A.· ·That is inaccurate.· There is a

   ·4· · ·dispute resolution process that is required

   ·5· · ·under the 2014 stipulation order between DTSC

   ·6· · ·and Exide.

   ·7· · · · · Q.· ·I understand that, Mr. Cope.· And the

   ·8· · ·reason I keep asking the same question is I'm

   ·9· · ·trying to ask a simple question but, for some
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·reason, you don't want to answer it, which is

   11· · ·just:· July 3rd, the letter comes out from DTSC

   12· · ·to Exide, and it says that you have 30 days to

   13· · ·give us this interim measures order; correct?

   14· · · · · A.· ·Correct.

   15· · · · · Q.· ·Interim measures plan.· Excuse me.

   16· · · · · · · ·Exide e-mails you back through counsel

   17· · ·on July 8th and says, "We disagree with you, and

   18· · ·we're not going to do that."· Correct?

   19· · · · · A.· ·I know that there was a response, and

   20· · ·it was we are not going to do that.

   21· · · · · Q.· ·Okay.· And after July 8th, my question

   22· · ·is from July 8th and today, October 15th, 2020,

   23· · ·DTSC did not issue any other orders to Exide to

   24· · ·do anything; correct?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1567
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 205 of 290 PageID #: 9114


                         Bankruptcy Hearing - October 15, 2020                   203


   ·1· · · · · · · · · MR. ELIAS:· Objection.· Objection.

   ·2· · · · Asked and answered.

   ·3· · · · · · · · · THE COURT:· No.· No.· He will not

   ·4· · · · answer the question.· I don't know why.· No.

   ·5· · · · · · · · · MR. COPE:· Your Honor, I will say

   ·6· · · · very clearly, we issued one order.· They said

   ·7· · · · no.· And then we didn't issue any other

   ·8· · · · orders, because under the 2014 stipulation

   ·9· · · · and order, the process that is afforded to
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · Exide is due process, is to go to the dispute

   11· · · · resolution process.

   12· · · · · · · · · So no, we didn't issue another

   13· · · · order, because we had already issued an

   14· · · · order, they had objected.· And, therefore,

   15· · · · they had certain rights under that

   16· · · · stipulation and order.

   17· · · · · · · · · THE COURT:· Okay.

   18· · · · · · · · · MR. FRIEDMANN:· Okay, I think we

   19· · · · have gotten the point, Your Honor.· I don't

   20· · · · want to beat a dead horse here.

   21· · · · · · · · · MR. ELIAS:· That's a very

   22· · · · responsive answer.· He answered the question

   23· · · · three times.· He said there was no other

   24· · · · order because we already issued an order.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1568
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 206 of 290 PageID #: 9115


                         Bankruptcy Hearing - October 15, 2020                   204


   ·1· · · · · · · · · THE COURT:· Mr. Elias?

   ·2· · · · · · · · · MR. ELIAS:· He said that three

   ·3· · · · times.

   ·4· · · · · · · · · THE COURT:· Mr. Elias, I don't know

   ·5· · · · who you are arguing with.· If you're arguing

   ·6· · · · with me, I have already ruled.· If you're

   ·7· · · · arguing with counsel, it's inappropriate.

   ·8· · · · · · · · · I have already ruled that we've

   ·9· · · · moved on.· So there is nothing for you to say
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · here.

   11· · · · · · · · · MR. ELIAS:· Thank you, Your Honor.

   12· · ·BY MR. FRIEDMANN:

   13· · · · · Q.· ·Now, Mr. Cope, are you familiar with

   14· · ·the corrective action consent order which I

   15· · ·think is called -- we call it CACO.· I don't

   16· · ·know if you call it that, as well.

   17· · · · · A.· ·Yes.

   18· · · · · Q.· ·Okay.· And that's actually attached as

   19· · ·Exhibit 1 to your declaration; correct?

   20· · · · · A.· ·Um, it might be.· It's not on the

   21· · ·documents that I have, so I apologize.

   22· · · · · Q.· ·Do you have your declaration, the

   23· · ·actual declaration?

   24· · · · · A.· ·Yes.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1569
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 207 of 290 PageID #: 9116


                         Bankruptcy Hearing - October 15, 2020                   205


   ·1· · · · · Q.· ·Can you go to paragraph eight of that?

   ·2· · · · · A.· ·Yes.

   ·3· · · · · Q.· ·And it says in February 2002, DTSC

   ·4· · ·issued a corrective action consent order, the

   ·5· · ·CACO, to Exide.

   ·6· · · · · · · ·It then continues, "Under the CACO,

   ·7· · ·Exide is required to, inter alia, undertake

   ·8· · ·corrective action of and investigate releases at

   ·9· · ·and from the Vernon plant.· A true and correct
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·copy of the CACO is attached as Appendix 2 to

   11· · ·the non-prosecution agreement.· See Exhibit 1."

   12· · · · · · · ·Is that referring to Exhibit 1 of your

   13· · ·declaration?

   14· · · · · A.· ·So I have -- I do not see Exhibit 1,

   15· · ·at least in what I have in front of me right

   16· · ·now.

   17· · · · · Q.· ·Okay.· Well, why don't I move on with

   18· · ·some questions.· And if we need to get the

   19· · ·document, we will get that to you.

   20· · · · · A.· ·Okay.

   21· · · · · Q.· ·You are familiar with CACO, though;

   22· · ·correct?

   23· · · · · A.· ·Yes.

   24· · · · · Q.· ·You must you be, because you attach it


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1570
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 208 of 290 PageID #: 9117


                         Bankruptcy Hearing - October 15, 2020                   206


   ·1· · ·to your declaration, right?· Silly question?

   ·2· · · · · A.· ·Yes.

   ·3· · · · · Q.· ·Okay.· Am I correct that under CACO,

   ·4· · ·DTSC has the right to take any actions at the

   ·5· · ·Vernon site that DTSC deems necessary to protect

   ·6· · ·human health and/or the environment?

   ·7· · · · · A.· ·That's the general granting authority.

   ·8· · ·That's correct.

   ·9· · · · · Q.· ·Section 20.3, you require it says
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·that; right?

   11· · · · · A.· ·Like I said, I don't have it in front

   12· · ·of me, but yes, that's the general granting

   13· · ·authority.

   14· · · · · Q.· ·Okay.· And, in fact, CACO also says

   15· · ·that DTSC can seek reimbursement from Exide for

   16· · ·costs that DTSC incurs with respect to taking

   17· · ·any of those actions; right?

   18· · · · · A.· ·That's correct.

   19· · · · · Q.· ·Okay.· So my question is,

   20· · ·notwithstanding that DTSC claims back on

   21· · ·July 3rd that there was an identifiable

   22· · ·immediate and potential threat to human health

   23· · ·and the environment, and that Exide refused to

   24· · ·submit the interim measures work plan that you


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1571
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 209 of 290 PageID #: 9118


                         Bankruptcy Hearing - October 15, 2020                   207


   ·1· · ·had demanded, and told you it was just going to

   ·2· · ·limit its activities to just maintenance and

   ·3· · ·containment and not remediation, am I correct

   ·4· · ·that DTSC still never exercised that right under

   ·5· · ·CACO to take the actions that it believed was

   ·6· · ·necessary to protect human health and the

   ·7· · ·environment?

   ·8· · · · · A.· ·When you say us, do you mean us

   ·9· · ·literally going on and doing the work for Exide?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·I'm just --

   11· · · · · Q.· ·Yeah.

   12· · · · · A.· ·We did not go on site to Exide's

   13· · ·facility and do the work.

   14· · · · · Q.· ·Okay.· I assume that because DTSC did

   15· · ·not, itself, go on site to do any of the work,

   16· · ·it also did not send any bills seeking for

   17· · ·reimbursement for work that it did; correct?

   18· · · · · A.· ·We have a tremendous amount of

   19· · ·reimbursements that we are seeking from Exide.

   20· · · · · Q.· ·That were done during this period

   21· · ·between July 3rd and --

   22· · · · · A.· ·No.· For ongoing oversight.· You know,

   23· · ·they had objected to certain reimbursements that

   24· · ·we had requested for our oversight work.· And


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1572
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 210 of 290 PageID #: 9119


                         Bankruptcy Hearing - October 15, 2020                   208


   ·1· · ·they were going through the process -- it's a

   ·2· · ·long process -- once again, they have got due

   ·3· · ·process rights -- of trying to get their

   ·4· · ·reimbursements paid.

   ·5· · · · · Q.· ·Are you talking about pre-petition

   ·6· · ·claims?

   ·7· · · · · A.· ·That, I don't know.

   ·8· · · · · Q.· ·Okay.· So there is one thing that DTSC

   ·9· · ·has done since July 3rd with respect to its
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·claim that there was an identifiable immediate

   11· · ·and potential threat to human health and the

   12· · ·environment.· It did it just this past Monday;

   13· · ·right?

   14· · · · · A.· ·Are you referring to the

   15· · ·determination?

   16· · · · · Q.· ·Do you know what DTSC did this past

   17· · ·Monday?

   18· · · · · A.· ·That's what I am asking you.· Are you

   19· · ·referring to the determination?

   20· · · · · Q.· ·Yes.· On Monday, three days before

   21· · ·this hearing, DTSC issued an imminent and

   22· · ·substantial endangerment determination; correct?

   23· · · · · A.· ·Correct.

   24· · · · · Q.· ·And that was the first thing that's


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1573
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 211 of 290 PageID #: 9120


                         Bankruptcy Hearing - October 15, 2020                   209


   ·1· · ·done since back on July 3rd when it claimed that

   ·2· · ·there was an identifiable immediate and

   ·3· · ·potential threat to human health and the

   ·4· · ·environment; correct?

   ·5· · · · · A.· ·That's correct.· We began to create

   ·6· · ·that document when Exide refused to potentially

   ·7· · ·undertake the actions that we had ordered them

   ·8· · ·to do.

   ·9· · · · · · · ·Because the determination, once it's
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·issued, allows for, you know, certain

   11· · ·authorities that we can use to try and help get

   12· · ·work started.

   13· · · · · Q.· ·And the determination that was made in

   14· · ·this document that you issued on Monday was

   15· · ·that, "Based on the foregoing findings of fact

   16· · ·and conclusions of law, DTSC hereby determines

   17· · ·that there may be imminent and substantial

   18· · ·endangerment to the public health or welfare or

   19· · ·to the environment because of a release or

   20· · ·threatened release of hazardous substance at the

   21· · ·site."· Is that correct?

   22· · · · · A.· ·That's correct.

   23· · · · · Q.· ·Okay.· You discuss on direct

   24· · ·examination that in light of, you know, the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1574
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 212 of 290 PageID #: 9121


                         Bankruptcy Hearing - October 15, 2020                   210


   ·1· · ·possibility that the Vernon site may end up

   ·2· · ·being abandoned, that DTSC is taking certain

   ·3· · ·steps to make sure that it's prepared in the

   ·4· · ·event that that happens; correct?

   ·5· · · · · A.· ·Right.

   ·6· · · · · Q.· ·All right.· Certainly, if the Court

   ·7· · ·determines that the debtors can abandon the

   ·8· · ·Vernon site, DTSC is not just going to sit back

   ·9· · ·and see what happens; right?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·It's an emergency situation, so --

   11· · · · · Q.· ·Right.

   12· · · · · A.· ·-- we are working long into the night

   13· · ·to try and figure out what to do.

   14· · · · · Q.· ·And DTSC's first obligation is to

   15· · ·protect the citizens of California; correct?

   16· · · · · A.· ·Absolutely.

   17· · · · · Q.· ·So it wouldn't sit back, if AIS says,

   18· · ·"Look, we don't have a contract yet, so we are

   19· · ·going to go in on Monday and take down our

   20· · ·tent," DTSC is not going to sit back and just

   21· · ·let them do that, are they?

   22· · · · · A.· ·So, if they chose to do that, I would

   23· · ·have to talk with counsel to see what authority,

   24· · ·if any, we would have to stop them.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1575
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 213 of 290 PageID #: 9122


                         Bankruptcy Hearing - October 15, 2020                   211


   ·1· · · · · Q.· ·Right.· And you are going to do

   ·2· · ·everything you can to stop them.· You're not

   ·3· · ·going to let all that dust that's being

   ·4· · ·contained right now by that tent just go into

   ·5· · ·the environment; right?

   ·6· · · · · A.· ·We wouldn't be letting any dust that's

   ·7· · ·contaminated go into the environment.

   ·8· · · · · Q.· ·Okay.· I just want to know.· Can the

   ·9· · ·people of California be sure that in the event
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·that this court allows abandonment, that DTSC is

   11· · ·going to do everything it possibly can to make

   12· · ·sure that not -- that not a single drop of dust

   13· · ·escapes from that property, that DTSC is going

   14· · ·to get everything in place to protect the people

   15· · ·of California?

   16· · · · · A.· ·The people of California can be

   17· · ·100 percent certain that this presents an

   18· · ·emergency situation, and we are doing everything

   19· · ·that we can, 100 percent, everything that we can

   20· · ·to protect them.

   21· · · · · Q.· ·Okay.· And that you will continue to

   22· · ·do that even if the property is abandoned;

   23· · ·correct?

   24· · · · · A.· ·100 percent.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1576
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 214 of 290 PageID #: 9123


                         Bankruptcy Hearing - October 15, 2020                   212


   ·1· · · · · Q.· ·Okay.· And, Mr. Cope, are you aware of

   ·2· · ·the financial assurances that are available to

   ·3· · ·DTSC to be able to utilize, to operate the

   ·4· · ·maintenance, containment, even remediation at

   ·5· · ·the site in the event that the, um, that Exide

   ·6· · ·abandons the site?

   ·7· · · · · A.· ·Yes.

   ·8· · · · · Q.· ·Okay.· And are you aware that there is

   ·9· · ·at least $26 million available in a surety bond
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·in a trust?

   11· · · · · A.· ·Yes.

   12· · · · · Q.· ·And that there is potentially another

   13· · ·$2.6 million available to California, should it

   14· · ·choose to participate?

   15· · · · · A.· ·Um, I'm not aware of the exact amount.

   16· · ·I know that we have objected to the plan.· But

   17· · ·I'm aware that there is additional funds.

   18· · · · · Q.· ·Okay.· And if California -- or DTSC

   19· · ·had available to it that $26 million, that would

   20· · ·allow it, at a minimum, to be able to maintain

   21· · ·and contain the site for some period of time;

   22· · ·correct?

   23· · · · · A.· ·So $26 million would not allow us to

   24· · ·keep the site in a safe and stable condition.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1577
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 215 of 290 PageID #: 9124


                         Bankruptcy Hearing - October 15, 2020                   213


   ·1· · · · · Q.· ·Forever.

   ·2· · · · · A.· ·Period.

   ·3· · · · · Q.· ·Right.· Would you be able to -- would

   ·4· · ·you be able to keep it in a safe condition for a

   ·5· · ·couple of months for $26 million?

   ·6· · · · · A.· ·$26 million will not allow us to keep

   ·7· · ·the site in a safe and stable condition.· There

   ·8· · ·are various areas of contamination on the site

   ·9· · ·right now that need to be addressed.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · ·So if your question is will

   11· · ·$26 million, once again, allow DTSC to keep the

   12· · ·site from any threat of an immediately

   13· · ·identifiable risk, no.· We need more money than

   14· · ·that to address the risks on the site.

   15· · · · · Q.· ·Let me ask you a different question,

   16· · ·Mr. Cope:

   17· · · · · · · ·Would the $26 million allow DTSC to be

   18· · ·able to conduct all the activities that are

   19· · ·going on on the site right now for at least

   20· · ·a period of time until DTSC could come up a

   21· · ·long-term plan for how to address remediation

   22· · ·issues?

   23· · · · · A.· ·If we can get into contract.· The

   24· · ·quicker we can get into contract, obviously, the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1578
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 216 of 290 PageID #: 9125


                         Bankruptcy Hearing - October 15, 2020                   214


   ·1· · ·better.· Because the burn rate on the -- the

   ·2· · ·amount of money that we have got to extend on a

   ·3· · ·monthly basis just to maintain the site is a

   ·4· · ·lot.

   ·5· · · · · · · ·And, you know, every month that we go

   ·6· · ·without starting closure is burning away money

   ·7· · ·that needs -- that's really needed to complete

   ·8· · ·closure.

   ·9· · · · · · · ·So, yeah, it's kind of a, you know,
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·how do you, you know, situations you find

   11· · ·yourself in.· We need to get into contract as

   12· · ·quickly as possible.· We have got a limited

   13· · ·amount of money.· The longer it takes to get

   14· · ·into contract, the less money we have to

   15· · ·actually accomplish the work.

   16· · · · · Q.· ·I understand, Mr. Cope.· But the

   17· · ·testimony at this hearing is that it's costing

   18· · ·about $750,000 a month right now to maintain the

   19· · ·site and contain the lead and other toxins on

   20· · ·the site right now; correct?

   21· · · · · A.· ·Um, it's seven or $800,000 a month,

   22· · ·yeah.

   23· · · · · Q.· ·Let's even go with -- we will round up

   24· · ·to $800,000 -- all right? -- which I think is


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1579
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 217 of 290 PageID #: 9126


                         Bankruptcy Hearing - October 15, 2020                   215


   ·1· · ·the number that you had guesstimated in your

   ·2· · ·declaration; right?

   ·3· · · · · A.· ·Seven -- yeah, it's right around

   ·4· · ·there.

   ·5· · · · · Q.· ·Okay.· You could, with $26 million,

   ·6· · ·you could at least maintain the site and contain

   ·7· · ·the threat for several years before you would

   ·8· · ·run out of money; correct?

   ·9· · · · · A.· ·Um, you would use a half-demolished
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·structure contaminated with hazardous waste

   11· · ·without any way of containing what's inside it,

   12· · ·because you would have burned all your money

   13· · ·just maintaining the site.· I mean, you could do

   14· · ·that, but it wouldn't make -- it wouldn't make

   15· · ·sense.· It would need --

   16· · · · · Q.· ·Yeah.

   17· · · · · A.· ·I'm sorry.

   18· · · · · Q.· ·Mr. Cope, I'm not suggesting this is a

   19· · ·long-term plan.· I'm saying that if it's going

   20· · ·to take, as you said before, if you get, you

   21· · ·know, a plan, you ask for it in two days, you're

   22· · ·going to get a two days' worth of work plan.

   23· · · · · · · ·I understand that it may take six

   24· · ·months for DTSC to figure out here is how we're


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1580
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 218 of 290 PageID #: 9127


                         Bankruptcy Hearing - October 15, 2020                   216


   ·1· · ·going to deal with this site.

   ·2· · · · · · · ·I'm just asking you if with

   ·3· · ·$26 million, you will have enough money to take

   ·4· · ·the six months, think through a plan that's

   ·5· · ·going to make sense for California, for the

   ·6· · ·people of California, long term for how to deal

   ·7· · ·with this site.

   ·8· · · · · · · ·With the $26 million, is that enough

   ·9· · ·money for six months to at least continue
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·maintaining and containing a site that right now

   11· · ·is costing $800,000 a month to do just that?

   12· · · · · A.· ·The exact burn rate, I would have to

   13· · ·defer to other people.· $26 million would allow

   14· · ·us to continue to maintain the current

   15· · ·activities at the site while we, you know,

   16· · ·continue to do our level best to come up with

   17· · ·those firm commitments that we need in order to

   18· · ·ensure the work is going to get done.

   19· · · · · · · · · MR. FRIEDMANN:· All right.· Thank

   20· · · · you, Mr. Cope.· I have no further questions,

   21· · · · Your Honor.

   22· · · · · · · · · THE COURT:· Any other cross?· Okay.

   23· · · · Redirect?

   24· · · · · · · · · MR. ELIAS:· Yes, Your Honor.· Thank


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1581
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 219 of 290 PageID #: 9128


                         Bankruptcy Hearing - October 15, 2020                   217


   ·1· · · · you.

   ·2· · · · · · · · · · · · -· ·-· ·-

   ·3· · · · · · · · · · · ·EXAMINATION

   ·4· · · · · · · · · · · · -· ·-· ·-

   ·5· · ·BY MR. ELIAS:

   ·6· · · · · Q.· ·Mr. Cope, I wanted to ask you about

   ·7· · ·the July 3rd letter that Mr. Friedmann

   ·8· · ·questioned you about at length.

   ·9· · · · · · · ·And he pointed you to the first
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·sentence of that letter that says that DTSC has

   11· · ·determined that there is an identifiable,

   12· · ·immediate, and potential threat to human health

   13· · ·and the environment from accumulated dust at

   14· · ·various locations throughout the Exide

   15· · ·Technologies facility in Vernon.

   16· · · · · · · ·Is that the official finding of DTSC

   17· · ·as of July 3, 2020?

   18· · · · · A.· ·Um, so we found conditions at the site

   19· · ·that needed to be addressed, that needed to be

   20· · ·remediated in order to protect those, you know,

   21· · ·on-site workers and potential off-site

   22· · ·individuals.· So that's why we ordered them to

   23· · ·perform interim measures.

   24· · · · · Q.· ·Well, what I am trying to get at,


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1582
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 220 of 290 PageID #: 9129


                         Bankruptcy Hearing - October 15, 2020                   218


   ·1· · ·Mr. Cope, is did the fact that there was -- did

   ·2· · ·the fact that there was a six-month delay in the

   ·3· · ·test results in any way reduce the accuracy of

   ·4· · ·this statement?

   ·5· · · · · A.· ·No.

   ·6· · · · · Q.· ·And is this still the official

   ·7· · ·determination that DTSC made on July 3, 2020,

   ·8· · ·that there was an identifiable, immediate, and

   ·9· · ·potential threat after you did get those test
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·results?

   11· · · · · A.· ·Yeah.· That is -- that determination

   12· · ·still stands.

   13· · · · · Q.· ·Okay.· Mr. Friedmann also asked you

   14· · ·about a letter -- I'm sorry -- a release from

   15· · ·the DTSC this past week finding that there was

   16· · ·an imminent and substantial endangerment at the

   17· · ·Vernon site.· Do you recall those questions?

   18· · · · · A.· ·Yes.

   19· · · · · Q.· ·And he, in particular, he asked you

   20· · ·about a statement in Section 3.0, the

   21· · ·conclusions of law, that says the actual release

   22· · ·of a hazardous substance at the site may present

   23· · ·an imminent and substantial endangerment to the

   24· · ·public health or welfare or to the environment.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1583
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 221 of 290 PageID #: 9130


                         Bankruptcy Hearing - October 15, 2020                   219


   ·1· · · · · · · ·Where does the language in that

   ·2· · ·paragraph, "may present an imminent threat,"

   ·3· · ·come from?

   ·4· · · · · A.· ·From state hazardous waste control

   ·5· · ·law.

   ·6· · · · · Q.· ·That language tracks the state law; is

   ·7· · ·that correct?

   ·8· · · · · A.· ·"May present."· That's right.· That's

   ·9· · ·essentially the legal determination that we have
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·to make in order to issue that determination.

   11· · · · · Q.· ·And, finally, Mr. Friedmann asked you

   12· · ·about whether the $26 million the DTSC could

   13· · ·receive after the confirmation would allow you

   14· · ·to continue operations for six months.· Do you

   15· · ·recall that?

   16· · · · · A.· ·I do.

   17· · · · · Q.· ·Even if you were to receive that

   18· · ·money, is there any guarantee that the

   19· · ·abandonment process -- that DTSC could have a

   20· · ·smooth transition in terms of taking over

   21· · ·management at the site if it was simply

   22· · ·abandoned on the effective date by Exide?

   23· · · · · A.· ·Well, this, again, it does present an

   24· · ·emergency situation.· State contracting law, you


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1584
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 222 of 290 PageID #: 9131


                         Bankruptcy Hearing - October 15, 2020                   220


   ·1· · ·can't compel somebody to get into contract with

   ·2· · ·you.

   ·3· · · · · · · ·A contract is still, you know, it's an

   ·4· · ·agreement between two parties.· There will

   ·5· · ·probably be several contracts to be entered

   ·6· · ·into.

   ·7· · · · · · · ·All of that takes time.· All of that

   ·8· · ·takes negotiation.· All of that takes looking

   ·9· · ·into sub parties.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · MR. ELIAS:· Nothing further, Your

   11· · · · Honor.· Thank you.

   12· · · · · · · · · MR. FRIEDMANN:· Your Honor, if I

   13· · · · could do a one-question recross.· And the

   14· · · · only reason is just to clarify something

   15· · · · where -- and really for the benefit of DTSC,

   16· · · · because I asked about a different section of

   17· · · · the order that got issued on Monday than he

   18· · · · was just asked about.

   19· · · · · · · · · THE COURT:· Okay.

   20· · · · · · · · · MR. FRIEDMANN:· And, again, it's my

   21· · · · fault for not pointing you to the other

   22· · · · paragraph numbers.· I apologize to Mr. Elias

   23· · · · and Mr. Cope.

   24· · · · · · · · · What I was reading to you when I


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1585
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 223 of 290 PageID #: 9132


                         Bankruptcy Hearing - October 15, 2020                   221


   ·1· · · · read the conclusion -- this is the imminent

   ·2· · · · and substantial endangerment determination

   ·3· · · · that was issued this past Monday, Mr. Cope --

   ·4· · · · I was actually reading 4.2, the ultimate

   ·5· · · · determination, not anything from the

   ·6· · · · conclusions of law.

   ·7· · · · · · · · · So it was 4.2 where I had read to

   ·8· · · · you where it said, "Based on the foregoing

   ·9· · · · findings of fact and conclusions of law, DTSC
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · hereby determines that there may be an

   11· · · · imminent and substantial endangerment to the

   12· · · · public health or welfare or to the

   13· · · · environment because of the release or

   14· · · · threatened release of the hazardous

   15· · · · substances at the site."

   16· · · · · · · · · That was the determination that

   17· · · · DTSC made; correct?

   18· · · · · · · · · MR. COPE:· That's right.· That's

   19· · · · the minimal determination we need to make

   20· · · · under state law to issue that determination.

   21· · · · That's correct.

   22· · · · · · · · · MR. FRIEDMANN:· Thank you.· Nothing

   23· · · · further, Your Honor.

   24· · · · · · · · · THE COURT:· Thank you.· Mr. Elias,


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1586
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 224 of 290 PageID #: 9133


                         Bankruptcy Hearing - October 15, 2020                   222


   ·1· · · · do you want to follow up on that?

   ·2· · · · · · · · · MR. ELIAS:· Nothing further, Your

   ·3· · · · Honor.· Thank you.

   ·4· · · · · · · · · THE COURT:· Okay.· Thank you.

   ·5· · · · Mr. Cope, you are released.· You may reenter

   ·6· · · · the world of text messages and e-mails and

   ·7· · · · human companionship.· Thank you for your

   ·8· · · · testimony today.

   ·9· · · · · · · · · MR. COPE:· Thank you very much,
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · Your Honor.

   11· · · · · · · · · THE COURT:· Okay.· What's next?

   12· · · · · · · · · MR. ELIAS:· Your Honor, DTSC calls

   13· · · · Perry Myers.

   14· · · · · · · · · THE COURT:· Okay.· Yeah, let's keep

   15· · · · going.· Mr. Myers, where are you?· Oh, there

   16· · · · you are.· Thank you, sir.· Ms. Murin, will

   17· · · · you please swear in the witness?

   18· · · · · · · · · THE CLERK:· Yes, Your Honor.

   19· · · · · · · · · · · · -· ·-· ·-

   20· · · · · · · · · · · ·PERRY MYERS,

   21· · · · · · the deponent herein, having first

   22· · · · · · been duly sworn on oath, was

   23· · · · · · examined and testified as follows:

   24· · · · · · · · · · · · -· ·-· ·-


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1587
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 225 of 290 PageID #: 9134


                         Bankruptcy Hearing - October 15, 2020                   223


   ·1· · · · · · · · · THE COURT:· All right.· Mr. Myers,

   ·2· · · · good afternoon, even in California, if that's

   ·3· · · · where you are.· Let me ask you first, where

   ·4· · · · are you, sir?

   ·5· · · · · · · · · MR. MYERS:· I'm in my home office

   ·6· · · · in Fair Oaks, California.

   ·7· · · · · · · · · THE COURT:· Are you alone in the

   ·8· · · · room, sir?

   ·9· · · · · · · · · MR. MYERS:· I am.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · THE COURT:· All right.· I instruct

   11· · · · you to please remain alone during the

   12· · · · entirety of your examination.

   13· · · · · · · · · Of course, if we take any breaks,

   14· · · · you can go out and see the rest of your

   15· · · · house.· But please stay alone while you are

   16· · · · testifying.

   17· · · · · · · · · I'm also going to instruct you

   18· · · · please do not read any e-mails or text

   19· · · · messages while you are testifying, including

   20· · · · any breaks, and not to discuss the merits of

   21· · · · your testimony with any person until you are

   22· · · · completely done testifying.

   23· · · · · · · · · Do you understand those

   24· · · · instructions?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1588
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 226 of 290 PageID #: 9135


                         Bankruptcy Hearing - October 15, 2020                   224


   ·1· · · · · · · · · MR. MYERS:· Yes, sir.

   ·2· · · · · · · · · THE COURT:· Okay.· Very good.

   ·3· · · · Let's get started.

   ·4· · · · · · · · · MR. ELIAS:· Thank you, Your Honor.

   ·5· · · · · · · · · · · · -· ·-· ·-

   ·6· · · · · · · · · · · ·EXAMINATION

   ·7· · · · · · · · · · · · -· ·-· ·-

   ·8· · ·BY MR. ELIAS:

   ·9· · · · · Q.· ·Mr. Myers, who is your current
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·employer?

   11· · · · · A.· ·The Department of Toxic Substances

   12· · ·Control.

   13· · · · · · · · · MR. ELIAS:· Actually, Your Honor, I

   14· · · · just realized, before I do a short direct

   15· · · · with Mr. Myers, we would like to move his

   16· · · · declaration into evidence.· It's ECF Number

   17· · · · 917-8.

   18· · · · · · · · · THE COURT:· Any objection?

   19· · · · · · · · · MR. FRIEDMANN:· Your Honor, no

   20· · · · objection.· And if it would make it easier

   21· · · · for the proceedings, we would be happy just

   22· · · · to have this declaration entered without any

   23· · · · cross examination.

   24· · · · · · · · · THE COURT:· All right.· Well,


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1589
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 227 of 290 PageID #: 9136


                         Bankruptcy Hearing - October 15, 2020                   225


   ·1· · · · that's up to Mr. Elias, of course, whether he

   ·2· · · · wants to ask any direct.

   ·3· · · · · · · · · MR. ELIAS:· Your Honor, we would

   ·4· · · · like to have Mr. Myers at least introduce

   ·5· · · · himself to the Court and give his background,

   ·6· · · · but we won't do a lengthy direct on the

   ·7· · · · substance, given Mr. Friedmann's statement.

   ·8· · · · · · · · · THE COURT:· Okay.

   ·9· · · · · · · · · · · · -· ·-· ·-
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · · · ·EXAMINATION

   11· · · · · · · · · · · · -· ·-· ·-

   12· · ·BY MR. ELIAS:

   13· · · · · Q.· ·Mr. Myers, who is your current

   14· · ·employer?

   15· · · · · A.· ·The Department of Toxic Substances

   16· · ·Control.

   17· · · · · Q.· ·And what is your title?

   18· · · · · A.· ·I am a Supervising Hazardous

   19· · ·Substances Engineer I.· I supervise six

   20· · ·engineers.

   21· · · · · Q.· ·And do you have an engineering degree?

   22· · · · · A.· ·I do.· I have an engineering degree, a

   23· · ·bachelor's of science in mechanical engineering.

   24· · · · · Q.· ·And do you have any professional


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1590
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 228 of 290 PageID #: 9137


                         Bankruptcy Hearing - October 15, 2020                   226


   ·1· · ·licenses?

   ·2· · · · · A.· ·I am a California professionally

   ·3· · ·licensed mechanical engineer, as well as a

   ·4· · ·licensed civil engineer.

   ·5· · · · · Q.· ·And can you walk us through the

   ·6· · ·positions that you have held at DTSC?

   ·7· · · · · A.· ·I have been with DTSC for 20 years

   ·8· · ·now.· I spent four years in our hazardous waste

   ·9· · ·management program in the standardized
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·permitting unit working on closure of

   11· · ·standardized permitted facilities.

   12· · · · · · · ·I then switched over to the Site

   13· · ·Mitigation and Restoration Program in 2004 and

   14· · ·spent six years there as a project manager

   15· · ·overseeing site clean-ups similar to what we are

   16· · ·doing here and other sites.

   17· · · · · · · ·And then in 2010 I was promoted to

   18· · ·senior engineer in the Engineering and Special

   19· · ·Projects Office.· We call it SPO, because we

   20· · ·like acronyms.

   21· · · · · · · ·And SPO's purpose is we are the

   22· · ·in-house engineering consultants for the

   23· · ·department.· And, while there, I provided

   24· · ·engineering consultation on a variety of


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1591
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 229 of 290 PageID #: 9138


                         Bankruptcy Hearing - October 15, 2020                   227


   ·1· · ·different sites for nine years.· And then I was

   ·2· · ·promoted to supervisor a year ago.

   ·3· · · · · Q.· ·And in your role at SPO, were you

   ·4· · ·recently asked to calculate certain costs in

   ·5· · ·connection with work to be performed at the

   ·6· · ·Vernon property?

   ·7· · · · · A.· ·I was.

   ·8· · · · · Q.· ·And is the analysis that you did set

   ·9· · ·forth in the declaration you submitted in this
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·case?

   11· · · · · A.· ·Yes, sir.

   12· · · · · Q.· ·And the result of your analysis was

   13· · ·that it would cost approximately $72 million to

   14· · ·mitigate the risks of imminent harm at the

   15· · ·Vernon site; correct?

   16· · · · · A.· ·Yes, sir, to create what we call the

   17· · ·stable site configuration.

   18· · · · · Q.· ·And what is the difference between the

   19· · ·stable site configuration and the current

   20· · ·configuration of the Vernon site, if any?

   21· · · · · A.· ·Longevity and sustainability.

   22· · · · · · · ·For the most part, the stable site

   23· · ·configuration is much more of a passive

   24· · ·condition and does not present the risk.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1592
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 230 of 290 PageID #: 9139


                         Bankruptcy Hearing - October 15, 2020                   228


   ·1· · · · · · · ·The current configuration of the site,

   ·2· · ·as previously has been discussed by numerous

   ·3· · ·people, takes a lot of activity and a quick

   ·4· · ·reaction force to maintain protectiveness.

   ·5· · · · · Q.· ·Can you give some specific examples of

   ·6· · ·the type of things that would be different under

   ·7· · ·your stable configuration scenario for which you

   ·8· · ·have estimated the costs and the current

   ·9· · ·configuration?
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · A.· ·The cost estimate includes finishing

   11· · ·the phase one enclosure activities, which is

   12· · ·essentially tearing down the rest of the

   13· · ·building under the FEU, the removal of the FEU,

   14· · ·grading of the site to improve stormwater

   15· · ·collection and management, removal of other

   16· · ·buildings and units on the site, and covering

   17· · ·the site to basically entomb the toxic

   18· · ·substances that will remain.

   19· · · · · · · · · MR. ELIAS:· Mr. Myers, thank you

   20· · · · very much for your time and for your

   21· · · · declaration.· Your Honor, we have nothing

   22· · · · else for this witness.

   23· · · · · · · · · THE COURT:· All right.· Any cross,

   24· · · · Mr. Friedmann?


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1593
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 231 of 290 PageID #: 9140


                         Bankruptcy Hearing - October 15, 2020                   229


   ·1· · · · · · · · · MR. FRIEDMANN:· No, thank you, Your

   ·2· · · · Honor.

   ·3· · · · · · · · · THE COURT:· Okay.· Any other party

   ·4· · · · wish to cross examine this witness?

   ·5· · · · · · · · · You are done, then.· I have no

   ·6· · · · questions.· Mr. Myers, thank you for your

   ·7· · · · time.· You are released back to the real

   ·8· · · · world.· Thank you.

   ·9· · · · · · · · · MR. MYERS:· Thank you, sir.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · THE COURT:· I think the last one is

   11· · · · Dr. Solomon; is that correct?

   12· · · · · · · · · MR. ELIAS:· Yes, Your Honor.

   13· · · · · · · · · THE COURT:· Okay.· Let's get her on

   14· · · · the stand.· Ms. Murin, will you please swear

   15· · · · in Dr. Solomon?

   16· · · · · · · · · THE CLERK:· Yes.

   17· · · · · · · · · · · · -· ·-· ·-

   18· · · · · · · · · · DR. GINA SOLOMON,

   19· · · · · · the deponent herein, having first

   20· · · · · · been duly sworn on oath, was

   21· · · · · · examined and testified as follows:

   22· · · · · · · · · · · · -· ·-· ·-

   23· · · · · · · · · THE COURT:· All right.· Mr. Elias.

   24· · · · · · · · · MR. ELIAS:· Your Honor, we would


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1594
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 232 of 290 PageID #: 9141


                         Bankruptcy Hearing - October 15, 2020                       230


   ·1· · · · like to move Dr. Solomon's declaration into

   ·2· · · · evidence.· It's ECF Number 965.

   ·3· · · · · · · · · THE COURT:· Any objection?

   ·4· · · · · · · · · MR. FRIEDMANN:· No, Your Honor.                           I

   ·5· · · · will make my same offer, which is that we

   ·6· · · · don't intend to cross Dr. Solomon, so if they

   ·7· · · · would like to just submit the declaration as

   ·8· · · · direct evidence, we could probably finish up

   ·9· · · · the evidence.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · THE COURT:· All right.

   11· · · · · · · · · MR. ELIAS:· We would like to do a

   12· · · · direct examination.

   13· · · · · · · · · THE COURT:· Okay.

   14· · · · · · · · · MR. ELIAS:· Your Honor, we would

   15· · · · like to do a direct examination.· Thank you.

   16· · · · · · · · · THE COURT:· All right.· Well, the

   17· · · · declaration, 965, is admitted without

   18· · · · objection.· And you can examine the witness.

   19· · · · · · · · · Of course, Mr. Friedmann, you are

   20· · · · more than welcome to change your mind based

   21· · · · on the examination.

   22· · · · · · · · · MR. FRIEDMANN:· Thank you, Your

   23· · · · Honor.

   24· · · · · · · · · · · · -· ·-· ·-


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                               YVer1f




                                      A-1595
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 233 of 290 PageID #: 9142


                         Bankruptcy Hearing - October 15, 2020                       231


   ·1· · · · · · · · · · · ·EXAMINATION

   ·2· · · · · · · · · · · · -· ·-· ·-

   ·3· · ·BY MR. ELIAS:

   ·4· · · · · Q.· ·Good afternoon, Dr. Solomon.

   ·5· · · · · A.· ·Good afternoon.

   ·6· · · · · · · · · THE COURT:· Oh, wait.· I'm sorry.

   ·7· · · · I'm losing my mind.· It's late in the day.                          I

   ·8· · · · have to instruct the witness.· I apologize,

   ·9· · · · Mr. Elias and Dr. Solomon.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · Dr. Solomon, you may have heard

   11· · · · some of this previously.· Where are you

   12· · · · located today, ma'am?

   13· · · · · · · · · DR. SOLOMON:· I'm in San Francisco,

   14· · · · California, in my home.

   15· · · · · · · · · THE COURT:· Okay.· Are you alone in

   16· · · · the room?

   17· · · · · · · · · DR. SOLOMON:· Yes.

   18· · · · · · · · · THE COURT:· Okay.· I'm instructing

   19· · · · you to stay alone in the room until your

   20· · · · testimony is finished, please.

   21· · · · · · · · · I'm also going to instruct you not

   22· · · · to read any text messages or e-mails while

   23· · · · you are being examined, including any breaks

   24· · · · we might take, and not to discuss the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                               YVer1f




                                      A-1596
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 234 of 290 PageID #: 9143


                         Bankruptcy Hearing - October 15, 2020                   232


   ·1· · · · substance of your testimony with any person

   ·2· · · · until we are all finished, including any

   ·3· · · · breaks.

   ·4· · · · · · · · · Do you understand those

   ·5· · · · instructions?

   ·6· · · · · · · · · DR. SOLOMON:· I do.

   ·7· · · · · · · · · THE COURT:· Okay.· Thank you,

   ·8· · · · Doctor.· Mr. Elias, you can proceed.· Sorry

   ·9· · · · about that.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · MR. ELIAS:· Thank you, Your Honor.

   11· · ·BY MR. ELIAS:

   12· · · · · Q.· ·Dr. Solomon, can you please describe

   13· · ·your medical training and specialization?

   14· · · · · A.· ·I am board certified in internal

   15· · ·medicine.· And then I subspecialized in

   16· · ·preventive medicine and occupational and

   17· · ·environmental medicine.

   18· · · · · · · ·As part of the latter training, that

   19· · ·involved a master's in public health in addition

   20· · ·to the M.D. degree and two residency programs

   21· · ·during those training years.

   22· · · · · Q.· ·And do you hold any medical licenses?

   23· · · · · A.· ·I do.· I'm board certified to practice

   24· · ·occupational environmental medicine, and then


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1597
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 235 of 290 PageID #: 9144


                         Bankruptcy Hearing - October 15, 2020                   233


   ·1· · ·I'm licensed in the State of California to

   ·2· · ·practice clinical medicine.

   ·3· · · · · Q.· ·And who is your current employer,

   ·4· · ·Dr. Solomon?

   ·5· · · · · A.· ·I am a principal investigator at the

   ·6· · ·Public Health Institute in Oakland, California.

   ·7· · ·I'm also a clinical professor of medicine at the

   ·8· · ·University of California, San Francisco.

   ·9· · · · · Q.· ·What is your role at the Public Health
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·Institute?

   11· · · · · A.· ·I'm a researcher.

   12· · · · · Q.· ·Role -- I'm sorry.

   13· · · · · A.· ·I'm a researcher.· So I write grants

   14· · ·and study environmental and public health issues

   15· · ·ranging from air quality, health practices of

   16· · ·air pollution, such as wildfire smoke, to

   17· · ·drinking water contaminants and other issues

   18· · ·in -- that affect human health.

   19· · · · · · · ·So I mostly spend my time doing

   20· · ·research and writing papers.· But, also, I'm

   21· · ·involved clinically in teaching at UCSF.

   22· · · · · Q.· ·During your career, have you published

   23· · ·any research?

   24· · · · · A.· ·Yes.· I have published more than 60


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1598
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 236 of 290 PageID #: 9145


                         Bankruptcy Hearing - October 15, 2020                   234


   ·1· · ·papers and about a dozen book chapters, reports.

   ·2· · ·I have presented at scientific conferences on a

   ·3· · ·regular basis.

   ·4· · · · · · · ·So, yes, I have.· I have published

   ·5· · ·many peer review papers, including some on heavy

   ·6· · ·metals, including lead.

   ·7· · · · · Q.· ·You have attached to your declaration

   ·8· · ·your CV.· Is the experience and information

   ·9· · ·reflected on your CV accurate to the best of
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·your knowledge?

   11· · · · · A.· ·Yes.

   12· · · · · Q.· ·And during your career as a medical

   13· · ·doctor, have you developed any expertise

   14· · ·regarding the effect of lead on human health?

   15· · · · · A.· ·Yes, I have.· One of the things that I

   16· · ·did at UCSF during my career there is I

   17· · ·cofounded the UCSF Pediatric Environmental

   18· · ·Health Specialty Unit.

   19· · · · · · · ·And working in close collaboration

   20· · ·with pediatricians, we evaluated children and

   21· · ·entire families that were exposed to

   22· · ·environmental hazards.

   23· · · · · · · ·And so I have personally treated

   24· · ·children and adults suffering from the effects


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1599
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 237 of 290 PageID #: 9146


                         Bankruptcy Hearing - October 15, 2020                   235


   ·1· · ·of lead.

   ·2· · · · · Q.· ·Is there a body of medical literature

   ·3· · ·addressing the human effects of lead?

   ·4· · · · · A.· ·There is a massive amount of

   ·5· · ·scientific information and literature on lead

   ·6· · ·and the effects in animals, the effects in

   ·7· · ·humans.

   ·8· · · · · · · ·There are studies of literally tens of

   ·9· · ·thousands of children and adults in the U.S. and
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·around the world that have suffered from both

   11· · ·high-level and low-level health effects from

   12· · ·lead.

   13· · · · · Q.· ·And do you have a general familiarity

   14· · ·with that literature?

   15· · · · · A.· ·I do.

   16· · · · · Q.· ·And did you review any of it in

   17· · ·connection with preparing your declaration in

   18· · ·this case?

   19· · · · · A.· ·Yes, I did.· I -- the literature --

   20· · ·new studies come out constantly, and so it's

   21· · ·always important to take a look and see what has

   22· · ·emerged in recent years, in recent months.

   23· · · · · · · ·And so I did a literature review in

   24· · ·preparation for this case to update my knowledge


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1600
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 238 of 290 PageID #: 9147


                         Bankruptcy Hearing - October 15, 2020                   236


   ·1· · ·of the current data.

   ·2· · · · · Q.· ·And when preparing your declarations

   ·3· · ·and the opinions in it, did you rely on

   ·4· · ·scientific research and information that are

   ·5· · ·widely relied on in your field?

   ·6· · · · · · · · · RECORDING:· At the tone, please

   ·7· · · · record your message.· When you have finished

   ·8· · · · recording, you may hang up or press one for

   ·9· · · · more options.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · DR. SOLOMON:· I'm not sure what

   11· · · · that was.· Can you still hear me?

   12· · · · · · · · · THE COURT:· Yes, we can hear you.

   13· · · · These things happen.· It's okay.

   14· · · · · · · · · DR. SOLOMON:· Okay.

   15· · · · · · · · · THE COURT:· I can't remember if

   16· · · · there was a pending question, though.· It

   17· · · · totally distracted me.· Mr. Elias, I know he

   18· · · · is having the issues I have all the time with

   19· · · · those damned things.

   20· · · · · · · · · DR. SOLOMON:· I understand.

   21· · · · · · · · · THE COURT:· As an aside,

   22· · · · Dr. Solomon, having lived with a spouse going

   23· · · · through one residency, I have particular

   24· · · · admiration for your masochism in going


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1601
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 239 of 290 PageID #: 9148


                         Bankruptcy Hearing - October 15, 2020                   237


   ·1· · · · through two residencies.

   ·2· · · · · · · · · DR. SOLOMON:· It's an ordeal, um,

   ·3· · · · and, you know, but it also is a really

   ·4· · · · important life-changing experience, I have

   ·5· · · · found.· So I hope you -- sometimes it's

   ·6· · · · harder on the spouse than on the person who

   ·7· · · · is doing it.

   ·8· · · · · · · · · THE COURT:· Oh, I'm going to say

   ·9· · · · that to her tonight!· (Laughter)
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · · · DR. SOLOMON:· (Laughter)· Well,

   11· · · · it's true.· There is a lot of burden that

   12· · · · transfers.

   13· · · · · · · · · THE COURT:· It's a burden on

   14· · · · everyone.· Thank you.· Okay.· Are we okay

   15· · · · Mr. Elias?· Oh, we lost him altogether.· Did

   16· · · · we lose you altogether?

   17· · · · · · · · · DR. SOLOMON:· It looks like he may

   18· · · · be trying to rejoin.

   19· · · · · · · · · THE COURT:· All right.· Well, let's

   20· · · · take a short recess, then, five minutes while

   21· · · · Mr. Elias gets everything sorted away.· Not a

   22· · · · problem.· We do the best we can with

   23· · · · technology.· And don't go anywhere.· We will

   24· · · · just be back in five minutes.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1602
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 240 of 290 PageID #: 9149


                         Bankruptcy Hearing - October 15, 2020                        238


   ·1· · · · · · · · · DR. SOLOMON:· Okay.

   ·2· · · · · · · · · MR. PETER FRIEDMAN:· I will let him

   ·3· · · · know, Your Honor.· It's Peter Friedman.                             I

   ·4· · · · will let Mr. Elias know.

   ·5· · · · · · · · · MR. ELIAS:· I had technical

   ·6· · · · difficulties.· We knew it was going to happen

   ·7· · · · at some point.· I'm just sorry it was me.

   ·8· · · · · · · · · UNIDENTIFIED SPEAKER:· I know.                             I

   ·9· · · · know.· Well, the good thing is that in each
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · situation, you know that every single person

   11· · · · who is on the call or on the hearing has also

   12· · · · had it happen to them at some point.· So

   13· · · · everybody gets it.

   14· · · · · · · · · MR. ELIAS:· I do appreciate that.

   15· · · · · · · · · UNIDENTIFIED SPEAKER:· There was a

   16· · · · time where I would be embarrassed if one of

   17· · · · my kids would come into the room during a,

   18· · · · you know, a call.· I don't even press mute

   19· · · · anymore.

   20· · · · · · · · · THE COURT:· Are you back with us?

   21· · · · · · · · · MR. ELIAS:· I am, Your Honor.                             I

   22· · · · apologize for the technical difficulties.

   23· · · · · · · · · THE COURT:· Not a problem.· We have

   24· · · · Dr. Solomon, so you may proceed.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                                YVer1f




                                      A-1603
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 241 of 290 PageID #: 9150


                         Bankruptcy Hearing - October 15, 2020                   239


   ·1· · · · · · · · · MR. ELIAS:· Thank you, Your Honor.

   ·2· · ·BY MR. ELIAS:

   ·3· · · · · Q.· ·I believe, Dr. Solomon, that before I

   ·4· · ·got cut off, I had asked you whether, when

   ·5· · ·preparing your declaration, you relied on

   ·6· · ·scientific research and information that's

   ·7· · ·widely relied on in your field?

   ·8· · · · · A.· ·Yes, I did.· So I looked first to some

   ·9· · ·of the government agencies such as the Centers
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·for Disease Control and Prevention, the National

   11· · ·Institutes of Health, National Toxicology

   12· · ·Program.

   13· · · · · · · ·I also looked to the most prestigious

   14· · ·medical journals, including the New England

   15· · ·Journal of Medicine, Journal of the American

   16· · ·Medical Association, The Lancet, and the Journal

   17· · ·of Pediatrics, which is the Journal of the

   18· · ·American Academy of Pediatrics, as well as the

   19· · ·journals that are published by the National

   20· · ·Institutes of Health.

   21· · · · · · · ·So those are the places I typically

   22· · ·look first for the most important studies.

   23· · · · · · · · · MR. ELIAS:· Thank you, Dr. Solomon.

   24· · · · Your Honor, at this time we tender


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1604
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 242 of 290 PageID #: 9151


                         Bankruptcy Hearing - October 15, 2020                   240


   ·1· · · · Dr. Solomon as an expert on the health

   ·2· · · · effects of lead exposure on human health.

   ·3· · · · · · · · · THE COURT:· Any objection?· Do you

   ·4· · · · wish to voir dire?

   ·5· · · · · · · · · MR. FRIEDMANN:· No, thank you, Your

   ·6· · · · Honor.

   ·7· · · · · · · · · THE COURT:· Okay.

   ·8· · · · · · · · · MR. ELIAS:· Thank you, Your Honor.

   ·9· · ·BY MR. ELIAS:
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · Q.· ·Dr. Solomon, is there a consensus

   11· · ·within the medical community on the overall

   12· · ·health effects of lead on humans?

   13· · · · · A.· ·Yes, there is.

   14· · · · · Q.· ·And what is that consensus?

   15· · · · · A.· ·That the consensus is that there is no

   16· · ·safe level of exposure to lead, that lead at

   17· · ·even extremely low levels has adverse effects on

   18· · ·the health of both adults and children, but

   19· · ·especially children; that lead is a poison that

   20· · ·affects multiple organ systems, including the

   21· · ·brain, the cardiovascular system, the kidney,

   22· · ·the bone marrow, among others; the peripheral

   23· · ·nervous system.· It also affects reproductive

   24· · ·function.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1605
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 243 of 290 PageID #: 9152


                         Bankruptcy Hearing - October 15, 2020                   241


   ·1· · · · · · · ·So it is well known and well

   ·2· · ·established to be extremely hazardous to health.

   ·3· · · · · Q.· ·What type of health problems or

   ·4· · ·specific health problems have low levels of lead

   ·5· · ·been associated with, low levels of lead

   ·6· · ·exposure?

   ·7· · · · · A.· ·In adults, low levels of lead in

   ·8· · ·studies of -- these are studies of, you know,

   ·9· · ·each study has thousands, in some cases 10,000
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·adults, and these are prospective cohort

   11· · ·studies; so the strongest studies that there

   12· · ·are, many of them done by -- through the Centers

   13· · ·for Disease Control's National Health and

   14· · ·Nutrition Examination Survey.

   15· · · · · · · ·These studies have consistently shown

   16· · ·that even low trace levels of lead adversely

   17· · ·affect kidney function in subtle ways, resulting

   18· · ·in reduced kidney function as people age.· And

   19· · ·since the kidney is involved with controlling

   20· · ·blood pressure, there is an increased risk of

   21· · ·hypertension.

   22· · · · · · · ·There also is an increased risk of

   23· · ·cardiovascular disease, including death, from

   24· · ·ischemic heart disease, so basically from heart


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1606
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 244 of 290 PageID #: 9153


                         Bankruptcy Hearing - October 15, 2020                   242


   ·1· · ·attacks that are associated with lead.

   ·2· · · · · · · ·And it can be quantified.· The

   ·3· · ·estimates are, you know, happen, you know, half

   ·4· · ·a million deaths a year attributable to current

   ·5· · ·background lead exposures, even in areas that

   ·6· · ·are not, you know, right in the middle of a lead

   ·7· · ·hotspot.

   ·8· · · · · · · ·The other issue with lead in adults is

   ·9· · ·that chronic lifelong lead exposure, because
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·lead does build up over time in our bodies, it

   11· · ·does affect the brain.

   12· · · · · · · ·And so there is now increasing

   13· · ·evidence of neurodegenerative diseases,

   14· · ·including Alzheimer's, dementia, associated with

   15· · ·or, you know, the risk is increased by exposure

   16· · ·to lead.

   17· · · · · · · ·And that's really only in adults.· But

   18· · ·the effects in children are even more

   19· · ·significant.

   20· · · · · Q.· ·Well, you went to my next question.

   21· · ·My next question, Dr. Solomon, was going to be

   22· · ·what are -- what are the known health effects of

   23· · ·low-level lead exposure on children?

   24· · · · · A.· ·Children are particularly vulnerable


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1607
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 245 of 290 PageID #: 9154


                         Bankruptcy Hearing - October 15, 2020                   243


   ·1· · ·to lead because their brains are undergoing

   ·2· · ·development.

   ·3· · · · · · · ·So their neurons literally are, you

   ·4· · ·know, migrating and dividing and maturing in the

   ·5· · ·different parts of the brain.

   ·6· · · · · · · ·And lead interferes with that process,

   ·7· · ·both by interfering with the genetic code, and

   ·8· · ·also because it very effectively mimmicks

   ·9· · ·calcium, which is one of the things that neurons
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·need in order to communicate with each other.

   11· · · · · · · ·And so in children the effects are

   12· · ·primarily on neurological function deficits in

   13· · ·intelligence quotient for IQ, difficulty

   14· · ·learning, delays learning languages, including

   15· · ·English, delays in executive function.

   16· · · · · · · ·And what I mean by executive function

   17· · ·is it's sort of our ability to keep mental lists

   18· · ·and to keep track of multiple things that are

   19· · ·going on on a day-to-day basis in our lives.

   20· · · · · · · ·People who have deficits in executive

   21· · ·function are particularly hampered because they,

   22· · ·you know, they have trouble keeping track of

   23· · ·things and meeting deadlines and so forth.

   24· · · · · · · ·The other issues with lead relate to


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1608
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 246 of 290 PageID #: 9155


                         Bankruptcy Hearing - October 15, 2020                   244


   ·1· · ·behavioral changes.· And the research in that

   ·2· · ·area has really been growing in recent years

   ·3· · ·with now what is considered quite a clear

   ·4· · ·association with attention deficit hyperactivity

   ·5· · ·disorder, shortened attention span in general,

   ·6· · ·which makes learning even more difficult.

   ·7· · · · · · · ·And difficulty -- well, damage to the

   ·8· · ·frontal lobe of the brain, which interferes with

   ·9· · ·impulse control.· And so that kind of damage
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·makes kids more susceptible to violent

   11· · ·outbursts, to tru -- you know, truancy.

   12· · · · · · · ·There is associations even with

   13· · ·inability to graduate from high school and with

   14· · ·increased rates of incarceration.

   15· · · · · · · ·So it's really a lifelong burden for

   16· · ·children because of this vulnerability of the

   17· · ·developing brain.

   18· · · · · Q.· ·You testified a moment ago,

   19· · ·Dr. Solomon, that there currently is no safe

   20· · ·level of lead.· Has that always been the

   21· · ·scientific consensus?

   22· · · · · A.· ·No.· It really has emerged over the

   23· · ·decades.· I mean, lead has been known to be a

   24· · ·poison for centuries, quite literally.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1609
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 247 of 290 PageID #: 9156


                         Bankruptcy Hearing - October 15, 2020                   245


   ·1· · · · · · · ·But the effects were thought to be

   ·2· · ·manifested at the higher acute levels when

   ·3· · ·people would, you know, become immediately ill

   ·4· · ·with seizures and with high-level lead exposures

   ·5· · ·and die from lead encephalopathy.

   ·6· · · · · · · ·But the research studies now have

   ·7· · ·shown these lower-level effects.

   ·8· · · · · · · ·And, you know, just to put this into

   ·9· · ·context, lead is not naturally occurring in the
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·environment.· It occurs in the deeper levels of

   11· · ·the earth's crust.· So it needed to be mined,

   12· · ·brought to the surface, and used in order to

   13· · ·result in human exposure.

   14· · · · · · · ·So when you look, for example, at

   15· · ·historic scores, you find that historic humans

   16· · ·were not exposed to lead and that, as

   17· · ·industrialization occurred, now really all of us

   18· · ·are exposed to lead, some people significantly

   19· · ·more so than others.

   20· · · · · Q.· ·What can the human body do, if

   21· · ·anything, to detoxify or expel lead?

   22· · · · · A.· ·Our bodies aren't well designed to

   23· · ·detoxify lead.· It's not something that humans,

   24· · ·you know, in the distant past were exposed to,


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1610
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 248 of 290 PageID #: 9157


                         Bankruptcy Hearing - October 15, 2020                   246


   ·1· · ·so we don't have clear like enzyme systems.

   ·2· · · · · · · ·Lead also is an element, and so it

   ·3· · ·can't be broken down.

   ·4· · · · · · · ·It also, since -- well, I don't want

   ·5· · ·to get too far into the chemistry, but it does

   ·6· · ·mimic calcium very significantly.· Our bodies

   ·7· · ·confuse it with calcium, which is an essential

   ·8· · ·nutrient and is important for all kinds of

   ·9· · ·functions in our bodies.
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · · · · ·And so what that means is that

   11· · ·although there is some that is excreted through

   12· · ·the kidneys, greatly to the detriment of the

   13· · ·kidney, which is damaged in the process, but a

   14· · ·lot of it is sequestered in the bones and then

   15· · ·sort of comes in and out of our bones during our

   16· · ·lifetime.

   17· · · · · · · ·For example, during pregnancy women

   18· · ·remobilize calcium from their bones to feed the

   19· · ·fetus, and lead is also remobilized during that

   20· · ·time.

   21· · · · · · · ·And so it is a life -- you know, once

   22· · ·you are exposed to lead, it is something you

   23· · ·carry with you for a lifetime.

   24· · · · · Q.· ·And, Dr. Solomon, have you ever


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1611
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 249 of 290 PageID #: 9158


                         Bankruptcy Hearing - October 15, 2020                   247


   ·1· · ·studied how children are exposed to lead?

   ·2· · · · · A.· ·Yes.· Oh, yes, of course.· This is

   ·3· · ·something that I observed on an expert committee

   ·4· · ·on that topic.

   ·5· · · · · · · ·In the mid two-thousands, the

   ·6· · ·California Department of Health Services

   ·7· · ·convened a committee on childhood lead poisoning

   ·8· · ·to advise on how children are exposed to lead.

   ·9· · · · · · · ·There was an argument at that time
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·that the main source of lead was household

   11· · ·paint, and that other sources of lead were not,

   12· · ·especially lead endured in soil and dust, were

   13· · ·not as important as paint.

   14· · · · · · · ·And so our expert committee studied

   15· · ·that issue for two years, and we issued a

   16· · ·report.

   17· · · · · Q.· ·And what were the conclusions in that

   18· · ·report regarding the sources of lead

   19· · ·contamination in children?

   20· · · · · A.· ·The committee reached a consensus that

   21· · ·exposures to lead from soil and dust are

   22· · ·extremely significant.

   23· · · · · · · ·There is actually even -- this report

   24· · ·was almost 15 years ago.· And then I, you know,


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1612
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 250 of 290 PageID #: 9159


                         Bankruptcy Hearing - October 15, 2020                   248


   ·1· · ·looked to see what the literature showed now,

   ·2· · ·and it's much, much stronger.

   ·3· · · · · · · ·What it showed is that because

   ·4· · ·children engage in hand-to-mouth activity and --

   ·5· · ·(coughing) -- excuse me -- which means that

   ·6· · ·they -- let me take a sip of water.· Thank you.

   ·7· · · · · · · ·Children often use their hands for

   ·8· · ·touching, touching the ground, touching the

   ·9· · ·soil, and touching the floors indoors.· And they
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · ·also pick things up and put those things in

   11· · ·their mouth.· Sorry.· I have a tickle.

   12· · · · · · · ·And so what you see is a pattern where

   13· · ·dust from the -- from any contaminated sources

   14· · ·blows around neighborhoods.· That dust then, if

   15· · ·it ends up on the sidewalk, anybody walking down

   16· · ·the sidewalk picks up a small amount of that

   17· · ·dust on their shoes.

   18· · · · · · · ·If they walk into the house and don't

   19· · ·immediately remove their shoes -- I know some

   20· · ·people do that, but many people don't -- and

   21· · ·they walk across the floor, walk across the

   22· · ·carpet, that dust settles onto the carpets, and

   23· · ·it tends to sort of adhere.

   24· · · · · · · ·And so even after vacuuming, it can


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1613
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 251 of 290 PageID #: 9160


                         Bankruptcy Hearing - October 15, 2020                   249


   ·1· · ·end up remaining in the carpets.· And if a

   ·2· · ·child, a toddler is playing on that carpet, they

   ·3· · ·will crawl around, put their hands in their

   ·4· · ·mouth, and get a significant dose of lead in

   ·5· · ·exactly that way.

   ·6· · · · · · · ·And so that's been well established as

   ·7· · ·a way, a primary way that children are exposed

   ·8· · ·to lead.

   ·9· · · · · · · · · MR. ELIAS:· Dr. Solomon, I want to
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · thank you for taking the time to come testify

   11· · · · today.· Your Honor, I have no further

   12· · · · questions for the witness.

   13· · · · · · · · · THE COURT:· Thank you.· Any cross?

   14· · · · · · · · · MR. FRIEDMANN:· No, thank you, Your

   15· · · · Honor.

   16· · · · · · · · · THE COURT:· All right.· Thank you,

   17· · · · Dr. Solomon.· You know, you are released back

   18· · · · to the real world.· Thank you for your time

   19· · · · today.

   20· · · · · · · · · DR. SOLOMON:· Thank you.

   21· · · · · · · · · THE COURT:· Okay.· I believe that

   22· · · · that's the evidence.· Do we have to get

   23· · · · the -- any physical exhibits into play?

   24· · · · · · · · · MR. FRIEDMANN:· Your Honor, Jared


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1614
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 252 of 290 PageID #: 9161


                         Bankruptcy Hearing - October 15, 2020                   250


   ·1· · · · Friedmann from Weil Gotshal.· I believe, at

   ·2· · · · least from our side, all of the exhibits were

   ·3· · · · already attached to the declarations that

   ·4· · · · were admitted into evidence.

   ·5· · · · · · · · · And I spoke to my colleagues at

   ·6· · · · O'Melveny in advance.· I think we have agreed

   ·7· · · · that any exhibits that were attached to a

   ·8· · · · declaration, we have no objection on either

   ·9· · · · side of those all being going into evidence
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · rather than having to individually mark them

   11· · · · all, if that's all right with Your Honor.

   12· · · · · · · · · THE COURT:· I'm okay as long as

   13· · · · it's all right with your opponents.

   14· · · · Mr. Elias or whoever is in charge over there,

   15· · · · is that okay?

   16· · · · · · · · · UNIDENTIFIED SPEAKER:· Well, I'm

   17· · · · not in charge, but I did feel --

   18· · · · · · · · · UNIDENTIFIED SPEAKER:· Yes, Your

   19· · · · Honor.

   20· · · · · · · · · UNIDENTIFIED SPEAKER:· -- I did

   21· · · · deal with it this year.

   22· · · · · · · · · THE COURT:· All right.· Thank you,

   23· · · · Mr --

   24· · · · · · · · · MR. PETER FRIEDMAN:· Your Honor,


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1615
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 253 of 290 PageID #: 9162


                         Bankruptcy Hearing - October 15, 2020                   251


   ·1· · · · Peter Friedman.· What they said.

   ·2· · · · · · · · · THE COURT:· Okay.· It's a

   ·3· · · · committee.· All right.· Very good.

   ·4· · · · · · · · · So what's the plan going forward,

   ·5· · · · Mr. Singh?· It's kind of late.

   ·6· · · · · · · · · MR. SINGH:· Your Honor, I don't

   ·7· · · · know how long the O'Melveny team thinks they

   ·8· · · · need for closing.

   ·9· · · · · · · · · But what I would suggest, Your
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · Honor, is, you know, if they don't think they

   11· · · · are going to go too long, if they want to

   12· · · · make closing remarks, deal with the issues of

   13· · · · evidence and obviously, you know, objections

   14· · · · to the plan and the abandonment, and then,

   15· · · · you know, we would propose to then respond.

   16· · · · · · · · · Mr. Friedmann and I will probably

   17· · · · split up.· You know, he will deal with

   18· · · · abandonment issues; I will deal with the

   19· · · · 1129.· And then I think other parties want to

   20· · · · be heard.

   21· · · · · · · · · I don't think I have a lot of

   22· · · · remarks, Your Honor, but I would just reserve

   23· · · · in case Mr -- in case the O'Melveny team

   24· · · · raises issues.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1616
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 254 of 290 PageID #: 9163


                         Bankruptcy Hearing - October 15, 2020                   252


   ·1· · · · · · · · · Ideally, we would love to finish it

   ·2· · · · tonight; but, obviously, it's all subject to

   ·3· · · · Your Honor's availability.

   ·4· · · · · · · · · THE COURT:· Well, I have got about

   ·5· · · · a little -- well, we have got about an hour

   ·6· · · · and a half before I just start to lose

   ·7· · · · function, frankly, executive function, as

   ·8· · · · Dr. Solomon would say.· Let's -- yes.· Sorry.

   ·9· · · · · · · · · MR. FRIEDMANN:· I didn't mean to
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · interrupt, Your Honor.· I'm sorry.

   11· · · · · · · · · THE COURT:· No, that's okay,

   12· · · · Mr. Friedmann.· I'm thinking aloud anyway.

   13· · · · · · · · · MR. FRIEDMANN:· Um, I promise it's

   14· · · · not for the purpose of delay, but I probably

   15· · · · will be, I think right now, at least 45

   16· · · · minutes.

   17· · · · · · · · · I would be grateful if we could

   18· · · · start tomorrow morning, if people think that

   19· · · · that will overload the schedule, so I can

   20· · · · also -- you know, there was a substantial

   21· · · · amount of testimony today to digest.

   22· · · · · · · · · But I leave it to the Court's

   23· · · · discretion, obviously, as to when they would

   24· · · · like to start.


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1617
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 255 of 290 PageID #: 9164


                         Bankruptcy Hearing - October 15, 2020                   253


   ·1· · · · · · · · · THE COURT:· First of all, I just

   ·2· · · · want to say that I compliment everybody on

   ·3· · · · the most efficient presentation of evidence I

   ·4· · · · have ever had in a contested matter.

   ·5· · · · · · · · · The fact that we got through ten

   ·6· · · · witnesses, even though many of them weren't

   ·7· · · · crossed, is truly extraordinary.· So thank

   ·8· · · · you for your professionalism.

   ·9· · · · · · · · · And I think, when I saw the witness
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · list, I didn't think there was any way we

   11· · · · would get through that today.· So well done.

   12· · · · · · · · · I would prefer -- I have some time

   13· · · · in the morning.· Frankly, I would prefer to

   14· · · · start fresh tomorrow morning with the

   15· · · · objections, the response, anything anyone

   16· · · · else has to say, and just push through.

   17· · · · · · · · · I'd prefer to start at ten.· I have

   18· · · · a meeting at nine.· I know that's seven on

   19· · · · the West Coast.· I don't know if that's a

   20· · · · problem for some of you, but -- and then I

   21· · · · really, I have all morning we can devote to

   22· · · · this.· I will be fresh.· Frankly, I will be

   23· · · · more receptive to your arguments if I'm fresh

   24· · · · than if I'm a little tired at the end of the


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM                           YVer1f




                                      A-1618
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 256 of 290 PageID #: 9165


                         Bankruptcy Hearing - October 15, 2020                   254


   ·1· · · · day.

   ·2· · · · · · · · · So is there any objection to going

   ·3· · · · that way?· I understand you are in a hurry,

   ·4· · · · Mr. Singh, so I'm not --

   ·5· · · · · · · · · MR. SINGH:· No, Your Honor,

   ·6· · · · absolutely not.

   ·7· · · · · · · · · THE COURT:· We will get it done

   ·8· · · · tomorrow.

   ·9· · · · · · · · · MR. SINGH:· Absolutely not, Your
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· · · · Honor.

   11· · · · · · · · · THE COURT:· We will finish

   12· · · · tomorrow, no question.· All right.· Let's

   13· · · · reconvene at 10 a.m. Eastern tomorrow.· And

   14· · · · we will start with -- we will start with

   15· · · · California, and then we will go from there.

   16· · · · · · · · · All right?· Thank you very much,

   17· · · · everybody.· We are adjourned.

   18· · · · · · · · · UNIDENTIFIED SPEAKERS:· Thank you,

   19· · · · Your Honor.

   20

   21

   22

   23

   24


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM


                                      A-1619
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 257 of 290 PageID #: 9166


                         Bankruptcy Hearing - October 15, 2020                   255


   ·1· · · · · · · · · · · ·CERTIFICATE

   ·2· · · · · · I, Lorena J. Hartnett, a Notary Public and

   ·3· ·Registered Professional Reporter, do hereby certify

   ·4· ·that the foregoing record, Pages 1 to 252 inclusive,

   ·5· ·is a true and accurate transcript, to the best of my

   ·6· ·ability, of an electronic recording in the

   ·7· ·above-captioned matter.

   ·8· · · · · · ·The said proceeding was recorded by

   ·9· ·another party and then reduced to typewriting under
                                         Bankruptcy Hearing - October 15, 2020




                                           (302) 655-0477· |· WWW.WILFET.COM
                                                    WILCOX & FETZER




   10· ·my direction.· I was not present at said proceeding

   11· ·and am transcribing only that which is audible by

   12· ·means of audio recording.

   13· · · · · · I further certify that I am not a relative,

   14· ·employee, or attorney of any of the parties or a

   15· ·relative or employee of either counsel, and that I

   16· ·am in no way interested directly or indirectly in

   17· ·this action.

   18· · · · · · IN WITNESS WHEREOF, I have hereunto set my

   19· ·hand and affixed my seal of office on this 18th day

   20· ·of October 2020.

   21

   22

   23· · · · · · · · ·Lorena J. Hartnett, RPR

   24


                                    WILCOX & FETZER
                           (302) 655-0477· |· WWW.WILFET.COM


                                      A-1620
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 258 of 290 PageID #: 9167

                                      Bankruptcy Hearing - October 15, 2020                                                            ·

                                              1,000 29:15                                        112:23 114:18 138:21 142:9,16
                       $                                                                         143:17 152:15 166:2,4,10 174:17
                                              10 254:13
                                                                                                 194:23 195:13,21 197:14
     $1 47:5,7                                10,000 241:9
                                                                                                2020 136:8,11 139:1 152:3,8,11,16
     $1.5 15:20                               10.3F 23:20                                        165:22 166:1,6,11 176:16 189:20
                                                                                                 191:18 196:4 197:5,15 202:22 217:17
     $1.6 15:23                               10.6 19:20                                         218:7
     $1.8 47:9                                100 110:5 155:22 211:17,19,24
                                                                                                21 195:13
     $14.8 13:22                              11 10:23 45:9,18 46:17 47:15 48:9,20              220 26:22
                                               53:18 59:20
     $15 15:16 67:13                                                                            23 65:2 105:15
                                              1129 251:19
     $160 101:23                                                                                24 33:6 146:17
                                              12 63:5
     $166 64:2                                                                                  256 64:12
                                              125 29:17
     $17 185:13                                         Bankruptcy Hearing - October 15, 2020   26 185:18
                                              13-week 46:3
     $18.5 101:14                                                                               29 31:19 178:4
                                              14.8 14:2
     $2,000 27:4
                                              15 247:24                                                           3
     $2.4 20:23 21:7 22:6,7
                                              150 152:24 153:1,11 154:5
     $2.6 58:11,19 73:18 74:10 212:13
                                              15th 202:22                                       3 191:18 217:17 218:7
     $20 46:4                                                                                   3.0 218:20
                                              16 5:4 63:6 111:3,6 112:23 113:5
     $200,000 16:16 22:5,11 27:13
                                              166 64:9,12                                       3.8 48:4
     $254 64:4,9 65:17 66:8                                                                     30 193:15,17 194:8 198:22 202:12
                                              17 117:22 118:2 158:18
     $26 212:9,19,23 213:5,6,11,17 215:5
                                              18 63:6                                           31st 27:2
      216:3,8,13 219:12
                                              19 152:13                                         32 101:13
     $29 63:12                                                     WILCOX & FETZER
                                                          (302) 655-0477· |· WWW.WILFET.COM




                                              1:15 116:12                                       320 151:19
     $3 67:20
                                              1:45 116:13                                       363 69:9
     $30 21:18
                                                                                                3rd 191:22 197:7,11,16 199:5,18
     $4 15:13 16:20                                                                              200:19 202:11 206:21 207:21 208:9
                                                                                     2
     $46 63:4,8                                                                                  209:1 217:7

     $5.2 17:13                               2 205:10
                                                                                                                  4
     $6 19:24 24:2                            2.4 21:2,12 22:11
     $6.7 15:6                                20 88:16 226:7                                    4 15:17,19 135:15
     $70 62:11                                20.3 206:9                                        4.2 221:4,7
     $72 227:13                               200,000 16:6                                      40 179:22
     $75 62:12,17,19 64:24 65:13,14           2002 205:3                                        41 184:5
      66:11
                                              2004 226:13                                       45 252:15
     $750,000 156:21 214:18
                                              2010 226:17                                       48,800 152:5,21
     $800,000 214:21,24 216:11
                                              2013 90:18 105:2,15 106:1 174:2
     $84 64:10,15,22 65:8                                                                                         5
                                              2014 200:4 201:6 202:5 203:8
                                              2017 62:24 63:2 104:21 105:14                     5.2 17:18
                       1
                                               106:1,15 121:8,11 123:1,24 142:5
                                                                                                5.3 23:15
     1 204:19 205:11,12,14                    2019 48:12 49:5 104:17 105:5 106:6,
                                               11,12,21 107:1,7,16 108:3 111:9,24               50 88:17


                                                    WILCOX & FETZER                                                     Index: $1–50
                                           (302) 655-0477· |· WWW.WILFET.COM

                                                        A-1621
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 259 of 290 PageID #: 9168

                                       Bankruptcy Hearing - October 15, 2020                                                         ·

     53 6:7 38:5                               71:7,19 72:4,8,11,17 73:2,12,13,24             activity 89:2 176:21 228:3 248:4
                                               74:19 75:7,11 81:23 85:13,15 127:9
     55 8:12                                                                                  actual 179:18 204:23 218:21
                                               129:3 131:11 132:15 133:15 158:23
                                               159:14,20 180:19 181:23 182:16,22              acute 245:2
                      6                        185:19 211:10 219:19 251:14,18
                                                                                              ad 23:13
                                              abandons 157:11 212:6
     6 191:19,20 192:22 193:5 197:12                                                          add 19:5
                                              ability 8:1 76:7 81:20 135:11 243:17
     60 233:24                                                                                added 61:13
                                              absolutely 82:23 89:14 194:15
                                               210:16 254:6,9
                                                                                              addition 16:22 17:24 93:20 94:13
                      7                                                                        114:16 119:12 144:21 232:19
                                              Academy 239:18
                                                                                              additional 31:20 63:15,16,18 64:10
     75 63:10                                 acceptable 69:12                                 80:21,22 212:17
     76 56:5                                  access 67:6,10,17,24 68:11                      address 34:16 67:21 90:7 186:12
                                                                                               213:14,21
                                              accessed 154:9
                                                      Bankruptcy Hearing - October 15, 2020


                      8                                                                       addressed 12:10 33:1 164:3 168:23
                                              accident 81:22
                                                                                               175:6 187:11 213:9 217:19
     80 56:2                                  accomplish 214:15
                                                                                              addresses 10:3
     84 64:13 65:22                           account 30:2 36:22
                                                                                              addressing 8:17 235:3
     8th 197:24 198:6,15 199:6,23 200:1,      accountability 30:9
                                                                                              adhere 248:23
      22 201:3,15 202:2,17,21,22
                                              accountable 181:15,17
                                                                                              adjourned 254:17
                                              accounts 30:12
                      9                                                                       admin 59:23 82:21
                                              accumulated 192:8 193:9 217:13
                                                                                              administrative 12:21 14:8,12,14
     90 55:20                                 accuracy 218:3                                   15:16 17:16 18:3,21 20:8 59:4,7,11,
     917-1 173:2                                                                               16,19 83:6,9
                                              accurate 139:24 234:9
                                                                  WILCOX & FETZER



     917-8 224:17
                                                         (302) 655-0477· |· WWW.WILFET.COM
                                                                                              administrator 14:16
                                              accurately 19:11 25:8
     944 41:15                                                                                admiration 236:24
                                              acid 175:11
     948 38:20                                                                                admission 36:5 37:9 38:2,6 39:22
                                              acquire 101:19
                                                                                               41:15 86:22 93:24 117:24 128:9
     950 41:15                                acronyms 226:20
                                                                                              admit 37:1 40:24 117:18
     952 118:1                                act 147:6
                                                                                              admitted 36:7 37:11 38:8 40:2 41:20
     965 230:2,17                             acting 174:16                                    44:12 94:1 99:8 118:7 135:6 230:17
     976 135:1                                                                                 250:4
                                              action 174:22 175:2,3 184:7 204:14
                                               205:4,8                                        adults 234:24 235:9 240:18 241:7,10
                      A                                                                        242:8,17
                                              actions 86:24 181:15,17 190:6
                                               206:4,17 207:5 209:7                           advance 250:6
     a.m. 254:13
                                              activate 157:24                                 adverse 31:16 240:17
     aband 60:23
                                              activated 151:6 168:20 169:7                    adversely 241:16
     abandon 71:2 130:21 156:4 165:10
                                              active 8:17 121:19 122:2 125:19                 advice 107:9
      210:7
                                               173:23 182:12,14
                                                                                              advise 247:8
     abandoned 32:5 72:12 74:1,5 76:23
                                              actively 89:12 150:21
      81:8 101:16 130:12 131:8 132:9                                                          advised 192:5,6
      158:13 160:14 161:16 162:7 210:2        activities 83:3 84:21 121:17,18
                                                                                              advising 197:13
      211:22 219:22                            122:4 125:18,23 127:14 136:12 139:1
                                               148:8,20 153:20 157:1 176:8,19                 advisor 46:21,24
     abandoning 71:4
                                               184:2 190:18 191:24 199:4 207:2
                                                                                              advisors 104:21 105:10,24
     abandonment 30:7,24 31:4 60:24            213:18 216:15 228:11



                                                    WILCOX & FETZER                                           Index: 53–advisors
                                           (302) 655-0477· |· WWW.WILFET.COM

                                                      A-1622
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 260 of 290 PageID #: 9169

                                       Bankruptcy Hearing - October 15, 2020                                                        ·

     affect 22:15 31:13 181:21 233:18         aloud 252:12                                    applied 77:4,24
      241:17 242:11
                                              Alta 120:11,13 130:10,19 131:10,17,             apply 49:17 189:6
     affected 189:6                            19 188:10
                                                                                              appoint 57:1
     affects 240:20,23                        alternative 76:21
                                                                                              appointed 27:15 57:6 173:24
     affiliates 56:13                         altogether 237:15,16
                                                                                              appointment 26:16
     afforded 203:9                           Alzheimer's 242:14
                                                                                              approval 60:9,12,17
     afraid 75:16                             ambient 146:16
                                                                                              approved 13:11 69:6 78:23 79:9
     afternoon 120:4 136:3,5 188:2,3          amended 10:22 12:5,11,12 19:21                   102:6 129:3
      223:2 231:4,5                            23:21 39:12
                                                                                              approximate 21:17
     age 241:18                               amendment 17:15
                                                                                              approximately 29:17 46:3 63:11
     agencies 77:5,9,13,20,24 78:3 80:7       amendments 16:23 23:23                           101:22 156:21 227:13
      239:9
                                              American 32:23 33:3 239:15,18
                                                      Bankruptcy Hearing - October 15, 2020   apps 17:6
     agency 78:16 80:11 174:3 183:20
                                              amount 15:9,13 17:18,19 20:10                   April 152:3,8,11,14 165:22 166:5,11
     agenda 39:12,18                           21:13,17 56:10 66:1 157:8 175:13                196:3,11,13 197:5,8,15
                                               177:5,10 179:9 182:6 189:4 207:18
     aggregate 15:13 109:19                                                                   AQMD 160:20
                                               212:15 214:2,13 235:4 248:16 252:21
     agree 11:6 18:4 54:17,20,22 55:4,18                                                      arduous 24:21
                                              amounts 15:9 21:4
      87:3 89:10 140:2 149:10 153:5
                                                                                              area 5:19 81:2 177:9 244:2
      154:23 155:6 156:7                      Ana 179:21
                                                                                              areas 144:17 149:12 154:7 155:2
     agreed 13:10 14:3 16:2 17:14 18:2        analysis 196:7 197:2 227:8,12
                                                                                               166:24 167:5,6 180:4 182:2 185:4
      20:7,21 24:5 27:1 35:10 77:22 101:15
                                              analyze 146:20 196:13                            213:8 242:5
      250:6
                                              analyzed 104:16 112:21 113:3,12                 Arguably 109:11
     agreeing 159:14,15
                                               152:14,16
                                                                                              arguing 204:5,7
     agreement 11:22 12:5,7,23 16:2                              WILCOX & FETZER

                                              Ancora 45:16
                                                        (302) 655-0477· |· WWW.WILFET.COM


      17:1,23 31:15 54:18,23 60:3 75:15                                                       argument 117:20 247:9
      132:16,19 205:11 220:4                  and/or 206:6
                                                                                              argumentative 105:20
     agreements 54:12 55:5                    Angeles 150:12 151:9
                                                                                              arguments 253:23
     ahead 93:13 98:10 117:11 134:7           animals 235:6
      154:19 173:12
                                                                                              arising 105:1,15 107:15 108:2
                                              Ankura 36:14 51:6 52:5 57:14,19
     air 125:20 126:6,7,12,22,24 127:3                                                        arrive 122:15
      142:12 144:22 145:5 146:16,20
                                              Ankura's 50:24
                                                                                              arsenic 125:17 126:24 127:3 136:18,
      156:1,2 160:15,23 161:7 164:13          announced 23:9                                   22 146:21 164:13,18 168:21 175:15
      168:20 169:6 233:15,16
                                              Antiva 24:16                                    articulated 87:16
     air-purifying 124:16
                                              anxious 89:5                                    aspect 122:23
     AIS 75:10,13 85:15,20,23 86:10
      132:11 137:11 182:13 183:19 210:17      anymore 126:19 238:19                           Aspen 12:6

     Alan 29:9                                anyone's 31:13                                  asphalt 161:14

     alert 146:2 147:1                        anytime 176:16                                  assert 20:8 83:11 107:15 108:2,6

     alerted 148:4                            apologies 10:9 39:20 76:14                      asserted 12:24 83:5 86:23

     alia 205:7                               apologize 7:16,18 34:10 39:10 61:11             asserting 59:1,4
                                               89:22 195:2,6 197:10 204:21 220:22
     allayed 180:4                                                                            assessed 176:4
                                               231:8 238:22
     alleviate 10:7                                                                           assessment 120:15 198:3
                                              Appendix 205:10
     allowed 14:11 21:14,16 42:21 43:13                                                       assets 14:18 69:2,10,13 70:16
                                              apples 65:9
      131:8 132:23                                                                             101:20




                                                    WILCOX & FETZER                                           Index: affect–assets
                                           (302) 655-0477· |· WWW.WILFET.COM

                                                      A-1623
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 261 of 290 PageID #: 9170

                                    Bankruptcy Hearing - October 15, 2020                                                             ·

     assistants 10:3                          back 9:23 69:9 107:23 122:24 128:18              begun 5:2
                                               143:21 152:12,19 166:1 170:24
     association 239:16 244:4                                                                  behalf 10:13 11:5 23:7 24:22 25:3
                                               194:23 196:14 197:15 198:12 199:3,
                                                                                                29:11 40:16 54:12,14 88:2 104:7
     associations 244:12                       20 202:16 206:20 209:1 210:8,17,20
                                                                                                118:4 168:2 187:20
                                               229:7 237:24 238:20 249:17
     assume 33:20 70:24 71:1 115:10
                                                                                               behavioral 244:1
      155:13 183:20,21 207:14                 backed 196:16
                                                                                               believed 207:5
     assumption 159:5                         background 8:23 76:14,15 120:21
                                               225:5 242:5                                     believes 66:3
     assurance 83:22 84:14 185:18
                                              backup 146:15                                    belong 96:22
     assurances 84:6,11 212:2
                                              backwards 200:16                                 Beneficial 20:24 21:5,15,23
     Atlas 12:17 13:23 14:3 19:2,8 36:19
                                              bad 131:2 188:6                                  benefit 23:7 220:15
     atmosphere 85:18
                                              baghouse 145:20                                  benefits 27:1,3 28:10,16 68:21 91:12
     attach 205:24
                                              baghouses 145:2,4,11,15,21 146:2,
                                                       Bankruptcy Hearing - October 15, 2020   bid 17:1,9,14 69:18,19 101:19
     attached 41:1 191:17 204:18 205:10
                                               7 157:16,22 159:22
      234:7 250:3,7                                                                            bidder 68:24 69:10,11,18 70:22
                                              bags 145:12,14,20,21 146:8 157:16
     attacks 242:1                                                                             bidders 70:14
                                              balance 64:21 65:2 70:8
     attempt 135:22                                                                            bids 69:17
                                              banker 37:19
     attention 106:13 177:2,10,11 244:4,                                                       big 133:21 164:10
      5                                       banking 17:3
                                                                                               bigger 144:6
     attorney 191:4                           bankruptcy 30:21 85:8 105:2,15,16
                                               106:1 156:5 177:1 200:15
                                                                                               biggest 164:9
     attributable 242:4
                                              bar 14:14 59:7                                   bills 72:16,19 127:15 207:16
     audio 7:23,24 8:2 9:11,13
                                              barrier 34:2                                     binders 135:15
     authorities 57:22 209:11
                                              based 48:19,22 87:3 107:9 128:7
                                                                  WILCOX & FETZER
                                                                                               binding 18:16
     authority 57:1,11,14 106:20 107:3                   (302) 655-0477· |· WWW.WILFET.COM


                                               152:1 153:16 166:7 179:2 197:16                 binds 18:6
      177:15 206:7,13 210:23
                                               209:15 221:8 230:20
                                                                                               bit 12:8 13:7 87:12
     authorization 48:13                      basements 167:2
                                                                                               black 8:14
     authorize 133:7                          basic 192:16
                                                                                               blanks 7:1
     authorized 57:18
                                              basically 122:21 133:23 163:24
                                               196:17 200:6 228:17 241:24                      blood 241:20
     automatically 59:12 72:21
                                              basin 179:20                                     blow 179:21
     availability 252:3
                                              basins 186:11                                    blowing 110:22
     avoid 31:15 32:3 68:21 69:2 100:4
      117:20 135:22
                                              basis 27:4 59:14 60:23 63:9 64:20                blown 149:23
     avoided 143:14                            65:5 86:1 87:6 109:1 115:2 130:24               blows 248:14
                                               141:15 179:3 180:21 214:3 234:3
     aware 53:21 54:1 59:10 60:11 66:22        243:19                                          board 56:19 57:1,17,22 102:8
      75:4,8,10 79:10,24 80:23 83:7 89:23                                                       232:14,23
      90:15 96:6 97:14 98:22 99:1,24          battery 175:11 177:8
      114:10,18 138:8 149:3 151:13 152:1,
                                                                                               boards 113:19
                                              Beach 119:2
      9,10,13,18 156:3,19,23 159:12,18                                                         bodies 242:10 245:22 246:6,9
      161:7 182:14 183:19 198:16 212:1,8,     beat 203:20
      15,17                                                                                    body 55:16 235:2 245:20
                                              began 61:23 121:12 123:24 173:23
     awhile 7:1 11:12                          209:5                                           bond 212:9

                                              begin 120:9 183:4                                bonds 67:1 84:8,13,18 85:2 91:17
                        B                                                                      bone 240:22
                                              beginning 122:24 185:2
                                                                                               bones 246:14,15,18
     bachelor's 120:22 225:23


                                                    WILCOX & FETZER                                      Index: assistants–bones
                                           (302) 655-0477· |· WWW.WILFET.COM

                                                       A-1624
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 262 of 290 PageID #: 9171

                                      Bankruptcy Hearing - October 15, 2020                                                          ·

     book 234:1                                                                              carve-out 54:19
                                                                                  C
     boots 124:8                                                                             case 19:5 22:24 24:5,18 33:10 35:18
                                                                                              45:17,24 51:1 59:5,20 66:7,11 75:24
     bottom 110:13 196:8                     C-O-P-E 123:9                                    78:7 84:14,22 86:12 88:13 91:19
     bought 69:13                            CACO 204:15 205:5,6,10,21 206:3,                 116:20 153:10 158:21 159:1 181:3,18
                                              14 207:5                                        182:18 227:10 235:18,24 251:23
     box 116:19
                                             calcium 243:9 246:6,7,18                        cases 45:9,18 83:2 155:7 241:9
     Brad 118:3
                                             calculate 227:4                                 cash 68:24 69:10,11 97:22 98:2
     brain 240:21 242:11 243:5 244:8,17                                                       101:14 109:6
     brains 243:1                            California 11:5 12:16 29:20 30:4,10
                                              60:10 72:14,17,19,21 73:5 74:17,22             catastrophic 143:15 169:11
     breach 49:15 146:4 178:20                77:1,5,10 78:15 80:6,24 81:11,16               catch-up 21:9,10
     break 116:11,22 145:22                   84:15 85:22 96:15 97:6,10 100:4,8
                                              119:2 121:4 155:22 161:2 170:14                categories 13:20 49:23
     breaks 43:2,12 95:5 119:10 172:9         171:24 210:15 211:9,15,16 212:13,18
                                                     Bankruptcy Hearing - October 15, 2020   caused 142:9,17,23
      181:10 223:13,20 231:23 232:3           216:5,6 223:2,6 226:2 231:14 233:1,
                                              6,8 247:6 254:15                               cease 70:15
     breathable 126:8
                                             California's 73:7                               cede 29:2
     breathe 125:21
                                             call 6:18 8:12 9:11,12 29:19 30:2               cell 8:8
     Bressler 24:24 25:20,21,24 26:5
                                              71:20,21,23 72:6 124:7 147:23                  Centers 239:9 241:12
     Brett 32:22                              153:17 163:11,20 185:14 188:14
                                              204:15,16 226:19 227:16 238:11,18              central 161:5
     briefly 23:17 32:24 88:6 114:5
      120:20 162:18                          called 33:9 75:10 204:15                        centuries 244:24
     bring 110:2                             calls 83:13 132:3 170:19 222:12                 certainty 67:8 70:9
     broad 78:9                              camera 95:24                                    certification 35:20
     broader 24:4 78:4                       Canada 15:23       WILCOX & FETZER
                                                                                             certified 232:14,23
                                                       (302) 655-0477· |· WWW.WILFET.COM



     broken 146:8 246:3                      canceled 101:22                                 cetera 14:5 28:11 115:17 170:2
     brought 78:10,15 80:11 114:20,21        canisters 145:14                                challenging 27:10
      245:12
                                             Cantor 104:5,6,9,10,14 107:22                   chance 110:22 183:21
     budget 45:24 46:2,5,7 88:12              110:1,15,20 111:1 113:22 114:22
                                                                                             change 117:19 118:5 144:13 157:16
                                              115:10,11 117:3
     budgeting 45:17,20                                                                       230:20
                                             cap 15:7,9 16:19
     build 160:6 242:10                                                                      changed 175:19,22
                                             capacity 173:23 174:16
     building 76:10 124:13,19 125:13,15                                                      chaotic 32:3
      126:6 127:1 137:23 138:1,11,15         capital 12:22 36:20
                                                                                             Chapter 10:23 45:9,18 46:17 47:15
      139:15 140:5 147:4 154:16 228:13
                                             captures 192:15                                  48:9,20 53:18 59:20
     buildings 124:12 125:24 149:5
                                             capturing 149:16                                chapters 234:1
      167:1,3 186:4,18 228:16
                                             cardiovascular 240:21 241:23                    characterization 107:18
     built 17:22
                                             care 26:23 132:18 181:19 186:3,6                charge 250:14,17
     burden 73:7 237:11,13 244:15
                                             career 45:10 233:22 234:12,16                   charging 106:9,24 107:4
     burn 214:1 216:12
                                             carefully 31:7                                  chart 14:1
     burned 215:12
                                             carpet 248:22 249:2                             check 92:4 141:11
     burning 214:6
                                             carpets 248:22 249:1                            checking 141:16 165:3,5
     business 181:12
                                             carry 246:23                                    chemistry 246:5
     buy 61:21
                                             cars 179:15                                     Chester 12:9 20:18,21 21:3,8,12
     buyer 12:22 14:23 18:1 19:2,10
                                                                                              22:2,8,13,17,19 23:1,4 24:7,24 25:6,


                                                   WILCOX & FETZER                                           Index: book–Chester
                                          (302) 655-0477· |· WWW.WILFET.COM

                                                     A-1625
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 263 of 290 PageID #: 9172

                                       Bankruptcy Hearing - October 15, 2020                                                          ·

      13 90:23 91:12,13                      cleaned 76:10                                   colorable 49:8
     chief 45:2,6                            cleanup 84:22 151:21 174:10,15,24               column 195:7
     child 249:2                             cleanups 181:2                                  comedy 147:24
     childhood 247:7                         clear 18:13,18 41:12 53:3 79:3                  comm 28:23
                                              111:21 159:4 199:17 244:3 246:1
     children 234:20,24 235:9 240:18,19                                                      commencement 55:19
      242:18,23,24 243:11 244:16 247:1,8,    Clerk 35:21 93:6 118:14 171:11
                                                                                             comment 28:24 29:13
      19 248:4,7 249:7                        222:18 229:16
                                                                                             comments 29:15 30:5,16 31:7
     choose 56:18 212:14                     client 117:7
                                                                                             commitment 159:13,18 181:20
     chose 210:22                            clients 34:20
                                                                                             commitments 216:17
     Christina 97:20                         clinical 233:2,7
                                                                                             committed 90:18
     Christopher 36:14                       clinically 233:21
                                                                                             committee 14:4 18:15 46:20 47:1
     chronic 242:9                           close 17:12 28:11 234:19
                                                     Bankruptcy Hearing - October 15, 2020

                                                                                              48:7,11 50:18,21 55:1 57:5,8,9,11,15,
     circumstance 74:19 75:1,2               closing 48:3 185:3 251:8,12                      18,23 88:2 98:24 100:3 102:8,11,15,
                                                                                              18 105:5 167:24 168:2 247:3,7,14,20
     cite 62:18 161:19                       closure 62:24 63:1,13,18,21 65:3
                                                                                              251:3
                                              121:10,12,17,18,19 122:2,3,4,5,7,9,
     citizen 29:22
                                              24 123:24 125:18 126:13 127:13,19,             committee's 105:17
     citizens 29:23 210:15                    23 130:11 136:7 138:14 139:1 140:10
                                                                                             communicate 243:10
                                              158:23 163:1 174:20 176:2 184:7,14,
     City 94:20                               24 186:2,3 189:13 199:4 214:6,8                communicated 61:18
     civil 120:22 121:4 226:4                 226:10
                                                                                             communication 200:13
     claim 12:23 13:1,18,23 19:12 20:6,9,    cloth 125:4
                                                                                             communications 198:8,9,11,14,18
      10 21:14,16 36:20 49:16,18 53:20
                                             clothes 167:12
      54:2,3 78:15 80:10,12 83:6,9,11                                                        communities 32:2 33:11 149:18,24
      87:16 97:2,5 105:11 199:22 208:10      CMD 17:3 47:19,23,24
                                                                WILCOX & FETZER
                                                       (302) 655-0477· |· WWW.WILFET.COM
                                                                                             community 30:13 31:17,22 34:4
     claimed 209:1                           co-counsel 5:7                                   83:4 158:12 191:13 240:11
     claims 12:22 13:5,20 14:8,12,14,15      co-host 135:19                                  companies 155:1
      15:15,17 17:17 18:4 20:3,14 49:8,13,
                                             co-liable 50:3                                  companionship 222:7
      15,22,24 50:2,19,23 51:3,6,8,12,14,
      19,21 52:6,12,13,17,21,23 53:1,8,10,   Coast 116:16,17 142:12 253:19                   company 25:7 45:6 56:22,23 57:2,4
      14,16,24 58:7,15,24 59:4,11,16,19,23                                                    64:2 130:9 133:16 137:15 159:19
                                             code 243:7
      78:8,10,12,19 79:10 80:1,4 96:20,21,                                                    194:11,16
      23 97:11 99:21 100:20 101:1,4,16,21    cofounded 234:17
      102:24 103:5 107:14 108:2,5,21
                                                                                             company's 26:21 104:21 105:1
      111:8,22 112:3,8,16,22 113:4 114:11,
                                             cohort 241:10
                                                                                             compel 220:1
      20 129:18 206:20 208:6                 collaboration 234:19
                                                                                             complained 96:10
     clarifications 16:24                    collateral 55:1
                                                                                             complaint 97:14
     clarified 13:9 61:13                    colleagues 250:5
                                                                                             complete 63:13 84:21 214:7
     clarifies 74:23                         collect 145:12 150:7 195:2
                                                                                             completed 138:21
     clarify 51:16 91:4 129:15 161:3         collected 152:15 155:3 164:12
      183:12 220:14                                                                          completely 43:2 76:9,10 223:22
                                              166:1,10,18,22 194:23 195:10,18,20
     clarifying 73:23                         196:1                                          completing 184:6,11 185:10

     class 58:4,7,16,22                      collecting 151:1,7 160:6                        completion 44:5 62:23 63:22 65:23

     classified 58:3                         collection 145:21 161:14 228:15                 complex 24:5 184:15

     clean-up 12:13                          Collins 25:2,3,5,6,16,19                        compliment 253:2

     clean-ups 226:15                        Collins' 25:21                                  comply 82:21



                                                   WILCOX & FETZER                                          Index: chief–comply
                                          (302) 655-0477· |· WWW.WILFET.COM

                                                     A-1626
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 264 of 290 PageID #: 9173

                                     Bankruptcy Hearing - October 15, 2020                                                               ·

     components 66:7 76:4 146:12              Connecticut 42:12                                 content 167:7
     composed 102:15,18                       connection 17:10 46:16 52:19 70:20                contested 253:4
                                               100:13,15 101:8 103:18 121:7 227:5
     compounds 136:19                                                                           context 54:11 245:9
                                               235:17
     computer 8:9 43:10 119:14 172:12                                                           contexts 102:4
                                              consensual 78:4,5
     concentration 152:20 153:1 155:24                                                          contingent 62:5
                                              consensus 240:10,14,15 244:21
     concentrations 152:4 153:5                247:20                                           continuation 32:1
     concept 13:15 184:16                     consent 204:14 205:4                              continue 9:11 22:13 27:2,13 34:21
                                                                                                 35:3 61:4 70:6 72:19 73:5 75:12 83:2,
     concern 13:3 30:6 53:22                  consented 59:22
                                                                                                 24 84:3 86:6,11 90:24 115:15 130:10
     concerned 186:8                          consenting 19:23 23:19 54:6 55:13,                 131:10,13,19 132:18 133:3,10 157:13
                                               19 56:9,17 76:18 77:2 102:3 112:8,16              159:19 160:20 161:9 165:13 176:11,
     concerns 31:8 34:16                                                                         13,21,24 183:17 211:21 216:9,14,16
                                              consideration 49:21 68:5 101:7
     conclude 109:17                                                                             219:14
                                                        Bankruptcy Hearing - October 15, 2020

                                              considered 30:19 31:6,8 44:6 49:13
     concluded 34:1 60:19                                                                       continued 73:4
                                               244:3
     concluding 108:17                                                                          continues 205:6
                                              consistently 241:15
     conclusion 47:17 49:2 99:16,17,19                                                          continuity 85:22
                                              consists 124:7
      100:6,19,24 108:8,22 109:13 179:5
                                                                                                contract 33:13,17,20,23 34:7 72:22,
      221:1                                   constantly 235:20
                                                                                                 24 86:12 131:18 181:16 183:7,18,20,
     conclusions 98:23 209:16 218:21          constitution 57:9                                  21 210:18 213:23,24 214:11,14
      221:6,9 247:17                                                                             220:1,3
                                              constructed 77:11
     condition 73:15,16 74:2,6,8,9,12,13                                                        contracted 131:14
                                              constructing 183:7
      76:1,4 134:8 212:24 213:4,7 227:24
                                                                                                contracting 81:5 127:23 133:6
                                              construction 128:5 154:9,24 155:13                 183:4 219:24
     conditions 75:20 90:20 178:13,24
      179:2 186:7,17 217:18                   construction-level 124:7
                                                                   WILCOX & FETZER              contractor 127:22 130:14 137:11
                                                          (302) 655-0477· |· WWW.WILFET.COM


     conduct 55:2 75:23 122:5 148:7           consultants 165:17 226:22                          141:7 182:13,15 183:9
      181:2 213:18
                                              consultation 226:24                               contractors 126:14 127:12,18
     conducted 138:4                                                                             129:2,7 167:10 182:20 183:1,6,14,17
                                              consulting 120:14,16
     conducting 48:12 174:20                                                                    contracts 28:3 81:1,6,20 82:2
                                              consummate 15:10                                   131:16 133:16 220:5
     conference 19:18 29:19 30:2
                                              consummation 47:14                                contractual 183:9,24
     conferences 234:2
                                              contact 166:23                                    contrary 85:19
     conferred 11:4
                                              contacted 153:18                                  contribution 73:11
     configuration 185:14 186:5 227:17,
                                              contained 23:20 66:6,9 85:17                      contributions 109:7
      19,20,23 228:1,7,9
                                               154:18 211:4
     confirmation 7:22 10:22 13:11,12                                                           control 20:2,3 81:24 144:22 146:13,
                                              containment 125:12,15 126:1,6,18                   15 165:11 173:20 189:1 193:6 219:4
      15:22 18:24 22:23 24:19 44:7 46:17
                                               127:1 136:24 137:23 138:11,15 140:4               224:12 225:16 239:10 244:9
      89:12 219:13
                                               190:14,18 192:2 207:3 212:4
     confirmed 67:5,6,11,17,24 69:22                                                            Control's 241:13
                                              contaminants 233:17
      70:3,17 83:23 84:4 138:11
                                                                                                controlling 241:19
                                              contaminated 151:7 160:5 180:23
     confuse 246:7                                                                              convened 247:7
                                               182:2 184:21 186:11,15,21 211:7
     confused 131:4                            215:10 248:13
                                                                                                conversation 129:21
     confusing 41:14                          contamination 30:13 175:5,8,14                    conveyance 74:15
                                               179:9,18 180:3 182:7 186:16 187:9
     congressional 29:21                                                                        conveyed 129:17
                                               213:8 247:19
     conjunction 125:5                                                                          cooperatively 27:17
                                              contemplated 140:13



                                                    WILCOX & FETZER         Index: components–cooperatively
                                           (302) 655-0477· |· WWW.WILFET.COM

                                                        A-1627
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 265 of 290 PageID #: 9174

                                      Bankruptcy Hearing - October 15, 2020                                                             ·

     coordinate 122:7                         correctly 62:14                                   covers 28:16 78:19
     coordinated 18:14 26:19                  correspondence 198:6                              COVID 176:1
     coordination 97:19 98:13,17              cost 27:12 65:23 182:20,23 227:13                 COVID-19 30:2 125:5,6
                                               228:10
     Cope 123:9,15,23 170:20 171:5,9,10,                                                        crafting 53:21
      13,18,23 172:3,20,24 173:11,17          costing 214:17 216:11
                                                                                                Craig 35:20
      178:3 187:13 188:2,4 189:11 197:21
                                              costs 62:22 63:3,21,22 64:3 65:1,15
      199:9,13 200:16 201:21 202:7 203:5                                                        crawl 249:3
                                               66:4,9 127:13 185:9,21 206:16 227:4
      204:13 212:1 213:16 214:16 215:18
      216:20 217:6 218:1 220:23 221:3,18
                                               228:8                                            create 70:11 145:16 186:7 209:5
                                                                                                 227:16
      222:5,9                                 coughing 248:5
     copy 44:20 95:7 135:13 192:14                                                              created 85:7 175:13
                                              counsel 5:3 19:4 25:22 105:10
      205:10                                   107:10 119:21 172:22 198:1 200:22                creation 30:24 31:23
                                               202:16 204:7 210:23
     corporate 71:11                                                                            credit 12:5 17:1,9,14 54:11,18,23
                                              count 195:17
                                                        Bankruptcy Hearing - October 15, 2020    55:5 61:5 69:18 70:21
     Corporation 23:8
                                              couple 14:23 88:3 118:22 143:23,24                creditor 18:16 22:16 97:3
     Corr 160:18
                                               163:16 169:12 213:5
                                                                                                creditors 18:22 19:23 49:11 54:6
     correct 5:21 41:16,17,18 46:22
                                              court 5:3,10,14,24 6:6 7:2 8:18 10:15              55:13,20 56:9,17 76:18 77:2 99:12,20
      47:23 50:10 52:14,15 53:18 55:11,24
                                               11:10,19 12:4 16:7,10 19:7,14 23:3                102:4 108:8,14,18,20 109:2,10,14,18
      56:2,7 58:4 60:3,17,18,22 64:5,11,12
                                               24:23 25:4,16,23 26:4,14 27:23,24                 112:9,17
      65:5 66:18,19 69:3,14 76:18,20 81:9
                                               28:15,23 29:4,8,12 32:12 33:2 34:8
      82:4 86:16 88:17,18 89:13,17 91:14                                                        creditors' 14:4 18:14 46:20,24 54:24
                                               35:4 36:4 37:7 38:1,10,20 39:8,14,17,
      93:2 96:1 104:15,19 106:2,4 108:3,9,
                                               21 40:4,13 41:7,19 42:2,8,14,17,21               crew 137:16 141:6,18 166:19
      10 109:15,16,20,21 112:2,4,9,17
                                               43:21 44:8,11 50:13 52:1 70:5 76:19
      115:22 121:13 123:2 124:22 126:19,                                                        criteria 125:5
                                               79:4,15,23 80:17 82:9 83:14 86:3,15,
      20 127:5 134:13 136:8,9,14,15,20,21
                                               18 87:1,22 88:5,20,22 89:22 90:9                 critical 76:3,4
      137:3,4,10,14,18,20,21 138:6,7,12,
                                               91:6,9,22 92:2,8,11,15,18,24 93:4,13,
      13,18,21,22 139:1,2,4,5,12,13,17,20                                                       CRO 50:24 54:10 84:10
                                               22 94:9,15,21 95:1,8,14 96:5 97:24
      140:1,6,7,10,11,16,21,23,24 141:9,                           WILCOX & FETZER
                                                          (302) 655-0477· |· WWW.WILFET.COM


                                               104:3,9 110:7,18 113:24 114:23                   cross 35:13 36:8,17 37:12,22 38:11,
      12,13,22,23 142:1,2,6,7,10,14,24
                                               115:8,13,19 116:1,10 117:2,9,23                   14 39:5 40:5 41:5,21 82:11 104:4
      143:1,4,6,7,12,13,16,19,20 144:1,2,6,
                                               118:6,11,21 119:3,6,20 120:10                     114:1 116:7 117:7 129:24 130:5
      7,10,11,12,17,19,20,23,24 145:3,7,
                                               128:21 129:13 130:3,24 131:9,24                   134:18,24 187:17 216:22 224:23
      10,13,19,22,23 146:4,5,8,9,13,14,18,
                                               132:4,20 133:1 134:3,16 135:2,6,14,               228:23 229:4 230:6 249:13
      19,22 147:3,5 148:5,6,9,10,14,15
                                               18 147:7,11,15 154:13,17,19 162:15
      149:1,2,7,8,13,14,18,19,24 150:1,4,5,                                                     crossed 11:24 253:7
                                               167:18,22 168:3,10 169:18,23 170:5,
      12,14,18,22 151:3,10,11,23,24 152:5,
                                               12,18,21 171:7,18 172:1,4,10,21                  crust 245:11
      22,23 153:3,4,7,8 154:9,10 155:4,8,
                                               173:4,7,12 187:16 199:8 201:20
      10,16,17,23 156:5,6,10,11 157:9,13,                                                       current 103:3 162:8 173:17 174:4
                                               203:3,17 204:1,4 210:6 211:10
      14,16,17,19,20,23 158:2,4,5,14,15                                                          216:14 224:9 225:13 227:19 228:1,8
                                               216:22 220:19 221:24 222:4,11,14
      159:6,7,10,11,16,17,20,21,24 160:1,                                                        233:3 236:1 242:4
                                               223:1,7,10 224:2,18,24 225:5,8
      3,4,7,8,12,13,17 161:2,10,11,16,17,
                                               228:23 229:3,10,13,23 230:3,10,13,               cut 239:4
      21,22 163:7 164:6,21 166:3 169:1,2,
                                               16 231:6,15,18 232:7 236:12,15,21
      7,11 188:8 189:14,18,19,22 190:14,                                                        CV 234:8,9
                                               237:8,13,19 238:20,23 240:3,7
      24 192:3 193:12,16 194:9,24 195:11,
                                               249:13,16,21 250:12,22 251:2 252:4,
      14,23,24 196:4 197:7,9,20,22 198:3,
                                               11 253:1 254:7,11                                                  D
      4,17,23 199:5 200:3,20 201:3 202:2,
      13,14,18,24 204:19 205:9,22 206:3,8,    Court's 117:17 252:22
      18 207:3,17 208:22,23 209:4,5,21,22                                                       daily 126:9 127:14,15 141:2,10,15
      210:4,15 211:23 212:22 214:20 215:8
                                              Courtcall 7:24 8:3
                                                                                                 150:16 153:20 157:8 164:11
      219:7 221:17,21 227:15 229:11           cover 78:8 185:21
                                                                                                damage 141:16,21,24 244:7,9
     corrected 165:23 192:22                  covered 79:10 80:1 144:11
                                                                                                damaged 99:12 108:13,23,24
     corrective 174:22 175:2,3 184:7          covering 139:14 228:16                             109:18,19 246:13
      204:14 205:4,8
                                              coverings 125:8                                   damages 108:9,18 109:3 113:13



                                                    WILCOX & FETZER                                   Index: coordinate–damages
                                           (302) 655-0477· |· WWW.WILFET.COM

                                                        A-1628
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 266 of 290 PageID #: 9175

                                      Bankruptcy Hearing - October 15, 2020                                                           ·

     damned 236:19                             December 27:2 49:6 142:8 143:17                   dementia 242:14
                                                174:2 194:23
     Dan 19:9                                                                                    demolish 184:19
                                               decision 87:6 107:6
     dangerous 33:12 34:2                                                                        demolished 76:9
                                               declaration 8:19 13:19 15:6,15 36:2,
     Daniel 104:6                                                                                demolishing 190:15
                                                5,14,18 37:5,10,17,20,24 38:3,7,17
     data 152:13 236:1                          39:1,3,7,22 41:2 44:2 63:24 64:1,8,21            demolition 125:19,23
                                                65:6 73:20 79:22 93:18,23 94:1,13
     date 13:5 14:14 15:3,4 16:21 20:1                                                           department 29:10 81:24 173:19,22
                                                101:12 107:12 109:22 111:3 117:16,
      24:1 27:5 33:15,24 46:11 47:18 55:19                                                        193:5 224:11 225:15 226:23 247:6
                                                19,22 118:1 128:3,4,15 158:16 159:3
      59:7 82:22 142:18,21 143:3 152:6
                                                162:4 168:22 172:24 178:5,11 184:5               depending 155:9
      195:1,8,11,13,24 219:22
                                                190:11 191:18 192:14 204:19,22,23
                                                205:13 206:1 215:2 224:16,22 227:9               depends 73:13
     dates 195:2
                                                228:21 230:1,7,17 234:7 235:17                   deponent 42:5 93:9 118:17 171:14
     day 27:22 33:6 81:23 85:13,16              239:5 250:8                                       222:21 229:19
      116:14 121:18 132:10 137:3,6,13,19
      143:23 144:1 146:18 148:12 155:4         declarations 39:13 40:20,24 236:2
                                                         Bankruptcy Hearing - October 15, 2020   deposition 44:21 62:15,19 135:10,
      231:7 254:1                               250:3                                             14 153:10 160:23
     day-to-day 243:19                         declared 121:21 126:17 175:24                     deputy 174:6,9,19
                                                189:16,21 191:24
     days 33:7 137:16 141:8 189:18                                                               describe 121:24 184:11 232:12
      193:15,17 194:8,11 197:24 198:22         declaring 158:8
      202:12 208:20 215:21
                                                                                                 designed 100:7 136:13 140:8,12
                                               deconstructed 138:16                               145:16 245:22
     days' 194:12 215:22                       deconstruction 138:19,23                          detailed 32:7 193:22
     de 99:22 101:3
                                               deem 9:14                                         details 130:1
     dead 203:20                               deems 206:5                                       detect 164:13
     deadlines 243:23                          deeper 245:10                                     detected 143:9 149:8 154:7
     deal 9:3 20:14 31:11 115:5 216:1,6        defense 9:5
      250:21 251:12,17,18
                                                                    WILCOX & FETZER
                                                           (302) 655-0477· |· WWW.WILFET.COM
                                                                                                 detecting 168:20
                                               defer 216:13                                      detection 146:1
     dealing 175:9
                                               deficiency 101:21                                 determination 178:18 179:2 208:15,
     dealt 28:4
                                               deficit 244:4                                      19,22 209:9,13 218:7,11 219:9,10
     death 27:3 241:23                                                                            221:2,5,16,19,20
                                               deficits 243:12,20
     deaths 242:4                                                                                determine 108:1 151:21 178:12
                                               defined 22:1                                       183:3
     debt 109:6,7
                                               definition 78:19                                  determined 107:14 109:9 111:12
     debtor 33:13,16 54:12,24 74:20
                                                                                                  176:9,20 178:7 193:6 217:11
      100:15 101:6 102:6 103:2 115:21          degree 120:22 147:20 188:18
      162:16 170:6                              225:21,22 232:20                                 determines 209:16 210:7 221:10
     debtors 10:13 15:10 16:2 17:12            degrees 188:15                                    detoxify 245:21,23
      27:11 30:8 36:13 40:16 51:7 52:7,12
                                               Degrote 26:18                                     detriment 182:10 246:12
      56:10,14 59:1 60:19 61:22 62:9 69:6
      71:1 73:10 75:11,24 81:8 82:20 83:1      Delaware 25:21                                    develop 183:24
      84:1,3,16 85:3 90:24 92:13 93:17
                                               delay 32:9 130:18 133:13 218:2                    developed 234:13
      107:15 108:2 112:4,7,13,15 114:5
                                                252:14
      116:5 117:10,14 134:22 170:10                                                              developing 244:17
      187:20 199:23 201:4 210:7                delays 243:14,15
                                                                                                 development 243:2
     debtors' 10:21 23:11 31:3 33:19           delegated 57:22
      37:17 45:17 48:7 63:2 100:12,13,20                                                         devote 253:21
      101:8 103:16 113:9 200:22
                                               delivered 135:13,16
                                                                                                 die 245:5
     decades 175:12 177:8 188:24               demand 198:21
                                                                                                 difference 185:15 227:18
      244:23                                   demanded 78:7 207:1



                                                     WILCOX & FETZER                                      Index: damned–difference
                                            (302) 655-0477· |· WWW.WILFET.COM

                                                         A-1629
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 267 of 290 PageID #: 9176

                                     Bankruptcy Hearing - October 15, 2020                                                            ·

     differential 147:13                     dispute 200:5,8 201:7 202:4 203:10              DTSA 87:2
     difficult 98:3 106:17 147:21 244:6      disputed 14:11                                  DTSC 35:9,11 52:22,23 53:16 54:5
                                                                                              58:3,7,10 59:1,3,19,22 60:2,8 67:1,6,
     difficulties 238:6,22                   disrupting 10:1
                                                                                              9,10,17,24 68:3,8,10 76:13,16 81:5
     difficulty 5:6 243:13 244:7             disruptions 9:2,6,17                             83:5,8 84:15 86:21 87:15,17 88:21
                                                                                              89:7 96:16 97:10 104:7 112:21 113:3,
     digest 252:21                           distant 245:24                                   12 117:20 118:4 121:23 122:8,10
     DIP 54:11,18,23 55:5                    distracted 236:17                                123:4,9,14,17 124:2,11,14,24 126:13
                                                                                              127:8 128:8 129:1,5,18 130:13
     dire 240:4                              distributed 21:7,11                              132:17 133:15 135:15 142:12 148:17
     direct 34:18 42:23 63:3 93:20 97:5      distribution 14:19 21:18,23 22:7                 151:21 153:2 159:14 165:11,13,16
      107:13 116:6 118:10 119:15 134:17       58:11,15                                        166:15,16,19 170:19 174:1,3,5 178:6
      173:11 180:1,6 198:20 209:23 224:14                                                     182:13 185:8,17,20 189:13,17,21
                                             distributions 22:14 58:21                        190:23 191:18 193:6 194:9,23 198:5
      225:2,6 230:8,12,15
                                             District 142:13                                  199:2 200:3 201:3,14 202:5,11,23
     directed 172:15 189:24                          Bankruptcy Hearing - October 15, 2020    205:3 206:4,5,15,16,20 207:4,14
                                             disturb 155:7                                    208:8,16,21 209:16 210:2,8,20
     directionally 55:24 56:1,7
                                             disturbing 155:15                                211:10,13 212:3,18 213:11,17,20
     directly 34:20 61:19 73:11 127:17                                                        215:24 217:10,16 218:7,15 219:12,19
                                             dividing 243:4                                   220:15 221:9,17 222:12 226:6,7
     director 102:13 103:22 174:6,9,19
                                             docket 38:16 118:1                              DTSC's 58:14,21 59:11,15 151:14
     directors 50:20 56:19 57:17 102:9,
      16,19,21 113:20                        doctor 232:8 234:13                              158:23 197:17 210:14

     disabled 8:1,2 9:4                      document 122:3 156:23 196:5                     Duct 163:24
                                              205:19 209:6,14                                due 31:17 161:4 200:6 203:10 208:2
     disabling 7:5
                                             documented 17:14                                duly 42:6 93:10 118:18 171:15
     disagree 134:3 199:24 200:23
      201:11,16 202:17                       documents 43:4,18 60:5 95:6                      222:22 229:20
                                              122:19 152:2 172:11 204:21                     dusk 85:17
     disagreed 198:2 200:9                                      WILCOX & FETZER

                                             dog 42:17,18 92:5
                                                       (302) 655-0477· |· WWW.WILFET.COM

                                                                                             dust 122:6 125:16,19 126:2,9 136:22
     disagreement 201:12
                                             DOJ 28:23                                        139:8 145:13,17,21 148:13,24 149:4,
     disagreements 98:23 99:1                                                                 8,11,15,22 151:2,13,14 152:4,9,11,
                                             dollar 66:2                                      15,20,21 155:8,11,15,21 161:18
     disallow 59:15
                                             dollars 22:10 31:19 46:13 47:6                   165:23,24 166:9,17,21 187:6 192:8
     disallowed 59:12                                                                         193:9 194:20,22 196:14 197:14,16
                                             don'ts 10:8                                      211:3,6,12 217:13 247:12,21 248:13,
     disassembled 139:15
                                             door 13:5 17:21                                  14,17,22
     discharge 150:11,21
                                             dos 10:8                                        dust-generating 125:22
     discharged 180:13
                                             dose 249:4                                      dust-suppression 148:8,20 150:8
     discharges 31:21                                                                         161:12
                                             dotted 11:23
     discretion 252:23                                                                       duty 49:15
                                             double 79:4,5
     discuss 43:13 116:21 209:23 223:20
      231:24                                 doubt 106:19                                                      E
     discussed 13:19 129:4 156:14            dozen 234:1
      157:5 228:2                                                                            e-mail 10:2,3 43:10 92:4 115:16
                                             drinking 233:17                                  119:8 172:7
     discussion 32:7 84:5
                                             drive 148:11                                    e-mails 42:24 95:3 170:2 202:16
     discussions 53:9 81:15 85:21                                                             222:6 223:18 231:22
                                             driven 191:11
     disease 239:10 241:13,23,24                                                             earlier 84:6 87:13 95:2 129:5 132:6
                                             drone 141:10,18
     diseases 242:13                                                                          142:16 161:20 179:14 182:11
                                             drop 9:22 147:2 163:19 211:12
     disorder 244:5                                                                          early 116:15 196:3
                                             DTC 178:6


                                                   WILCOX & FETZER                                        Index: differential–early
                                          (302) 655-0477· |· WWW.WILFET.COM

                                                     A-1630
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 268 of 290 PageID #: 9177

                                     Bankruptcy Hearing - October 15, 2020                                                            ·

     earned 17:6 113:18                        173:9,16 187:13 201:17 203:1,21                  216:18
                                               204:1,2,4,11 216:24 217:5 220:10,22
     earth's 245:11                                                                            enter 81:6 82:1 139:22 151:8
                                               221:24 222:2,12 224:4,8,13 225:1,3,
     easier 224:20                             12 228:19 229:12,23,24 230:11,14                entered 134:21 220:5 224:22
                                               231:3,9 232:8,10,11 236:17 237:15,
     east 116:16 161:8                                                                         enters 12:2 139:22
                                               21 238:4,5,14,21 239:1,2,23 240:8,9
     eastern 116:12 254:13                     249:9 250:14                                    entire 234:21
     easy 25:13 35:14,15 153:19               eliminate 9:17                                   entirety 75:17 223:12
     ECF 135:1 173:1 224:16 230:2             embarrassed 238:16                               entities 17:17 18:2 19:22 20:4 47:13
                                                                                                69:3 77:1
     ECF-940 35:21                            emerged 235:22 244:22
                                              emergency 127:22 129:2,6 210:10                  entitled 21:13,20 22:8
     ECF-944 40:20
                                               211:18 219:24                                   entitles 20:24 21:6
     ECF-945 36:15 37:3
                                              emergent 9:13                                    entomb 228:17
     ECF-946 93:19                                     Bankruptcy Hearing - October 15, 2020

                                              emissions 146:13,15                              entrusted 177:14
     ECF-948 37:21 38:18
                                              emotional 30:12                                  environment 83:4 192:8 193:8
     ECF-950 40:21 41:2
                                                                                                194:5 195:23 197:20 206:6,23 207:7
                                              emphasize 30:17 31:5
     ECF-952 117:17                                                                             208:12 209:4,19 211:5,7 217:13
                                              employed 69:23 120:10,11                          218:24 221:13 245:10
     ECF-966 39:4
                                              employee 71:14                                   environmental 16:1 31:1,16,18,24
     educational 120:21                                                                         50:4,19 51:8,14,21 52:8,13,18,24
                                              employees 28:6,17 70:10 71:16
     effect 234:14                                                                              58:15 75:19 77:5,9,19 78:16,19 80:7
                                               137:6,12 148:11 150:17,19 167:4
                                                                                                100:5,8 112:8,16 113:9 120:11,13,15
     effective 13:5 15:3,4 16:20 20:1 24:1    employer 173:18 224:10 225:14                     137:8 188:23 232:17,24 233:14
      33:15,24 46:11 47:18 219:22              233:3                                            234:17,22
     effective-day 15:20                      encephalopathy 245:5                             environmentally 62:6,10
     effectively 243:8                        enclosed 179:11
                                                                  WILCOX & FETZER
                                                         (302) 655-0477· |· WWW.WILFET.COM
                                                                                               enzyme 246:1
     effects 161:23 234:24 235:3,6,11         enclosure 33:5 124:13 139:19                     EPA 29:11
      240:2,12,17 242:18,22 243:11 245:1,      179:24 228:11
      7                                                                                        equipment 143:9 144:23 145:2
                                              end 13:21 111:18 143:22 152:13                    146:1,13,16 157:2,6,13
     efficient 253:3                           154:14 210:1 249:1 253:24
                                                                                               equity 56:10,13,17
     effort 27:16                             endangerment 208:22 209:18
                                                                                               equivalent 58:20
     efforts 25:15 26:20 141:20 150:8          218:16,23 221:2,11
      161:13                                                                                   Eric 117:15 118:16
                                              ends 11:21 248:15
     eight-and-a-half 195:18                                                                   Erie 15:22
                                              endured 247:12
     electric 133:16 159:19                                                                    error 6:13
                                              engage 75:12 130:15 248:4
     electricity 157:19 159:20                                                                 escapes 211:13
                                              engaged 127:12
     electronically 43:5                                                                       escaping 145:18 148:24 149:17
                                              engineer 120:18 121:3,5,9 129:8
     element 246:2                             132:14 134:2 147:17 188:10,14,20                escort 122:7,13,21
                                               189:8 191:5 225:19 226:3,4,18
     elements 140:6 158:14 182:5                                                               escrow 16:3 17:8
                                              engineering 120:23 121:1 225:21,
     elevated 109:11 126:23                    22,23 226:18,22,24
                                                                                               essential 176:21 184:8 246:7
     eleventh 33:16                           engineers 225:20                                 essentially 13:15 14:13 26:24
                                                                                                139:10 145:4,15 184:18 186:14 187:6
     Elias 117:6 118:3 128:1 129:13,14,24     England 239:14                                    219:9 228:12
      130:23 131:22 132:2,22 133:22
      134:19 135:8,21 136:2 147:9 148:1       English 243:15                                   establish 128:13
      154:20,21,22 162:13 163:4 165:7,22      ensure 126:7 175:5 185:5 190:1                   established 241:2 249:6
      167:19 168:4,8,16 169:15,19 172:23


                                                    WILCOX & FETZER                                      Index: earned–established
                                           (302) 655-0477· |· WWW.WILFET.COM

                                                       A-1631
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 269 of 290 PageID #: 9178

                                       Bankruptcy Hearing - October 15, 2020                                                            ·

     estate 17:5,18 27:13 48:23 49:9,13,        exceptions 14:6 33:22                            explain 12:8 14:7 64:18 84:9
      16,23 53:12 60:22 61:1,2,3 74:20
                                                excess 13:22 21:6,11 22:7,11 179:22              explained 65:1
      85:9 96:23 100:12,20 101:8 102:24
                                                exchange 20:1 56:3 114:17                        explaining 166:6
     estates 51:22
                                                excreted 246:11                                  explore 130:4
     estimate 15:8 63:21 65:22 66:8,12
      185:8,12 228:10                           excuse 18:24 19:21 28:23 37:8                    exposed 140:5 156:2 184:22 234:21
                                                 105:18 107:13 112:14 163:19 166:2                245:16,18,24 246:22 247:1,8 249:7
     estimated 15:5,15,24 17:12 228:8
                                                 171:21 192:5 202:15 248:5
                                                                                                 exposure 126:15 153:17 161:24
     estimates 66:6 88:24 182:20,24
                                                excused 36:11 38:21 40:8 115:14                   180:6 240:2,16 241:6 242:9,15,23
      183:3 242:3
                                                                                                  245:13
                                                execute 81:20
     Europe 17:4 48:3 68:22 69:1,23
                                                                                                 exposures 242:5 245:4 247:21
      70:10                                     executive 243:15,16,20 252:7
                                                                                                 expressed 30:6
     European 70:15 101:19                      exercised 207:4
                                                                                                 expressions 70:19
     evaluate 51:5,7 52:16,23 53:7              exhibit 44:3 135:15 191:19,20
                                                         Bankruptcy Hearing - October 15, 2020



                                                 192:22 193:5 197:12 204:19 205:11,              extend 214:2
     evaluated 53:6 234:20
                                                 12,14
                                                                                                 extension 184:23
     evaluating 48:8
                                                exhibits 41:1 249:23 250:2,7
                                                                                                 extent 17:15 49:14 79:16 83:8 86:20
     evaluation 53:5,13
                                                Exide 7:23 45:3 50:4,20 53:1 61:6                 126:5 155:8,9,15 162:1 164:11 169:9
     event 32:18 83:23 129:3 131:7               62:20 66:3 71:7,8,10,12,13 72:2,12
                                                                                                 extenuated 87:2
      142:17 210:4 211:9 212:5                   90:17 91:11 121:10 126:14 127:12
                                                 130:11,21 137:5 138:3,24 139:9                  exterior 125:10 180:2
     events 182:9
                                                 143:8 146:2 148:4,7 150:3,17 156:3,
                                                                                                 extract 103:5
     evidence 8:19 11:9 18:20 32:9 34:15         8,12,19 157:11,12,15,18,21 158:6
      35:7 36:3,6 37:2,5,24 39:7 41:2 44:1       160:14,16,19 161:16 163:13 165:10,              extraordinary 253:7
      100:1 105:12 117:19 134:23 170:10          16,19 166:14 167:9 174:20 175:24
      173:2 224:16 230:2,8,9 242:13              176:12 185:17 189:16 191:19 192:9               extremely 240:17 241:2 247:22
      249:22 250:4,9 251:13 253:3                193:14 195:19 197:6,10,13 198:1,15,
                                                                    WILCOX & FETZER
                                                           (302) 655-0477· |· WWW.WILFET.COM


                                                 21,23 199:1,6,23 200:9 201:15 202:6,                                F
     evidentiary 44:6                            12,16,23 203:10 205:5,7 206:15,23
     exact 45:11 55:22 88:23 89:9 90:20          207:9,19 209:6 212:5 217:14 219:22              fabric 144:10
      128:1 142:18 143:2 165:17 189:23
                                                Exide's 52:19 56:19 158:22 159:19                face 125:8
      192:12 195:1 212:15 216:12
                                                 174:11 180:19 183:20 193:10 207:12
     examination 35:13 37:23 39:5 42:22                                                          facilitate 27:7
                                                existence 49:21 50:22 53:20 54:1
      43:1 44:16 82:16 88:8 90:12 93:20                                                          facilities 184:17 185:5 186:10,20
      94:10 95:4,19 104:12 107:2 114:7          existing 51:3                                     189:7 226:11
      117:8 120:1 134:24 135:24 162:20
                                                expect 28:14 35:13 116:3 147:23                  facility 30:7,14 32:5 64:3 91:2
      168:14 173:11,14 187:22 198:20
      209:24 217:3 223:12 224:6,23 225:10       expects 64:4                                      121:10 167:5 175:11,16 177:8,23
      230:12,15,21 231:1 241:14                                                                   178:1 179:7,8,18 180:8,10 181:10
                                                expel 245:21                                      182:1,3 184:23 185:6 192:10 193:10
     examine 36:8 37:12 38:11,15 40:5                                                             207:13 217:15
                                                expenditures 127:15
      41:21 50:18 82:11 114:1 129:24
      229:4 230:18                              expense 14:12 17:16 18:4                         fact 59:18 60:2 87:5,7 106:20 107:24
                                                                                                  126:7 135:4 142:3 146:3 168:23
     examined 8:21 42:7 93:11 118:19            expenses 15:3,4 65:20 66:16                       176:17 188:13 189:12 190:10 196:2
      171:16 222:23 229:21 231:23                                                                 197:13 206:14 209:15 218:1,2 221:9
                                                expensive 156:16,18
     examining 41:5 98:7                                                                          253:5
                                                experience 183:16 189:4 234:8
     examples 228:5                              237:4                                           factors 109:8 140:18
     exceed 15:12                               experiencing 143:22                              facts 134:22 135:4
     exceedances 127:2                          expert 133:24 240:1 247:3,14                     factual 59:14 134:4 179:3
     exceeded 164:17                            expertise 234:13                                 failure 143:15 169:11



                                                      WILCOX & FETZER                                              Index: estate–failure
                                             (302) 655-0477· |· WWW.WILFET.COM

                                                         A-1632
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 270 of 290 PageID #: 9179

                                        Bankruptcy Hearing - October 15, 2020                                                          ·

     fair 26:21 116:8 190:20 223:6             field 121:1 167:8 236:5 239:7                    focus 82:24 83:1 105:7 107:6
     fairly 193:22                             fifty 46:12                                      focused 12:20 126:18 190:13
     fall 121:8,11,13 123:1,24 152:15          figure 66:2 210:13 215:24                        focusing 158:7
     Fallon 32:20,22,23 33:2,3 34:8,15         file 12:12 26:13 27:22 28:14                     follow 95:10 180:24 222:1
     Fallon's 34:12,20                         filed 12:4,6 17:7 30:15 35:21 36:15              follow-up 115:1 168:17
                                                37:21 39:3,12,13 176:24 200:15
     familiar 123:8,10 137:24 161:23                                                            foot 143:23 144:4
      204:13 205:21                            filing 30:20 31:10 46:2
                                                                                                force 121:21 126:16 127:5 158:8
     familiarity 235:13                        filled 186:14                                     175:24 189:17,20 190:10,12 191:23
                                                                                                 199:21 228:4
     families 162:6 177:23 234:21              filtering 125:21
                                                                                                forced 54:5
     fans 157:22                               filters 145:5
                                                                                                foregoing 209:15 221:8
     fashion 89:3 175:7                        final 17:6 26:12 44:24 60:9,12,17
                                                170:9   Bankruptcy Hearing - October 15, 2020   foresee 182:21
     fault 220:21
                                               finalized 12:7                                   Forever 213:1
     favor 24:6 79:22 103:1
                                               finally 25:11 164:16 219:11                      form 79:12 94:7 136:23
     fearful 178:1
                                               financial 31:3 46:21,24 73:11 84:6,              formed 48:11
     feasibility 12:21 36:24
                                                10,13 104:20 105:24 185:18 212:2
                                                                                                forms 68:5
     feature 55:6
                                               financially 73:7
                                                                                                Fort 15:22
     February 142:16,19 205:3
                                               financing 48:13 49:5 104:17 111:9,
                                                                                                forward 32:3 65:2,21 66:4 132:16
     federal 175:4 177:21                       24 112:24
                                                                                                 172:8 200:17 201:2 251:4
     fee 17:6 45:23 46:9,15,20 47:3,5 48:2     find 7:4 105:10 110:12 214:10 245:15
                                                                                                found 39:18 41:10 69:12 102:22,23
      88:12
                                               finding 217:16 218:15                             105:8 114:19 217:18 237:5
     feed 246:18
                                               findings 98:18,21 209:15 221:9
                                                                   WILCOX & FETZER
                                                          (302) 655-0477· |· WWW.WILFET.COM
                                                                                                foundation 132:3 133:23
     feel 8:14 38:3 250:17
                                               fine 39:19 43:5 80:18 86:8 89:24                 fourth 23:21 195:4
     feeling 171:2                              119:14 173:12
                                                                                                Francisco 231:13 233:8
     fees 17:2,3,5,7,11,20 45:21 46:16,23      finish 86:3 230:8 252:1 254:11
                                                                                                frankly 14:20 252:7 253:13,22
      47:14,17 88:24
                                               finished 43:2 61:12 70:6 119:11
                                                                                                Fraske 115:21,24 116:1,19 117:15,
     feet 143:24 163:16,17                      231:20 232:2 236:7
                                                                                                 16 118:10,13,16,22 119:1 120:4,9,20
     Feintuch 39:2,4                           finishing 228:10                                  121:6 123:3,8 124:2 126:16 127:6,24
                                                                                                 128:24 130:1,9 131:7 132:13 133:2,
     Feintuch's 39:11,22 99:8                  fire 12:18 25:7 57:14,18
                                                                                                 12 134:6 135:9 136:3 147:10,12
     felonies 90:17                            firm 47:5 61:20 62:1 120:14 216:17                154:14,15,18,23 159:2 162:23 164:22
                                                                                                 168:18 169:23 170:4,9 182:11 183:13
     fence 126:10                              first-day 44:2 63:24 64:1,8,20 65:6               188:5 189:12
     fetus 246:19                              fiscal 63:7,8 65:2                               Fraske's 117:22
     FEU 33:9 34:1 75:2,6,8,21 76:3,6,10       five-o 46:12                                     free 8:14 37:15 92:3 116:21 161:19
      82:2 85:16 139:18,22,23 140:2,8,17,                                                        170:1
                                               fix 143:12
      23 141:1,11,15,17,21 142:4 143:15
      144:9,21 145:5,13,16 146:24 158:4        fixed 143:24 168:24 169:5                        frequency 121:15
      159:6,23 162:24 181:22 182:14,15
                                               fixing 165:4                                     fresh 253:14,22,23
      228:13
                                               flights 141:10                                   Friday 129:7
     FEU-1 144:12
                                               floor 166:22 248:21                              Friedman 6:15 11:4 41:3,4,8,13,17
     FEU-2 144:11                                                                                43:17,24 44:9,18 49:14 50:13,16
                                               floors 248:9                                      51:15 52:4 60:13 62:13 65:10 68:15
     fiduciary 49:15
                                               flow 109:5 187:5                                  70:5 73:19 79:1,6,7,18,19,20 80:13,



                                                     WILCOX & FETZER                                           Index: fair–Friedman
                                            (302) 655-0477· |· WWW.WILFET.COM

                                                        A-1633
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 271 of 290 PageID #: 9180

                                      Bankruptcy Hearing - October 15, 2020                                                        ·

      19 82:7,24 83:12 85:20,24 86:17         Gary 25:20                                      granted 48:8 74:4 80:6
      90:4,14 91:5,7,10,20 117:4,5,6 238:2,
                                              gasoline 141:7                                  granting 78:4 79:23 206:7,12
      3 250:24 251:1
                                              gauge 147:12                                    grants 233:13
     Friedmann 5:10,17 10:18 35:17
      40:11,14,15 44:13 50:11 51:23 70:13     gauges 148:3                                    grateful 252:17
      79:12 82:12,13,18 83:20 86:19 87:9,
      11,20 88:13 91:24 115:23,24 116:4,5,
                                              gave 13:24 107:12 129:21                        gratuitously 91:15
      23 117:4,12,13 118:8 119:5,19,22        Genender 10:18 35:18 92:10,12,16                great 68:17 189:9
      120:3 128:11,22,23 129:12,23 130:6,      93:3,12,14,15,16 94:6,11 95:15,16,21
      8 131:1,6 132:5 133:11 134:1,5,14                                                       greater 30:8
                                               96:4,8 98:11 104:1 114:4,5,9,23
      135:3 137:22 148:16 149:5 162:17,22      115:3                                          greatly 246:12
      167:16 169:20,21 170:8 173:5
      187:18,19 188:1 199:14,16 201:23        general 20:6,12,13 51:13 52:6 55:15             grimacing 170:24
      203:18 204:12 216:19 217:7 218:13        77:17 206:7,12 235:13 244:5
                                                                                              ground 7:15 115:4 165:5 184:19
      219:11 220:12,20 221:22 224:19          generalizations 192:19                           186:15 248:8
      228:24 229:1 230:4,19,22 240:5                  Bankruptcy Hearing - October 15, 2020


      249:14,24 250:1 251:16 252:9,12,13      generally 9:18 30:6 109:21 168:4                group 20:2,3 23:13 109:15
                                               177:3 181:13 183:6
     Friedmann's 168:18 225:7                                                                 groups 29:22
                                              generous 168:5
     Frisco 12:6                                                                              growing 244:2
                                              genetic 243:7
     front 106:9 205:15 206:11                                                                guarantee 181:4,6,9 183:10 219:18
                                              gentleman 188:7
     frontal 244:8                                                                            Guaranty 23:7
                                              geologist 189:8
     fugitive 148:24 161:18                                                                   guard 145:24
                                              giant 139:11 145:4
     fulfill 15:11                                                                            GUC 20:11,24 21:15,20 22:6,14 24:6
                                              GINA 229:18
     full 13:1 33:5 43:7 90:6 126:1 139:19,                                                   guess 49:14 141:19 163:8 167:24
      23                                      give 21:24 28:2,21 43:22 76:13,17                194:17
                                               77:20 90:6 94:16 101:10 118:12
     full-body 124:15                          147:18 168:11 171:20 172:18 191:22
                                                                 WILCOX & FETZER
                                                                                              guesstimated 215:1
                                                        (302) 655-0477· |· WWW.WILFET.COM




     full-containment 147:4                    194:11,16 202:13 225:5 228:5
                                                                                                                H
     fully 13:18                              giving 11:1 54:5 77:16 153:15

     function 240:24 241:17,18 243:12,        glasses 124:10                                  hackie 86:13
      15,16,21 252:7                          global 11:22 15:12 53:22 60:5,7                 half 116:11,22 147:22 191:23 242:3
     functions 246:9                           74:16 77:22 88:21 89:4,16                       252:6

     fund 63:16                               gloves 124:17                                   half-demolished 179:10 215:9
     funded 85:8                              good 5:3,8 10:12 11:20 23:5 24:9,10             halted 136:8 138:15,24
                                               25:17 26:5 28:9 29:5,9 40:14 44:19
     funding 31:2                              97:22 98:16 104:5 110:19 115:20                hampered 243:21
                                               119:20 120:4,6 136:3,5 147:19                  hand 131:18
     funds 14:10 67:6,10 68:4,11 74:20
                                               172:21 188:2,3 194:16 223:2 224:2
      84:18,20 90:16 109:5 185:20 212:17
                                               231:4,5 238:9 251:3                            hand-to-mouth 248:4
     future 36:23                                                                             handful 167:20
                                              Gotshal 10:12 40:16 92:13 93:16
                                               117:14 187:19 250:1                            handle 117:7
                        G
                                              governing 80:24 81:1                            handled 20:20
     Gadson 10:2                              government 81:1 239:9                           handling 20:13
     game 41:11                               grade 184:19                                    hands 248:7 249:3
     gap 158:22                               grading 228:14                                  handy 109:23
     gaps 187:2                               graduate 244:13                                 hang 6:9 167:22 236:8
     garner 177:10                            grant 54:6 77:2 123:9 170:20 171:13



                                                    WILCOX & FETZER                                     Index: Friedmann–hang
                                           (302) 655-0477· |· WWW.WILFET.COM

                                                      A-1634
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 272 of 290 PageID #: 9181

                                      Bankruptcy Hearing - October 15, 2020                                                             ·

     happen 75:19 85:13 133:18 160:19          held 29:14 30:8 50:20 55:20 56:2                   187:14,19 192:11 199:15 201:17
      236:13 238:6,12 242:3                     151:3 181:14 226:6                                203:5,19 204:11 216:21,24 220:11,12
                                                                                                  221:23 222:3,10,12,18 224:4,13,19
     happened 126:21                           helped 20:17
                                                                                                  225:3 228:21 229:2,12,24 230:4,14,
     happy 110:1 224:21                        helpful 135:12                                     23 232:10 238:3,21 239:1,24 240:6,8
                                                                                                  249:11,15,24 250:11,19,24 251:6,10,
     hard 124:16 147:18                        high 23:17 125:16 136:17 138:9                     22 252:10 254:5,10,19
                                                142:1,9,23 152:4 155:20 157:1 160:9
     harder 237:6                                                                                Honor's 34:23 118:9 252:3
                                                167:6 186:21 244:13
     hardhat 124:10                                                                              hope 80:21 237:5
                                               high-level 235:11 245:4
     hardship 27:10
                                               high-priority 196:21                              hoping 88:2
     harm 67:21 76:2,5 83:4 99:20 100:3,                                                         horribles 85:12
                                               high-profile 177:6
      7 178:8,11 179:6 184:9,13 185:9,22
      227:14                                   high-wind 142:17                                  horse 203:20
     harmed 49:11 99:12 109:10                 higher 153:11 154:5 245:2                         host 5:20 110:10
                                                         Bankruptcy Hearing - October 15, 2020



     Harvey 92:17 93:1,8                       highest 69:16                                     hotspot 242:7
     hat 124:16                                hire 57:14 165:17                                 Houlihan 17:2 37:18 39:2,16 47:19
                                                                                                  48:2 99:4
     hazardous 31:21 136:13 140:3              historic 245:15
      175:6 180:10,15 187:8 189:1 209:20                                                         hour 33:16 116:12,22 170:22 179:23
                                               hoc 23:13                                          252:5
      215:10 218:22 219:4 221:14 225:18
      226:8 241:2                              hockey 116:19                                     hours 30:1 33:6 146:18
     hazards 234:22                            hold 6:6 51:22 52:7,12 56:9 181:16                house 17:4 223:15 248:18
                                                232:22
     head 123:13
                                                                                                 household 247:10
                                               holders 56:18
     health 26:23 78:8,13,20 79:11 80:1,
                                                                                                 housekeeping 134:20
      11 120:15 133:20 137:8 151:22            Holdings 45:3 71:12,14
      153:3,6 156:7,15 158:20 177:19                                                             human 78:8,13,20 79:11 80:1,11
      178:14 180:17 181:13 182:10 192:8
                                               holds 58:7           WILCOX & FETZER
                                                           (302) 655-0477· |· WWW.WILFET.COM
                                                                                                  192:7 193:8 194:5 195:22 197:20
      193:8 194:1,5 195:22 197:20 206:6,       holes 179:15 187:1                                 206:6,22 207:6 208:11 209:3 217:12
      22 207:6 208:11 209:3,18 217:12                                                             222:7 233:18 234:14 235:3 240:2
      218:24 221:12 232:19 233:6,9,14,15,      home 42:11 94:20 167:15 223:5                      245:13,20
      18 234:14,18 235:11 239:11,20             231:14
                                                                                                 humans 161:24 235:7 240:12
      240:1,2,12,18 241:2,3,4,13 242:22        Honor 5:8,13 6:4,24 10:11,13,17,21                 245:15,23
      247:6                                     11:8,14,17,20 12:1,9,14,18 13:3,9,11,
                                                16 14:1,13,20 15:1,5,14 16:6,14,19               hundreds 145:12
     hear 10:14 29:7 32:24 36:6,9 37:10,
                                                17:20 18:19 19:1,9,16,17 20:5,16,21
      13 38:7,12,13,14 40:1,6 60:14 92:14                                                        hurry 254:3
      114:2 197:21 236:11,12                    21:21 22:2,16,18,24 23:2,6,8,9,13,18,
                                                23 24:3,9,12,13,20 25:2,20 26:8,15,              Hurst 24:16
     heard 19:8 23:2,4 32:24 95:2 96:2          24 27:7,19 28:1,12 29:1,6 32:6,10,16,
      118:23 128:5,12 171:19 182:12
                                                                                                 hurt 100:8
                                                17,19,20,22 33:3,18 34:5,11,14 35:8,
      189:12 231:10 251:20                      12,19,24 36:1,3,12,13,17,22 37:3,16,             hygiene 120:14
                                                23 38:19,23 39:6,11 40:9,15 41:4,18
     hearing 6:14 7:23 9:12 10:1 35:3                                                            hyperactivity 244:4
                                                42:1 43:17 44:1,10,14 50:12 51:24
      131:9 208:21 214:17 238:11
                                                70:8 76:14 79:1,13 80:13 82:8,13                 hypertension 241:21
     hearings 102:5                             83:12 85:24 86:17,19 87:10,21,24
                                                88:1,6 89:21 90:4 91:5,21 92:1,10,17
                                                                                                 hypothetical 69:5 85:12
     hearsay 86:2,16 87:5 117:20 128:2,
                                                93:3,6,12,16 94:6 95:13,17 98:12                 hypothetically 22:3
      10
                                                104:2,6 107:21 110:1,4,6 114:4,22
     heart 10:5 241:24                          115:4,11,18,23 116:4,24 117:6,12,14
                                                118:3,14 119:23 128:3,11 129:23
                                                                                                                    I
     heartfelt 30:11
                                                130:7,23 131:2 132:2,5 133:22 134:1,
     heavily 177:9 180:22 182:2                 15,19 135:3,8,21 154:21 162:14,17                idea 129:20 169:3
                                                167:17,19 168:1,9 169:15,22 170:4,8,             Ideally 252:1
     heavy 175:14 186:22 234:5                  10,17,20 171:11,24 172:23 173:3,5



                                                     WILCOX & FETZER                                           Index: happen–Ideally
                                            (302) 655-0477· |· WWW.WILFET.COM

                                                         A-1635
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 273 of 290 PageID #: 9182

                                      Bankruptcy Hearing - October 15, 2020                                                           ·

     identifable 197:18                       includes 46:22 80:10 228:10                       inspect 124:12 190:24
     identifal 192:5                          including 19:19 33:15 41:1 43:1                   inspected 141:17 150:16
                                               73:3 84:7 87:15 95:4 124:14 132:10
     identifiable 178:8,10,14 192:6                                                             inspecting 124:4 141:15 146:12
                                               137:6 140:19 172:8 175:14 223:19
      193:2,7 194:4 197:19 206:21 208:10
                                               231:23 232:2 234:5,6 239:14 240:20               inspection 122:18 123:6 125:1
      209:2 213:13 217:11 218:8
                                               241:23 242:14 243:14                              132:3 141:4,7 157:10
     identified 178:24 195:21
                                              income 113:18                                     inspections 123:5 124:3 125:9
     identify 51:20 77:6 119:15 194:1
                                              incomplete 90:6                                   inspectors 189:14,17,22
     identifying 194:6
                                              inconsequential 60:20                             installed 142:4
     III 120:19
                                              inconsistent 63:23                                instance 21:4 196:20
     ill 245:3
                                              increase 88:20 180:20 182:6                       instant 10:6
     immediately 26:16 82:1 143:10
                                              increased 89:8,11 241:20,22 242:15                Institute 233:6,10
      196:22 213:12 245:3 248:19
                                               244:14   Bankruptcy Hearing - October 15, 2020

                                                                                                Institutes 239:11,20
     imminent 76:2 83:3 158:20 178:8,
                                              increasing 88:24 242:12
      10,13 179:6 184:9,12 185:9,22                                                             instruct 95:2 119:7 172:4,6 223:10,
      208:21 209:17 218:16,23 219:2           incredible 101:18                                  17 231:8,21
      221:1,11 227:14
                                              incurred 59:19                                    instructed 105:9 193:13
     impact 30:12 113:8
                                              incurs 206:16                                     instructing 231:18
     impacts 31:16
                                              indefinitely 140:15                               instructions 42:10 95:12 118:22
     implement 156:9                                                                             119:18 193:22 223:24 232:5
                                              independent 48:7 102:13,16,19,20
     implementation 16:21 122:5                                                                 Insurance 25:7
                                              indication 83:22 84:2
     implemented 156:9                                                                          intact 89:16
                                              indications 62:1,4
     important 8:4,7,12 9:15 75:23 144:3                                                        Integrated 32:23 33:4
                                              individual 27:4 97:2
      148:23 156:10 180:16 235:21 237:4                            WILCOX & FETZER
                                                          (302) 655-0477· |· WWW.WILFET.COM
                                                                                                intelligence 243:13
      239:22 246:8 247:13                     individually 250:10
     importantly 15:7 177:22 178:17                                                             intend 132:17 230:6
                                              individuals 190:23 217:22
      179:13                                                                                    intends 59:1,3
                                              indoor 167:6
     improve 228:14                                                                             intent 131:5
                                              indoors 248:9
     impulse 244:9                                                                              inter 205:7
                                              industrial 120:14 151:15
     in-house 226:22                                                                            interest 11:2 14:5 18:7 20:24 21:5,
                                              industrialization 245:17
                                                                                                 15,23 33:21 62:1,4 70:20 86:11
     in-person 30:3
                                              influence 103:10
     inability 30:22 244:13                                                                     interface 48:16
                                              information 27:8 64:19 65:5 83:10
     inaccurate 202:3                                                                           interfere 103:10
                                               100:11 127:13 129:21 234:8 235:5
     inappropriate 204:7
                                               236:4 239:6                                      interferes 243:6 244:8
                                              inhaling 155:21                                   interfering 243:7
     inaudible 174:2,23 176:6 179:1
                                              initial 39:13 46:1,3 63:9                         interim 193:15 194:19 198:22 199:18
     incarceration 244:14
                                                                                                 200:20 202:13,15 206:24 217:23
                                              initially 88:16
     inception 62:23 63:1 83:2
                                                                                                interior 154:10,16
                                              initiate 150:20
     incidences 163:13
                                                                                                internal 232:14
                                              injury 31:12 153:14 154:2
     incidents 126:23
                                                                                                interrupt 252:10
                                              inquire 127:22
     include 15:20 45:20 46:14,15,19,23
                                                                                                introduce 225:4
      66:15 78:12 136:17 164:8                inquiry 81:12
     included 65:11,12 129:9                                                                    inundated 11:14
                                              inside 124:12 125:12,15 145:12,17
                                               147:14 166:18 215:11


                                                    WILCOX & FETZER                                   Index: identifable–inundated
                                           (302) 655-0477· |· WWW.WILFET.COM

                                                        A-1636
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 274 of 290 PageID #: 9183

                                      Bankruptcy Hearing - October 15, 2020                                                            ·

     investigate 50:22 51:11,13,18,20          Johnson 35:20 36:9,11                           Lancet 239:16
      52:5 81:19 87:14 97:2,5 112:7,14,15
                                               Johnson's 36:5                                  landfill 184:22
      205:8
                                               joined 10:17                                    language 13:10,13 18:12,17 79:14
     investigated 87:18 96:12,17,21
                                                                                                110:9 219:1,6
      99:14 100:2 111:8,23                     joke 188:13
                                                                                               languages 243:14
     investigates 102:23                       Journal 239:15,16,17
                                                                                               large 151:1 187:2
     investigation 48:12,15,19,23 49:1,4       journals 239:14,19
      52:20 53:13 55:2 87:17 97:11,16                                                          lasted 30:1
      98:15,19,20 99:18 103:11,19,22
                                               Judge 5:4 10:24 12:12 16:9,22
                                                17:11,24 18:7 26:17 27:12 28:21                late 116:16 231:7 251:5
      111:16 112:19
                                                35:5,15 39:1,20 94:12 188:12 195:3
     investigation's 49:20                                                                     latest 29:1 126:21
                                               July 191:18,22 197:7,11,16,24 198:6,
                                                                                               latitude 33:19
     investigations 174:21,22                   15 199:5,6,18,23 200:1,19,22 201:3,
     investigator 233:5
                                                15 202:2,11,17,21,22 206:21 207:21             Laughter 110:15 237:9,10
                                                208:9 209:1 217:7,17 218:7
                                                       Bankruptcy Hearing - October 15, 2020

                                                                                               laundered 167:14
     investment 17:3 37:19
                                               jumping 27:16
     involved 24:11,22 45:10 141:15                                                            law 80:24 82:21 175:4 176:21 180:15,
                                               jumpsuit 167:13                                  24 209:16 218:21 219:5,6,24 221:6,9,
      232:19 233:21 241:19
                                                                                                20
                                               June 49:5 104:17 111:9,24 112:23
     involvement 133:9
                                                                                               laws 78:19 188:23 189:2
                                               just-in-case 18:9,22
     IQ 243:13
                                                                                               lawyer 188:18
                                               Justice 29:10
     irrevocable 61:21 62:1
                                                                                               lawyers 11:24 188:14,15
     ischemic 241:24
                                                                                    K          lay 21:15
     isolated 144:17
                                                                                               lead 30:12 33:12 34:2 85:17 125:17
     issue 13:2 36:19 71:2 81:13 90:5          Kaplan 87:24 88:1,6,10 89:9,20,23                126:24 127:3 136:18,22 138:4,9
      117:21 144:14,18 201:4,21 202:23          115:5 168:1                                     139:8 146:20 149:1,4,8,10 150:10
                                                                  WILCOX & FETZER

      203:7,12 219:10 221:20 242:8 247:15                (302) 655-0477· |· WWW.WILFET.COM

                                               keeping 243:22                                   151:13 152:3,20 153:1,5,10 154:5
                                                                                                155:21 156:2 161:18,24 164:13,18
     issued 142:11 201:22 203:6,13,24          kidney 240:21 241:17,18,19 246:13                167:7 168:21 175:10,15 214:19
      205:4 208:21 209:10,14 220:17 221:3
                                               kidneys 246:12                                   234:6,14 235:1,3,5,12 240:2,12,16,19
      247:15
                                                                                                241:4,5,7,16 242:1,5,6,8,9,10,16,23
     issues 11:15 12:10 22:20 26:14            kids 147:18 177:24 238:17 244:10                 243:1,6,24 244:20,23 245:4,5,9,16,
      28:19 31:12 158:8 213:22 233:14,17       kilogram 151:19 152:5,21                         18,21,23 246:2,19,22 247:1,7,8,10,
      236:18 243:24 251:12,18,24                                                                11,12,18,21 249:4,8
                                               kind 113:4 125:8 133:17 161:5 164:4
     Issuing 201:10                             165:12 183:4 186:24 190:5 194:17               leaders 177:17
     item 38:17                                 214:9 244:9 251:5                              leads 105:12
     items 165:7                               kinds 112:22 246:8                              learned 86:21
                                               knew 56:20 159:9 238:6                          learning 243:14 244:6
                        J                      knowledge 47:3 50:7,10,17,21                    leases 74:4
                                                53:16,19 59:24 60:1 61:23 63:17
     Jared 10:18 40:11,15 115:24 116:4          66:23 80:23 81:2 82:20 83:15,17                leave 6:4 68:18 115:5 252:22
      117:13 187:19 249:24                      90:20 96:9,15 97:18 98:13 124:1                leaves 170:5
                                                128:8,14 155:3 234:10 235:24
     Jason 39:2                                                                                leaving 139:9 148:13
     jeans 97:21 98:1                                                                          left 53:23 63:12,16 64:22 66:14 89:5
                                                                                    L
     jeopardy 70:12                                                                             95:24 144:6 158:13

     job 45:16 120:17 122:3,23 132:18          laboratories 196:15,17                          left-hand 195:7
     jobs 68:21 69:3,14,24 70:4,11             lack 132:3 133:23 168:19                        legal 65:19 219:9




                                                     WILCOX & FETZER                                       Index: investigate–legal
                                            (302) 655-0477· |· WWW.WILFET.COM

                                                       A-1637
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 275 of 290 PageID #: 9184

                                        Bankruptcy Hearing - October 15, 2020                                                             ·

     legally 180:13                             listed 44:3                                       losses 163:12
     legislators 29:21                          listened 31:6                                     lost 60:13,14 237:15
     lenders 54:15 55:3 61:15,16,19             lists 243:17                                      lot 7:11 8:9,10 22:1 25:17 26:1
                                                                                                   129:21 140:18 141:2 156:13 158:7
     length 217:8                               literally 7:18 207:9 235:8 243:3
                                                                                                   196:18 199:9 214:4 228:3 237:11
                                                 244:24
     lengthy 23:12 225:6                                                                           246:14 251:21
                                                literature 235:2,5,14,19,23 248:1
     let all 211:3                                                                                love 252:1
                                                litigating 89:12
     letter 191:18,21 192:4,12,16 193:13                                                          low 240:17 241:4,5,7,16
      195:5,19 197:11 199:20 200:19             litigation 89:17
                                                                                                  low-level 161:24 235:11 242:23
      202:11 217:7,10 218:14
                                                live 5:2 36:17 37:22 39:5 116:5
                                                                                                  Lowensteid 24:16
     letting 120:9 211:6                         118:10 177:23
                                                                                                  lower-level 245:7
     level 23:17 121:14 151:14,18,20            lived 236:22
      153:2,6,11 154:6 155:23 179:17                                                              lunch 116:11
                                                lives 243:19
                                                          Bankruptcy Hearing - October 15, 2020

      184:19 216:16 240:16 244:20
                                                living 162:6
     levels 125:16 126:23 127:4 136:17                                                                              M
      138:9 153:10 154:5 155:21 164:13,         LLC 71:7,9,10 72:2,12
      14,18 176:7 186:22 240:17 241:4,5,7,                                                        M.D. 232:20
      16 245:2,10
                                                loan 19:23
                                                lobe 244:8                                        made 13:21 28:8 61:20 82:20 87:16
     liabilities 50:4 51:9 52:8,18 100:5,9                                                         135:19 209:13 218:7 221:17
      113:9                                     local 160:10 177:20
                                                                                                  magically 72:16
     liability 20:3                             located 94:18 118:24 153:18 171:22,
                                                 23 180:7 193:10 231:12                           main 32:18 76:7 138:4,15 247:10
     liberal 9:20
                                                location 155:10                                   maintain 61:4 75:5,24 76:8 86:13
     licensed 121:3,4 226:3,4 233:1                                                                157:12,24 212:20 214:3,18 215:6
     licenses 226:1 232:22                      locations 154:16 155:14 192:9                      216:14 228:4
                                                 193:9 194:21 217:14 WILCOX & FETZER
                                                            (302) 655-0477· |· WWW.WILFET.COM


     lien 56:5 61:17                                                                              maintained 75:9
                                                logistically 95:22
     liens 61:6                                                                                   maintaining 146:11 215:13 216:10
                                                Lokey 17:2 37:18 39:2,16 47:19 99:4
     life 115:15 153:14 154:1 188:23                                                              maintains 33:4
      246:21
                                                long 9:23 25:12 116:2 119:2 120:24
                                                 124:8 143:24 144:4 162:11 173:21                 maintenance 126:18 127:14 136:12
     life-changing 237:4                         197:2 208:2 210:12 216:6 250:12                   141:2 157:9 190:13,18 192:1 207:2
                                                 251:7,11                                          212:4
     lifelong 242:9 244:15
                                                long-sleeved 124:9                                majeure 121:21 126:17 127:5 158:9
     lifespan 140:17,22                                                                            175:24 189:17,21 190:10,12 191:23
                                                long-term 213:21 215:19                            199:22
     lifetime 246:16,23
                                                longer 13:8 71:22 75:11 171:7 185:6               major 142:4,8,15 143:12 148:5
     light 176:1 182:21 195:20 209:24
                                                 214:13                                            168:19 177:19
     likelihood 155:20
                                                Longevity 227:21                                  make 12:24 14:19 15:1 18:13,15 27:9
     limit 168:6 207:2                                                                             39:18 72:7 79:2 81:12 91:1 95:9 96:2
                                                looked 49:5,7 51:2 104:21 105:24
     limitations 110:3                           109:4,5,6,7,8 113:7,15 114:11,12,15               106:16 110:10 112:10 122:10 151:9
                                                 239:8,13 248:1                                    157:18,21 178:18 179:1 184:21 190:6
     limited 105:5 106:5 136:11 192:1                                                              210:3 211:11 215:14 216:5 219:10
      214:12                                    loose 11:21 144:15                                 221:19 224:20 230:5 251:12
     limiting 190:17                            Los 150:12 151:9                                  makes 22:6 91:7 244:6,10
     limits 31:2                                lose 69:24 70:3,11 237:16 252:6                   making 14:17 73:10
     liquidation 27:11 69:2                     losing 231:7                                      man 105:18
     list 39:9,19 44:4 165:1,6 196:22           loss 68:21 153:13 154:1 181:24                    management 62:21 123:13 142:13
      253:10                                                                                       219:21 226:9 228:15


                                                      WILCOX & FETZER                                   Index: legally–management
                                             (302) 655-0477· |· WWW.WILFET.COM

                                                          A-1638
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 276 of 290 PageID #: 9185

                                    Bankruptcy Hearing - October 15, 2020                                                              ·

     manager 120:18 127:20 137:9             media 177:19                                      million 13:22 15:6,13,16,17,19,21,23
      226:14                                                                                    16:20 17:13 19:24 20:23 21:2,7,12,18
                                             medical 27:1 232:13,22 234:12
                                                                                                22:6,7 24:2 31:19 46:4,12 47:6,7,9,
     managers 137:7                           235:2 239:14,16 240:11
                                                                                                11,12,24 48:1 58:11,19 62:11,12,17,
     managing 175:6                          medicine 232:15,16,17,24 233:2,7                   19 63:4,5,6,8,10,12 64:2,5,9,10,15,
                                              239:15                                            22,24 65:8,13,14,17 66:8,11 67:13,20
     mandate 105:4,18 106:5,9,24 107:4                                                          73:18 74:10 88:16,17 101:14,23
                                             meet 84:16 187:3                                   185:13,18 212:9,13,19,23 213:5,6,11,
     Manges 92:13 93:17
                                             meeting 5:5,7 28:24 29:14,18,24                    17 215:5 216:3,8,13 219:12 227:13
     manifested 245:2                                                                           242:4
                                              243:23 253:18
     Manometer 147:3,9,10                                                                      mimic 246:6
                                             meetings 30:3
     manometers 146:23 147:4,6 148:2                                                           mimmicks 243:8
                                             member 34:24 48:17 97:1 102:10
     March 126:17 136:8,11 137:1 139:1        113:19
                                                                                               mind 73:22 230:20 231:7
      173:24 175:23 176:16 189:20
                                             members 57:2,8,11 146:3,10                        mine 83:1 98:6
     Marin 93:4                                        Bankruptcy Hearing - October 15, 2020

                                             memorized 10:5                                    mined 245:11
     mark 250:10
                                             memory 46:10 55:16
                                                                                               minimal 126:2 221:19
     marrow 240:22
                                             mental 243:17                                     minimis 99:23 101:3
     Martinez 6:21
                                             mentioned 32:19 136:16 150:2                      minimize 30:23
     mask 125:4                               160:22 166:17
                                                                                               minimum 212:20
     masks 125:7                             merit 87:17
                                                                                               minus 64:9,12
     masochism 236:24                        merits 13:17 36:19 223:20
                                                                                               minute 6:7 80:14 118:12
     massive 235:4                           message 10:6 236:7
                                                                                               minutes 9:19 92:21 116:3,9 136:6
     master's 232:19                         messages 42:24 43:11 95:3 119:8                    138:12 171:4,8 237:20,24 252:16
                                              170:2 172:6,7 222:6 223:19 231:22
     material 98:22 144:12 153:17,19                              WILCOX & FETZER              mischaracterizes 79:13
      184:21                                 Messing 40:19,22 41:9,22 42:4,8,13,
                                                         (302) 655-0477· |· WWW.WILFET.COM




                                              16,20 44:19,20 45:24 48:5,6 52:2                 mispronounced 38:5
     materials 136:23 144:8,13                54:9 56:6 59:16 60:21 61:12 66:24
                                                                                               missing 187:4
     Matias 23:6                              68:20 70:6,7,24 71:20 72:4 76:12
                                              78:23 79:17 80:20 82:11,19 83:15,18,             misspoke 94:11
     matter 86:23 253:4                       21 84:5,24 85:11 86:6,8 87:12,23
                                                                                               misstates 107:20
     matters 35:3 96:10,17 99:13 134:20       88:11 90:8,15 92:3,7 100:11 101:12
                                              132:8                                            misunderstood 105:22
     maturing 243:4
                                             Messing's 13:19 15:6,14 44:2                      mitigate 184:12 227:14
     maximum 16:5
                                             met 123:15                                        mitigating 184:8 185:9,22
     mayors 29:22
                                             metals 175:14 186:22 234:6                        Mitigation 174:7 226:13
     Mcguire 19:9,10,15
                                             Michael 25:3,4 88:1                               modification 18:8
     means 8:23 9:12 63:9 178:23 246:10
      248:5                                  Michigan 120:23                                   modified 151:14
     meant 32:1                              mid 247:5                                         modify 24:5
     measurable 163:12,19                    middle 242:6                                      moment 14:7 43:22 59:15 71:1
                                                                                                136:16 150:2,8 244:18
     measure 126:14                          migrate 161:19
                                                                                               moments 137:23 139:21
     measures 147:13 156:8,14,22 157:6       migrated 149:11
      158:11 193:15 198:22 199:18 200:20                                                       Monday 39:13 121:19 129:10 135:10
                                             migrating 243:4
      202:13,15 206:24 217:23                                                                   208:12,17,20 209:14 210:19 220:17
                                             miles 179:22                                       221:3
     mechanic 20:12
                                             milligrams 151:19 152:5,21                        money 13:4 18:21 21:21 66:13
     mechanical 225:23 226:3                                                                    67:18,24 68:9 85:5 156:13 158:7


                                                   WILCOX & FETZER                                        Index: manager–money
                                          (302) 655-0477· |· WWW.WILFET.COM

                                                       A-1639
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 277 of 290 PageID #: 9186

                                       Bankruptcy Hearing - October 15, 2020                                                             ·

      213:13 214:2,6,13,14 215:8,12 216:3,     24 175:2 181:4 184:2 214:7 217:19                notice 43:7
      9 219:18                                 245:11
                                                                                                notices 27:6 163:14
     monies 85:4                              needing 144:15
                                                                                                notwithstanding 198:21 206:20
     monitor 45:17 147:1 161:9                negative 29:15 76:8 79:5 145:16
                                                                                                November 152:10 166:1,2,4,10
                                               159:23 163:12,20
     monitoring 32:1 127:4 143:9 165:3                                                           195:13,21 196:13,14 197:14
                                              negotiate 34:18,19
     monitors 33:4 126:12 146:16                                                                NPV 15:24
      160:15,23 161:8 168:20 169:6            negotiated 54:11
                                                                                                number 23:23 38:16 45:11 46:15
     month 156:13,21 214:5,18,21 216:11       negotiating 28:9                                   55:22 62:17,19 64:16,24 65:12,13,14,
                                                                                                 17 66:18 88:23 89:9 135:1 156:24
     monthly 214:3                            negotiation 220:8
                                                                                                 173:1 195:17 215:1 224:16 230:2
     months 7:20 190:19,21 191:23             negotiations 23:12 182:12,14
                                                                                                numbers 22:4 66:22 220:22
      195:17,18 213:5 215:24 216:4,9
                                              neighborhood 46:12 55:23 63:4
      219:14 235:22                                                                             numerous 143:18 228:2
                                              neighborhoods 248:14
                                                        Bankruptcy Hearing - October 15, 2020

     morning 5:3,9 9:21 10:12 23:5 29:5                                                         nutrient 246:8
      40:15 44:19 99:9 104:5 107:14 120:6     neighboring 32:2
                                                                                                Nutrition 241:14
      252:18 253:13,14,21
                                              nervous 240:23
     motion 134:17
                                              neurodegenerative 242:13                                             O
     mouth 248:11 249:4
                                              neurological 243:12
     move 36:2 37:5,24 39:6 44:1 88:16                                                          O'MELVENY 104:6 118:4 250:6
      173:2 205:17 224:15 230:1
                                              neurons 243:3,9                                    251:7,23

     moved 8:19 134:23 204:9                  news 11:20                                        Oakland 233:6

     moving 96:7                              night 210:12                                      Oaks 223:6

     multiple 77:9 142:3 240:20 243:18        nodding 199:9                                     oath 42:6 93:10 118:18 171:15
                                              noise 8:23 76:15                                   222:22 229:20
     Murin 41:22,24 118:12 171:9 222:16                            WILCOX & FETZER
                                                          (302) 655-0477· |· WWW.WILFET.COM


      229:14                                  non-consensual 77:4 80:5                          object 32:19 41:14 79:12 83:13
                                                                                                 85:24 98:8 107:20
     Murrell 23:5,6                           non-debtor 56:13
                                                                                                objected 176:18 203:14 207:23
     mute 8:4,11 16:10,11 98:2,10 238:18      non-debtors 17:11                                  212:16
     muted 8:24 98:5,6                        non-performing 101:16                             objection 12:9,20 19:19 20:18
     mutual 74:4                                                                                 22:19,20 33:1 34:6,12 36:4,7 37:9,11
                                              non-producing 33:6
                                                                                                 38:1,6,8 39:21 40:1,2 41:3,5,20 44:8,
     Myers 104:7 222:13,15,20 223:1,5,9       non-prosecution 205:11                             9 50:11 51:23 86:5,16 87:8 93:24
      224:1,9,15 225:4,13 228:19 229:6,9                                                         94:2,3 114:22 117:24 118:5,7 130:23
                                              non-significant 164:4
                                                                                                 131:22 132:2 133:22 135:2,7 173:1,4,
                       N                      non-union 26:17                                    8 201:17 203:1 224:18,20 230:3,18
                                                                                                 240:3 250:8 254:2
                                              normal 116:21
     named 123:9                                                                                objections 12:15 89:7 251:13
                                              north 160:24
                                                                                                 253:15
     names 188:6                              northeast 160:24 161:4
                                                                                                obligated 68:4 76:13 77:1
     narrow 163:18
                                              northwest 161:1
                                                                                                obligation 33:14 210:14
     National 239:10,11,19 241:13             note 24:12,13 27:14 36:18 101:24
                                                                                                obligations 15:11 33:24 84:16
     natron 124:16                             114:16
                                                                                                 101:23
     naturally 245:9                          noted 12:11 31:10
                                                                                                observe 122:3
     nature 53:20 54:2 80:12                  noteholders 14:4 18:1 23:13 61:9,
                                                                                                observed 127:6 247:3
                                               10,14 83:21 102:3 103:1,9
     necessarily 186:20                                                                         obtained 91:11,18
                                              notes 55:21 56:3,6
     needed 129:10 141:5 142:24 143:11,


                                                    WILCOX & FETZER                                         Index: monies–obtained
                                           (302) 655-0477· |· WWW.WILFET.COM

                                                        A-1640
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 278 of 290 PageID #: 9187

                                      Bankruptcy Hearing - October 15, 2020                                                           ·

     occasion 126:11,12                       190:1,9 219:14                                 overseeing 226:15
     occasionally 96:2                       Operator 6:13                                   overseen 174:1
     occupational 232:16,24                  opinions 236:3                                  oversees 174:3
     occur 32:4 85:15 126:10 181:5 185:3     opponents 250:13                                oversight 122:8 158:24 190:5
                                                                                              207:22,24
     occurred 28:24 29:2 88:20 89:17         opportunity 28:22 154:11,24 169:16
      108:12,13 158:4 164:16 169:13                                                          owned 71:12 160:18
                                             opposed 107:7
      245:17
                                                                                             owns 71:8
                                             optimization 49:6 99:5 104:17
     occurrence 189:24
                                              111:10,24 113:5,8 114:17
     occurring 125:24 176:2 245:9                                                                              P
                                             option 70:20
     occurs 33:24 190:7 245:10
                                             options 236:9                                   paid 14:9 17:12,19 27:2 59:23 84:24
     October 202:22                                                                           85:1 165:19 208:4
                                             oral 29:18
     odd 5:6,24                                      Bankruptcy Hearing - October 15, 2020
                                                                                             pain 38:3
                                             oranges 65:9
     off-site 67:21 217:21                                                                   paint 247:11,13
                                             ordeal 237:2
     offer 61:21 159:8 230:5                                                                 pandemic 176:22
                                             order 9:17 12:2 13:11 15:22 18:24
     offered 183:17                           35:16 76:19 90:24 139:6,7 180:12               pants 124:8
                                              181:14 185:5 186:2 200:5,7,10,20
     offers 62:2                                                                             paper 11:15 43:4 95:7 119:13 172:12
                                              201:6,10,22 202:5,13 203:6,9,13,14,
     offhand 151:17                           16,24 204:14 205:4 216:17 217:20               papers 80:16 233:20 234:1,5
                                              219:10 220:17 243:10 245:12
     office 94:19,20 119:1 223:5 226:19                                                      parade 85:12
                                             ordered 176:17,23 199:1,3 200:14
     officer 45:3,6 56:21,23 57:2,4 71:17,    201:9 209:7 217:22                             paragraph 101:13 111:3,6,18
      22                                                                                      112:23 113:4 117:22 118:2 158:18
                                             orders 200:2 201:4,14 202:23 203:8               178:4 184:5 205:1 219:2 220:22
     officers 50:19
                                             ordinary 29:23     WILCOX & FETZER
                                                                                             pardon 182:4
     official 217:16 218:6                             (302) 655-0477· |· WWW.WILFET.COM




                                             org 71:11                                       parse 110:9
     officials 29:22 177:20,21
                                             organ 240:20                                    part 28:4 44:6 45:16 60:5 122:6
     offsite 194:2
                                             organic 136:19                                   156:5 176:2 184:8 186:19 227:22
     on-site 31:20 146:2 174:21 217:21                                                        232:18
                                             organization 103:8
     one-question 220:13                                                                     partially 76:9
                                             original 89:3 107:4
     ongoing 125:19 138:24 187:7,12                                                          participants 6:7 95:8
      190:2,9 207:22                         originally 142:5
                                                                                             participate 20:22 21:1,3 22:13
     open 69:15 140:6 158:13 181:7           outbreak 176:22                                  212:14
      182:1,4
                                             outbursts 244:11                                participated 21:19
     opening 11:7 179:19,24
                                             outcome 103:7                                   participating 8:13,15 171:21
     openings 179:15,16
                                             outer 169:13                                    participation 123:20
     operate 91:19 144:22 146:16,17
                                             outlets 177:19                                  parties 11:2 13:13 14:5,23 18:6,10,
      150:4 159:24 160:21 212:3
                                             overflow 151:6 160:10                            12 21:1 24:11 27:6 50:3 51:8,22 52:7,
     operated 14:21 160:18,20 161:1                                                           13,17,18,24 53:12,17,23 70:21 73:3
      175:11                                 overload 252:19                                  74:21 77:14 81:7 89:4 100:16,21
     operating 64:2 65:19 91:1 145:9         overnight 12:13                                  101:5 108:5 180:24 220:4,9 251:19
      177:7 180:9                                                                            parties' 13:16
                                             overrule 87:7
     operation 186:19                                                                        partner 40:11
                                             Overruled 52:1 79:15 130:4 134:3
     operations 52:19 137:7 138:5                                                            partners 10:17
                                             oversee 174:10,12
      158:24 164:24 165:12 176:1 187:10



                                                   WILCOX & FETZER                                     Index: occasion–partners
                                          (302) 655-0477· |· WWW.WILFET.COM

                                                     A-1641
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 279 of 290 PageID #: 9188

                                       Bankruptcy Hearing - October 15, 2020                                                          ·

     parts 243:5                               percentage 58:6                                 picture 90:7
     party 78:11 86:21 96:10 97:15 128:9       perfect 11:10                                   piece 28:2
      229:3
                                               perfectly 155:12 159:4                          pilot 141:18
     pass 14:15
                                               perform 75:13 84:17 217:23                      pivot 69:7
     passed 59:8
                                               performed 227:5                                 place 69:14 82:3 89:2 90:23 156:10
     passive 227:23                                                                             157:7 162:8,9,10 183:18 211:14
                                               perimeter 126:9 127:3 146:17,24
     past 89:11 124:23 133:9 148:4,17           160:15 164:12 168:19 169:6,13                  places 149:23 239:21
      161:20 208:12,16 218:15 221:3
                                               period 28:24 46:3 130:20 162:24                 plain 79:13
      245:24
                                                164:15 201:5 207:20 212:21 213:2,20
                                                                                               plan 10:23 12:11,12 14:9,16,21
     patch 164:5
                                               peripheral 240:22                                15:11,21 16:21 17:23 18:8,23 19:19,
     path 106:14 180:6                                                                          20,21 20:11,19 22:21,23 23:11,16,21
                                               permanent 140:13 173:24 186:19,20
                                                                                                36:24 46:17 47:15,19 48:9,20 53:18
     pattern 248:12
                                               permission 40:17 43:19,23 117:17
                                                       Bankruptcy Hearing - October 15, 2020    58:4,10 59:10 62:24 63:2,14,19 65:3
     Paul 10:17 92:12 93:16 114:4               118:9 172:17 173:10                             67:5,11,16,23 68:21 69:5,8,22 70:2,
                                                                                                16 74:2 76:18,22 78:18 79:14 83:23
     pause 19:3 22:23                          permit 128:16                                    84:4 88:4 101:8 103:3,7 122:4,5,7
     pave 24:3                                 permitted 15:1,5,17 16:15 127:4                  136:7 138:14 140:10 193:15,17,18
                                                164:14,18 184:17 185:4 186:10                   194:8,12,19 198:22 199:19 202:15
     pay 14:10 15:17 16:4 18:21 19:24                                                           206:24 212:16 213:21 215:19,21,22
                                                226:11
      30:22 72:3,19 110:14 159:14,15                                                            216:4 251:4,14
                                               permitting 226:10
     paying 91:13 160:16                                                                       plan's 23:24
                                               Perry 222:13,20
     payment 12:21 24:1 73:15 74:2,8,12                                                        plant 138:5 149:4,11,12,16 150:3,6,
                                               person 43:14 98:7 123:16 129:18                  24 152:3 156:9 158:13 160:24 161:1,
     payments 13:20 14:24 15:20 16:14,
                                                223:21 232:1 237:6 238:10                       4,6 167:9,11 178:7 179:4,5 184:10
      17,21 82:20,21
                                               personal 24:13,21 31:12 126:12,14                205:9
     PBGC 19:19,24 20:5,14,16 22:9,10,
                                                128:7,14          WILCOX & FETZER
                                                                                               play 49:1 249:23
      12,17,20 23:1,4,10,14,18,24 24:1,5,                (302) 655-0477· |· WWW.WILFET.COM




      22 25:9,10                               personally 190:24 234:23                        playing 249:2
     Pediatric 234:17                          personnel 122:8 129:5 167:8                     pleased 10:20 23:11 26:10
     pediatricians 234:20                      perspective 84:9 181:22                         podium 29:3
     Pediatrics 239:17,18                      pertaining 127:13                               point 23:22 32:11 59:21 65:10 66:12,
     peer 234:5                                Peter 238:2,3 250:24 251:1                       14 73:7,20 160:9 161:15 164:17
                                                                                                194:3 203:19 238:7,12
     Pelu 38:2                                 PGBC's 21:22
                                                                                               pointed 217:9
     Peluchiwski 37:18 38:22                   ph 24:16,17 26:18
                                                                                               pointing 220:21
     Peluchiwski's 37:20 38:2                  phase 62:23 63:13,18,19,21 65:3,17,
                                                24 121:9,11 163:1 184:6,14,23                  points 94:17
     pending 34:6 236:16
                                                189:13 228:11                                  poison 240:19 244:24
     Pension 23:7
                                               phases 63:15,16 185:3                           poisoned 178:19
     people 5:5 6:1 8:11 9:18 26:1 38:4
                                               phone 8:4,6,8,9,11 36:16 37:4 39:4              poisoning 247:7
      71:18 75:5 98:2,4 116:16,17 123:17
                                                40:22 42:1 95:23 98:5,9
      137:2 141:14 147:22 168:24 177:14                                                        Poli 188:15,18
      178:14,19 180:6,7 181:14,16 183:10       phones 16:11 98:2,10
      200:7 211:9,14,16 216:6,13 228:3                                                         policy 90:23 91:13,14
                                               phrase 178:10
      241:18 243:20 245:3,18 248:20
                                                                                               political 147:21
      252:18                                   physical 249:23
                                                                                               pollutants 149:1
     percent 55:20 56:2,5 110:5 211:17,        pick 248:10
      19,24                                                                                    pollution 144:22 233:16
                                               picks 248:16



                                                     WILCOX & FETZER                                          Index: parts–pollution
                                            (302) 655-0477· |· WWW.WILFET.COM

                                                       A-1642
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 280 of 290 PageID #: 9189

                                    Bankruptcy Hearing - October 15, 2020                                                               ·

     pool 151:1,7 160:6                       prepared 130:10,15 172:24 185:8                   proceeding 7:22
                                               210:3
     poor 31:3                                                                                  proceedings 224:21
                                              preparing 51:1 174:23 235:17 236:2
     pop 7:6                                                                                    proceeds 21:11
                                               239:5
     populated 177:9                                                                            process 24:21 25:12 27:19 28:8
                                              present 35:16 38:10 40:11 123:23
                                                                                                 29:13 61:24 69:15 133:7 150:20
     portion 74:16 139:15 161:5                153:6,12 154:6 157:2 201:3 218:22
                                                                                                 176:3 183:4 185:2 200:5,6,8,12 201:8
                                               219:2,8,23 227:24
     portions 135:9                                                                              202:4 203:9,10,11 208:1,2,3 219:19
                                              presentation 32:9 253:3                            243:6 246:13
     pose 158:12 162:11
                                              presented 234:2                                   processing 138:4
     poses 178:7 179:5
                                              presenting 10:19 194:8                            production 175:15 179:8
     position 173:24
                                              presents 151:22 158:20 211:17                     professional 17:7 45:21,23 46:9
     positions 226:6
                                                                                                 88:12,24 121:5 188:23 225:24
                                              preserve 69:3 89:3
     possibility 30:23 31:17 75:5 182:16                Bankruptcy Hearing - October 15, 2020   professionalism 253:8
      210:1                                   preserved 13:18 18:13
                                                                                                professionally 167:14 226:2
     possibly 99:22 211:11                    press 236:8 238:18
                                                                                                professionals 46:16 47:16
     post 15:3 72:4 159:13,20                 pressure 76:8 103:17 145:17 147:1,
                                               12,13 148:3 159:23 163:13,20 241:20              professor 233:7
     posted 84:18
                                              prestigious 239:13                                professors 177:18
     potential 19:18 46:15 49:21 51:6,7,
      11 52:21,23 53:14,24 108:4 112:3        pretty 24:21 28:11 184:14                         proffer 40:18 94:4,5
      190:5 192:7 193:3,7 194:4 195:22
                                              prevent 31:21 76:4 83:3 97:10,13                  profits 91:1
      197:19 206:22 208:11 209:3 217:12,
                                               139:8 145:17,24
      21 218:9                                                                                  program 174:7,10 226:9,13 239:12
                                              prevented 76:1
     potentially 31:19 32:3 135:11 156:4                                                        programs 232:20
      160:11 192:7 209:6 212:12               Prevention 239:10
                                                                   WILCOX & FETZER
                                                                                                progress 28:9
     power 127:15 159:22                      preventive 232:16
                                                          (302) 655-0477· |· WWW.WILFET.COM


                                                                                                project 62:9 65:14,18 66:15 120:18
     powered 124:15                           previous 105:2                                     123:20 127:20 133:9 226:14
     PPE 124:7                                previously 228:2 231:11                           project-related 62:22 63:3,12 65:1
     practice 232:23 233:2                    pricing 129:8                                     projected 13:22 62:21 65:19
     practices 233:15                         primarily 243:12                                  projection 46:9 63:10
     practicing 121:1                         primary 249:7                                     Projects 226:19
     pre-petition 208:5                       Prime 35:20                                       prominently 175:23
     predominantly 166:24                     principal 101:23 233:5                            promise 252:13
     prefer 133:3 253:12,13,17                principle 26:11 75:23                             promoted 226:17 227:2
     pregnancy 246:17                         prior 33:10 125:6 129:17,22 189:16                promptly 169:5
                                               190:10
     prejudiced 13:6                                                                            properties 16:1 101:17 174:12
                                              priority 14:8 15:16 20:9 55:21 56:3
     prejudicial 36:23                                                                          property 15:24 33:6 60:20 61:7,21
                                               59:4 101:24 196:24
                                                                                                 62:6,11 64:23 71:2,3,5,20 72:7,11
     prem 91:13
                                              pro 22:5 58:14,20,21                               73:4 74:1,5 76:22 81:8 84:23 86:14
     premised 159:5                                                                              101:16 122:22 130:22 131:8 146:17
                                              problem 6:17 7:3,19 14:22 42:2
                                                                                                 157:11 161:10 165:10 174:11 211:13,
     premises 124:5,21 125:2                   133:21 237:22 238:23 253:20
                                                                                                 22 227:6
     premiums 85:1 91:14                      problems 6:23 9:8,20 241:3,4
                                                                                                proponents 88:4
     preparation 235:24                       proceed 94:4 95:15 119:21 232:8
                                                                                                proposal 129:10
                                               238:24
     prepare 127:9 182:17


                                                    WILCOX & FETZER                                            Index: pool–proposal
                                           (302) 655-0477· |· WWW.WILFET.COM

                                                        A-1643
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 281 of 290 PageID #: 9190

                                      Bankruptcy Hearing - October 15, 2020                                                            ·

     propose 251:15                           putting 26:12 101:19                              rates 244:14
     proposed 15:22 30:21 180:19              puzzling 79:2                                     reach 23:14 60:8 100:19 103:17
     prosecuted 90:17                                                                           reached 23:10 60:17 98:23 127:17,
                                                                                     Q           21 129:1,7 182:19 183:5 247:20
     prospective 241:10
                                                                                                reaches 150:9
     protect 32:2 140:14 177:16 206:5         qualified 69:17
      207:6 210:15 211:14,20 217:20                                                             reaching 109:13
                                              quality 97:15 142:12 233:15
     protected 33:11                                                                            reaction 30:16 228:4
                                              quantified 242:2
     protecting 156:15 181:12                                                                   reactivate 9:7
                                              question 16:13 50:14 51:16 53:5
     protection 126:3 158:1 182:1              58:17 62:14 68:15,18 72:1 73:21                  read 11:11 42:23 95:3 111:17 115:16
                                               74:6,18 75:17 79:8,18 80:21,22 83:19              119:8 162:3 172:6 221:1,7 223:18
     protections 182:10
                                               89:15 91:4 94:7 105:21 108:15                     231:22
     protectiveness 228:4                      111:20,21 112:11 115:1 128:12,17,24              reading 220:24 221:4
     provide 27:3 33:14 84:13 128:15           131:2 132:7 134:7 168:18 185:16
                                                        Bankruptcy Hearing - October 15, 2020



                                               197:2,10 201:2,13,19,24 202:8,9,21               ready 117:10 169:1
      131:10,13 193:21 194:15 198:21
                                               203:4,22 206:1,19 213:10,15 236:16               real 170:3 229:7 249:18
     provided 15:21 64:19 65:6 73:3 75:9       242:20,21 254:12
      91:15 100:11,12 101:14,18 226:23                                                          realized 224:14
                                              questioned 217:8
     providing 81:17 91:12 101:7 103:2                                                          reallocation 21:22 22:9
                                              questions 19:4,7 22:24 32:10 36:10
     provision 18:23                           37:14 38:14 40:7 71:18 85:10 88:3,12             reason 36:23 53:3,4 85:14 91:16
                                               89:24 90:7 91:23 104:2,8 113:23                   96:6 106:19 130:17,19 131:9 133:12,
     provisions 54:24
                                               134:15 163:2 168:4,7,8 169:17                     13 158:10 202:8,10 220:14
     public 28:23 29:13,18,24 33:21            187:15 195:16 205:18 216:20 218:17
                                                                                                reasonable 155:12
      150:12 158:20 177:11,13,19 178:22        229:6 249:12
      180:17 181:13,21 182:10 194:1                                                             recall 50:5,8 52:20 55:8,9,22,23
      209:18 218:24 221:12 232:19 233:6,
                                              quick 134:20 228:3                                 56:20 58:2 63:20 75:14 78:21,24
      9,14                                    quicker 213:24       WILCOX & FETZER
                                                          (302) 655-0477· |· WWW.WILFET.COM
                                                                                                 85:11 88:11 89:9 106:8 153:15,16
                                                                                                 163:1 188:12 218:17 219:15
     publicly 178:21                          quickly 81:6 143:6 168:23,24 183:23
                                               214:12                                           receive 21:13 23:24 29:14 42:24
     published 233:22,24 234:4 239:19
                                                                                                 47:14,17 58:10 73:17 119:9 185:17
     pull 145:13 192:21                       quote 158:18                                       219:13,17
                                              quotient 243:13                                   received 21:14 22:3 29:17 44:24
     purchase 11:22 12:5,23 17:1,23
                                                                                                 61:24 69:17,19 163:14 177:12 196:6
     purchased 69:13
                                                                                     R          receives 185:20
     pure 65:23 128:9
                                              radical 18:4                                      receiving 100:17 101:6
     purport 31:11
                                              rafters 167:1                                     recent 63:10 235:22 244:2
     purported 55:1 60:24 68:20
                                              rain 182:8,9                                      recently 123:4 227:4
     purpose 37:6 48:11 57:7 68:9,12
      77:10 84:10,12 150:6 226:21 252:14      rainwater 150:9 151:2                             receptive 253:23
     purposes 44:5                            raised 31:8,12 89:7 90:5                          recess 92:19,23 117:1 170:23 171:5,
                                                                                                 6 237:20
     pursuant 14:9                            raises 251:24
                                                                                                recognize 9:23 158:11
     pursue 105:11                            ran 69:15 165:7
                                                                                                recollection 46:1,11 47:4,20 49:19
     pursuing 97:11                           range 13:24                                        51:4,10 52:9 53:7 62:20 71:11 74:14
     push 116:13 253:16                       ranging 233:15                                     80:2 107:10 114:13

     put 9:23 40:19 52:11 90:23 93:19         rata 22:5 58:14,21                                recommend 165:13
      139:10 148:2 155:16 194:7 196:21
                                              rate 214:1 216:12                                 reconciled 13:6
      245:8 248:10 249:3




                                                    WILCOX & FETZER                                     Index: propose–reconciled
                                           (302) 655-0477· |· WWW.WILFET.COM

                                                        A-1644
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 282 of 290 PageID #: 9191

                                       Bankruptcy Hearing - October 15, 2020                                                         ·

     reconciliation 13:7                      207:17                                            165:6 236:15
     reconnect 7:8                           reimbursements 207:19,23 208:4                    remobilize 246:18
     reconvene 116:12 254:13                 reinforce 144:9                                   remobilized 246:19
     record 34:11 38:9 44:6 102:1 236:7      reinforced 144:16                                 remotely 7:22
     recording 5:1 236:6,8                   reject 33:17,20 199:21                            removal 75:16 228:13,15
     records 122:18                          rejected 33:23                                    remove 57:11 75:6 85:16 184:20
                                                                                                248:19
     recoveries 24:6                         rejection 34:6
                                                                                               removed 75:21 103:21 139:4 159:9
     recross 90:2 115:10 167:21 168:5        rejoin 6:4 237:18
      220:13                                                                                   renting 157:3
                                             relate 17:4 243:24
     recurrent 46:8                                                                            repair 141:5 158:3 163:23
                                             related 13:3 15:2 16:21 53:1 65:18,
     recycling 138:4 175:11                   19 66:10,15 67:1 78:8 82:22 174:21               repaired 142:24 143:5 164:16 181:8,
                                                       Bankruptcy Hearing - October 15, 2020    11
     Redding 28:7,18                         relates 16:15 18:9 20:17
                                                                                               repairs 141:8
     redirect 82:12 88:3 90:1,5 91:22        relating 52:8 80:1
      114:3 115:7,9 162:16 167:18,23                                                           repeat 51:15 52:3 79:17 91:3 108:15
                                             relation 17:9
      169:19 216:23                                                                             112:11
                                             relationship 183:9,24
     reduce 218:3                                                                              rephrase 131:3
                                             release 20:1 23:19 54:6 76:17 77:4,
     reduced 241:18                                                                            replace 146:8
                                              11,15,17 78:4,5 79:22 101:15 180:1
     reenter 170:2 222:5                      209:19,20 218:14,21 221:13,14                    report 10:21 26:10 63:2 166:8
                                                                                                247:16,18,23
     refer 16:20 20:23 43:3 95:6 107:23      released 53:17,23 100:21 169:4
      111:7,22 112:3                          172:9 222:5 229:7 249:17                         reported 19:17 66:21
     reference 73:19 101:11                  releases 19:20 23:20 48:8,20,23                   reporting 62:20
                                              49:1,2 77:2,20,24 78:7,10,23 79:9,23,
     referenced 99:7 103:13 179:14                                WILCOX & FETZER              reports 234:1
                                              24 80:4,6 100:13,16,17 101:6 102:7
                                                         (302) 655-0477· |· WWW.WILFET.COM




     referred 102:2 139:18 145:1 163:4        103:2 161:10 187:7,8 205:8                       represent 66:14 178:13
      165:22
                                             releasing 78:11 180:15                            representative 129:6
     referring 152:17 190:9 191:19
                                             relied 236:5 239:5,7                              representatives 26:17,20 27:15,18
      194:21 205:12 208:14,19
                                                                                                29:21
                                             relief 109:7
     refinancing 104:22 105:14 106:1
                                                                                               represented 12:18 28:6 186:13
                                             religious 177:17
     reflected 234:9
                                                                                               represents 58:14 65:22 180:5 185:6
                                             rely 99:3 100:10 180:23 236:3
     reflective 124:9                                                                           187:11
                                             remain 35:15 223:11 228:18
     refuse 132:12                                                                             reproductive 240:23
                                             remainder 86:9
     refused 176:14 206:23 209:6                                                               Request 10:22
                                             remaining 48:2 65:7 71:17 89:4
     regard 99:17                                                                              requested 130:13 207:24
                                              249:1
     regular 126:11 234:3                                                                      requesting 129:8
                                             remains 175:5
     regularly 46:7 189:14                                                                     require 8:16 157:8 178:17 181:13
                                             remarks 251:12,22
                                                                                                193:21 206:9
     regulation 81:11
                                             remediate 62:10
                                                                                               required 76:17,19 77:19,23 84:17
     regulations 81:5
                                             remediated 62:6 217:20                             91:18 126:2,4 139:10 144:22 148:7
     regulator 161:2                                                                            150:3 151:22 156:8 177:3 181:1
                                             remediation 15:23 31:20 64:3,22
                                                                                                202:4 205:7
     regulatory 81:19 189:5                   66:3,10 84:22,23 120:16 126:19
                                              190:7,11 199:21 207:3 212:4 213:21               requirement 125:7 175:3 176:10
     reimburse 17:18
                                             remember 8:5,10 9:1 47:8,10 50:14                 requirements 189:6
     reimbursement 17:22 206:15               64:6,7 142:18,21,22 143:2 163:6


                                                   WILCOX & FETZER        Index: reconciliation–requirements
                                          (302) 655-0477· |· WWW.WILFET.COM

                                                       A-1645
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 283 of 290 PageID #: 9192

                                       Bankruptcy Hearing - October 15, 2020                                                          ·

     requires 141:2,4                          restarting 176:18                               roof 139:3,6 141:11 187:3
     research 233:20,23 236:4 239:6            restate 79:8                                    room 5:23 6:2,8,10,12 7:6,8 9:4
      244:1 245:6                                                                               42:15 94:22,24 119:4 155:7,8,10
                                               Restoration 174:7 226:13
                                                                                                168:11 172:2 223:8 231:16,19 238:17
     researcher 233:11,13
                                               restrictions 30:3 81:19
                                                                                               rough 45:1
     reserve 14:11,19 32:6 251:22
                                               restructuring 45:2,6 96:11,20,24
                                                                                               roughly 185:13 188:24
     residencies 237:1
                                               result 31:2 89:1 103:17 113:13 175:6
                                                                                               round 214:23
     residency 232:20 236:23                    187:10 227:12 245:13
                                                                                               Roy 40:18 42:4
     resident 121:9 129:8 132:14 134:2         resulted 103:6 163:12
                                                                                               ruled 204:6,8
     residents 156:16                          resulting 241:17
                                                                                               rules 7:15
     resides 179:10                            results 126:22 152:19 196:3 197:5,
                                                15 218:3,10                                    ruling 131:12 132:15
     resolution 19:2,11 20:2 22:19 24:4
      25:15 200:5,8 201:7 202:4 203:11         resume 130:15
                                                       Bankruptcy Hearing - October 15, 2020   run 162:11 165:1 215:8
     resolve 9:9,10 20:17 28:18 35:2           retained 17:10                                  running 157:13,22
     resolved 12:10,16 13:14 19:18             retaped 144:15                                  Ryan 5:21,22
      20:11,19 25:8 28:13 34:12 36:21
                                               retiree 16:16 26:9,22 27:20
     resolves 26:14                                                                                              S
                                               retirees 26:12,22
     resort 31:5
                                               retires 27:11                                   Sacramento 171:24
     resources 69:7 72:3
                                               review 234:5 235:16,23                          safe 125:21 126:7 162:7 175:7 181:1
     respect 12:15 13:17 26:22 28:15                                                            185:14 186:5 187:1 212:24 213:4,7
                                               reviewed 152:2
      31:13 81:7,10 98:14 99:4 100:11                                                           240:16 244:19
      108:20 111:9,23 112:23 113:5 122:4       revised 13:10
      164:7 206:16 208:9                                                                       safeguards 162:8
                                               revoked 58:1
     respirator 124:16,18,20 125:3,12,21
                                                                  WILCOX & FETZER
                                                         (302) 655-0477· |· WWW.WILFET.COM     safely 176:5,10
      139:24
                                               Richterschmidt 26:18
                                                                                               safety 75:19 120:15 124:9,10 133:20
     respirators 155:14,19                     Ridgefield 42:12                                 137:8 156:8,15,21 158:8,11,21
                                               rightfully 18:15                                 181:22
     respiratory 126:2,3
                                               rights 13:17 18:13 31:13 75:15                  Safrets 24:15
     respond 89:6 176:12 251:15
                                                77:12,16 203:15 208:3                          sale 28:4 69:9
     responded 198:1,5
                                               Riley 47:5,24                                   sales 61:24
     responds 200:22
                                               ringing 76:14                                   sample 127:3 165:23,24 195:2,7
     response 30:15 31:1,18,24 86:9,18                                                          197:14
      132:4 198:15 201:15 202:19 253:15
                                               rip 181:6
                                               risk 70:12 126:1 144:5 151:22 153:6             samplers 164:13
     responsibilities 75:13 174:8
                                                178:8,10,14 179:6 180:20 184:9,12              samples 126:9 152:11 155:2 164:12
     responsibility 20:13 72:13 84:20           185:7 213:13 227:24 241:20,22                   195:17,20 196:1,6,14 197:1,8,17
      166:14,15,16 178:21 181:19                242:15
                                                                                               sampling 122:5,6 152:9 166:19,20
     responsible 75:12 78:2 146:11             risks 153:3 179:1 185:22 186:8                   196:18,23
      166:13 180:23                             213:14 227:14
                                                                                               San 231:13 233:8
     responsive 203:22                         River 151:10
                                                                                               sanitary 150:13
     rest 15:18 48:3 68:22 69:1,23 70:10,      rivers 160:12
      16 101:20 116:13 170:11 223:14                                                           Santa 179:21
      228:12
                                               Robinson 36:14,16 37:4,13,14
                                                                                               satisfied 13:1 73:16,17 74:3,7,8,9,
     restart 176:18                            Robinson's 36:18 37:9                            13,14 130:3

     restarted 176:15                          role 49:1 50:24 121:9,24 127:7                  satisfy 128:18
                                                175:20 227:3 233:9,12


                                                     WILCOX & FETZER                                         Index: requires–satisfy
                                            (302) 655-0477· |· WWW.WILFET.COM

                                                       A-1646
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 284 of 290 PageID #: 9193

                                    Bankruptcy Hearing - October 15, 2020                                                            ·

     scaffolding 137:15 141:18               separate 199:20                                 sidewalk 248:15,16
     scenario 73:12,14 228:7                 separation 163:16                               sidewalks 149:6,9,22 151:8 160:11
                                                                                              161:13
     schedule 252:19                         September 174:1
                                                                                             signed 14:6 60:2,5 127:19 156:19
     schedules 51:2                          sequestered 246:14
                                                                                             significant 142:23 157:8 163:5,9,11,
     school 244:13                           servant 177:13
                                                                                              21 164:9,19 169:4 175:13 177:5
     Sci 188:15,18                           servants 178:22                                  179:14,16 181:24 182:9 242:19
                                                                                              247:22 249:4
     science 147:19,21 225:23                served 45:5 56:18 57:2 121:8
                                                                                             significantly 178:1 245:18 246:6
     scientific 234:2 235:5 236:4 239:6      services 32:23 33:4,14 73:2 81:17,
      244:21                                  24 84:17 127:23 129:9 130:15 131:14            Silly 206:1
                                              133:3 247:6
     scientist 147:16                                                                        similar 25:9 226:15
                                             set 227:8
     scientists 147:22                                                                       simple 202:9
                                             settle 89:6
                                                     Bankruptcy Hearing - October 15, 2020

     scope 49:20 97:15 105:17                                                                simply 22:16 69:9 86:9 87:4 158:13
                                             settlement 11:22 12:6 15:12 16:2,16              219:21
     scores 245:15
                                              20:16 23:10,14 24:1,18 26:9,11 27:20
                                                                                             Singh 5:8,12,15,16 6:16 7:14 10:10,
     screen 8:17 43:20 95:7 110:12,16         29:16 30:22 31:11 53:22 60:3,6,8
                                                                                              11,12,16 11:13 16:9,12 19:10,16
      135:12,20                               74:16 77:22,23 88:21 89:4
                                                                                              23:9,18 24:7,14 25:7,10 26:6,7 28:1
     screening 151:14,18,20 153:2,11         settlements 89:16                                32:15,21 34:10,11 35:5 36:12 37:16
      154:6 155:22                                                                            38:18,24 39:10,16,20 40:9 251:5,6
                                             settles 248:22                                   254:4,5,9
     screens 8:15
                                             settling 74:21                                  single 55:10 78:2 194:18 211:12
     seam 163:16 164:1                                                                        238:10
                                             several-week 158:22
     seams 144:14                                                                            sip 248:6
                                             severance 28:10
     seat 110:14                                                                             sir 24:23 29:8 38:21 39:24 40:8
                                             sewer 150:12,14,22 WILCOX & FETZER

     section 19:20 23:15,20 206:9 218:20               (302) 655-0477· |· WWW.WILFET.COM
                                                                                              42:15,20,22 46:17 47:3,15 54:12
                                             share 16:3,5 21:6 22:5 43:19 58:14,              55:7,14 56:3 59:24 60:3,12 62:7
      220:16
                                              21 110:11 135:11,20 193:23                      63:15,23 64:5 68:6 72:23 73:24 77:7
     secure 181:1                                                                             78:13 80:21 89:11,15 90:22 92:15
                                             shared 98:20,21
     secured 54:15 55:2 61:5,15,16,19                                                         94:18,22 97:17 98:10,16 102:12,14,
                                             shelves 167:1                                    17 103:4,12,14,20 105:22 109:24
      158:19
                                             shirt 124:8,9                                    110:19 111:14 118:24 119:4 171:22
     seek 69:9 206:15                                                                         172:2,20 222:16 223:4,8 224:1
                                             shoes 248:17,19                                  227:11,16 229:9
     seeking 18:7 156:4 207:16,19
                                             short 92:19 93:19 118:10 168:12                 sit 133:19 210:8,17,20
     seeks 31:15
                                              170:23 171:5 173:11 195:16 224:14
     seeps 186:15                             237:20                                         site 33:12 34:3 72:4 75:20 76:1 81:17
                                                                                              82:22 83:3 120:15 121:7,16,22 122:1,
     segment 138:20,23 139:3,11 140:4,       shortened 244:5                                  9,10,14,16 123:4,5,6,18,23 124:3,5,
      9,14 142:5,6 143:21,22                                                                  24 126:17 127:7,10,20 128:6 130:11
                                             shortfall 17:16 18:3
     segments 138:16                                                                          131:11 132:18 133:14,18 134:2,8
                                             shortly 176:23 200:14                            136:7,11,14 137:2,9,13,24 139:9
     seizures 245:4                                                                           140:14,23 143:9,11 144:23 146:11
                                             show 18:20 132:12 135:9
     send 200:19 207:16                                                                       148:8,12,14,17,19,21,24 149:12,23
                                             showed 152:3,19 248:1,3                          150:4,9,17 151:1,13,22 154:8 156:4
     senior 120:18 123:13 226:18                                                              157:2,7 158:17,18,19 160:3,14
                                             showing 6:7
     sense 215:15 216:5                                                                       161:16 162:7 164:14 167:14 169:1
                                             shown 138:9 241:15 245:7                         174:6,19 175:9,17,19 177:3 178:13,
     sentence 111:11,13 180:18 183:13                                                         15,16 179:2 180:4,7,11,23 181:1
                                             shuttered 138:5
      193:4 194:22 217:10                                                                     182:3,8 183:15 184:1,18 185:5,23
                                             side 17:4 250:2,9                                186:7,17 187:10 189:18 190:1,4,7,12,
     sentences 111:6,22 117:21 118:2
                                                                                              24 191:8,14,15,24 194:1 196:23



                                                   WILCOX & FETZER                                         Index: scaffolding–site
                                          (302) 655-0477· |· WWW.WILFET.COM

                                                     A-1647
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 285 of 290 PageID #: 9194

                                     Bankruptcy Hearing - October 15, 2020                                                          ·

      206:5 207:12,15 209:21 210:1,8         south 142:12 161:8                              spring 152:16
      212:5,6,21,24 213:7,8,12,14,19
                                             southeast 161:9                                 stable 14:16 158:19 185:14 186:3,5
      214:3,19,20 215:6,13 216:1,7,10,15
                                                                                              212:24 213:7 227:17,19,22 228:7
      217:18 218:17,22 219:21 221:15         span 244:5
      226:12,15 227:15,17,19,20,22 228:1,                                                    staff 126:13,14 143:8,10 146:3,10
                                             speak 34:24 35:1
      14,16,17                                                                                147:1 148:4 177:4 189:10 198:12
     sites 176:8 177:6 191:3 226:16 227:1    SPEAKER 5:1 6:3,22,24 97:20
                                                                                             stairs 167:2
                                              107:19 170:16,19 238:8,15 250:16,
     sitting 88:19 103:1                      18,20                                          stand 11:3 116:18 229:14
     situation 9:14 10:7 24:10 27:10 30:9    speakerphone 8:8                                standardized 226:9,11
      31:3 72:9,11 110:8 183:23 210:10
      211:18 219:24 238:10
                                             SPEAKERS 254:18                                 standby 67:13 74:11 84:7 85:4,6
                                                                                              90:16,20
                                             speaking 8:5,6 22:4
     situations 214:10
                                                                                             stands 218:12
     six-month 218:2                         special 48:10 50:17,21 57:5,7,9,11,
                                              15,18,23 87:13 102:8,10,15,18 105:4,
                                                     Bankruptcy Hearing - October 15, 2020
                                                                                             start 6:14 11:1,18 12:17 86:7 93:23
     Sixteen 121:2                            17 226:18                                       94:16 127:23 174:14 199:3 200:11
                                                                                              252:6,18,24 253:14,17 254:14
     sizable 86:12                           specialization 232:13
                                                                                             started 7:10 42:9 43:16 81:15 144:9
     size 58:24 179:15                       specialized 81:2 163:24 191:2,16
                                                                                              209:12 224:3
     sizes 143:18                            specially 167:12
                                                                                             starting 111:11 214:6
     slash 68:22                             Specialty 234:18
                                                                                             starts 13:4 111:15
     small 163:15,18 248:16                  specific 51:11,18,19,21 52:6,20
                                                                                             state 5:22 25:8 60:9 72:13,16,18,20
                                              53:8,20 54:2 63:20 66:1,2,18 68:9
     smaller 163:22                                                                           73:6 74:22 84:14,19 85:21 96:15
                                              81:10 90:19 112:18 192:18 228:5
                                                                                              97:6,10 100:4,7 120:23 175:4 176:6,
     smoke 233:16                             241:4
                                                                                              21 177:7,15 183:20 184:6 219:4,6,24
     smooth 219:20                           specifically 52:22 53:2,4,15 55:8                221:20 233:1
                                              60:4 66:10 75:14 78:14,21 80:8,10
     soil 122:6 151:15 247:12,21 248:9                          WILCOX & FETZER              state-elected 177:20
                                              96:14 112:21 113:1,3,10,12,15
                                                       (302) 655-0477· |· WWW.WILFET.COM




     sole 48:17 97:1                          167:24                                         stated 158:6 178:6
     Solomon 229:11,15,18 230:6 231:4,       specu 132:6                                     statement 64:7,20 178:4 179:4
      9,10,13,17 232:6,12 233:4 236:10,14,                                                    184:5 218:4,20 225:7
                                             speculate 83:17
      20,22 237:2,10,17 238:1,24 239:3,23
                                                                                             statements 11:7 29:18 30:5 31:7
      240:1,10 242:21 244:19 246:24          speculation 83:13 131:23 132:7
                                                                                              51:2 128:8
      249:9,17,20 252:8
                                             spelled 101:13
                                                                                             states 29:11 77:18,21 78:2 86:20
     Solomon's 162:3 230:1
                                             spend 62:10 64:4,22 65:7 68:5
                                                                                             static 8:10
     solution 22:17 26:21 69:20               156:17 233:19
                                                                                             stating 156:20
     solve 6:16                              spending 46:9 64:10 156:13,20
                                                                                             status 19:18 174:18 175:18
     Sontchi 5:4 38:5                        spent 63:12 64:2 66:3,13,14 158:7
                                              188:22,24 226:8,14                             stay 119:7 172:5 183:15 223:15
     Sontchi's 188:13
                                                                                              231:19
                                             split 251:17
     sort 9:3 20:17 26:19 85:11 243:17
                                                                                             stayed 89:16
      246:15 248:23                          SPO 226:19 227:3
                                                                                             stays 159:6 167:10,13
     sorted 237:21                           SPO's 226:21
                                                                                             steel-toed 124:8
     sorts 81:21                             spoke 250:5
                                                                                             Steelworkers 28:6
     sought 69:16 103:4                      spoken 129:19 199:12
                                                                                             STEM 147:20
     sound 56:6 62:12                        spouse 236:22 237:6
                                                                                             step 194:18 200:9
     source 247:10                           spraying 149:15 161:13 165:4
                                                                                             steps 127:8 143:11 200:11 210:3
     sources 247:11,18 248:13                spread 186:16



                                                  WILCOX & FETZER                                               Index: sites–steps
                                         (302) 655-0477· |· WWW.WILFET.COM

                                                     A-1648
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 286 of 290 PageID #: 9195

                                       Bankruptcy Hearing - October 15, 2020                                                         ·

     stipulated 135:5                          7 192:22 227:9                                   support 22:22 23:11 70:15 101:18
                                                                                                 131:10
     stipulating 14:22                        subsequent 86:24
                                                                                                supported 60:8
     stipulation 26:13 27:21 28:15            subspecialized 232:15
      134:21 156:20 200:4 201:6 202:5                                                           supporting 84:1,3 134:16
                                              substance 81:24 189:1 209:20
      203:8,16
                                               218:22 225:7 232:1                               supposed 201:7
     stir 187:6
                                              substances 31:22 136:13,17 138:10                 suppression 151:2
     stirred 125:20 156:1                      139:9 140:3 150:11 173:19 193:6
                                                                                                surety 66:24 84:8,13,18 85:1 91:17
                                               221:15 224:11 225:15,19 228:18
     stop 80:14 130:20 144:3 148:13,23                                                           212:9
      149:17 161:16 210:24 211:2              substantial 56:10 101:2 208:22
                                                                                                surface 245:12
                                               209:17 218:16,23 221:2,11 252:20
     stormwater 120:16 228:14
                                                                                                surprise 114:14 157:1
                                              substantially 180:20
     straightforward 184:15
                                                                                                surrounding 33:11 34:3 149:12,17,
                                              subsurface 136:22,23
     Strawn 12:19                                       Bankruptcy Hearing - October 15, 2020
                                                                                                 24 151:8
                                              subtle 241:17
     streets 151:9 160:11                                                                       Survey 241:14
                                              success 17:3 46:14,16,19,23 47:2,5,
     stretch 170:23                                                                             susceptible 141:21,24 244:10
                                               14
     stricken 118:2                                                                             sustainability 227:21
                                              successful 68:24
     strike 86:5 117:21 130:18 131:1                                                            swear 41:23 93:5 118:13 171:10
                                              suck 145:5
                                                                                                 222:17 229:14
     strikes 5:5
                                              suffered 108:9,18 109:2 113:12
                                                                                                switched 72:16 144:8 226:12
     striking 128:19                           235:10
                                                                                                sworn 42:6 93:10 118:18 171:15
     stronger 248:2                           suffering 234:24
                                                                                                 222:22 229:20
     strongest 241:11                         sufficient 14:18 69:7 185:21
                                                                                                system 146:4 150:12,14,15,16,20
     strucken 128:2                           suggest 34:13 149:6 183:13 251:9                   151:5 158:1 159:23 179:12,13
                                                                   WILCOX & FETZER               240:21,23
     structure 71:12 138:3 140:9,14           suggesting 215:18
                                                          (302) 655-0477· |· WWW.WILFET.COM




      179:10,11 181:7 187:1 189:5 190:16                                                        systems 32:1 165:5 240:20 246:1
                                              suggestion 128:20
      215:10
                                                                                                Szymanski 10:2
                                              suit 124:14,15 139:23
     structures 186:21,23 187:6
                                              suits 124:14
     stuck 6:9                                                                                                     T
                                              sum 24:10
     studied 247:1,14
                                              summarizes 19:1                                   takeover 158:23
     studies 235:8,20 239:22 241:8,11,15
      245:6                                   summer 127:11                                     takes 13:7 186:3 214:13 220:7,8
                                                                                                 228:3
     study 233:14 241:9                       sun 141:22
                                                                                                taking 181:17 206:16 210:2 219:20
     sub-basins 186:10,13                     sunlight 140:19                                    249:10
     subcommittee 48:6,10,17 50:1             Sunny 10:12 34:11                                 talk 34:15 55:12 191:10 210:23
      87:13 96:11,18,21,24 97:9 98:14
                                              super 55:20 101:24                                talked 87:12 150:7 151:12 164:2
      99:2,13 104:16 106:5,20 108:1 111:8,
      12,15,23 112:6,14,20 113:2,7,11         superfund 189:1                                   talking 61:11 109:14 116:20 153:24
      114:12                                                                                     163:23 208:5
                                              supervise 225:19
     subcommittee's 97:16 98:19 99:17,                                                          tape 163:24 164:1,5
      19 103:11,18 105:18 111:16
                                              supervising 174:15 225:18
                                              supervisor 227:2                                  tasks 184:8
     subject 53:23 60:9,12 78:3 110:2
      140:17 200:7 252:2                      supervisors 133:6                                 taxes 15:24 16:4

     submit 193:14 206:24 230:7               supervisory 175:20                                teaching 233:21

     submitted 46:2 93:18 117:16 173:1,       supplying 159:19                                  team 24:15 25:11 35:1 251:7,23



                                                    WILCOX & FETZER                                         Index: stipulated–team
                                           (302) 655-0477· |· WWW.WILFET.COM

                                                        A-1649
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 287 of 290 PageID #: 9196

                                        Bankruptcy Hearing - October 15, 2020                                                          ·

     tear 142:8,12,15,20,23 163:15 164:15      testify 189:12 249:10                             147:18 148:19 158:7,22 164:15 176:7
                                                                                                 177:2,5 187:14 192:3 194:7,15 201:5
     tearing 228:12                            testifying 47:8,10 119:10 129:16
                                                                                                 212:21 213:20 220:7 228:20 229:7
                                                132:8 188:5 223:16,19,22
     tears 141:12 142:4 143:5,10,12,18,                                                          233:19 236:18 238:16 239:24 242:10
      23 144:4 148:5 158:3 162:24 163:5,9,     testimony 33:8 43:13,14 48:18                     246:20 247:9 249:10,18 253:12
      11,22 164:3,7,9,11,20 168:19,23           56:24 64:15 69:21 70:1 99:8 103:13
                                                                                                times 45:5 54:10 152:24 153:1,11
      169:4,12                                  107:12,20,24 128:19 133:24 153:15
                                                                                                 154:5 155:22 203:23 204:3
                                                159:1,5,8 169:24 172:8 180:21
     technical 238:5,22
                                                214:17 222:8 223:21 231:20 232:1                timing 13:2
     technician 137:8                           252:21
                                                                                                tired 253:24
     technological 110:3                       testing 126:5,22 138:9 152:2,6
                                                                                                title 120:17 123:12 174:4 225:17
                                                166:13 196:3
     Technologies 71:7,8,10 72:2,12
                                                                                                today 10:19,21 25:5 27:22 32:8 33:8
      217:15                                   Texas 5:22
                                                                                                 64:15 69:22 70:17 83:5,10,24 88:19
     technology 237:23                         text 42:23 43:11 95:3 119:8 170:2                 94:18 118:24 131:12 132:15 134:24
                                                172:6 222:6 223:18 231:22
                                                        Bankruptcy Hearing - October 15, 2020    136:4 140:3 151:13 156:14 157:5,7
     Technology's 193:10                                                                         169:24 171:21 187:14 202:22 222:8
                                               texts 92:4 115:16
     telephone 6:20 76:13                                                                        231:12 249:11,19 252:21 253:11
                                               theoretical 105:21 108:4
     telling 64:14 73:8                                                                         toddler 249:2
                                               thing 5:18 110:23 179:23 183:7
     temporary 140:9 179:11,24 181:7                                                            told 61:17 70:14,18 81:18 103:21
                                                208:8,24 238:9
                                                                                                 105:13 106:3 198:2 207:1
     ten 9:19 28:16 45:14,15 137:2 253:5,      things 11:3 74:24 122:19 125:23
      17                                                                                        tomorrow 70:2,3 252:18 253:14
                                                127:16 133:17 164:23 165:12,15,18
                                                                                                 254:8,12,13
     tender 239:24                              182:20 228:6 234:15 236:13,19
                                                243:9,18,23 248:10                              tone 236:6
     Tenenbaum 28:22 29:3,4,6,9,10
      32:14,16                                 thinking 252:12                                  tonight 237:9 252:2
     tens 235:8                                thinks 251:7                                     top 110:16 123:12 186:3
                                               third-party 48:19,24 49:2,17 50:22
                                                                   WILCOX & FETZER

     tent 139:11,14 157:3 159:9,13 165:3                  (302) 655-0477· |· WWW.WILFET.COM
                                                                                                topic 247:4
      180:2 210:20 211:4                        53:10 75:9 76:17 77:4 78:23 79:9,22,
                                                                                                total 27:12 58:7 62:21 63:8 65:7
                                                23,24 80:5 81:16 122:8
     tenting 179:11,13                                                                          totally 236:17
                                               thoroughness 97:15
     tents 85:16 132:11                                                                         touch 133:15
                                               thought 10:24 16:12 34:11 106:3
     Tepner 48:16 92:17,21 93:1,8,18            245:1                                           touches 26:13
      94:17,19,23 95:13,22 96:9,14 98:12
      99:3,11,24 100:10 102:1,6,22 103:9,      thousands 235:9 241:9                            touching 248:8,9
      15 104:8,15 111:2 113:17 114:10
                                               threat 133:20 153:12,22,24 154:7                 touring 125:13
      115:14,18
                                                158:12,20 162:12 180:5 186:12
                                                187:12 192:7 193:3,8 194:4 195:22
                                                                                                touted 168:22
     term 53:5 146:24 153:22,23 216:6
                                                197:7,19 200:24 206:22 208:11 209:3             toxic 81:24 138:10 139:8 145:13
     terminate 9:10                             213:12 215:7 217:12 218:9 219:2                  150:10 161:14 173:19 193:5 224:11
     termination 28:10                         threaten 180:17                                   225:15 228:17
     terms 22:1 189:4,5 191:14 219:20          threatened 209:20 221:14                         toxicologist 162:2 189:8
     Terrific 95:1 170:12                      thrust 192:16                                    Toxicology 239:11
     test 152:19 218:3,9                       Thursday 121:19                                  toxins 214:19
     tested 166:5,11                           tickle 248:11                                    trace 241:16
     testified 42:7 79:21 88:15 93:11          tied 11:21                                       track 243:18,22
      118:19 128:4 136:6 139:21 144:19
                                               time 7:12,19 19:13 34:23 42:18,19                tracks 219:6
      153:9 154:4 155:19 158:17 161:20
      171:16 182:11 198:19 222:23 229:21        46:2 52:3 59:21 80:3,9 85:9 94:14               traditional 124:6
      244:18                                    110:14 112:11 115:20 130:20 144:1



                                                     WILCOX & FETZER                                           Index: tear–traditional
                                            (302) 655-0477· |· WWW.WILFET.COM

                                                        A-1650
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 288 of 290 PageID #: 9197

                                      Bankruptcy Hearing - October 15, 2020                                                          ·

     training 191:2,16 232:13,18,21          turning 98:9                                    understood 107:11 115:3 134:6
     trainings 191:6                         twenty 114:17 174:17                            undertake 200:10 205:7 209:7
     transaction 48:4,13,14 49:6,7 99:5      two-man 141:6                                   undertaken 100:3 191:5
      104:18,22
                                             two-person 137:16 141:17                        undertaking 174:21 181:15
     transactions 47:18 49:12 100:2
                                             two-thousands 247:5                             undue 27:9
      104:16 105:1,6,8 106:6,12,15,21,22
      107:7,8,16 108:3 109:4,10,12 113:13    type 8:9 18:22 175:8 177:11 188:21              unfixed 144:6
      114:11,16                               228:6 241:3
                                                                                             unhappy 116:17
     transcript 44:24 135:10,14 199:10       types 111:7,22 191:6
                                                                                             unidentified 5:1 6:3,22,24 97:20
     transferred 17:17 18:2 19:22 20:4       typically 121:18 137:1,12 239:21                 107:19 129:18 170:16,19 238:8,15
                                                                                              250:16,18,20 254:18
     transfers 237:12                        Tyvek 124:15 139:23
                                                                                             uniform 167:10
     transition 32:4 219:20
                                                                                  U
                                                     Bankruptcy Hearing - October 15, 2020   union 26:20 27:18 28:3
     transported 182:7
                                                                                             unions 28:19
     travel 167:15                           U.S. 12:17,22 14:22 18:1 19:2,10
                                              28:4 235:9                                     unique 165:15
     treat 149:21 150:10 160:2,7
                                             UCC 98:14,24 99:2 114:10,15                     unit 33:5 139:19 145:17 226:10
     treated 150:22 180:12,14 234:23
                                                                                              234:18
     treatment 18:5 149:16 150:3,16,20,      UCC's 98:18
                                                                                             United 28:5 29:11
      24 151:5 161:15 180:10 181:10          UCSF 233:21 234:16,17
                                                                                             units 228:16
     tremendous 177:10 179:9 189:4           Uh-huh 48:24
      207:18                                                                                 university 120:23 177:18 233:8
                                             ultimate 70:21 221:4
     tremendously 186:11                                                                     unsecured 20:6,10,12,13 46:20
                                             ultimately 13:21 57:14                           49:11 99:12,20 108:7,14,18,20 109:2,
     trespassing 72:8
                                             un-connect 7:8                                   9,14
                                                                WILCOX & FETZER

     trichloroethylene 136:20,21                       (302) 655-0477· |· WWW.WILFET.COM




                                             un-mute 8:1,6 42:1                              unsure 47:11
     trouble 9:24 243:22
                                             unanswered 68:19                                unusual 54:18,21,23 55:4
     tru 244:11
                                             uncontested 33:9                                update 11:1,2 12:14 26:8 28:2,22
     truancy 244:11                                                                           29:12 235:24
                                             uncontrolled 187:7
     truck 148:12                                                                            updated 46:6,7
                                             undergo 191:1
     trucks 179:16                                                                           updates 11:18 28:20 32:18
                                             undergoing 243:1
     true 42:12 87:4 205:9 237:11                                                            upwards 155:22
                                             underneath 186:9
     trust 22:6,14 24:6 31:18,24 34:17                                                       usable 140:22
      67:13,21 73:16 74:6,9,11 84:7 85:5,7   understand 33:19,22 42:11 49:23
                                              60:7,18 62:3 68:15,17 69:4 72:24               utilities 72:23 73:3
      90:16,21 212:10
                                              73:23 77:8 78:6,9 85:22 86:10 95:11,           utility 72:15,19
     trustee 20:11,12 34:19 130:14            23 112:10 116:6 119:17 131:24
                                              153:21 156:12 172:19 179:19 194:3              utilize 212:3
     trusts 31:1
                                              202:7 214:16 215:23 223:23 232:4
     truth 86:23                              236:20 254:3                                                      V
     Ts 11:23                                understanding 34:17 57:21 61:8
     Tuesday 29:1,19,24 123:7 124:24          62:8 65:16 66:8 67:3,15,22 68:10               vacuuming 193:19 248:24
      127:20                                  71:5,6 72:10,22 73:1,9,14 75:22
                                              76:12,16 77:3,17 78:1 80:3 81:14
                                                                                             valuable 49:8 100:20 101:7 102:23
     turn 7:14 10:9 35:17 40:10 92:21         84:12 85:6,7,20 91:17 150:23 166:7             vapor 122:6
      150:19 172:21 194:11 195:4              175:1
                                                                                             variables 140:18
     turned 103:22                           understatement 7:13
                                                                                             variety 226:24


                                                   WILCOX & FETZER                                         Index: training–variety
                                          (302) 655-0477· |· WWW.WILFET.COM

                                                     A-1651
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 289 of 290 PageID #: 9198

                                     Bankruptcy Hearing - October 15, 2020                                                            ·

     varying 143:18 176:7                    waived 101:21                                    wholly 71:12
     vendor 75:10                            Waldo 41:11                                      widely 236:5 239:7
     vendors 72:3 81:16 132:10               walk 122:15,17 166:22 226:5 248:18,              wiggle 168:11
                                              21
     verbal 198:8,11,18                                                                       wildfire 233:16
                                             walking 122:16 124:20 125:1 155:6,
     Vernon 28:7,17 30:7 31:23 32:4 33:5                                                      William 37:18
                                              13 248:15
      34:3 60:19 61:7,21 62:5,11 64:3,23
                                                                                              wind 14:16
      66:4 67:1,14 71:3 73:4,16 74:6,9,11,   walls 139:3,7 141:11 169:13 187:2,3
      13 75:20 76:1 81:7 82:22 84:7,23                                                        wind-down 15:2,4
                                             wanted 12:24 18:15 19:5 28:2 72:7
      86:13 91:1 121:7,10,15 122:1 123:23
      127:7,9 130:11,21 131:8,11 132:14,
                                              89:23 96:5 168:17 217:6                         windows 187:4
      18 136:7 137:2,24 140:23 144:23        wanting 38:14                                    windowsills 167:1
      149:4,11 152:3 154:8 156:4,9 162:7
      167:5 174:11,15 175:9,10,19 177:3
                                             waste 175:6 180:2,11,15 187:8                    winds 142:1,9,23 179:21 187:5
                                              215:10 219:4 226:8
      178:7 179:4,5 184:9 189:14,18 191:7                                                     winning 70:14,22
                                                      Bankruptcy Hearing - October 15, 2020
      193:11 205:9 206:5 210:1,8 217:15      wastewater 137:7 150:3,7,15 151:5
      218:17 227:6,15,20                      158:1 160:3,5 161:15 180:9,11
                                                                                              Winston 12:19
                                              181:10                                          winter 121:13
     version 45:1
                                             watch 115:15                                     wishes 73:5 167:23
     vest 124:9,10
     video 8:21 25:24 26:2 39:6 60:14        water 148:11 149:16,21 150:22,24                 withdraw 68:18 115:4 185:16
                                              151:2,7 161:15 165:4,5 186:14,15
      80:15 115:15                                                                            withdrew 88:21
                                              233:17 248:6
     view 31:4 197:17                                                                         witnesses 9:12,16 35:9,12 170:15
                                             wave 39:23 41:9
     Vincente 23:6                                                                             253:6
                                             waving 35:24
     violation 163:14 180:15                                                                  women 246:17
                                             ways 241:17
     violations 142:11                                                                        word 132:1 147:8
                                             wear 124:4,6,18,19 125:7,12 139:23
     violent 244:10                           167:7
                                                                 WILCOX & FETZER
                                                        (302) 655-0477· |· WWW.WILFET.COM     words 192:12

     virtual 29:2                            wearing 125:3 155:18                             wore 97:21 98:1

     visible 38:10 40:3                      weather 140:19                                   work 15:23 16:18 17:10 21:10 26:21
                                                                                               28:19 34:21 39:15 48:15 71:13 99:4,7
     visit 124:23                            website 10:4                                      107:24 121:6,19 125:10 130:10,11,
     visited 191:13                                                                            16,20 131:18,19 136:7,10,24 145:16
                                             week 33:7 89:11 121:22 123:7 129:5,
                                                                                               167:4 174:18,20 175:18 176:13,15,
                                              11,19 131:16 137:17,19 141:8 155:4
     visits 121:23 122:9,11,14 123:18                                                          20,24 177:23 178:15 180:8,24 181:5
                                              189:18,22 218:15
      148:17,20                                                                                183:11,17 184:7,12 185:4,10 190:3,
                                             weekly 121:23 122:12 124:3 144:14,                12 193:15,17,18 194:13,19 198:22
     voir 240:4
                                              18 164:3 165:3 189:23                            199:19 206:24 207:9,13,15,17,24
     volatile 136:19                                                                           209:12 214:15 215:22 216:18 227:5
                                             weeks 89:1 133:14,19 134:9
     voluntarily 183:14,18                                                                    worked 14:21 25:14 26:19 48:8
                                             Weil 10:12 24:15 40:16 92:13 93:16
                                                                                               131:16,20 132:16,19 133:4,16
     voting 35:19                             117:13 187:19 250:1
                                                                                              workers 128:6 154:9 155:1,13
     vulnerability 244:16                    weird 6:10
                                                                                               156:15 167:9 217:21
     vulnerable 242:24                       welfare 209:18 218:24 221:12
                                                                                              working 12:3,22 13:12 27:17 28:5,18
                                             west 12:9 20:18,21 21:3,8,12 22:2,8,              36:20 188:23,24 210:12 226:10
                        W                     12,17,19 23:1,3 24:7,23 25:6,12                  234:19
                                              90:23 91:12,13 116:15 161:5 253:19
                                                                                              works 6:5 188:10
     wait 6:6 15:18 178:18 231:6             western 138:19
                                                                                              world 48:3 68:22 69:1,24 70:10,16
     waiting 5:19 6:2,8,9,12 7:5,7 9:4       wet 148:12                                        101:20 170:3 222:6 229:8 235:10
      201:20                                                                                   249:18
                                             wherewithal 61:3



                                                  WILCOX & FETZER                                             Index: varying–world
                                         (302) 655-0477· |· WWW.WILFET.COM

                                                      A-1652
Case 1:20-cv-01402-RGA Document 50-1 Filed 12/23/20 Page 290 of 290 PageID #: 9199

                                       Bankruptcy Hearing - October 15, 2020                              ·

     worn 126:12
     worried 171:1
     worse 75:20
     worsening 186:17
     worst 182:18
     worth 194:12 215:22
     write 197:5,9 233:13
     writing 29:15 233:20
     written 198:9,11,18
     wrong 64:16 106:4
     wrongdoing 108:12,19 114:19                   Bankruptcy Hearing - October 15, 2020




                      Y

     year 63:6,7 65:2 113:21 148:18
      174:17 175:24 227:2 242:4 250:21
     years 38:5 63:8 121:2 123:19 215:7
      226:7,8,14 227:1 232:21 235:22
      244:2 247:15,24
     yesterday 30:15,20 44:21 47:8,10
      62:15,18 97:21 98:1 135:18
     York 94:20
                                                              WILCOX & FETZER
                                                     (302) 655-0477· |· WWW.WILFET.COM



                      Z

     Zoom 5:7 7:19,24 8:14 9:10 35:23
      40:3,23 41:9




                                                   WILCOX & FETZER                         Index: worn–Zoom
                                          (302) 655-0477· |· WWW.WILFET.COM

                                                   A-1653
